Exhibit 10.1

EXECUTION VERSION

 

 

 

$120,000,000

BRIDGE LOAN AGREEMENT

among

WILLIAM LYON HOMES, INC.,

as Borrower,

WILLIAM LYON HOMES,

as Parent,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

and

J.P. MORGAN CHASE BANK, N.A.

as Administrative Agent

Dated as of August 12, 2014

 

 

J.P. MORGAN SECURITIES LLC,

CITIGROUP GLOBAL MARKETS INC.,

CREDIT SUISSE SECURITIES (USA) LLC

as Joint Physical Bookrunners and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1. DEFINITIONS

     1   

1.1.

  Defined Terms.      1   

1.2.

  Other Definitional Provisions.      40   

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

     42   

2.1.

  The Loans.      42   

2.2.

  Notice of Borrowing, Disbursements of Funds.      42   

2.3.

  Prepayments.      43   

2.4.

  Termination of Commitments.      44   

2.5.

  Repayment of the Loans.      44   

2.6.

  Interest.      45   

2.7.

  Fees.      45   

2.8.

  [RESERVED].      45   

2.9.

  Evidence of Indebtedness.      45   

2.10.

  Payments Generally.      46   

2.11.

  [RESERVED].      47   

2.12.

  Conversion Fee.      47   

2.13.

  Senior Exchange Notes.      47   

2.14.

  Securities Demand Failure.      50   

2.15.

  Computation of Interest and Fees.      50   

2.16.

  Inability to Determine Interest Rate.      50   

2.17.

  Pro Rata Treatment and Payments.      51   

2.18.

  Requirements of Law.      52   

2.19.

  Taxes.      54   

2.20.

  Indemnity.      58   

2.21.

  Change of Lending Office.      58   

2.22.

  Replacement of Lenders.      59   

SECTION 3. [RESERVED]

     59   

SECTION 4. REPRESENTATIONS AND WARRANTIES

     59   

4.1.

  Financial Statements.      59   

4.2.

  No Material Adverse Change.      60   

 

i



--------------------------------------------------------------------------------

4.3.

  Organization, Powers and Equity Interests.      60   

4.4.

  Authorization and Validity of this Agreement; Consents; Etc.      60   

4.5.

  Compliance with Laws and Other Requirements.      62   

4.6.

  Litigation.      62   

4.7.

  No Default.      62   

4.8.

  Title to Properties.      62   

4.9.

  Tax Liability.      63   

4.10.

  Regulations U and X; Investment Company Act.      63   

4.11.

  ERISA Compliance.      64   

4.12.

  Subsidiaries; Joint Ventures.      64   

4.13.

  Environmental Compliance.      65   

4.14.

  No Misrepresentation.      65   

4.15.

  Solvent.      65   

4.16.

  Anti-Corruption Laws and Sanctions.      65   

4.17.

  Relationship of the Loan Parties.      66   

4.18.

  Insurance.      66   

4.19.

  Anti-Terrorism Order.      66   

4.20.

  Intellectual Property; Licenses, Etc.      66   

4.21.

  USA PATRIOT Act.      67   

To the extent applicable, the Parent and each of its Subsidiaries is in
compliance in all material respects with the USA PATRIOT Act.

     67   

4.22.

  Labor Disputes.      67   

SECTION 5. CONDITIONS PRECEDENT

     67   

5.1.

  Conditions to Extension of Credit.      67   

SECTION 6. AFFIRMATIVE COVENANTS

     69   

6.1.

  Reporting Requirements.      69   

6.2.

  Payment of Taxes and Other Potential Liens.      74   

6.3.

  Preservation of Existence.      74   

6.4.

  Maintenance of Properties.      74   

6.5.

  Access to Premises and Books.      75   

6.6.

  Notices.      75   

6.7.

  Further Assurances.      75   

6.8.

  Compliance with Laws and Other Requirements.      76   

6.9.

  Use of Proceeds.      76   

 

ii



--------------------------------------------------------------------------------

SECTION 7. NEGATIVE COVENANTS

     76   

7.1.

  [Reserved].      76   

7.2.

  [Reserved].      76   

7.3.

  Limitations on Additional Indebtedness.      76   

7.4.

  Limitations on Restricted Payments.      79   

7.5.

  Limitations on Dividend and Other Restrictions Affecting Restricted
Subsidiaries.      82   

7.6.

  Limitations on Asset Sales.      84   

7.7.

  Limitations on Transactions with Affiliates.      86   

7.8.

  Conduct of Business.      87   

7.9.

  Limitations on Designation of Unrestricted Subsidiaries.      87   

7.10.

  Limitations on Liens.      88   

7.11.

  Additional Guarantees.      89   

7.12.

  Foreign Assets Control Regulations.      89   

7.13.

  When the Borrower May Merge or Transfer Assets.      89   

7.14.

  Effectiveness of Covenants.      91   

SECTION 8. EVENTS OF DEFAULT; REMEDIES

     93   

8.1.

  Events of Default.      93   

8.2.

  Acceleration.      94   

SECTION 9. THE ADMINISTRATIVE AGENT

     95   

9.1.

  Appointment.      95   

9.2.

  Delegation of Duties.      95   

9.3.

  Exculpatory Provisions.      95   

9.4.

  Reliance by the Administrative Agent.      96   

9.5.

  Notice of Default.      96   

9.6.

  Non-Reliance on the Administrative Agent and Other Lenders.      97   

9.7.

  Indemnification.      97   

9.8.

  The Administrative Agent in Its Individual Capacity.      98   

9.9.

  Successor Administrative Agent.      98   

SECTION 10. MISCELLANEOUS

     99   

10.1.

  Amendments and Waivers.      99   

10.2.

  Notices.      101   

 

iii



--------------------------------------------------------------------------------

10.3.

  No Waiver; Cumulative Remedies.      101   

10.4.

  Survival of Representations and Warranties.      102   

10.5.

  Payment of Expenses; Indemnification.      102   

10.6.

  Successors and Assigns; Participations and Assignments.      104   

10.7.

  Adjustments; Setoff.      107   

10.8.

  Counterparts.      108   

10.9.

  Severability.      108   

10.10.

  Integration.      108   

10.11.

  GOVERNING LAW.      108   

10.12.

  Submission to Jurisdiction; Waivers.      109   

10.13.

  Acknowledgements.      109   

10.14.

  Releases of Guarantees.      110   

10.15.

  [Reserved].      110   

10.16.

  Confidentiality.      110   

10.17.

  WAIVERS OF JURY TRIAL.      111   

10.18.

  USA Patriot Act.      111   

10.19.

  Headings.      112   

 

iv



--------------------------------------------------------------------------------

SCHEDULES:

 

1.1A

   Initial Lenders and Commitments

1.1D

   Polygon Guarantors

4.6

   Litigation

4.12

   Subsidiaries

6.1(f)

   Format of Joint Venture Reporting EXHIBITS:

A

   Form of Guarantee Agreement

B

   Form of Compliance Certificate

C

   Form of Senior Exchange Indenture

D

   Form of Assignment and Assumption

E

   Form of U.S. Tax Compliance Certificate

F

   Form of Exchange Notice

G

   Form of Solvency Certificate

 

v



--------------------------------------------------------------------------------

BRIDGE LOAN AGREEMENT (this “Agreement”) dated as of August 12, 2014, among
WILLIAM LYON HOMES, INC., a California corporation (the “Borrower”), WILLIAM
LYON HOMES, a Delaware corporation (the “Parent”), the lenders from time to time
party hereto (the “Lenders”), and J.P. MORGAN CHASE BANK, N.A., as
Administrative Agent (as hereinafter defined).

Pursuant to the Acquisition Agreement (such term and each other capitalized term
used but not defined herein having the meaning assigned to it in Section 1), the
Borrower will acquire (the “Acquisition”) the membership interests of limited
liability companies and certain service companies and other assets that
collectively comprise the residential homebuilding business of PNW Home
Builders, L.L.C. and its subsidiaries and affiliates (such business,
collectively, “Polygon”). In connection with the Acquisition, and to provide a
portion of the financing therefor, the Borrower has entered into this Agreement.

The Borrower has requested that the Lenders, on the terms and subject to the
conditions herein set forth, extend credit to the Borrower in the form of the
Loans on the Closing Date in an aggregate principal amount not in excess of
$120,000,000. The proceeds of the Loans made on the Closing Date are to be used
solely by the Borrower (i) to pay a portion of the cash consideration in
accordance with the Acquisition Agreement and (ii) to pay fees and expenses
related to the Transactions, the Acquisition and any other financing incurred to
finance the Acquisition. The Lenders are willing to extend such credit on the
terms and subject to the conditions herein set forth.

The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1. Defined Terms.

As used in this Agreement, the terms listed in this Section 1.1 shall have the
respective meanings set forth in this Section 1.1.

“7% Senior Notes due 2022” means $300,000,000 aggregate principal amount of the
Borrower’s 7% Senior Notes due 2022 issued on August 11, 2014.

“ABR” for any day, means a rate per annum equal to the greatest of (a) the Prime
Rate in effect on such day, (b) the Federal Funds Effective Rate in effect on
such day plus 1/2 of 1.0% and (c) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.0%. If the Administrative Agent shall
have determined (which determination shall be conclusive absent manifest error)
that it is unable to ascertain the Federal Funds Effective Rate or Adjusted LIBO
Rate for any reason, including the inability or failure of the Administrative
Agent to obtain sufficient quotations in accordance with the terms of the
definition of Federal Funds Effective Rate, the ABR shall be determined without



--------------------------------------------------------------------------------

regard to clause (b) or (c), as applicable, of the preceding sentence until the
circumstances giving rise to such inability no longer exist. Any change in the
ABR due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective on the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, as
the case may be.

“ABR Loans” means the Loans the rate of interest applicable to which is based
upon the ABR.

“Acquired Indebtedness” means (a) with respect to any Person that becomes a
Restricted Subsidiary after the Closing Date, Indebtedness of such Person and
its Restricted Subsidiaries existing at the time such Person becomes a
Restricted Subsidiary that was not incurred in connection with, or in
contemplation of, such Person becoming a Restricted Subsidiary and (b) with
respect to the Parent or any Restricted Subsidiary, any Indebtedness of a Person
(other than the Parent or a Restricted Subsidiary) existing at the time such
Person is merged with or into the Parent or a Restricted Subsidiary, or
Indebtedness expressly assumed by the Parent or any Restricted Subsidiary in
connection with the acquisition of an asset or assets from another Person, which
Indebtedness was not, in any case, incurred by such other Person in connection
with, or in contemplation of, such merger or acquisition.

“Acquisition” has the meaning assigned to such term in the introductory
statement of this Agreement.

“Acquisition Agreement” means that Purchase and Sale Agreement dated as of
June 22, 2014 among the Borrower, PNW Home Builders, L.L.C., PNW Home Builders
North, L.L.C., PNW Home Builders South, L.L.C. and Crescent Ventures, L.L.C.
(collectively, other than the Borrower, the “Polygon Sellers”), as it may be
amended from time to time prior to the Closing Date as permitted by this
Agreement.

“Acquisition Agreement Representations” means such of the representations made
by Polygon in the Acquisition Agreement that are material to the interests of
the Lenders, but only to the extent that the Borrower (or any of its Affiliates)
has the right to terminate its obligations under the Acquisition Agreement or
the right to elect not to consummate the Acquisition as a result of a breach of
such representations in the Acquisition Agreement.

“Additional Assets” means (a) any property, plant or equipment used in a
Permitted Business; (b) the Equity Interests of a Person that becomes a
Restricted Subsidiary as a result of the acquisition of such Equity Interests by
the Borrower or another Restricted Subsidiary; or (c) Equity Interests
constituting a minority interest in any Person that at such time is a Restricted
Subsidiary; provided, however, that any such Restricted Subsidiary described in
clause (b) or (c) of this definition is primarily engaged in a Permitted
Business.

 

2



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” means with respect to any Eurodollar Loan for any Interest
Period, an interest rate per annum equal to the product of (a) the LIBO Rate in
effect for such Interest Period and (b) Statutory Reserves.

“Administrative Agent” means J.P. Morgan Chase Bank, N.A., together with its
Affiliates, successors and assigns, as the administrative agent for the Lenders
under this Agreement and the other Loan Documents.

“Affiliate” of any Person means any other Person which directly or indirectly
controls or is controlled by, or is under direct or indirect common control
with, the referent Person. For purposes of Sections 7.4, 7.6 and 7.7, Affiliates
shall be deemed to include, with respect to any Person, any other Person
(a) which beneficially owns or holds, directly or indirectly, 10% or more of any
class of the Voting Stock of the referent Person, (b) of which 10% or more of
the Voting Stock is beneficially owned or held, directly or indirectly, by the
referent Person or (c) with respect to an individual, any immediate family
member of such Person. For purposes of this definition, “control” of a Person
shall mean the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise.

“Affiliate Transaction” has the meaning assigned to such term in Section 7.7(a).

“Agent Indemnitee” has the meaning assigned to such term in Section 9.7.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Parent or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Anti-Terrorism Order” means Executive Order No. 13,224, 66 Fed. Reg. 49,079
(2001), issued by the President of the United States of America (Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism).

“Applicable Margin” means (a) 5.25%, in the case of ABR Loans and (b) 6.25%, in
the case of Eurodollar Loans; provided that the Applicable Margin for both ABR
Loans and Eurodollar Loans shall increase by 50 basis points at the end of each
three-month period after the Closing Date (through, but not including, the
Conversion Date).

“Approved Fund” means any entity that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

3



--------------------------------------------------------------------------------

“Asset Acquisition” means (a) an Investment by the Parent or any Restricted
Subsidiary in any other Person if, as a result of such Investment, such Person
shall become a Restricted Subsidiary or shall be merged with or into the Parent
or any Restricted Subsidiary or (b) the acquisition by the Parent or any
Restricted Subsidiary of all or substantially all of the assets of any other
Person or any division or line of business of any other Person.

“Asset Sale” means any sale, issuance, conveyance, transfer, lease, assignment
or other disposition by the Parent or any Restricted Subsidiary to any Person
other than the Parent or any Restricted Subsidiary (including by means of a Sale
and Leaseback Transaction or a merger or consolidation) (collectively, for
purposes of this definition, a “transfer”), in one transaction or a series of
related transactions, of any assets (including Equity Interests) of the Parent
or any of its Restricted Subsidiaries other than in the ordinary course of
business. For purposes of this definition, the term “Asset Sale” shall not
include:

(a) transfers of cash or Cash Equivalents;

(b) transfers of assets (including Equity Interests) that are governed by, and
made in accordance with, Section 7.13;

(c) Permitted Investments and Restricted Payments permitted under Section 7.4;

(d) the creation or realization of any Permitted Lien;

(e) transactions in the ordinary course of business, including dedications and
other donations to governmental authorities, sales (directly or indirectly),
leases, sales and leasebacks and other dispositions of (i) homes, improved land
and unimproved land, whether in single or multiple lots, (ii) real estate
(including related amenities and improvements), whether in single or multiple
lots and (iii) Equity Interests of a Subsidiary, the assets of which consist
entirely of amenities and improvements related to real estate, such as golf
courses, and real estate underlying such amenities and improvements;

(f) dispositions of mortgage loans and related assets and mortgage-backed
securities in the ordinary course of a mortgage lending business;

(g) any transfer or series of related transfers that, but for this clause, would
be Asset Sales, if after giving effect to such transfers, the aggregate Fair
Market Value of the assets transferred in such transaction or any such series of
related transactions does not exceed $5,000,000;

(h) the surrender or waiver of contractual rights or the settlement, release or
surrender of contract, tort or other claims of any kind;

 

4



--------------------------------------------------------------------------------

(i) the disposition of assets or property that are obsolete or that are no
longer useful in the conduct of the business of the Parent and/or any Restricted
Subsidiaries; and

(j) an issuance of Equity Interests by a Restricted Subsidiary to the Borrower,
the Parent or to a Restricted Subsidiary.

“Asset Sale Offer” has the meaning assigned to such term in Section 7.6(c).

“Assignee” has the meaning assigned to such term in Section 10.6(b).

“Assignment and Assumption” means an Assignment and Assumption, substantially in
the form of Exhibit D.

“Attributable Indebtedness” means, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, the present value
(discounted at a rate equivalent to the Borrower’s then-current weighted average
cost of funds for borrowed money as at the time of determination, compounded on
a semi-annual basis) of the total obligations of the lessee for rental payments
during the remaining term of any Capitalized Lease included in any such Sale and
Leaseback Transaction.

“Authorized Financial Officer” means any of the chief financial officer, chief
operating officer, senior vice president finance or controller of the Parent.

“Bankruptcy Law” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.

“Basel III” means the third of the so-called Basel Accords issued by the Basel
Committee on Banking Supervision.

“Benefitted Lender” has the meaning assigned to such term in Section 10.7(a).

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Board of Directors” means, with respect to any Person, the board of directors
of such Person or any committee thereof duly authorized to act on behalf of such
board or, in the case of a Person that is not a corporation, the group
exercising the authority generally vested in a board of directors of a
corporation.

“Borrower” has the meaning assigned to such term in the preamble hereto.

“Borrower Materials” has the meaning assigned to such term in Section 6.1.

 

5



--------------------------------------------------------------------------------

“Borrowing” means the Loans of the same Type made or continued on the same date
and, in the case of Eurodollar Loans, as to which a single Interest Period is in
effect.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that, with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Capitalized Lease” means a lease required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Capitalized Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under a Capitalized Lease, and the amount of
such obligation shall be the capitalized amount thereof determined in accordance
with GAAP.

“Cash Equivalents” means (a) marketable obligations with a maturity of one year
or less after the acquisition thereof issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality
thereof; (b) demand and time deposits and certificates of deposit or acceptances
with a maturity of one year or less of any financial institution that is a
member of the Federal Reserve System having combined capital and surplus and
undivided profits of not less than $500,000,000 and is assigned at least a “B”
rating by Thomson Financial BankWatch; (c) commercial paper maturing no more
than 180 days from the date of acquisition thereof issued by a Person that is
not the Parent or an Affiliate of the Parent, and is organized under the laws of
any State of the United States of America or the District of Columbia and rated
at least A-1 by S&P or at least P-1 by Moody’s; (d) repurchase obligations with
a term of not more than ten days for underlying securities of the types
described in clause (a) of this definition entered into with any commercial bank
meeting the specifications of clause (b) of this definition; (e) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within not more than one year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from any
two of S&P, Moody’s, or Fitch (or, if at any time no two of the foregoing shall
be rating such obligations, then from such other nationally recognized rating
services reasonably acceptable to the Administrative Agent); and (f) investments
in money market or other mutual funds substantially all of whose assets comprise
securities of the types described in clauses (a) through (e) of this definition.

“Change of Control” means any of the following events:

(a) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than the Permitted Holders, is or becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act) of more than
35% of the total voting power of the Voting Stock of the Parent (for

 

6



--------------------------------------------------------------------------------

the purposes of this clause (a), such other person shall be deemed to
beneficially own any Voting Stock of a person held by any other person (the
“parent entity”), if such other person is the beneficial owner (as defined above
in this clause (a)), directly or indirectly, of more than 50% of the voting
power of the Voting Stock of such parent entity);

(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Parent by Persons who were neither (i) nominated by the
board of directors of the Parent nor (ii) appointed by directors so nominated;
or

(c) the Parent ceases to own, beneficially and of record, 100% of the Voting
Stock of the Borrower.

“Change of Control Offer” has the meaning assigned to such term in
Section 2.3(c)(ii).

“Closing Date” means the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied or waived, which date is August 12, 2014.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, as to any Initial Lender, the obligation of such Lender to
make a Loan on the Closing Date in an aggregate principal not to exceed the
amount set forth under the heading “Commitment” opposite such Initial Lender’s
name on Schedule 1.1A. The original amount of the Total Commitment is
$120,000,000.

“Commitment Letter” means the Amended and Restated Commitment Letter dated
July 2, 2014, among the Borrower and the Lead Arrangers.

“Compliance Certificate” means a certificate duly executed by an Authorized
Financial Officer substantially in the form of Exhibit B.

“Consolidated Amortization Expense” means, for any period, the amortization
expense of the Parent and the Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.

“Consolidated Cash Flow Available for Fixed Charges” means, for any period
without duplication, the sum of the amounts for such period of

(a) Consolidated Net Income, plus

(b) in each case only to the extent (and in the same proportion) deducted in
determining Consolidated Net Income and with respect to the portion of
Consolidated Net Income attributable to any Restricted Subsidiary (other than
the Borrower) only if a corresponding amount would be permitted at the date of
determination to be distributed to the Parent by such Restricted Subsidiary

 

7



--------------------------------------------------------------------------------

without prior approval (that has not been obtained), pursuant to the terms of
its charter and all agreements, instruments, judgments, decrees, orders,
statutes, rules and governmental regulations applicable to such Restricted
Subsidiary or its stockholders,

(i) Consolidated Income Tax Expense,

(ii) Consolidated Amortization Expense (but only to the extent not included in
Consolidated Interest Expense),

(iii) Consolidated Depreciation Expense,

(iv) Consolidated Interest Expense and interest and other charges amortized to
“cost of sales— homes” or “cost of sales—lots, land and other”,

(v) all other non-cash items reducing the Consolidated Net Income (excluding any
non-cash charge that results in an accrual of a reserve for cash charges in any
future period) for such period,

(vi) any expenses or charges related to any equity offering of the Parent,
non-ordinary course Permitted Investments, acquisition, disposition,
recapitalization or the incurrence of Indebtedness permitted to be incurred by
this Agreement (including the borrowing of the Loans), including a refinancing
thereof (whether or not successful) or the early extinguishment of such
Indebtedness and any amendment or modification to the terms of any such
transactions,

(vii) any charges resulting from the application of Accounting Standards
Codification Topic 805 “Business Combinations,” Accounting Standards
Codification Topic 350 “Intangibles—Goodwill and Other,” Accounting Standards
Codification Topic 360-10-35-15 “Impairment or Disposal of Long-Lived Assets”
(other than with respect to impairments or write-offs of inventory), Accounting
Standards Codification Topic 480-10-25-4 “Distinguishing Liabilities from
Equity—Overall—Recognition” or Accounting Standards Codification Topic 820 “Fair
Value Measurements and Disclosures,”

(viii) any unrealized net gain or loss resulting in such period from Hedging
Obligations or other derivative instruments,

(ix) any non-cash impairment charge or asset write-off (other than with respect
to inventory), in each case pursuant to GAAP; and

(x) any (A) non-cash compensation charges, (B) non-cash costs or expenses
resulting from stock option plans, employee benefit plans, compensation charges
or post-employment benefit plans, or grants or awards of stock, stock
appreciation or similar rights, stock options,

 

8



--------------------------------------------------------------------------------

restricted stock, preferred stock or other rights and (C) write-offs or
write-downs of goodwill, in each case determined on a consolidated basis in
accordance with GAAP, minus

(c) the aggregate amount of all non-cash items, determined on a consolidated
basis, to the extent such items increased Consolidated Net Income for such
period.

“Consolidated Depreciation Expense” means, for any period, the depreciation
expense of the Parent and the Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.

“Consolidated Fixed Charge Coverage Ratio” means the ratio of Consolidated Cash
Flow Available for Fixed Charges during the most recent four consecutive full
fiscal quarters for which financial statements have been delivered pursuant to
Section 6.1(a) or Section 6.1(b) (the “Four-Quarter Period”) ending on or prior
to the date of the transaction giving rise to the need to calculate the
Consolidated Fixed Charge Coverage Ratio (the “Transaction Date”) to
Consolidated Interest Incurred for the Four-Quarter Period. For purposes of this
definition, Consolidated Cash Flow Available for Fixed Charges and Consolidated
Interest Incurred shall be calculated after giving effect on a pro forma basis
for the period of such calculation to:

(a) the incurrence of any Indebtedness, the inclusion of any Indebtedness on the
balance sheet or the issuance of any Preferred Stock, in each case of the Parent
or any Restricted Subsidiary (and the application of the proceeds thereof) and
any repayment, repurchase, defeasance or other discharge or the assumption by
another Person that is not an Affiliate (collectively, “repayment”) of other
Indebtedness or redemption of other preferred stock (other than the incurrence
or repayment of Indebtedness in the ordinary course of business for working
capital purposes pursuant to any revolving credit arrangement) occurring during
the Four-Quarter Period or at any time subsequent to the last day of the
Four-Quarter Period and on or prior to the Transaction Date, as if such
incurrence, repayment, issuance or redemption, as the case may be (and the
application of the proceeds thereof), occurred on the first day of the
Four-Quarter Period;

(b) any Asset Sale or Asset Acquisition (including any Asset Acquisition giving
rise to the need to make such calculation as a result of the Parent or any
Restricted Subsidiary (including any Person who becomes a Restricted Subsidiary
as a result of such Asset Acquisition) incurring Acquired Indebtedness and also
including any Consolidated Cash Flow Available for Fixed Charges (including any
pro forma expense and cost reductions calculated on a basis consistent with
Regulation S-X under the Securities Exchange Act of 1934, as amended) associated
with any such Asset Acquisition) occurring during the Four-Quarter Period or at
any time subsequent to the last day of the Four-Quarter Period and on or prior
to the Transaction Date, as if such Asset Sale or Asset Acquisition or other
disposition (including the incurrence of, or assumption or liability for, any
such Indebtedness or Acquired Indebtedness) occurred on the first day of the
Four-Quarter Period;

 

9



--------------------------------------------------------------------------------

(c) any Person that is a Restricted Subsidiary on the Transaction Date will be
deemed to have been a Restricted Subsidiary at all times during such
Four-Quarter Period;

(d) any Person that is not a Restricted Subsidiary on the Transaction Date will
be deemed not to have been a Restricted Subsidiary at any time during such
Four-Quarter Period; and

(e) the Consolidated Cash Flow Available for Fixed Charges and the Consolidated
Interest Expense attributable to discontinued operations, as determined in
accordance with GAAP shall be excluded.

If the Parent or any Restricted Subsidiary directly or indirectly guarantees
Indebtedness of a third Person (other than a Restricted Subsidiary, in the case
of the Parent, or the Parent or another Restricted Subsidiary, in the case of a
Restricted Subsidiary), the preceding sentence shall give effect to the
incurrence of such guaranteed Indebtedness as if the Parent or such Restricted
Subsidiary had directly incurred or otherwise assumed such guaranteed
Indebtedness.

In calculating Consolidated Interest Incurred for purposes of determining the
denominator (but not the numerator) of this Consolidated Fixed Charge Coverage
Ratio:

(x) interest on outstanding Indebtedness determined on a fluctuating basis as of
the Transaction Date and which will continue to be so determined thereafter
shall be deemed to have accrued at a fixed rate per annum equal to the rate of
interest on this Indebtedness in effect on the Transaction Date;

(y) if interest on any Indebtedness actually incurred on the Transaction Date
may optionally be determined at an interest rate based upon a factor of a prime
or similar rate, a Eurocurrency interbank offered rate, or other rates, then the
interest rate in effect on the Transaction Date will be deemed to have been in
effect during the Four-Quarter Period; and

(z) notwithstanding the immediately preceding clauses (x) and (y), interest on
Indebtedness determined on a fluctuating basis, to the extent such interest is
covered by agreements with a term of at least one year after the Transaction
Date relating to Hedging Obligations, shall be deemed to accrue at the rate per
annum resulting after giving effect to the operation of these agreements.

“Consolidated Income Tax Expense” means, for any period, the provision for taxes
of the Parent and the Restricted Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

 

10



--------------------------------------------------------------------------------

“Consolidated Indebtedness” means, as of any date, the total Indebtedness of the
Parent and the Restricted Subsidiaries as of such date, determined on a
consolidated basis.

“Consolidated Interest Expense” means, for any period, the sum, without
duplication, of the total interest expense (other than interest and other
charges amortized to “cost of sales—homes” or “cost of sales—lots, land and
other”) of the Parent and the Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP and including,
without duplication,

(a) imputed interest on Capitalized Lease Obligations and Attributable
Indebtedness,

(b) commissions, discounts and other fees and charges owed with respect to
letters of credit securing financial obligations, bankers’ acceptance financing
and receivables financings,

(c) the net costs associated with Hedging Obligations,

(d) amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses,

(e) the interest portion of any deferred payment obligations,

(f) all other non-cash interest expense; provided, however, that any non-cash
interest expense or income attributable to the movement in the mark-to-market
valuation of Hedging Obligations or other derivative instrument pursuant to GAAP
shall be excluded from the calculation of Consolidated Interest Expense,

(g) the product of (i) all dividend payments on any series of Disqualified
Equity Interests of the Parent or any Preferred Stock of any Restricted
Subsidiary (other than any such Disqualified Equity Interests or any preferred
stock held by the Parent or a Wholly Owned Restricted Subsidiary), multiplied by
(ii) a fraction, the numerator of which is one and the denominator of which is
one minus the then current combined federal, state and local statutory tax rate
of the Parent and the Restricted Subsidiaries, expressed as a decimal,

(h) all interest payable with respect to discontinued operations, and

(i) all interest on any Indebtedness of any other Person (other than a
Restricted Subsidiary, in the case of the Parent, or the Parent or another
Restricted Subsidiary, in the case of a Restricted Subsidiary) guaranteed by the
Parent or any Restricted Subsidiary.

“Consolidated Interest Incurred” means, for any period, the sum, without
duplication, of (a) Consolidated Interest Expense and (b) interest capitalized
for such period (including interest capitalized with respect to discontinued
operations but not including interest or other charges amortized to “cost of
sales—homes” or “cost of sales—lots, land and other”).

 

11



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Parent and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein),
without duplication:

(a) the net income (or loss) of any Person (other than a Restricted Subsidiary)
in which any Person other than the Parent or any of its Restricted Subsidiaries
has an ownership interest, except to the extent that cash in an amount equal to
any such income has actually been received by the Parent or any of its
Restricted Subsidiaries during such period;

(b) except to the extent includible in the consolidated net income of the Parent
pursuant to the clause (a) of this definition, the net income (or loss) of any
Person that accrued prior to the date that (i) such Person becomes a Restricted
Subsidiary or is merged into or consolidated with the Parent or any Restricted
Subsidiary or (ii) the assets of such Person are acquired by the Parent or any
Restricted Subsidiary;

(c) the net income of any Restricted Subsidiary (other than the Borrower) during
such period to the extent that the declaration or payment of dividends or
similar distributions by such Restricted Subsidiary of that income is not
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Subsidiary during such period;

(d) that portion of the net income of any Restricted Subsidiary (other than the
Borrower) that is not a Guarantor and is not a Wholly Owned Restricted
Subsidiary attributable to the portion of the Equity Interests of such
Restricted Subsidiary that is not owned by the Parent or the Restricted
Subsidiaries;

(e) for the purposes of calculating the Restricted Payments Basket only, in the
case of a successor to the Parent or the Borrower by consolidation, merger or
transfer of its assets, any income (or loss) of the successor prior to such
merger, consolidation or transfer of assets;

(f) any gain (or loss), together with any related provisions for taxes on any
such gain (or the tax effect of any such loss), realized during such period by
the Parent or any Restricted Subsidiary upon (i) the acquisition of any
securities, or the extinguishment of any Indebtedness, of the Parent or any
Restricted Subsidiary or (ii) any Asset Sale by the Parent or any Restricted
Subsidiary; and

(g) any extraordinary gain (or extraordinary loss), together with any related
provision for taxes on any such extraordinary gain (or the tax effect of any
such extraordinary loss), realized by the Parent or any Restricted Subsidiary
during such period.

 

12



--------------------------------------------------------------------------------

In addition, any return of capital with respect to an Investment that increased
the Restricted Payments Basket pursuant to Section 7.4(a)(3)(d) or decreased the
amount of Investments outstanding pursuant to clause (n) of the definition of
“Permitted Investments” shall be excluded from Consolidated Net Income for
purposes of calculating the Restricted Payments Basket.

“Consolidated Net Worth” means, with respect to any Person as of any date, the
consolidated stockholders’ equity of such Person, determined on a consolidated
basis in accordance with GAAP, less (without duplication) (a) any amounts
thereof attributable to Disqualified Equity Interests of such Person or its
Subsidiaries or any amount attributable to Unrestricted Subsidiaries (other than
Cerro Plata Associates, LLC and 242 Cerro Plata, LLC) and (b) all write-ups
(other than write-ups resulting from foreign currency translations and write-ups
of tangible assets of a going concern business made within twelve months after
the acquisition of such business) subsequent to the Closing Date in the book
value of any asset owned by such Person or a Subsidiary of such Person.

“Consolidated Tangible Assets” means, as of any date, the total amount of assets
of the Parent and the Restricted Subsidiaries on a consolidated basis at the end
of the fiscal quarter immediately preceding such date for which financial
statements have been delivered pursuant to Section 6.1(a) or Section 6.1(b), as
determined in accordance with GAAP, less (a) Intangible Assets and (b) any
assets securing Non-Recourse Indebtedness.

“Consolidated Tangible Net Worth” means, with respect to any Person as of any
date, the Consolidated Net Worth of such Person as of such date less (without
duplication) all Intangible Assets of such Person as of such date.

“Conversion Date” means the one-year anniversary of the Closing Date or, if such
day is not a Business Day, the immediately succeeding Business Day.

“Conversion Fee” means a fee specified in the Fee Letter.

“Credit Facilities” means one or more debt facilities, indentures or commercial
paper facilities, in each case, with banks or other lenders or investors or
credit providers or a trustee providing for the revolving credit loans, term
loans, receivables financing (including through the sale of receivables to such
lenders or to special purpose entities formed to borrow from such lenders
against such receivables), bankers acceptances, letters of credit or issuances
of debt securities, including any related notes, guarantees, collateral
documents, instruments, documents and agreements executed in connection
therewith and in each case, as amended, restated, modified, renewed, extended,
supplemented, restructured, refunded, replaced in any manner (whether upon or
after termination or otherwise) or in part from time to time, in one or more
instances and including any amendment increasing the amount of Indebtedness
incurred or available to be borrowed thereunder, extending the maturity of any
Indebtedness incurred thereunder or contemplated thereby or deleting, adding or
substituting one or more parties thereto (whether or not such added or
substituted parties are banks or other institutional lenders),

 

13



--------------------------------------------------------------------------------

including one or more separate instruments or facilities, in each case, whether
any such amendment, restatement, modification, renewal, extension, supplement,
restructuring, refunding, replacement or refinancing occurs simultaneously or
not with the termination or repayment of a prior Credit Facility.

“Custodian” means any receiver, trustee, assignee, liquidator, or similar
official under any Bankruptcy Law.

“Customary Recourse Exceptions” means, with respect to any Indebtedness,
personal recourse that is limited to fraud, misrepresentation, misapplication of
cash, waste, environmental claims and liabilities, prohibited transfers,
violations of single-purpose entity covenants, voluntary insolvency proceedings
and other circumstances customarily excluded by institutional lenders from
exculpation provisions and/or included in separate guaranty or indemnification
agreements in non-recourse financing of real property.

“Debt Offering” means any incurrence of Indebtedness for borrowed money,
including any issuance of senior unsecured notes through a public offering or in
a Rule 144A or other private placement, debt securities convertible into equity
securities, issued in a public offering, private placement or otherwise, or bank
loans by the Borrower or any Restricted Subsidiaries, other than
(a) intercompany Indebtedness; (b) Indebtedness incurred under the Existing
Credit Agreement; (c) Indebtedness incurred in the ordinary course of business
and in excess of any amount required to repay amounts outstanding under the
Existing Credit Agreement or (d) Indebtedness not in excess of $10,000,000 in
the aggregate.

“Default” means (a) any Event of Default or (b) any event, act or condition
that, after notice or the passage of time or both, would be an Event of Default.

“Demand Failure Event” has the meaning assigned to such term in the Fee Letter.

“Designation” has the meaning assigned to such term in Section 7.9.

“Designation Amount” has the meaning assigned to such term in Section 7.9.

“Directly Related Assets” means, with respect to any particular property, assets
directly related thereto or derived therefrom, such as proceeds (including
insurance proceeds), products, rents, and profits thereof and improvements and
accessions thereto.

“Disqualified Equity Interests” of any Person means any class of Equity
Interests of such Person that, by their terms, or by the terms of any related
agreement or of any security into which they are convertible, puttable or
exchangeable, are, or upon the happening of any event or the passage of time
would be, required to be redeemed by such Person, whether or not at the option
of the holder thereof, or mature or are mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, in whole or in part, on or prior to the
date which is 91 days after the final maturity date of the Loans; provided,

 

14



--------------------------------------------------------------------------------

however, that any class of Equity Interests of such Person that, by its terms,
authorizes such Person to satisfy in full its obligations with respect to the
payment of dividends or upon maturity, redemption (pursuant to a sinking fund or
otherwise) or repurchase thereof or otherwise by the delivery of Equity
Interests that are not Disqualified Equity Interests, and that are not
convertible, puttable or exchangeable for Disqualified Equity Interests or
Indebtedness, will not be deemed to be Disqualified Equity Interests so long as
such Person satisfies its obligations with respect thereto solely by the
delivery of Equity Interests that are not Disqualified Equity Interests;
provided further, however, that any Equity Interests that would constitute
Disqualified Equity Interests but for provisions thereof giving holders thereof
(or the holders of any security into or for which such Equity Interests are
convertible, exchangeable or exercisable) the right to require the Parent or the
Borrower to redeem such Equity Interests upon the occurrence of a change in
control occurring prior to the final maturity date of the Loans shall not
constitute Disqualified Equity Interests if the change in control provisions
applicable to such Equity Interests are no more favorable to such holders than
the provisions in Section 2.3(c) and such Equity Interests specifically provide
that the Parent or the Borrower, as applicable, will not redeem any such Equity
Interests pursuant to such provisions prior to the Borrower’s purchase of the
Loans as required pursuant to Section 2.3(c).

“Disqualified Institutions” means those banks, financial institutions, other
institutional lenders and other entities that have been specified to the Lead
Arrangers by the Borrower in writing prior to the date of the Commitment Letter
and any of the known affiliates reasonably identifiable by name of such banks,
financial institutions, other institutional lenders and other entities.

“Dollars” and “$” means dollars in lawful currency of the United States.

“DTC” means The Depositary Trust Company.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund of a Lender and (d) any other Person (other than a natural person)
approved by the Administrative Agent and, in the circumstances provided for in
Section 10.6, the Borrower. Notwithstanding the foregoing, (A) in no event shall
a Disqualified Institution be deemed to be an Eligible Assignee, and
(B) “Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates.

“Environmental Laws” means any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes, decrees
or other Requirements of Law (including common law) regulating, relating to or
imposing liability or standards of conduct with respect to pollution or
protection of human health or the environment, as now or may at any time
hereafter be in effect.

“Equity Interests” of any Person means (a) any and all shares or other equity
interests (including common stock, preferred stock, limited liability company
interests and partnership interests) in such Person and (b) all rights to
purchase, warrants or options (whether or not currently exercisable),
participations or other equivalents of or interests in (however designated) such
shares or other interests in such Person but excluding from all of the foregoing
any debt securities convertible into Equity Interests.

 

15



--------------------------------------------------------------------------------

“Equity Offering” means any public or private equity offering or sale by the
Parent or any of its Restricted Subsidiaries after the Closing Date of Equity
Interests (excluding Disqualified Stock), other than (a) public offerings with
respect to the Parent’s common stock registered on Form S-4 or Form S-8; and
(b) issuances to the Parent or any Subsidiary of the Parent.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete
withdrawal under Section 4203 of ERISA or partial withdrawal under Section 4205
of ERISA by the Borrower or any ERISA Affiliate from a Multiemployer Plan;
(d) the filing of a notice of intent to terminate, the treatment of a Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
material liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.

“Eurodollar Loans” means the Loans the rate of interest applicable to which is
based upon the Adjusted LIBO Rate.

“Event of Default” means any of the events specified in Section 8.1.

“Excess Proceeds” has the meaning assigned to such term in Section 7.6(c).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” has the meaning assigned to such term in Section 2.19(a).

 

16



--------------------------------------------------------------------------------

“Existing Credit Agreement” means the Credit Agreement dated as of August 7,
2013, among the Parent, the Borrower, the lenders from time to time party
thereto and Credit Suisse AG as the administrative agent thereunder.

“Existing Indentures” means (a) the Indenture dated March 31, 2014 between the
Borrower, as issuer, the guarantors named therein and U.S. Bank National
Association, as trustee, relating to the Borrower’s 5.75% Senior Notes due 2019
and (b) the Indenture dated as of November 8, 2012, as supplemented, between the
Borrower, as issuer, the guarantors named therein and U.S. Bank National
Association, as trustee, relating to the Borrower’s 8.5% Senior Notes due 2020.

“Fair Market Value” means, with respect to any asset, the price (after taking
into account any liabilities relating to such assets) that would reasonably
expected to be negotiated in an arm’s-length transaction for cash between a
willing seller and a willing and able buyer, neither of which is under any
compulsion to complete the transaction, as such price is determined in good
faith by the Board of Directors of the Parent or a duly authorized committee
thereof, as evidenced by a resolution of such board or committee.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by the
Administrative Agent.

“Fee Letter” means the Amended and Restated Fee Letter dated July 2, 2014, among
the Borrower and the Lead Arrangers.

“Fitch” means Fitch Ratings, Inc., or any successor thereto.

“Funding Office” means the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the

 

17



--------------------------------------------------------------------------------

Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States, as in effect from time to time.

“GP Indebtedness” means as of any date the amount of the liability of the Parent
or any of its Restricted Subsidiaries in its capacity as a general partner for
the Indebtedness of a partnership or Joint Venture after subtracting the Fair
Market Value as of such date of the assets of such partnership or Joint Venture
that secure such Indebtedness.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory, or administrative functions of or pertaining to
government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.

“Guarantee” means the guarantee of the Loans executed by each Guarantor pursuant
to the Guarantee Agreement.

“guarantee” means a direct or indirect guarantee by any Person of any
Indebtedness of any other Person and includes any obligation, direct or
indirect, contingent or otherwise, of such Person: (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) Indebtedness of such
other Person (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services
(unless such purchase arrangements are on arm’s-length terms and are entered
into in the ordinary course of business), to take-or-pay, or to maintain
financial statement conditions or otherwise); or (b) entered into for purposes
of assuring in any other manner the obligee of such Indebtedness of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part). “guarantee,” when used as a verb, and “guaranteed” have correlative
meanings.

“Guarantee Agreement” means the Guarantee Agreement dated as of August 12, 2014,
substantially in the form attached hereto as Exhibit A, among the Parent, the
other Guarantors and the Administrative Agent for the benefit of the Lenders,
together with each supplement thereto.

“Guarantors” means the Parent and each Wholly Owned Restricted Subsidiary of the
Parent (other than the Borrower), and each other Person that is required to
become a Guarantor by the terms of this Agreement, in each case, until such
Person is released from its Guarantee.

“Hazardous Substances” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other contaminants or
pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, infectious or medical
wastes, toxic mold and all other materials or wastes of any nature regulated
pursuant to any Environmental Law.

 

18



--------------------------------------------------------------------------------

“Hedging Obligations” of any Person means the obligations of such Person
pursuant to (a) any interest rate swap agreement, interest rate collar agreement
or other similar agreement or arrangement designed to protect such Person
against fluctuations in interest rates, (b) agreements or arrangements designed
to protect such Person against fluctuations in foreign currency exchange rates
in the conduct of its operations, or (c) any forward contract, commodity swap
agreement, commodity option agreement or other similar agreement or arrangement
designed to protect such Person against fluctuations in commodity prices, in
each case entered into in the ordinary course of business for bona fide hedging
purposes and not for the purpose of speculation.

“incur” means, with respect to any Indebtedness or obligation, incur, create,
issue, assume, guarantee or otherwise become directly or indirectly liable,
contingently or otherwise, with respect to such Indebtedness or obligation;
provided that (a) the Indebtedness of a Person existing at the time such Person
became a Restricted Subsidiary or at the time such Person merged with or into
the Parent or a Restricted Subsidiary shall be deemed to have been incurred at
such time and (b) neither the accrual of interest nor the accretion of original
issue discount shall be deemed to be an incurrence of Indebtedness.

“Indebtedness” of any Person at any date means, without duplication:

(a) all liabilities, contingent or otherwise, of such Person for borrowed money
(whether or not the recourse of the lender is to the whole of the assets of such
Person or only to a portion thereof);

(b) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;

(c) all obligations of such Person in respect of letters of credit or other
similar instruments (or reimbursement obligations with respect thereto);

(d) all obligations of such Person to pay the deferred and unpaid purchase price
of property or services, except trade payables and accrued expenses incurred by
such Person in the ordinary course of business in connection with obtaining
goods, materials or services;

(e) the maximum fixed redemption or repurchase price of all Disqualified Equity
Interests of such Person;

(f) all Capitalized Lease Obligations of such Person;

(g) all Indebtedness of others secured by a Lien on any asset of such Person,
whether or not such Indebtedness is assumed by such Person;

(h) all Indebtedness of others guaranteed by such Person to the extent of such
guarantee; provided that (i) Indebtedness of the Parent or its Subsidiaries that
is guaranteed by the Parent or the Parent’s Subsidiaries shall be counted only
once in the calculation of the amount of Indebtedness of the Parent and its

 

19



--------------------------------------------------------------------------------

Subsidiaries on a consolidated basis and (ii) only the liabilities relating to
any such guarantee that are recorded as liabilities, or required (in accordance
with GAAP) to be recorded as liabilities, on the balance sheet of such Person
shall be considered Indebtedness of such Person (it being understood that any
increase in liabilities recorded or required to be recorded on such Person’s
balance sheet shall be deemed to be an “incurrence” of Indebtedness by such
Person at the time of such increase);

(i) all Attributable Indebtedness;

(j) to the extent not otherwise included in this definition, Hedging Obligations
of such Person;

(k) all obligations of such Person under conditional sale or other title
retention agreements relating to assets purchased by such Person; and

(l) the liquidation value of preferred stock of a Subsidiary of such Person
issued and outstanding and held by any Person other than such Person (or one of
its Wholly Owned Restricted Subsidiaries).

Notwithstanding the foregoing the following shall not be considered
Indebtedness: (i) earn-outs or similar profit sharing or participation
arrangements provided for in acquisition agreements which are determined on the
basis of future operating earnings or other similar performance criteria (which
are not determinable at the time of acquisition) of the acquired assets or
entities, (ii) accrued expenses, trade payables, customer deposits or deferred
income taxes arising in the ordinary course of business, (iii) completion
guarantees entered into in the ordinary course of business, (iv) obligations in
respect of district improvement bonds pertaining to roads, sewers and other
infrastructure and (v) Indebtedness that has been discharged or defeased in
accordance with its governing documents.

The amount of Indebtedness of any Person at any date shall be the outstanding
balance at such date of all unconditional obligations as described in this
definition, the maximum liability of such Person for any such contingent
obligations at such date and, in the case of clause (g) of this definition, the
lesser of (i) the Fair Market Value of any asset subject to a Lien securing the
Indebtedness of others on the date that the Lien attaches and (ii) the amount of
the Indebtedness secured; provided, however, that the amount outstanding at any
time of any Indebtedness issued with original issue discount shall be deemed to
be the face amount of such Indebtedness less the remaining unamortized portion
of the original issue discount of such Indebtedness at such time, as determined
in accordance with GAAP. For purposes of clause (e) of this definition, the
“maximum fixed redemption or repurchase price” of any Disqualified Equity
Interests that do not have a fixed redemption or repurchase price shall be
calculated in accordance with the terms of such Disqualified Equity Interests as
if such Disqualified Equity Interests were redeemed on any date on which an
amount of Indebtedness outstanding shall be required to be determined pursuant
to this Agreement.

 

20



--------------------------------------------------------------------------------

“Indemnified Liabilities” has the meaning assigned to such term in Section 10.5.

“Indemnitee” has the meaning assigned to such term in Section 10.5.

“Independent Director” means a director of the Parent who

(a) is independent with respect to the transaction at issue;

(b) does not have any material financial interest in the Parent or any of its
Affiliates (other than as a result of holding securities of the Parent); and

(c) has not and whose Affiliates or affiliated firm has not, at any time during
the twelve months prior to the taking of any action hereunder, directly or
indirectly, received, or entered into any understanding or agreement to receive,
compensation, payment or other benefit, of any type or form, from the Parent or
any of its Affiliates, other than customary directors’ fees and indemnity and
insurance arrangements for serving on the board of directors of the Parent or
any Affiliate and reimbursement of out-of-pocket expenses for attendance at the
Parent’s or Affiliate’s board and board committee meetings.

“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm of nationally recognized standing that is, in the reasonable
judgment of the Parent’s board of directors, qualified to perform the task for
which it has been engaged and disinterested and independent with respect to the
Parent and its Affiliates; provided, however, that the prior rendering of
service to the Parent or an Affiliate of the Parent shall not, by itself,
disqualify the advisor.

“Initial Lenders” means the institutions listed on Schedule 1 hereto.

“Initial Percentage Interest” means with respect to any Initial Lender the
percentage set forth under the heading “Initial Percentage Interest” opposite
such Initial Lender’s name on Schedule 1.1A.

“Intangible Assets” means, with respect to any Person, all unamortized debt
discount and expense, unamortized deferred charges, goodwill, patents,
trademarks, service marks, trade names, copyrights, write-ups of assets over
their carrying value (other than write-ups which occurred prior to the Closing
Date and other than, in connection with the acquisition of an asset, the
write-up of the value of such asset to its Fair Market Value in accordance with
GAAP on the date of acquisition) and all other items which would be treated as
intangibles on the consolidated balance sheet of such Person prepared in
accordance with GAAP.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Loan with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at

 

21



--------------------------------------------------------------------------------

intervals of three months’ duration after the first day of such Interest Period,
and (c) after the Conversion Date, each February 15 and August 15 thereafter,
commencing the first February 15 or August 15 occurring after the Conversion
Date, and the Maturity Date.

“Interest Period” means, as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter (or,
such other period as may be agreed to by all Lenders), as selected by the
Borrower in its notice of borrowing or notice of conversion, as the case may be,
given with respect thereto; and (b) thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurodollar
Loan and ending one, two, three or six months thereafter (or, such other period
as may be agreed to by all Lenders), as selected by the Borrower by irrevocable
notice to the Administrative Agent not later than 11:00 A.M., New York City
time, on the date that is three Business Days prior to the last day of the then
current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:
(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day; (ii) the Borrower may not select an Interest
Period that would extend beyond the maturity date of the Loans; and (iii) any
Interest Period that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of a
calendar month.

“Interpolated Rate” means, with respect to any Eurodollar Loan at any time, the
rate per annum determined by the Administrative Agent (which determination shall
be conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate for the longest period (for which that Screen Rate is available) that is
shorter than the Impacted Interest Period and (b) the applicable Screen Rate for
the shortest period (for which that Screen Rate is available) that exceeds the
Impacted Interest Period, in each case, at such time.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or any other
equivalent investment grade rating by any Rating Agency.

“Investments” of any Person means, without duplication:

(a) all direct or indirect investments by such Person in any other Person in the
form of loans, advances or capital contributions or other credit extensions
constituting Indebtedness of such other Person, and any guarantee of
Indebtedness of any other Person;

 

22



--------------------------------------------------------------------------------

(b) all purchases (or other acquisitions for consideration) by such Person of
Indebtedness, Equity Interests or other securities of any other Person;

(c) all other items that would be classified as investments on a balance sheet
of such Person prepared in accordance with GAAP; and

(d) the Designation of any Subsidiary as an Unrestricted Subsidiary.

Except as otherwise expressly specified in this definition, the amount of any
Investment (other than an Investment made in cash) shall be the Fair Market
Value thereof on the date such Investment is made. The amount of any Investment
pursuant to clause (d) of this definition shall be the Designation Amount
determined in accordance with Section 7.9. If the Parent or any Restricted
Subsidiary sells or otherwise disposes of any Equity Interests of any direct or
indirect Restricted Subsidiary such that, after giving effect to any such sale
or disposition, such Person is no longer a Restricted Subsidiary, the Parent
shall be deemed to have made an Investment on the date of any such sale or other
disposition equal to the Fair Market Value of the Equity Interests of and all
other Investments in such Restricted Subsidiary not sold or disposed of, which
amount shall be determined by the board of directors of the Parent.
Notwithstanding the foregoing, redemptions of Equity Interests of the Parent
shall be deemed not to be Investments.

“IRS” means the U.S. Internal Revenue Service (or any successor).

“Joint Venture” means a corporation, limited liability company, partnership or
other entity engaged in a Permitted Business (other than an entity constituting
a Subsidiary of the Parent) in which the Parent or any of its Restricted
Subsidiaries owns, directly or indirectly, at least 20% of the Equity Interests.

“Lead Arrangers” means J.P. Morgan Securities LLC, Citigroup Global Markets Inc.
and Credit Suisse Securities (USA) LLC.

“Lenders” has the meaning assigned to such term in the preamble hereto.

“LIBO Rate” means, with respect to any Eurodollar Loan for any Interest Period,
(a) the Screen Rate, (b) if the Screen Rate shall not be available at such time
for such Interest Period (an “Impacted Interest Period”), then the LIBO Rate
shall be the Interpolated Rate at such time or (c) if no Screen Rate is
available, the arithmetic mean (rounded up to four decimal places) of the rates
quoted by the Reference Banks to leading banks in the London interbank market
for the offering of deposits for such Interest Period, in each case as of 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period; provided that the LIBO Rate shall be deemed not to be less than 1.00%.

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien
(statutory or other), pledge, lease, easement, restriction, covenant, charge,
security interest or other encumbrance of any kind or nature in respect of such
asset, whether or not filed, recorded or otherwise perfected under applicable
law, including any conditional sale or other title retention agreement, and any
lease in the nature thereof, any option or

 

23



--------------------------------------------------------------------------------

other agreement to sell, and any filing of, or agreement to give, any financing
statement under the Uniform Commercial Code (or equivalent statutes) of any
jurisdiction (other than cautionary filings in respect of operating leases).

“Loan” and “Loans” have the meanings assigned to such terms in Section 2.1(a).

“Loan Documents” means this Agreement, the Guarantee Agreement, the Notes and
any amendment, waiver, supplement or other modification to any of the foregoing.

“Loan Parties” means as of any date, collectively, the Borrower, the Parent and
the other Guarantors. A “Loan Party” means the Borrower, the Parent or any other
Guarantor, individually.

“Material Adverse Effect” means since the date of the audited financial
statements most recently delivered prior to the Closing Date: (a) a change,
event or circumstance that could reasonably be expected to result in a material
adverse effect on the financial condition of the Loan Parties and their
Subsidiaries, taken as a whole; (b) a material impairment of the ability of the
Loan Parties to perform their payment or other material obligations under any
Loan Document to which they are a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against the Borrower or
any other Loan Party of any material obligations of the Borrower or any other
Loan Party under any Loan Document to which it is a party.

“Maturity Date” means August 12, 2022.

“Moody’s” means Moody’s Investors Services, Inc., or any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 3(37) or 4001(a)(3) of ERISA, to which the Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.

“Net Available Proceeds” means (a) with respect to any Asset Sale, the Net Sales
Proceeds with respect to such Asset Sale; or (b) with respect to any Debt
Issuance or Equity Issuance, the Net Issuance Proceeds with respect to such Debt
Issuance or Equity Issuance, as applicable.

“Net Issuance Proceeds” means, with respect to any Debt Issuance or Equity
Issuance, the proceeds thereof received in the form of cash or Cash Equivalents,
net of all taxes payable by the Parent or any Restricted Subsidiary and
customary fees, commissions, costs and other expenses incurred in connection
therewith.

 

24



--------------------------------------------------------------------------------

“Net Sales Proceeds” means, with respect to any Asset Sale, the proceeds thereof
in the form of cash or Cash Equivalents, net of

(a) brokerage commissions and other fees and expenses (including fees and
expenses of legal counsel, accountants and investment banks) of such Asset Sale;

(b) provisions for taxes payable as a result of such Asset Sale (after taking
into account any available tax credits or deductions and any tax sharing
arrangements);

(c) amounts required to be paid to any Person (other than the Parent or any
Restricted Subsidiary) owning a beneficial interest in the assets subject to the
Asset Sale or having a Lien thereon;

(d) payments of unassumed liabilities (not constituting Indebtedness) relating
to the assets sold at the time of, or within 30 days after the date of, such
Asset Sale; and

(e) appropriate amounts to be provided by the Parent or any Restricted
Subsidiary, as the case may be, as a reserve required in accordance with GAAP
against any liabilities associated with such Asset Sale and retained by the
Parent or any Restricted Subsidiary, as the case may be, after such Asset Sale,
including pensions and other postemployment benefit liabilities, liabilities
related to environmental matters and liabilities under any indemnification
obligations associated with such Asset Sale; provided, however, that any amounts
remaining after adjustments, revaluations or liquidations of such reserves shall
constitute Net Sales Proceeds.

“Non-Excluded Taxes” has the meaning assigned to such term in Section 2.19(a).

“Non-Recourse Indebtedness” with respect to any Person means Indebtedness of
such Person for which (a) the sole legal recourse for collection of principal
and interest on such Indebtedness is against the specific property identified in
the instruments evidencing or securing such Indebtedness and (b) no other assets
of such Person may be realized upon in collection of principal or interest on
such Indebtedness. Indebtedness that is otherwise Non-Recourse Indebtedness will
not lose its character as Non-Recourse Indebtedness because there is recourse
(either to such Person or to any other Person) for Customary Resource
Exceptions.

“Non-U.S. Lender” has the meaning assigned to such term in Section 2.19(f).

“Notes” means the collective reference to any promissory note evidencing the
Loans.

 

25



--------------------------------------------------------------------------------

“Obligations” means (a) with respect to the Loans and the Loan Documents, all
advances to, and debts, liabilities and obligations of, the Borrower and
Guarantors arising under any Loan Document or otherwise with respect to any
Loan, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
the Borrower or any Guarantor of any proceeding under any bankruptcy or
insolvency naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding, and
(b) with respect to any Indebtedness other than with respect to the Loans and
Loan Documents, all obligations for principal, premium, interest, penalties,
fees, indemnifications, reimbursements, and other amounts payable pursuant to
the documentation governing such Indebtedness.

“OECD” means the Organization of Economic Cooperation and Development.

“Other Taxes” means any and all present or future stamp or documentary taxes,
charges or similar levies arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, any Loan
Document, except any such taxes that are described under clause (ii) of the
first sentence of Section 2.19(a) and that are imposed with respect to an
assignment or transfer (other than an assignment made pursuant to Section 2.22).

“Outstanding Amount” means as of any date, the aggregate principal amount of the
Loans outstanding after giving effect to any repayments and prepayments on such
date.

“Parent” has the meaning assigned to such term in the preamble hereto.

“Pari Passu Indebtedness” means any Indebtedness of the Borrower or any
Guarantor that ranks pari passu as to payment with the Loans or the Guarantee of
such Guarantor, as applicable.

“Participant” has the meaning assigned to such term in Section 10.6(c).

“Participant Register” has the meaning assigned to such term in Section 10.6(c).

“Patriot Act” has the meaning assigned to such term in Section 10.18.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Section 412 of the Code, Section 302 of ERISA or Title IV of ERISA
and is sponsored or maintained by the Borrower or any ERISA Affiliate or to
which the Borrower or any ERISA Affiliate contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five plan years.

 

26



--------------------------------------------------------------------------------

“Percentage Interest” means as to any Lender at any time, the percentage which
the aggregate principal amount of such Lender’s Loans then outstanding
constitutes of the aggregate principal amount of the Loans then outstanding.

“Permitted Business” means the businesses engaged in by the Parent and its
Subsidiaries on the Closing Date and businesses that are reasonably related
thereto or reasonable extensions thereof.

“Permitted Business Investments” means Investments and expenditures made in the
ordinary course of a Permitted Business as a means of acquiring or developing
land or constructing residential communities through agreements, transactions,
interests or arrangements that, among other things, permit a Person to share (or
have the effect of sharing) risks or costs, to participate in (or have the
effect of participating in) the economics of residential development projects or
to comply with any regulatory agreements or requirements Investments in the form
of or pursuant to joint development agreements, partnership agreements, limited
liability company agreements, trust agreements, joint venture agreements or
other similar agreements with third parties.

“Permitted Holders” means (a) Luxor Capital Group LP, Paulson & Co. and their
respective Affiliates and all investment funds managed by any of the foregoing
(excluding, for the avoidance of doubt, their respective portfolio companies or
other operating companies affiliated with Luxor Capital Group LP and Paulson &
Co.); (b) General William Lyon, his spouse and lineal descendants (including
adopted children and their lineal descendants) or any Person controlled,
directly or indirectly, by, or trust or similar estate planning vehicle
established exclusively for the benefit of, any of such Persons; (c) any group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act)
of which any of the foregoing beneficially own, without giving effect to the
existence of such group or any other group, more than 50% of the total voting
power of the aggregate Voting Stock of the Parent held directly or indirectly by
such group and (d) any members of a group described in clause (c) of this
definition for so long as such Person is a member of such group.

“Permitted Indebtedness” has the meaning assigned to such term in
Section 7.3(b).

“Permitted Investment” means:

(a) Investments by the Parent or any Restricted Subsidiary in (i) the Borrower
or any Guarantor or (ii) in any Person that is or will become immediately after
such Investment a Restricted Subsidiary or that will merge or consolidate into
the Borrower or a Restricted Subsidiary;

(b) Investments in the Parent by any Restricted Subsidiary;

 

27



--------------------------------------------------------------------------------

(c) loans and advances to directors, employees and officers of the Parent and
the Restricted Subsidiaries for bona fide business purposes and to purchase
Equity Interests of the Parent not in excess of $2,000,000 at any one time
outstanding;

(d) Hedging Obligations permitted to be incurred pursuant to Section 7.3(b)(4);

(e) Cash Equivalents;

(f) receivables owing to the Parent or any Restricted Subsidiary if created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided, however, that such trade terms
may include such concessionary trade terms as the Parent or any such Restricted
Subsidiary deems reasonable under the circumstances;

(g) Investments received pursuant to any plan of reorganization or similar
arrangement, including foreclosure, perfection or enforcement of any Lien, upon
the bankruptcy or insolvency of such trade creditors or customers;

(h) Investments made by the Parent or any Restricted Subsidiary as a result of
consideration received in connection with an Asset Sale made in compliance with
Section 7.6;

(i) lease, utility and other similar deposits in the ordinary course of
business;

(j) Investments made by the Parent or a Restricted Subsidiary for consideration
consisting only of Qualified Equity Interests;

(k) stock, obligations or securities received in settlement of debts created in
the ordinary course of business and owing to the Parent or any Restricted
Subsidiary or in satisfaction of judgments;

(l) Investments in existence on the Closing Date and any extension, modification
or renewal of such Investments or any Investments made with the proceeds of any
disposition of any such Investments, but only to the extent not involving
additional advances, contributions or other Investments of cash or other assets
or other increases thereof (other than as a result of the appreciation, accrual
or accretion of interest or original issue discount or the issuance of
pay-in-kind securities, in each case, pursuant to the terms of such Investment
as in effect on the Closing Date);

(m) completion guarantees entered into in the ordinary course of business;

(n) the Designation of a Subsidiary as an Unrestricted Subsidiary in accordance
with Section 7.9; and

 

28



--------------------------------------------------------------------------------

(o) Permitted Business Investments so long as immediately after giving effect to
such Investment, the Parent could incur at least $1.00 of additional
Indebtedness pursuant to the Ratio Exception.

“Permitted Liens” means the following types of Liens:

(a) (i) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, suppliers, materialmen, repairmen and other Liens imposed by law
incurred in the ordinary course of business and (ii) Liens for Taxes,
assessments or governmental or quasi-governmental charges or claims, in either
case under clause (i) or (ii), for sums not yet delinquent or being contested in
good faith, if such reserve or other appropriate provision, if any, as shall be
required by GAAP shall have been made in respect thereof;

(b) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, performance and
return-of-money bonds, development obligations, progress payments, utility
services, developer’s or other obligations to make on-site or off-site
improvements and other similar obligations (exclusive of obligations for the
payment of borrowed money);

(c) Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(d) Liens securing reimbursement obligations with respect to commercial letters
of credit which encumber documents, goods covered thereby and other assets
relating to such letters of credit and products and proceeds thereof;

(e) Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual or warranty requirements of the Parent or any
Restricted Subsidiary, including rights of offset and setoff;

(f) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash, Cash Equivalents and other investment property on deposit
in one or more accounts maintained by the Parent or any Restricted Subsidiary,
in each case granted in the ordinary course of business in favor of the bank or
banks with which such accounts are maintained, securing amounts owing to such
bank with respect to cash management and operating account arrangements,
including those involving pooled accounts and netting arrangements; provided
that in no case shall any such Liens secure (either directly or indirectly) the
repayment of any Indebtedness;

 

29



--------------------------------------------------------------------------------

(g) leases or subleases, licenses or sublicenses, (or any Liens related thereto)
granted to others that do not materially interfere with the ordinary course of
business of the Parent or any Restricted Subsidiary;

(h) Liens arising from filing Uniform Commercial Code financing statements
regarding leases;

(i) Liens securing the Loans and Liens securing any Guarantee;

(j) Liens in favor of the Administrative Agent under and as permitted by this
Agreement;

(k) Liens existing on the Closing Date securing Indebtedness and other
obligations outstanding on the Closing Date;

(l) Liens in favor of the Borrower or a Guarantor;

(m) Liens securing Permitted Indebtedness incurred pursuant to and outstanding
under Section 7.3(b)(1);

(n) Liens securing Indebtedness in an amount not to exceed, (i) for the period
ending on the Conversion Date, the greater of (A) $5.0 million and (B) 0.5% of
Consolidated Tangible Assets at the time of incurrence, and (ii) for the period
beginning after the Conversion Date and thereafter, the greater of (A) $20.0
million and (B) 2.0% of Consolidated Tangible Assets at the time of incurrence;

(o) Liens securing Non-Recourse Indebtedness of the Parent or any Restricted
Subsidiary permitted to be incurred under this Agreement; provided, that such
Liens apply only to (i) the property financed out of the net proceeds of such
Non-Recourse Indebtedness within 365 days after the incurrence of such
Non-Recourse Indebtedness and (ii) Directly Related Assets;

(p) Liens securing Purchase Money Indebtedness permitted to be incurred under
this Agreement; provided that such Liens apply only to (i) the property
acquired, constructed, developed or improved with the proceeds of such Purchase
Money Indebtedness within 365 days after the incurrence of such Purchase Money
Indebtedness and (ii) Directly Related Assets;

(q) Liens securing Acquired Indebtedness permitted to be incurred under this
Agreement; provided that the Liens do not extend to assets not subject to such
Lien at the time of acquisition (other than Directly Related Assets) and are no
more favorable to the lienholders than those securing such Acquired Indebtedness
prior to the incurrence of such Acquired Indebtedness by the Parent or a
Restricted Subsidiary;

 

30



--------------------------------------------------------------------------------

(r) Liens on assets of a Person existing at the time such Person is acquired or
merged with or into or consolidated with the Parent or any such Restricted
Subsidiary (and not created in anticipation or contemplation thereof);

(s) Liens to secure Attributable Indebtedness permitted to be incurred under
this Agreement; provided that any such Lien shall not extend to or cover any
assets of the Parent or any Restricted Subsidiary other than (i) the assets
which are the subject of the Sale and Leaseback Transaction in which the
Attributable Indebtedness is incurred and (ii) Directly Related Assets;

(t) Liens securing Indebtedness of the Parent or its Restricted Subsidiaries in
respect of Indebtedness of a Joint Venture permitted to be incurred under this
Agreement; provided that, with respect to such Indebtedness, such Liens do not
extend to assets of the Parent or its Restricted Subsidiaries other than
(i) assets of the Joint Venture or (ii) the Equity Interests held by the Parent
or a Restricted Subsidiary in such Joint Venture to the extent that such Liens
secure Indebtedness in respect of such Joint Venture owing to lenders who have
also been granted Liens on assets of such Joint Venture to secure Indebtedness
of such Joint Venture;

(u) Liens to secure Refinancing Indebtedness which is incurred to refinance any
Indebtedness which has been secured by a Lien permitted under this Agreement and
which has been incurred in accordance with the provisions of this Agreement;
provided that in each case such Liens do not extend to any additional assets
(other than Directly Related Assets);

(v) attachment or judgment Liens not giving rise to an Event of Default and
which are being contested in good faith by appropriate proceedings;

(w) easements, rights-of-way, dedications, covenants, conditions, restrictions,
reservations, assessment district and other similar charges or encumbrances not
materially interfering with the ordinary course of business of the Parent and
its Subsidiaries;

(x) zoning restrictions, licenses, restrictions on the use of real property or
minor irregularities in title thereto, which do not materially impair the use of
such real property in the ordinary course of business of the Parent and its
Subsidiaries or the value of such real property for the purpose of such
business;

(y) Liens on Equity Interests in an Unrestricted Subsidiary to the extent that
such Liens secure Indebtedness of such Unrestricted Subsidiary owing to lenders
who have also been granted Liens on assets of such Unrestricted Subsidiary to
secure such Indebtedness;

(z) any right of first refusal, right of first offer, option, contract or other
agreement to sell an asset; provided such sale is not otherwise prohibited under
this Agreement;

 

31



--------------------------------------------------------------------------------

(aa) Liens for homeowner and property owner association developments and
assessments;

(bb) licenses of intellectual property granted in the ordinary course of
business and not interfering in any material respect with the ordinary conduct
of business of the Parent or any Restricted Subsidiary;

(cc) pledges, deposits and other Liens existing under, or required to be made in
connection with (i) earnest money obligations, escrows or similar purpose
undertakings or indemnifications in connection with any purchase and sale
agreement, (ii) development agreements or other contracts entered into with
governmental authorities (or an entity sponsored by a governmental authority),
in connection with the entitlement of real property or (iii) agreements for the
funding of infrastructure, including in respect of the issuance of community
facility district bonds, metro district bonds, mello-roos bonds and subdivision
improvement bonds, and similar bonding requirements arising in the ordinary
course of business of a homebuilder;

(dd) Liens, encumbrances or other restrictions not securing Indebtedness
contained in any joint venture agreement entered into by the Parent or any
Restricted Subsidiary with respect to the equity interests issued by the
relevant joint venture or the assets of such joint venture;

(ee) assignments of insurance or condemnation proceeds provided to landlords (or
their mortgagees) pursuant to the terms of any lease of property leased by the
Parent or any Restricted Subsidiary, in each case with respect to the property
so leased, and customary Liens and rights reserved in any lease for rent or for
compliance with the terms of such lease; and

(ff) Liens on cash pledged to secure deductibles, retentions and other
obligations to insurance providers in the ordinary course of business.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, incorporated or unincorporated association, joint-stock
company, trust, unincorporated organization or government or other agency or
political subdivision thereof or other entity of any kind.

“Plan” means any employee benefit plan as defined in Section 3(3) of ERISA,
other than a Multiemployer Plan that is subject to Title IV of ERISA or
Section 412 of the Code in respect of which any Loan Party or any ERISA
Affiliate is an “employer” as defined in Section 3(5) of ERISA.

“Plan of Liquidation” with respect to any Person, means a plan that provides
for, contemplates or the effectuation of which is preceded or accompanied by
(whether or not substantially contemporaneously, in phases or otherwise):
(a) the sale, lease, conveyance or other disposition of all or substantially all
of the assets of such Person otherwise than as an entirety or substantially as
an entirety; and (b) the distribution of all or substantially all of the
proceeds of such sale, lease, conveyance or other disposition of all or
substantially all of the remaining assets of such Person to creditors and
holders of Equity Interests of such Person.

 

32



--------------------------------------------------------------------------------

“Platform” has the meaning assigned to such term in Section 6.1.

“Polygon” has the meaning assigned to such term in the introductory statement of
this Agreement.

“Polygon Guarantors” means those Persons identified on Schedule 1.1D.

“Preferred Stock”, as applied to the Equity Interests of any Person, means
Equity Interests of any class or classes (however designated) which is preferred
as to the payment of dividends or distributions, or as to the distribution of
assets upon any voluntary or involuntary liquidation or dissolution of such
Person, over shares of Equity Interests of any other class of such Person.

“Prepayment/Reduction Event” means (a) any Debt Offering, (b) any Equity
Offering and (c) any Asset Sale.

“Prime Rate” means the rate of interest per annum determined from time to time
by the Administrative Agent, to be its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by the Administrative Agent in connection with extensions of
credit to debtors).

“Public Lender” has the meaning assigned to such term in Section 6.1.

“Purchase Money Indebtedness” means Indebtedness, including Capitalized Lease
Obligations, of the Parent or any Restricted Subsidiary incurred for the purpose
of financing all or any part of the purchase price of property, plant or
equipment used in the business of the Parent or any Restricted Subsidiary or the
cost of installation, construction, development or improvement thereof;
provided, however, that (a) the amount of such Indebtedness shall not exceed
such purchase price or cost (including financing costs), (b) such Indebtedness
shall not be secured by any asset other than the specified asset being financed
or, in the case of real property or fixtures, including additions and
improvements, the real property to which such asset is attached and Directly
Related Assets and (c) such Indebtedness shall be incurred within 365 days after
such acquisition of such asset by the Parent or such Restricted Subsidiary or
such installation, construction, development or improvement.

“Qualified Equity Interests” means Equity Interests of the Parent other than
Disqualified Equity Interests.

“Rating Agency” means each of S&P and Moody’s or, if S&P or Moody’s or both
shall cease to rate the Loans, a nationally recognized statistical rating agency
or agencies, as the case may be, selected by the Borrower (as certified by a
resolution of the Board of Directors) which shall be substituted for S&P or
Moody’s or both, as the case may be.

 

33



--------------------------------------------------------------------------------

“Ratio Exception” has the meaning assigned to such term in Section 7.3(a).

“Real Property Inventory” means as of any date, land that is owned by any Loan
Party, which land is being developed or held for future development or sale,
together with the right, title and interest of the Loan Party in and to the
streets, the land lying in the bed of any streets, roads or avenues, open or
proposed, in or of, the air space and development rights pertaining thereto and
the right to use such air space and development rights, all rights of way,
privileges, liberties, tenements, hereditaments and appurtenances belonging in
or in any way appertaining thereto, all fixtures, all easements now or hereafter
benefiting such land and all royalties and rights appertaining to the use and
enjoyment of such land necessary for the residential development of such land,
together with all of the buildings and other improvements now or hereafter
erected on such land, and any fixtures appurtenant thereto and all related
personal property.

“Recent Balance Sheet” has the meaning assigned to such term in Section 4.8.

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“redeem” means to redeem, repurchase, purchase, defease, retire, discharge or
otherwise acquire or retire for value; and “redemption” shall have a correlative
meaning.

“Redesignation” has the meaning assigned to such term in Section 7.9.

“Reference Banks” means such banks as may be appointed by the Administrative
Agent (and agreed by such bank) in consultation with the Borrower.

“Refinancing Indebtedness” means Indebtedness of the Parent or a Restricted
Subsidiary issued in exchange for, or the proceeds from the issuance and sale or
disbursement of which are used substantially concurrently to redeem or refinance
in whole or in part, or constituting an amendment of, any Indebtedness of the
Parent or any Restricted Subsidiary (the “Refinanced Indebtedness”) in a
principal amount not in excess of the principal amount of the Refinanced
Indebtedness so repaid or amended (plus the amount of any premium paid, accrued
and unpaid interest and the amount of expenses incurred by the Parent or any
Restricted Subsidiary in connection with such repayment or amendment) (or, if
such Refinancing Indebtedness refinances Indebtedness under a revolving credit
facility or other agreement providing a commitment for subsequent borrowings,
with a maximum commitment not to exceed the maximum commitment under such
revolving credit facility or other agreement); provided that:

(a) if the Refinanced Indebtedness was subordinated to or pari passu with the
Loans or the Guarantees, as the case may be, then such Refinancing Indebtedness,
by its terms, is expressly pari passu with (in the case of Refinanced
Indebtedness that was pari passu with) or subordinated in right of payment to
(in the case of Refinanced Indebtedness that was subordinated to) the Loans or
the Guarantees, as the case may be, at least to the same extent as the
Refinanced Indebtedness;

 

34



--------------------------------------------------------------------------------

(b) the Refinancing Indebtedness is scheduled to mature either (i) no earlier
than the Refinanced Indebtedness being repaid or amended or (ii) after the
maturity date of the Loans;

(c) the portion, if any, of the Refinancing Indebtedness that is scheduled to
mature on or prior to the maturity date of the Loans has a Weighted Average Life
to Maturity at the time such Refinancing Indebtedness is incurred that is equal
to or greater than the Weighted Average Life to Maturity of the portion of the
Refinanced Indebtedness being repaid that is scheduled to mature on or prior to
the maturity date of the Loans; and

(d) the Refinancing Indebtedness is secured only to the extent, if at all, and
by the assets, that the Refinanced Indebtedness being repaid, extended or
amended is secured.

“Register” has the meaning assigned to such term in Section 10.6(b).

“Regulations U and X” means Regulations U and X of the Board as in effect from
time to time.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event; provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412 of the Code.

“Required Lenders” means, at any time, the holders of more than 50% of the
Outstanding Amount at such time.

“Requirement of Law” means, with respect to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person.

“Restricted Payment” means any of the following:

(a) the declaration or payment of any dividend or any other distribution on
Equity Interests of the Parent or any Restricted Subsidiary or any payment made
to the direct or indirect holders (in their capacities as such) of Equity
Interests of the Parent or any Restricted Subsidiary, including any payment in
connection with any merger or consolidation involving the Parent or the
Borrower, but excluding (i) dividends or distributions payable solely in
Qualified Equity Interests and (ii) in the case of Restricted Subsidiaries,
dividends or

 

35



--------------------------------------------------------------------------------

distributions payable to the Parent or to a Restricted Subsidiary and pro rata
dividends or distributions payable to minority stockholders of any Restricted
Subsidiary;

(b) the redemption of any Equity Interests of the Parent or any Restricted
Subsidiary, including any payment in connection with any merger or consolidation
involving the Parent or the Borrower, but excluding any such Equity Interests
held by the Parent or any Restricted Subsidiary;

(c) any Investment other than a Permitted Investment; or

(d) any payment on or with respect to, or redemption of, any Subordinated
Indebtedness of the Borrower or any Subsidiary Guarantor (excluding any
intercompany Indebtedness between or among the Parent and any of its Restricted
Subsidiaries), except (i) a payment of interest or principal at the Stated
Maturity thereof or (ii) the redemption of any such Subordinated Indebtedness
purchased in anticipation of satisfying a sinking fund obligation, principal
installment or payment at final maturity, in each case due within one year of
the date of purchase, repurchase or other acquisition

“Restricted Payments Basket” means as defined in Section 7.4(a).

“Restricted Subsidiary” means any Subsidiary of the Parent other than an
Unrestricted Subsidiary.

“Sale and Leaseback Transaction” means, with respect to any Person, an
arrangement with any bank, insurance company or other lender or investor or to
which such lender or investor is a party, providing for the leasing by such
Person of any asset of such Person which has been or is being sold or
transferred by such Person to such lender or investor or to any Person to whom
funds have been or are to be advanced by such lender or investor on the security
of such asset.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Cuba,
Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons.

 

36



--------------------------------------------------------------------------------

“Screen Rate” means the Intercontinental Exchange Benchmark Administration Ltd.
rate for Dollars for such Interest Period as set forth on the applicable page of
the Reuters Service (and if such page is replaced or such service ceases to be
available, another page or service displaying the appropriate rate designated by
the Administrative Agent after consultation with the Borrower).

“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.

“Section 6.1 Communications” has the meaning assigned to such term in
Section 6.1.

“Securities Act” means the Securities Act of 1933, as amended.

“Senior Exchange Notes” means (a) the senior unsecured notes to be issued
pursuant to the terms of Section 2.13 under the Senior Exchange Notes Indenture,
together with interest, fees and all other amounts payable in connection
therewith, and (b) any modification, replacement, refinancing, refunding,
renewal or extension thereof.

“Senior Exchange Notes Indenture” means the indenture substantially in the form
attached hereto as Exhibit C (with such changes as the Senior Exchange Notes
Trustee or the Administrative Agent may request to effect the provisions of this
Agreement and to comply with any applicable Requirement of Law, regulations or
trustee procedures or policies, including such changes as are reasonably
necessary to cause the Senior Exchange Notes to become eligible for deposit at
the DTC, provided that no such changes shall be adverse in any material respect
to the interests of the Borrower or the Lenders or would be adverse in any
material respect to a holder of Senior Exchange Notes upon issuance) to be
entered into in connection with the initial issuance of the Senior Exchange
Notes.

“Senior Exchange Notes Trustee” has the meaning set forth in Section 2.13(b).

“Significant Subsidiary” means (a) any Restricted Subsidiary (other than the
Borrower) that would be a “significant subsidiary” as defined in Regulation S-X
promulgated pursuant to the Securities Act as such Regulation is in effect on
the Closing Date and (b) any Restricted Subsidiary (other than the Borrower)
that, when aggregated with all other Restricted Subsidiaries (other than the
Borrower) that are not otherwise Significant Subsidiaries and as to which any
event described in Section 8.1(7) or (8) has occurred and is continuing, would
constitute a Significant Subsidiary under clause (a) of this definition.

“Solvent” means when used with respect to any Person, means that, as of any date
of determination, (a) the aggregate fair market value of such Person’s assets
exceeds its liabilities (whether contingent, subordinated, unmatured,
unliquidated or otherwise), (b) such Person has not incurred debts beyond such
Person’s ability to pay such debts as they mature (taking into account all
reasonably anticipated financing and refinancing proceeds) and (c) such Person
does not have unreasonably small capital to

 

37



--------------------------------------------------------------------------------

conduct such Person’s businesses. In computing the amount of contingent or
unliquidated liabilities at any time, such liabilities will be computed as the
amount which, in light of all the facts and circumstances existing at such time,
represent the amount that can be reasonably be expected to become an actual or
matured liability discounted to present value at rates believed to be reasonable
by such Person.

“Specified Representations” means the representations and warranties set forth
in:

(a) clause (a) and Section 4.3;

(b) the first sentence of Section 4.4(a);

(c) clause (i) of the second sentence of Section 4.4(a);

(d) subclause (A) of clause (ii) of the second sentence of Section 4.4(a)
(unless such breach or violation could not reasonably be expected to have a
Material Adverse Effect (as defined in the Existing Credit Agreement) on the
Borrower and its subsidiaries (prior to the consummation of the Acquisition),
taken as a whole);

(e) subclause (C) of clause (ii) of the second sentence of Section 4.4(a);

(f) clause (iii) of the second sentence of Section 4.4(a) (but only with respect
to the Existing Credit Agreement and the Existing Indentures);

(g) the final sentence of Section 4.4(a); and

(h) Sections 4.10, 4.15, 4.16 and 4.21.

“S&P” means Standard & Poor’s Ratings Services, or any successor thereto.

“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the final payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase of such
security at the option of the holder thereof upon the happening of any
contingency beyond the control of the issuer unless such contingency has
occurred).

“Statutory Reserves” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) established by the Board and any other
banking authority, domestic or foreign, to which the Administrative Agent or any
Lender (including any branch, Affiliate or other fronting office making or
holding a Loan) is subject for Eurocurrency Liabilities (as defined in
Regulation D of the Board). Eurodollar

 

38



--------------------------------------------------------------------------------

Loans shall be deemed to constitute Eurocurrency Liabilities and to be subject
to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D. Statutory Reserves shall be adjusted automatically on
and as of the effective date of any change in any reserve percentage.

“Subordinated Indebtedness” means Indebtedness of the Borrower or any Guarantor
that is subordinated in right of payment to the Loans or the Guarantees,
respectively.

“Subsidiary” means as to any Person, (a) any corporation, limited liability
company, association or other business entity (other than a partnership), of
which more than fifty percent (50%) of the total voting power of the Equity
Interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the board of directors or other governing body thereof are at
the time owned or controlled, directly or indirectly, by such Person or one or
more of the other Subsidiaries of that Person (or a combination thereof) and
(b) any partnership (i) the sole general partner or the managing general partner
of which is such Person or a Subsidiary of such Person or (ii) the only general
partners of which are such Person or one or more Subsidiaries of such Person (or
any combination hereof). Unless otherwise specified, all references herein to
“Subsidiary” or “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Commitments” means the aggregate amount of the Commitments shown on
Schedule 1.1A.

“Transactions” means the execution and delivery by the Borrower of this
Agreement, the performance by the Borrower and the Loan Parties of their
respective obligations hereunder on the Closing Date, the borrowings made or to
be made hereunder and the use of the proceeds thereof.

“Transferee” means any Assignee or Participant.

“Type” means as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“Uniform Commercial Code” means the New York Uniform Commercial Code as in
effect from time to time.

 

39



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” means (a) any Subsidiary that at the time of
determination shall be designated an Unrestricted Subsidiary by the Board of
Directors of the Parent in accordance with Section 7.9 and (b) any Subsidiary of
an Unrestricted Subsidiary.

“U.S. Lender” has the meaning assigned to such term in Section 2.19(f).

“Voting Stock” with respect to any Person, means securities of any class of
Equity Interests of such Person entitling the holders thereof (whether at all
times or only so long as no senior class of stock or other relevant equity
interest has voting power by reason of any contingency) to vote in the election
of members of the Board of Directors of such Person.

“Weighted Average Life to Maturity” when applied to any Indebtedness at any
date, means the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payment of principal, including
payment at final maturity, in respect thereof by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness.

“Wholly Owned Restricted Subsidiary” means a Restricted Subsidiary of which 100%
of the Equity Interests (except for directors’ qualifying shares or certain
minority interests owned by other Persons solely due to local law requirements
that there be more than one stockholder, but which interest is not in excess of
what is required for such purpose) are owned directly by the Parent or through
one or more Wholly Owned Restricted Subsidiaries.

“Wholly Owned Subsidiary” means a Subsidiary of which 100% of the Equity
Interests (except for directors’ qualifying shares or certain minority interests
owned by other Persons solely due to local law requirements that there be more
than one stockholder, but which interest is not in excess of what is required
for such purpose) are owned directly by the Parent or through one or more Wholly
Owned Subsidiaries.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete withdrawal under Section 4203 of ERISA or partial withdrawal under
Section 4205 of ERISA from such Multiemployer Plan.

“Withholding Agent” means the Borrower, any Loan Party and the Administrative
Agent.

1.2. Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

 

40



--------------------------------------------------------------------------------

(b) Unless the context otherwise requires:

(i) a term has the meaning assigned to it;

(ii) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

(iii) “or” is not exclusive;

(iv) “including” means including without limitation;

(v) words in the singular include the plural and words in the plural include the
singular;

(vi) Indebtedness shall not be considered subordinate in right of payment to any
other Indebtedness solely by virtue of being unsecured, secured with a subset of
the collateral securing such other Indebtedness or with different collateral,
secured to a lesser extent or secured with lower priority, by virtue of
structural subordination, by virtue of maturity date, order of payment or order
of application of funds, or by virtue of not being guaranteed by all guarantors
of such other Indebtedness, and any subordination in right of payment must be
pursuant to a written agreement or instrument;

(vii) the principal amount of any noninterest bearing or other discount security
at any date shall be the principal amount thereof that would be shown on a
balance sheet of the issuer dated such date prepared in accordance with GAAP;

(viii) the principal amount of any Preferred Stock shall be (A) the maximum
liquidation value of such Preferred Stock or (B) the maximum mandatory
redemption or mandatory repurchase price with respect to such Preferred Stock,
whichever is greater; and

(ix) all references to the date the Loans were originally borrowed shall refer
to the Closing Date.

(c) If any change in GAAP from those applied in preparing the financial
statements referred to in Section 4.1(a) affects the calculation of any
financial covenant contained herein and either the Borrower or the Required
Lenders request an amendment to such financial covenant to eliminate the effect
of any such change, then (i) the Borrower, the Lenders and the Administrative
Agent hereby agree to negotiate such amendments hereto to the effect that each
such financial covenant is not more or less restrictive than such covenant as in
effect on the date hereof using GAAP consistent with that reflected in such
financial statements, and (ii) pending the effectiveness of such amendment,
(A) the financial covenants contained in this Agreement shall be calculated
without giving effect to such change and (B) the Borrower shall deliver to the
Administrative Agent and the Lenders reconciliation statements setting forth a
reconciliation from the financial statements prepared in accordance with GAAP
after giving effect to such change to the financial statements prepared in
accordance with GAAP before giving effect to such change.

 

41



--------------------------------------------------------------------------------

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1. The Loans.

(a) Subject to the terms and conditions set forth herein, each Initial Lender
identified on Schedule 1.1A severally agrees to make to the Borrower a single
loan (each, individually, a “Loan” and collectively, the “Loans”) denominated in
Dollars in an aggregate principal amount not to exceed such Lender’s Commitment
on the Closing Date.

(b) Amounts borrowed under Section 2.1(a) and repaid or prepaid may not be
reborrowed.

2.2. Notice of Borrowing, Disbursements of Funds.

(a) The borrowing of the Loans on the Closing Date shall be made upon the
Borrower’s prior written notice (or telephonic notice promptly confirmed in
writing) to the Administrative Agent. Such notice shall be received by the
Administrative Agent not later than 1:00 p.m. (New York time) at least two
Business Days prior to the Closing Date, and shall specify (i) the aggregate
principal amount of the Loans to be made and (ii) the length of the initial
Interest Period therefor. All Loans made on the Closing Date shall be Eurodollar
Loans.

(b) Following receipt of the notice referred to in Section 2.2(a) above, the
Administrative Agent shall promptly notify each Lender of the amount of its
Percentage Interest of the requested borrowing. Each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds not later than 11:30 a.m. (New York time) on the Closing Date.
Upon satisfaction of the applicable conditions set forth in Section 5.1, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent by wire transfer of such
funds in accordance with instructions provided in writing to (and reasonably
acceptable to) the Administrative Agent by the Borrower.

(c) The failure of any Lender to make the Loan to be made by it as required
pursuant to Section 2.2(b) shall not relieve any other Lender of its obligation
hereunder to make its Loan on such date, but no Lender shall be responsible for
the failure of any other Lender to make a Loan to be made by such other Lender
on the Closing Date.

(d) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans; provided that no Eurodollar
Loan may be continued as such when any Event of Default has occurred and is
continuing and the Required Lenders have determined in their sole discretion not
to permit such continuations, and provided further that if such continuation is
not permitted pursuant to the preceding proviso, such Loans shall be
automatically converted to ABR Loans on the

 

42



--------------------------------------------------------------------------------

last day of such then expiring Interest Period. Upon receipt of any such notice,
the Administrative Agent shall promptly notify each relevant Lender thereof. If
the Borrower shall fail to give any required notice as described above in this
paragraph or no Interest Period is specified in any such notice with respect to
any continuation as Eurodollar Loans, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

2.3. Prepayments.

(a) Optional. Subject to Section 2.14, the Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay the
Loans in whole or in part without premium or penalty; provided that (1) such
notice must be received by the Administrative Agent not later than 1:00 pm (New
York time) three (3) Business Days prior to any date of prepayment, in the case
of Eurodollar Loans and not later than 1:00 pm (New York time), the Business Day
of prepayment, in the case of ABR Loans; and (2) any partial prepayment of the
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof or, if less, the entire principal amount of the Loans
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein; provided, however, that the Borrower
shall be entitled to make any such payment conditional on the receipt of other
financing or the proceeds of other transactions (if such payment is made in
connection with a refinancing or other payment in full of the Loans) to the
extent specified in such notice. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Percentage Interest of such prepayment. Any prepayment under this
Section 2.3(a) shall be accompanied by all accrued and unpaid interest thereon.
Each prepayment of the Loans pursuant to this Section 2.3(a) shall be paid to
the Lenders in accordance with their respective Percentage Interests.

(b) Mandatory. On each occasion on or after the Closing Date and prior to the
Conversion Date that the Parent, the Borrower or any of the Parent’s Restricted
Subsidiaries receives any Net Available Proceeds in respect of any
Prepayment/Reduction Event, the Borrower shall promptly (and in any event within
two Business Days) apply 100% of the Net Available Proceeds received with
respect thereto to prepay outstanding Loans. Each prepayment of the Loans
pursuant to this Section 2.3(b) shall be accompanied by all accrued and unpaid
interest thereon and shall be paid to the Lenders in accordance with their
respective Percentage Interests.

(c) Change of Control Prepayment Offer.

(i) Upon the occurrence of a Change of Control, each Lender will have the right
to require the Borrower to prepay all or any part of such Lender’s Loans at a
prepayment price in cash equal to 100% of the principal amount thereof, plus
accrued and unpaid interest, if any, to the date of prepayment, except to the
extent the Borrower has previously elected to prepay the Loans pursuant to
Section 2.3(a).

 

43



--------------------------------------------------------------------------------

(ii) Within 30 days following any Change of Control, except to the extent that
the Borrower has exercised its right to prepay the Loans pursuant to
Section 2.3(a), the Borrower shall notify the Administrative Agent (who shall
notify the Lenders in accordance with the terms of this Agreement) (a “Change of
Control Offer”):

(A) that a Change of Control has occurred and that each Lender has the right to
require the Borrower to prepay such Lender’s Loans at a prepayment price in cash
equal to 100% of the principal amount thereof, plus accrued and unpaid interest,
if any, to the date of prepayment;

(B) the circumstances and relevant facts and financial information regarding
such Change of Control; and

(C) the prepayment date (which shall be no earlier than 30 days nor later than
60 days from the date such notice is mailed).

(iii) The Borrower will not be required to make a Change of Control Offer upon a
Change of Control if a third party makes the Change of Control Offer in the
manner, at the times and otherwise in compliance with the requirements set forth
in this Agreement applicable to a Change of Control Offer made by the Borrower
and prepays all Loans validly tendered and not withdrawn under such Change of
Control Offer and the Borrower shall instruct the Administrative Agent to accept
payments made by such third parties.

(iv) A Change of Control Offer may be made in advance of a Change of Control,
and conditioned upon such Change of Control, if a definitive agreement is in
place for the Change of Control at the time of making the Change of Control
Offer.

(v) Each prepayment of the Loans pursuant to this Section 2.3(c) shall be paid
to the Lenders that elect to accept such offer in accordance with their
respective Percentage Interests.

(d) Interest, Indemnity, Etc. All prepayments under this Section 2.3 shall be
accompanied by all accrued interest thereon together with, if applicable, any
amounts due under Section 2.20.

2.4. Termination of Commitments.

The Commitment of each Lender shall be automatically and permanently reduced to
$0 upon the making of such Lender’s Loan pursuant to Section 2.1(a).

2.5. Repayment of the Loans.

On the Maturity Date, the Borrower shall repay to the Administrative Agent for
the ratable account of the Lenders the aggregate principal amount of all Loans
outstanding on the Maturity Date, together with accrued and unpaid interest.

 

44



--------------------------------------------------------------------------------

2.6. Interest.

(a) Subject to Section 2.6(b), prior to the date of the earlier of the
occurrence of a Demand Failure Event and the Conversion Date, the Loans shall
bear interest for each Interest Period at a rate per annum equal to the Adjusted
LIBO Rate for such Interest Period plus the Applicable Margin; provided,
however, that, at any time the Loans are deemed to be or are converted to ABR
Loans pursuant to Section 2.2(e) or Section 2.16, the Loans shall bear interest
at the ABR plus the Applicable Margin; provided further, however, that in each
case and subject to Section 2.6(b), the Loans shall never bear interest at a per
annum rate exceeding 9.25%. On and after the date of the earlier of the
occurrence of a Demand Failure Event and the Conversion Date, and subject to
Section 2.6(b), the Loans shall bear interest at a fixed per annum rate of
9.25%.

(b) (i) If all or a portion of the principal amount of any Loan shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
all outstanding Loans (whether or not overdue) shall bear interest at a rate per
annum equal to the rate that would otherwise be applicable thereto pursuant to
the foregoing provisions of this Section plus 2% per annum and (ii) if all or a
portion of any interest payable on any Loan or other amount payable hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), after giving effect to any applicable grace period, such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to ABR Loans plus 2%, in each case, with respect to clauses (i) and (ii) above,
from the date of such non-payment until such amount is paid in full.

(c) Interest on each Loan shall be due and payable in cash in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein; provided that interest accruing pursuant to paragraph (b) of
this Section 2.6 shall be payable from time to time on demand. Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Bankruptcy Law.

2.7. Fees.

The Borrower shall pay the Lead Arrangers and the Administrative Agent such fees
as shall have been separately agreed upon in writing (including in the
Commitment Letter and in the Fee Letter) in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the Lead Arrangers or the Administrative Agent, as the case may be).

2.8. [RESERVED].

2.9. Evidence of Indebtedness.

(a) The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and evidenced by one or more entries in the
Register maintained by the Administrative Agent, acting solely for purposes of
Treasury Regulation Section 5f.103-1(c), as agent for the Borrower, in each case
in the

 

45



--------------------------------------------------------------------------------

ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be prima facie evidence absent
manifest error of the amount of the Loans made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, payable to such Lender or its
registered assigns, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.

(b) Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.9(a), and by each Lender in its account or accounts
pursuant to Section 2.9(a), shall be prima facie evidence absent manifest error
of the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents; provided that the failure of the Administrative Agent or
such Lender to make an entry, or any finding that an entry is incorrect, in the
Register or such account or accounts shall not limit or otherwise affect the
obligations of the Borrower under this Agreement and the other Loan Documents.

2.10. Payments Generally.

(a) If any Initial Lender makes available to the Administrative Agent funds for
any Loan to be made by such Initial Lender as provided in the foregoing
provisions of this Section 2, and such funds are not made available to the
Borrower by the Administrative Agent because the conditions to the making of
such Loan set forth in Section 5.1 are not satisfied or waived in accordance
with the terms hereof, the Administrative Agent shall promptly return such funds
(in like funds as received from such Initial Lender) to such Initial Lender,
without interest.

(b) The obligations of the Initial Lenders hereunder to make the Loans are
several and not joint. The failure of any Initial Lender to make any Loan on the
Closing Date shall not relieve any other Initial Lender of its corresponding
obligation to do so on such date, and no Initial Lender shall be responsible for
the failure of any other Initial Lender to so make its Loan.

(c) Nothing herein shall be deemed to obligate any Initial Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Initial Lender that it has obtained or will obtain the
funds for any Loan in any particular place or manner.

 

46



--------------------------------------------------------------------------------

(d) If the Administrative Agent receives funds for application to the
Obligations of the Borrower under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Percentage Interest of the sum of the aggregate
principal amount of all Loans outstanding at such time, in repayment or
prepayment of such of the outstanding Loans or other Obligations then owing to
such Lender.

2.11. [RESERVED].

2.12. Conversion Fee.

Unless earlier paid pursuant to Section 2.14, if and to the extent any Loans
remain outstanding on the Conversion Date, the Borrower agrees to pay (or cause
to be paid) the Conversion Fee to the Administrative Agent on the Conversion
Date, for the account of the Initial Lenders in accordance with the Fee Letter.

2.13. Senior Exchange Notes.

(a) (i) At any time or from time to time on or after the Conversion Date, the
Loans of any Lender may be exchanged by such Lender in whole or in part for
Senior Exchange Notes having an aggregate principal amount equal to the
outstanding principal amount of such Loans. In connection with any such
exchange, the applicable Lender will not, at the time of such exchange or the
next Interest Payment Date, be entitled to receive accrued and unpaid interest
on such Lender’s Loans being exchanged for Senior Exchange Notes on such date;
provided that the Senior Exchange Notes issued to such Lender shall accrue
interest from the most recent Interest Payment Date prior to such exchange (even
if such date is prior to the first issuance of Senior Exchange Notes). The terms
of the Senior Exchange Notes will be set forth in the Senior Exchange Notes
Indenture, and the Senior Exchange Notes shall rank pari passu in right of
payment with the Loans and any other unsubordinated Indebtedness of the
Borrower.

(ii) Each exchanging Lender shall provide the Borrower and the Administrative
Agent prior irrevocable written notice of such exchange (each such notice, an
“Exchange Notice”), substantially in the form of Exhibit F, at least ten
Business Days prior to the date of exchange specified in such Exchange Notice.
The Exchange Notice shall specify the principal amount of the Loans to be
exchanged (which shall be, when taken together with Exchange Notices from other
Lenders whose requested exchange has not yet been completed, at least
$75,000,000 or, if less than $75,000,000, the entire remaining aggregate
principal amount of the Loans of such Lender), the date of exchange (the
“Exchange Date”), which shall be a Business Day, and, subject to the terms of
the Senior Exchange Notes Indenture, the name and account of the DTC participant
to be credited with such notes (or, if applicable, the name of the proposed
registered holder) and the amount of each Senior Exchange Note requested. If any
Exchange Date would occur after a Record Date (as defined in the Senior Exchange
Notes

 

47



--------------------------------------------------------------------------------

Indenture) and prior to the immediately following Interest Payment Date (as
defined in the Senior Exchange Notes Indenture), then the Exchange Date shall be
deferred until the date of such immediately following Interest Payment Date. The
Loans exchanged for Senior Exchange Notes pursuant to this Section 2.13 shall be
deemed repaid and canceled, and the Senior Exchange Notes so issued shall be
governed by and construed in accordance with the provisions of the Senior
Exchange Notes Indenture. The Senior Exchange Notes shall be issued in the form
set forth in the Senior Exchange Notes Indenture, with such changes as the
Senior Exchange Notes Trustee or the Administrative Agent may request to effect
the provisions of this Agreement and the Senior Exchange Notes Indenture and to
comply with any applicable Requirement of Law, regulations or trustee procedures
or policies, including such changes as are reasonably necessary to cause the
Senior Exchange Notes to become eligible for deposit at the DTC; provided that
no such changes shall be adverse in any material respect to the interests of the
Borrower or the Lenders or would be adverse in any material respect to a holder
of Senior Exchange Notes upon issuance.

(iii) As more particularly provided in the Senior Exchange Notes Indenture,
(A) the interest rate payable by the Borrower under the Senior Exchange Notes
issued pursuant to the Senior Exchange Notes Indenture shall equal 9.25%,
(B) Senior Exchange Notes issued pursuant to the Senior Exchange Notes Indenture
shall mature on August 12, 2022 and (C) the Senior Exchange Notes shall be
redeemable as set forth in the Senior Exchange Notes Indenture and the
applicable form of Senior Exchange Notes attached thereto.

(b) Not later than five Business Days following receipt by the Borrower of the
first Exchange Notice pursuant to Section 2.13(a)(ii),

(i) the Borrower shall execute and deliver, and shall use commercially
reasonable efforts to cause the trustee under the Senior Exchange Notes
Indenture (which trustee shall be selected by the Borrower and shall be
acceptable to the Administrative Agent in its reasonable discretion (the “Senior
Exchange Notes Trustee”)), to execute and deliver, the Senior Exchange Notes
Indenture.

(ii) the Borrower shall use all commercially reasonable efforts to cause the
Senior Exchange Notes to become eligible for deposit at DTC prior to the initial
issuance thereof, including by filing with DTC an appropriately executed letter
of representations, and

(iii) the Borrower shall use all commercially reasonable efforts to obtain
“CUSIP” and “ISIN” numbers and ratings from each of Moody’s and S&P for the
Senior Exchange Notes prior to the initial issuance thereof. Not later than five
Business Days following delivery of any Exchange Notice, the Borrower shall
(A) deliver a written notice to the Senior Exchange Notes Trustee, directing
such Senior Exchange Notes Trustee to authenticate and deliver Senior Exchange
Notes as specified in the Exchange Notice and (B) use all commercially
reasonable efforts to effect delivery of such Senior Exchange Notes to the

 

48



--------------------------------------------------------------------------------

requesting Lender on the requested Exchange Date. Each Senior Exchange Note
shall be recorded in book-entry form as a beneficial interest in one or more
global notes deposited with the Senior Exchange Notes Trustee as custodian for
DTC and credited to the account of the exchanging Lender directly or indirectly
through the participant in DTC’s system specified by such Lender in the
applicable Exchange Notice, unless the foregoing is not possible after the
Borrower’s use of commercially reasonable efforts in which case each Senior
Exchange Note shall be issued as a definitive registered note payable to the
registered holder specified by the exchanging Lender in the applicable Exchange
Notice.

(c) The Borrower agrees that as a condition to the effectiveness of the exchange
of any Loans for Senior Exchange Notes:

(i) the Borrower shall have issued the Senior Exchange Notes pursuant to the
Senior Exchange Notes Indenture substantially in the applicable form set forth
therein, and the Borrower and Senior Exchange Notes Trustee shall have executed
and delivered the Senior Exchange Notes Indenture, and Borrower shall have
executed a registration rights agreement for the benefit of the exchanging
Lenders in respect of an exchange offer registration statement and a shelf
registration statement with respect to the Senior Exchange Notes in
substantially the form executed in connection with the issuance of the
Borrower’s 7% Senior Notes due 2022;

(ii) the Borrower shall have provided to the Administrative Agent copies of
resolutions of its board of directors approving the execution and delivery of
the Senior Exchange Notes Indenture and the registration rights agreement and
the issuance of the Senior Exchange Notes, together with a customary certificate
of the secretary of the Borrower certifying such resolutions; and

(iii) the Borrower shall have caused (A) its counsel to deliver to the
Administrative Agent an executed legal opinion in form and substance customary
for a transaction of that type to be mutually agreed upon by the Borrower and
the Administrative Agent (including with respect to due authorization, execution
and delivery, validity and enforceability of the Senior Exchange Notes, the
Senior Exchange Notes Indenture and the registration rights agreement) and
(B) its independent auditors to deliver customary accountants comfort letters as
may reasonably be requested by the Administrative Agent and the exchanging
Lenders.

(d) If the foregoing conditions set forth in Section 2.13(c) are not satisfied
with respect to any exchange of the Loans for Senior Exchange Notes, then the
applicable Lenders shall retain all of their rights and remedies with respect to
the Loans subject to such exchange pursuant to this Agreement until such
conditions are satisfied and such Loans are so exchanged for Senior Exchange
Notes. The Borrower agrees to use commercially reasonable efforts to satisfy the
conditions set forth in Section 2.13(c) with respect to any exchange no later
than five Business Days after its receipt of the Exchange Notice for such
exchange.

 

49



--------------------------------------------------------------------------------

(e) Nothing in this Section 2.13 shall prevent or limit the ability of the
Borrower to repay or refinance the Loans in any other manner not otherwise
prohibited by this Agreement.

(f) It is understood and agreed that following any exchange of the Loans for
Senior Exchange Notes, such Loans shall be deemed to have been repaid in full.

2.14. Securities Demand Failure.

If a Demand Failure Event shall occur and be continuing for more than five days,
then, upon notice by the Administrative Agent to the Borrower: (a) the Loans
shall be modified to bear interest as provided in the last sentence of
Section 2.6(a), (b) the optional prepayment provisions of the Loans shall be
modified to be subject to the call protection provisions and redemption premiums
that would have been applicable to the Senior Exchange Notes, and (c) the
Borrower’s right to consent to any assignment pursuant to Section 10.07(b)(i)
shall cease to apply. The foregoing shall be the Lenders’ sole and exclusive
remedy for a Demand Failure Event. In addition, upon a Demand Failure Event,
Borrower shall pay to the Lead Arrangers such fees as shall have been separately
agreed upon in writing (including in the Fee Letter) in the amounts and at the
times so specified.

2.15. Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed. Interest shall accrue for each
period from and including the first day of such period but excluding the last
day of such period. The Administrative Agent shall as soon as practicable notify
the Borrower and the relevant Lenders of each determination of an Adjusted LIBO
Rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.16(a).

2.16. Inability to Determine Interest Rate.

If prior to the first day of any Interest Period prior to the Conversion Date:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period, or

 

50



--------------------------------------------------------------------------------

(b) the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period, the Administrative Agent shall give
telecopy or telephonic notice thereof to the Borrower and the relevant Lenders
as soon as practicable thereafter.

If such notice is given under clause (a) or (b) above, any outstanding
Eurodollar Loans shall be converted, on the last day of the then-current
Interest Period, to ABR Loans. Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans shall be continued as such.

2.17. Pro Rata Treatment and Payments.

(a) Each Borrowing by the Borrower from the Lenders hereunder and any reduction
of the Commitments of the Lenders shall be made pro rata according to the
respective Percentage Interests of the Lenders.

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Loans shall be made pro rata according to the
respective outstanding principal amounts of the Loans then held by the Lenders.

(c) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 2:00 P.M., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to each Lender
promptly upon receipt in like funds as received, net of any amounts owing by
such Lender pursuant to Section 9.7. If any payment hereunder (other than
payments on the Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day. If any payment on a Eurodollar Loan becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day. In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.

(d) Unless the Administrative Agent shall have been notified in writing by any
Initial Lender prior to the Closing Date that such Initial Lender will not make
the amount that would constitute its share of such Borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Initial
Lender is making such amount available to the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent by the required

 

51



--------------------------------------------------------------------------------

time on the Closing Date, such Initial Lender shall pay to the Administrative
Agent, on demand, such amount with interest thereon, at a rate equal to the
greater of (i) the Federal Funds Effective Rate and (ii) a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation, for the period until such Initial Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Initial Lender with respect to any amounts
owing under this paragraph shall be conclusive in the absence of manifest error.
If such Initial Lender’s share of such Borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after the Closing
Date, the Administrative Agent shall also be entitled to recover such amount
with interest thereon at the rate per annum applicable to such Loans, on demand,
from the Borrower.

(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption and make available to the Lenders their respective
Percentage Interests of a corresponding amount. If such payment is not made to
the Administrative Agent by the Borrower within three Business Days after such
due date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.17(d), 2.17(e) or 9.7, then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision of this Agreement),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

2.18. Requirements of Law.

(a) If (i) the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof,
(ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act or any
requests, rules, guidelines, or directives thereunder or issued in connection
therewith, regardless of the date enacted, adopted or issued or (iii) any
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements or the Basel Committee on Banking Supervision (or any
successor or similar authority), in each case pursuant to Basel III, regardless
of the date actually enacted, adopted or issued:

(A) shall subject any Recipient to any Tax (except for Non-Excluded Taxes that
are indemnified under Section 2.19 and Excluded Taxes) on its loans, loan
principal, commitments or other obligations, or its deposits, other liabilities
or capital attributable thereto;

 

52



--------------------------------------------------------------------------------

(B) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Adjusted LIBO Rate; or

(C) shall impose on such Lender any other similar condition;

and the result of any of the foregoing is to increase the cost to such
Recipient, by an amount that such Recipient deems to be material, of making,
converting into, continuing or maintaining Eurodollar Loans, or to reduce any
amount receivable by such Recipient hereunder in respect thereof, then, in any
such case, the Borrower shall promptly pay such Recipient, upon its demand, any
additional amounts necessary to compensate such Recipient for such increased
cost or reduced amount receivable. If any Recipient becomes entitled to claim
any additional amounts pursuant to this paragraph, it shall promptly notify the
Borrower by providing a certificate along with reasonably detailed calculations
of such additional amounts (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital or liquidity adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority, including compliance with (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act or any requests, rules, guidelines, or directives
thereunder or issued in connection therewith, regardless of the date enacted,
adopted or issued and (ii) any requests, rules, guidelines or directives
promulgated by the Bank for International Settlements or the Basel Committee on
Banking Supervision (or any successor or similar authority) pursuant to Basel
III, made subsequent to the date hereof shall have the effect of reducing the
rate of return on such Lender’s or such corporation’s capital as a consequence
of its obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy and liquidity) by an amount deemed by such Lender to
be material, then from time to time, after submission by such Lender to the
Borrower by providing a certificate along with reasonably detailed calculations
of such additional amounts (with a copy to the Administrative Agent) of a
written request therefor, the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or such corporation for such
reduction.

 

53



--------------------------------------------------------------------------------

(c) A certificate as to any additional amounts payable pursuant to this
Section 2.18 submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section 2.18, the Borrower
shall not be required to compensate a Lender pursuant to this Section 2.18 for
any amounts incurred more than six months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor
if such Lender knew or could reasonably know of the circumstances giving rise to
such additional amounts payable pursuant to this Section 2.18; provided that, if
the circumstances giving rise to such claim have a retroactive effect, then such
six-month period shall be extended to include the period of such retroactive
effect. The obligations of the Borrower pursuant to this Section 2.18 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

2.19. Taxes.

(a) Except as required by law, all payments made by or on account of any
obligation of the Borrower to a Recipient under any Loan Document shall be made
free and clear of, and without deduction or withholding for or on account of,
any Taxes, excluding (a) Taxes imposed on or measured by net income (however
denominated) or franchise Taxes, or branch profits Taxes, in each case imposed
(i) as a result of such Recipient being organized under the laws of, or having
its principal office or, in the case of any Lender, its applicable lending
office located in the United States (or any political subdivision thereof) or
any jurisdiction imposing such tax (or any political subdivision thereof) or
(ii) on such Recipient as a result of a present or former connection between
such Recipient and the jurisdiction of the Governmental Authority imposing such
Tax or any political subdivision or taxing authority thereof or therein (other
than any such connection arising solely from such Recipient having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any other Loan Document), (b) Taxes that are attributable to
such Recipient’s failure to comply with the requirements of paragraph (f), (g),
(h) or (i) of this Section 2.19, (c) U.S. Federal withholding Taxes imposed on
amounts payable to or for the account of such Recipient with respect to an
applicable interest in the Loan or Commitment at the time such Recipient
acquires such interest (other than pursuant to an assignment request by the
Borrower under Section 2.22) or such Recipient changes its lending office,
except to the extent that such Recipient’s assignor (if any) or such Recipient
(in the case of a change in lending office) was entitled, at the time of
assignment or immediately before it changed its lending office, to receive
additional amounts from the Borrower with respect to such withholding Taxes
pursuant to this paragraph, or (d) U.S. Federal withholding Taxes imposed under
FATCA (all such Taxes not excluded by this Section 2.19, “Non-Excluded Taxes”
and all such Taxes excluded by this Section 2.19, “Excluded Taxes”). If any
Non-Excluded Taxes or Other Taxes are required to be deducted or withheld from
any amounts payable to a Recipient hereunder, the amounts so payable to such
Recipient shall be increased to the extent necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.19), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made. If the

 

54



--------------------------------------------------------------------------------

applicable Withholding Agent is required by law to deduct and/or withhold any
Taxes, then (i) the applicable Withholding Agent shall make such deductions,
(ii) the applicable Withholding Agent shall pay the amount deducted to the
relevant Governmental Authority or other authority in accordance with applicable
law and (iii) the amounts so deducted and paid to the relevant Governmental
Authority shall be treated under this Agreement as made to the affected
Recipient.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 2.19, the Borrower shall send to
the Administrative Agent for its own account or for the account of the relevant
Recipient, as the case may be, a certified copy of an original official receipt
received by the Borrower showing payment thereof.

(d) The Borrower shall indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Non-Excluded Taxes or Other Taxes
(including Non-Excluded Taxes and Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.19) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Non-Excluded Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Each Lender shall severally indemnify the Borrower or the Administrative
Agent (as applicable), within 10 days after demand therefor, for (i) in the case
of the Administrative Agent, any Non-Excluded Taxes or Other Taxes attributable
to such Lender (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Non-Excluded Taxes or Other Taxes
and without limiting the obligation of the Borrower to do so) and (ii) in the
case of the Borrower or the Administrative Agent (as applicable) , (A) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06 relating to the maintenance of a Participant Register and (B) any
Taxes attributable to such Lender which are Excluded Taxes, in each case, that
are payable or paid by the Borrower or the Administrative Agent (as applicable)
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this
paragraph (e).

 

55



--------------------------------------------------------------------------------

(f) Each Lender (or Transferee) that is not a “United States person” as defined
in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
executed originals of whichever of the following is applicable: (i) U.S.
Internal Revenue Service (“IRS”) Form W-8BEN or IRS Form W-8BEN-E, (ii) IRS Form
W-8ECI, (iii) in the case of a Non-U.S. Lender claiming exemption from U.S.
Federal withholding Tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest,” a statement substantially in the form of
Exhibit E-1 (a “U.S. Tax Compliance Certificate”) and an appropriate IRS Form
W-8BEN or IRS Form W-8BEN-E, and (iv) in the case of a Non-U.S. Lender that is
not the beneficial owner, IRS Form W-8IMY (accompanied by IRS Form W-8ECI, IRS
Form W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Non-U.S. Lender is a partnership and one or more direct or
indirect partners of such Non-U.S. Lender are claiming the portfolio interest
exemption, such Non-U.S. Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-4 on behalf of each such direct and
indirect partner), in each case properly completed and duly executed by such
Non-U.S. Lender claiming a complete exemption from or reduction in U.S. Federal
withholding Tax on all payments by the Borrower under this Agreement and the
other Loan Documents. References to IRS Forms include any subsequent versions
thereof or successors thereto. Such forms shall be delivered by each Non-U.S.
Lender on or before the date it becomes a party to this Agreement (or, in the
case of any Participant, on or before the date such Participant purchases the
related participation). In addition, each Non-U.S. Lender shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify
the Borrower and the Administrative Agent at any time it determines that it is
no longer in a position to provide any previously delivered certificate to the
Borrower and the Administrative Agent (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Each Lender (or
Transferee) that is a “United States person” as defined in Section 7701(a)(30)
of the Code (a “U.S. Lender”) shall deliver to the Borrower and the
Administrative Agent (or, in the case of a Participant, to the Lender from which
the related participation shall have been purchased) two copies of IRS Form W-9,
or any subsequent versions thereof or successors thereto, properly completed and
duly executed by such U.S. Lender certifying an exemption from U.S. Federal
backup withholding on all payments by the Borrower under this Agreement and the
other Loan Documents. Such forms shall be delivered by each U.S. Lender on or
before the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation). In addition, each U.S. Lender shall deliver such forms promptly
upon the obsolescence or invalidity of any form previously delivered by such
U.S. Lender. Each U.S. Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally entitled to deliver.

 

56



--------------------------------------------------------------------------------

(g) A Recipient that is entitled to an exemption from or reduction of non-U.S.
withholding Tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate; provided that such Recipient is
legally entitled to complete, execute and deliver such documentation and in such
Recipient’s judgment such completion, execution or submission would not
materially prejudice the legal position of such Recipient.

(h) If a payment made to a Lender under this Agreement would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or Administrative
Agent as may be necessary for the Borrower or the Administrative Agent to comply
with its obligations under FATCA, to determine that such Lender has or has not
complied with such Lender’s obligations under FATCA and, as necessary, to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (h), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

(i) The Administrative Agent shall deliver to the Borrower two duly completed
copies of IRS Form W-9 properly completed and duly executed and certifying an
exemption from U.S. Federal backup withholding on all payments by the Borrower
under the Loan Documents.

(j) If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Tax as to which it has been indemnified by
the Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.19, it shall pay over such refund to the Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section 2.19 with respect to the Tax giving rise to
such refund), net of all out-of-pocket expenses of such Recipient and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
such Recipient, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Recipient in the event such Recipient is required to repay
such refund to such Governmental Authority. This paragraph shall not be
construed to require any Recipient to make available its tax returns (or any
other information relating to its Taxes which it deems confidential) to the
Borrower or any other Person.

 

57



--------------------------------------------------------------------------------

(k) The agreements in this Section 2.19 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

(l) For purposes of this Section 2.19, the term “applicable law” includes FATCA.

2.20. Indemnity.

The Borrower agrees to indemnify each Lender for, and to hold each Lender
harmless from, any loss or expense that such Lender may sustain or incur as a
consequence of (a) default by the Borrower in making a borrowing of or
continuation of Eurodollar Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement (other
than any default as a result of (i) the failure of such Lender to make a Loan,
(ii) the delivery of a notice by the Administrative Agent under Section 2.16(a)
or (iii) the delivery by the Required Lenders of a notice under
Section 2.16(b)), (b) default by the Borrower in making any prepayment of or
conversion from Eurodollar Loans after the Borrower has given a notice thereof
in accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed or continued, for the period from the date
of such prepayment or of such failure to borrow or continue to the last day of
such Interest Period (or, in the case of a failure to borrow or continue, the
Interest Period that would have commenced on the date of such failure) in each
case at the applicable rate of interest for such Loans provided for herein
(excluding, however, the Applicable Margin included therein, if any) over
(ii) the amount of interest (as reasonably determined by such Lender) that would
have accrued to such Lender on such amount by placing such amount on deposit for
a comparable period with leading banks in the interbank eurodollar market. A
certificate as to any amounts payable pursuant to this Section submitted to the
Borrower by any Lender shall be conclusive in the absence of manifest error.
This covenant shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

2.21. Change of Lending Office.

Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 2.18 or 2.19 with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event with the object of avoiding the consequences of such
event; provided that such designation is made on terms that, in the sole
judgment of such Lender, cause such Lender and its lending office(s) to suffer
no economic, legal or regulatory disadvantage, and provided further that nothing
in this Section shall affect or postpone any of the obligations of the Borrower
or the rights of any Lender pursuant to Section 2.18 or 2.19.

 

58



--------------------------------------------------------------------------------

2.22. Replacement of Lenders.

The Borrower shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.18 or 2.19 or (b) does not
consent to any proposed amendment, supplement, modification, consent or waiver
of any provision of this Agreement or any other Loan Document that requires the
consent of each of the Lenders or each of the Lenders affected thereby (so long
as the consent of the Required Lenders (with the percentage in such definition
being deemed to be 50% for this purpose) has been obtained), with a replacement
financial institution; provided that (i) such replacement does not conflict with
any Requirement of Law, (ii) prior to any such replacement, such Lender shall
have taken no action under Section 2.21 so as to eliminate the continued need
for payment of amounts owing pursuant to Section 2.18 or 2.19, (iii) the
replacement Lender shall purchase, at par, all Loans and other amounts owing to
such replaced Lender on or prior to the date of replacement, (iv) the Borrower
shall be liable to such replaced Lender under Section 2.20 if any Eurodollar
Loan owing to such replaced Lender shall be purchased other than on the last day
of the Interest Period relating thereto, (v) the replacement shall be an
Eligible Assignee reasonably satisfactory to the Administrative Agent, (vi) the
replaced Lender shall be obligated to make such replacement in accordance with
the provisions of Section 10.6 (provided that the Borrower shall be obligated to
pay, or cause to be paid, the registration and processing fee referred to
therein), (vii) until such time as such replacement shall be consummated, the
Borrower shall pay all additional amounts (if any) required pursuant to
Section 2.18 or 2.19, as the case may be, and (viii) any such replacement shall
not be deemed to be a waiver of any rights that the Borrower, the Administrative
Agent or any other Lender shall have against the replaced Lender.

SECTION 3. [RESERVED]

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Parent and the Borrower hereby represent and warrant
to the Administrative Agent and each Lender that (and with the understanding
that the accuracy of only the Specified Representations in this Section 4 shall
be conditions to the making of the Loans on the Closing Date):

4.1. Financial Statements.

(a) The Parent has furnished to Lenders that are parties this Agreement on the
Closing Date a copy of its consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows (i) as of and for the fiscal year
ended December 31, 2013, audited by and accompanied by the opinion of KPMG LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended March 31, 2014, certified by an Authorized
Financial Officer. The

 

59



--------------------------------------------------------------------------------

financial statements and the notes thereto fairly present in all material
respects the consolidated financial position of the Loan Parties and their
Subsidiaries as at the dates specified therein and the consolidated results of
operations and cash flows for the periods then ended, all in conformity in all
material respects with GAAP.

(b) The Borrower has heretofore delivered to the Administrative Agent and the
Lenders its unaudited pro forma consolidated balance sheet and statement of
income as of and for the 3-month period ended March 31, 2014, and its unaudited
pro forma statement of income for the year ended December 31, 2013, in each case
prepared giving effect to the Acquisition as if they had occurred, with respect
to such balance sheet, on March 31, 2014 and, with respect to such other
financial statements, on January 1, 2013. Such pro forma financial statements
have been prepared in good faith by the Borrower, based on assumptions believed
by the Borrower on the date thereof to be reasonable, accurately reflect, in all
material respects, all adjustments required to be made to give effect to the
Transactions, the Acquisition and any other financings incurred to finance the
Acquisition and present fairly, in all material respects, on a pro forma basis
the estimated consolidated financial position of the Parent and its consolidated
Subsidiaries as of such date and for such period, assuming that the
Transactions, the Acquisition and such financings had actually occurred at such
dates.

4.2. No Material Adverse Change.

Since December 31, 2013, there has been no material adverse change in the
financial condition of the Loan Parties and their Subsidiaries, taken as a
whole.

4.3. Organization, Powers and Equity Interests.

Each of the Loan Parties (a) is a corporation, limited partnership or limited
liability company (as applicable) duly organized or formed, validly existing and
in good standing under laws of its state of incorporation or formation, (b) has
the power and authority to own or hold under lease the properties it purports to
own or hold under lease and to carry on its business as now conducted, (c) is
duly qualified or licensed to transact business in every jurisdiction in which
such qualification or licensing is necessary to enable it to enforce all of its
contracts and other rights and to avoid any penalty or forfeiture except in each
case to the extent of omissions that would not have a Material Adverse Effect.

4.4. Authorization and Validity of this Agreement; Consents; Etc.

(a) Each of the Loan Parties has the power and authority to execute and deliver
this Agreement, the Notes, the Guarantee Agreement and the other Loan Documents
to which it is a party and to perform all its obligations hereunder and
thereunder. The execution and delivery by the Borrower of this Agreement and the
Notes and by each of the Loan Parties of the Guarantee Agreement and the other
Loan Documents to which it is a party and its performance of its obligations
hereunder and thereunder and any and all actions taken by the Loan Parties
(i) have been duly authorized by all requisite corporate action or other
applicable limited partnership or

 

60



--------------------------------------------------------------------------------

limited liability company action, (ii) will not violate or be in conflict with
(A) any provisions of law (including, without limitation, any applicable usury
or similar law), (B) any order, rule, regulation, writ, judgment, injunction,
decree or award of any court or other agency of government, or (C) any provision
of its certificate of incorporation or by-laws, certificate of limited
partnership or limited partnership agreement, or articles or certificate of
formation or operating agreement (as applicable), (iii) will not violate, be in
conflict with, result in a breach of or constitute (with or without the giving
of notice or the passage of time or both) a default under any indenture,
agreement or other instrument to which such Loan Party is a party or by which it
or any of its properties or assets is or may be bound (including without
limitation any indentures pursuant to which any debt securities of the Borrower
have been issued), except in each case where such violation, conflict or breach
would not reasonably be expected to have a Material Adverse Effect, and
(iv) except as otherwise contemplated by any Loan Document, will not result in
the creation or imposition of any lien, charge or encumbrance upon, or any
security interest in, any of its properties or assets. Each of this Agreement,
the Notes, the Guarantee Agreement and the other applicable Loan Documents has
been duly executed and delivered by the applicable Loan Parties. The Loan
Documents constitute legal, valid and binding obligations of the applicable Loan
Parties enforceable against the applicable Loan Parties in accordance with their
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.

(b) None of the Loan Parties nor any of their Subsidiaries is a party to any
agreement or instrument or is subject to any charter or other restrictions that
could reasonably be expected to have a Material Adverse Effect. None of the Loan
Parties nor any of their Subsidiaries is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement or instrument to which it is a party that could
reasonably be expected to have a Material Adverse Effect, and consummation of
the transactions contemplated hereby and in the other Loan Documents will not
cause any Loan Party to be in material default under any material indenture,
agreement or other instrument to which such Loan Party is a party or by which it
or any of its properties or assets is or may be bound (including without
limitation any indentures pursuant to which any debt securities of the Borrower
have been issued).

(c) No order, license, consent, approval, authorization of, or registration,
declaration, recording or filing with, or validation of, or exemption by, any
governmental or public authority (whether Federal, state or local, domestic or
foreign) or any subdivision thereof is required in connection with, or as a
condition precedent to, the due and valid execution, delivery and performance by
any Loan Party of this Agreement, the Notes, the Guarantee Agreement or the
other Loan Documents, or the legality, validity, binding effect or
enforceability of any of the respective terms, provisions or conditions thereof,
except in each case to the extent such omission could not reasonably be expected
to have a Material Adverse Effect. To the extent that any franchises, licenses,
permits, certificates, authorizations, approvals or consents from any Federal,
state or local (domestic or foreign) government, commission, bureau or agency
are required for the acquisition, ownership, operation or maintenance by any
Loan Party of properties now owned, operated or maintained by any of them, those
franchises, licenses, permits,

 

61



--------------------------------------------------------------------------------

certificates, authorizations, approvals and consents have been validly granted,
are in full force and effect and constitute valid and sufficient authorization
therefor, except in each case to the extent of omissions that would not have a
Material Adverse Effect.

4.5. Compliance with Laws and Other Requirements.

The Loan Parties and their Subsidiaries are in compliance with and conform to
all statutes, laws, ordinances, rules, regulations, orders, restrictions and all
other legal requirements of all domestic or foreign governments or any
instrumentality thereof having jurisdiction over the conduct of their respective
businesses or the ownership of their respective properties, including, without
limitation, regulations of the Board, the Federal Interstate Land Sales Full
Disclosure Act or any comparable statute in any other applicable jurisdiction,
except in each case where such violation could reasonably be expected to have a
Material Adverse Effect. None of the Loan Parties nor any of their Subsidiaries
has received any notice to the effect that its properties or operations are
(a) not in material compliance with any of the requirements of applicable
Environmental Laws or any applicable Federal, state and local health and safety
statutes and regulations or (b) are, or may be, the subject of any
investigation, remedial action, response action or monitoring as a result of any
presence, disposal or release of any Hazardous Substances into the indoor or
outdoor environment, which, in each case, could reasonably be expected to have a
Material Adverse Effect.

4.6. Litigation.

Except as set forth on Schedule 4.6, there is no action, suit, proceeding,
arbitration, inquiry or investigation (whether or not purportedly on behalf of
the Borrower or any of its Subsidiaries) pending or, to the knowledge of the
Borrower, threatened against or affecting the Loan Parties or any of their
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect. None of the Loan Parties nor any of their Subsidiaries is in default
with respect to any final judgment, writ, injunction, decree, rule or regulation
of any court or Federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, which
default would or could reasonably be expected to have a Material Adverse Effect.
Since the date of this Agreement, there has been no change in the status of the
matters set forth on Schedule 4.6 that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

4.7. No Default.

No event has occurred and is continuing that is a Default or an Event of
Default.

4.8. Title to Properties.

Each of the Loan Parties has good and marketable fee title, or title insurable
by a reputable and nationally recognized title insurance company, to the Real
Property Inventory owned by it, and to all the other assets owned by it and
either reflected on the balance sheet and related notes and schedules most
recently delivered by

 

62



--------------------------------------------------------------------------------

the Borrower to the Lenders (the “Recent Balance Sheet”) or acquired by it after
the date of that balance sheet and prior to the date hereof, except for those
properties and assets which have been disposed of since the date of the Recent
Balance Sheet or which no longer are used or useful in the conduct of its
business or which are classified as real estate not owned under GAAP. All such
Real Property Inventory and other assets owned by the Loan Parties are free and
clear of all mortgages, Liens, charges and other encumbrances (other than
Permitted Liens), except (i) in the case of Real Property Inventory, as
reflected on title insurance policies insuring the interest of the applicable
Loan Party in the Real Property Inventory or in title insurance binders issued
with respect to the Real Property Inventory (some of which title insurance
binders have expired but were valid at the time of acquisition of the relevant
Real Property Inventory), and (ii) as reflected in the Recent Balance Sheet.

4.9. Tax Liability.

There have been filed all Federal, state, local and foreign Tax returns with
respect to the operations of the Loan Parties which are required to be filed,
except where extensions of time to make those filings have been granted by the
appropriate taxing authorities and the extensions have not expired or where
failure to file would not have a Material Adverse Effect. The Loan Parties have
paid or caused to be paid to the appropriate taxing authorities all Taxes, to
the extent that those Taxes have become due, except for Taxes the failure of
which to pay does not violate the provisions of this Agreement or would not have
a Material Adverse Effect.

4.10. Regulations U and X; Investment Company Act.

(a) Neither the Borrower nor any other Loan Party is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any margin stock (within the meaning of
Regulation U or Regulation X of the Board). Margin stock (as defined in
Regulation U) constitutes less than 25% of those assets of the Loan Parties and
their Subsidiaries on a consolidated basis which are subject to any limitation
on sale, pledge or other restriction hereunder.

(b) No part of the proceeds of any of the Loans will be used to purchase or
carry any such margin stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock. If requested by the Lenders, the
Borrower shall furnish to the Lenders a statement in conformity with the
requirements of Federal Reserve Form U-1 referred to in Regulation U of said
Board. No part of the proceeds of the Loans will be used for any purpose that
violates, or which is inconsistent with, the provisions of Regulation X of said
Board of Governors.

(c) None of the Loan Parties nor any of their Subsidiaries is an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

 

63



--------------------------------------------------------------------------------

4.11. ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other applicable Federal or state laws. Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. The Borrower and each ERISA Affiliate have made
all required contributions to each Plan subject to Section 412 of the Code, and
no application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) Except as could not reasonably be expected to result in a Material Adverse
Effect (i) no ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that would incur
material liability under Section 4062, 4069 or 4212(c) of ERISA.

4.12. Subsidiaries; Joint Ventures.

Schedule 4.12 contains a complete and accurate list as of the Closing Date of
(a) all Subsidiaries of the Borrower, including, with respect to each
Subsidiary, (i) its state of incorporation or formation, (ii) all jurisdictions
(if any) in which it is qualified as a foreign corporation or entity, (iii) the
number of shares of its Equity Interests outstanding and (iv) the number and
percentage of its shares owned by the Borrower and/or by any other Subsidiary,
and (b) each Joint Venture, including, with respect to each such Joint Venture,
(i) its jurisdiction of organization, (ii) all other jurisdictions in which it
is qualified as a foreign entity and (iii) the number and percentage of its
shares owned by the Borrower and/or by any other Subsidiary. All the outstanding
shares of Equity Interests of each Restricted Subsidiary are validly issued,
fully paid and nonassessable, except as otherwise provided by state wage claim
laws of general applicability. All of the outstanding shares of Equity Interests
of each Restricted Subsidiary as specified in Schedule 4.12 are owned free and
clear of all Liens, security

 

64



--------------------------------------------------------------------------------

interests, equity or other beneficial interests, charges and encumbrances of any
kind whatsoever, except for Permitted Liens. Neither the Borrower nor any other
Loan Party owns of record or beneficially any shares of the Equity Interests of
any Subsidiary that is not a Guarantor, except Unrestricted Subsidiaries and
Joint Ventures.

4.13. Environmental Compliance.

No Hazardous Substances are present upon any of the Real Property Inventory
owned, used or operated by any of the Loan Parties or any of their Subsidiaries
or any Real Property Inventory which is encumbered by any mortgage held by any
of the Loan Parties or any of their Subsidiaries, and none of the Loan Parties
nor any of their Subsidiaries has received any notice to the effect that any of
the Real Property Inventory owned, used or operated by any of the Loan Parties
or any of their Subsidiaries or any of their respective operations are not in
compliance with any of the requirements of applicable Environmental Laws or are,
or may be, the subject of any investigation, remedial action, response action or
monitoring as the result of any presence, disposal or release of any Hazardous
Substance into the indoor or outdoor environment which, in each case, could be
reasonably expected to have a Material Adverse Effect.

4.14. No Misrepresentation.

No representation or warranty by any Loan Party made under this Agreement and no
information, financial statement, certificate, schedule, exhibit, report or
other document provided or to be provided by any Loan Party in connection with
the transactions contemplated hereby or thereby (including, without limitation,
the negotiation of and compliance with the Loan Documents) contained, contains
or will contain a misstatement of a material fact or omitted, omits or will omit
to state a material fact required to be stated therein in order to make the
statements contained therein, in the light of the circumstances under which
made, not misleading.

4.15. Solvent.

The Loan Parties and their Subsidiaries on a consolidated basis are Solvent.

4.16. Anti-Corruption Laws and Sanctions.

Parent has implemented and maintains in effect policies and procedures designed
to ensure compliance by Parent, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Parent, its Subsidiaries and their respective officers and
employees and, to the knowledge of the Parent, its directors and agents, are in
compliance in all material respects with Anti-Corruption Laws and applicable
Sanctions. None of (a) the Parent, any Subsidiary or any of their respective
directors, officers or employees, or (b) to the knowledge of the Parent, any
agent of the Parent, the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No use of proceeds or other transaction
contemplated by this Agreement will violate Anti-Corruption Laws or applicable
Sanctions.

 

65



--------------------------------------------------------------------------------

4.17. Relationship of the Loan Parties.

The Loan Parties are engaged as an integrated group in the business of owning,
developing and selling Real Property Inventory and of providing the required
services, credit and other facilities for those integrated operations. The Loan
Parties require financing on such a basis that funds can be made available from
time to time to such entities, to the extent required for the continued
successful operation of their integrated operations. The Loans and other
advances of credit to be made to the Borrower under this Agreement are for the
purpose of financing the Acquisition, and the Loan Parties expect to derive
benefit, directly or indirectly, from the Loans and other advances, both
individually and as a member of the integrated group, since the financial
success of the operations of the Loan Parties is dependent upon the continued
successful performance of the integrated group as a whole, including the
consummation of the Acquisition.

4.18. Insurance.

The properties of the Loan Parties and their Restricted Subsidiaries are insured
with financially sound and reputable insurance companies, in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Loan Parties and their Restricted Subsidiaries operate.

4.19. Anti-Terrorism Order.

Neither the execution and delivery of the Loan Documents by the Borrower or any
Loan Party nor the use of the proceeds of any Loan or any extension of credit,
will violate the Trading with the Enemy Act, as amended, or the Anti-Terrorism
Order or any enabling legislation or executive order relating to any of the
same. Without limiting the generality of the foregoing, none of the Borrower,
any Loan Party nor any of their respective Subsidiaries (a) are or will become a
blocked person described in Section 1 of the Anti-Terrorism Order or (b) engage
or will engage in any dealings or transactions or be otherwise associated with
any such blocked person.

4.20. Intellectual Property; Licenses, Etc.

The Borrower and its Restricted Subsidiaries own, or possess the right to use,
all of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights that are
reasonably necessary for the operation of their respective businesses, without
any material conflict with the rights of any other Person.

 

66



--------------------------------------------------------------------------------

4.21. USA PATRIOT Act.

To the extent applicable, the Parent and each of its Subsidiaries is in
compliance in all material respects with the USA PATRIOT Act.

4.22. Labor Disputes.

No labor disputes exist or, to the knowledge of the Parent or the Borrower, are
threatened against any of the Loan Parties or any of their Subsidiaries which
have or could be reasonably expected to have a Material Adverse Effect.

SECTION 5. CONDITIONS PRECEDENT

5.1. Conditions to Extension of Credit.

The agreement of each Lender to make the extension of credit requested to be
made by it is subject to the satisfaction or waiver, prior to or concurrently
with the making of such extension of credit on the Closing Date, of the
following conditions precedent:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement and each Loan Document
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement and each Loan Document) that such party has
signed a counterpart of this Agreement and each Loan Document.

(b) The Administrative Agent shall have received, with a counterpart or copy for
each Lender, such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of the Borrower, the authorization of the Transactions and other legal
matters relating to the Borrower, the Loan Documents or the Transactions, all in
form and substance reasonably satisfactory to the Administrative Agent.

(c) The Borrower shall have paid all fees, expenses and other amounts payable by
it under the Commitment Letter and the Fee Letter on or prior to the Closing
Date, in each case, to the extent such amounts are invoiced at least two
Business Days prior to the Closing Date.

(d) The Administrative Agent (or its counsel) shall have received a customary
opinion (addressed to the Administrative Agent and the Initial Lenders and dated
the Closing Date) from (i) Latham & Watkins LLP, counsel for the Borrower,
covering such matters relating to the Borrower or the Loan Documents as the
Administrative Agent or the Initial Lenders shall reasonably request, and
(ii) such other local counsel in a material jurisdiction as may be reasonably
required by the Administrative Agent or the Initial Lenders, covering such other
matters relating to the Borrower or the Loan Documents as the Administrative
Agent or the Initial Lenders shall reasonably request. The Borrower hereby
requests such counsel to deliver such opinions.

 

67



--------------------------------------------------------------------------------

(e) The Borrower and each of the Guarantors shall have provided the
documentation and other information to the Initial Lenders that are reasonably
requested by the Initial Lenders no later than ten Business Days prior to the
Closing Date under the applicable “know-your-customer” rules and regulations,
including the PATRIOT Act, in each case at least three business days prior to
the Closing Date.

(f) The Acquisition shall have been consummated, or substantially simultaneously
with the initial borrowing under this Agreement shall be consummated, in
accordance with the Acquisition Agreement (and no provision of the Acquisition
Agreement shall have been waived, amended, supplemented or otherwise modified,
and no consent shall have been given thereunder, in a manner materially adverse
to the Initial Lenders without the consent of the Initial Lenders (such consent
not to be unreasonably withheld, delayed or conditioned)) (it being understood
that any amendment or modification to the definition of “Material Adverse
Effect” in the Acquisition Agreement as in effect on June 22, 2014 shall be
deemed to be materially adverse to the Initial Lenders).

(g) There not having occurred since December 31, 2013, any event, change,
circumstance or effect that individually or in the aggregate has had or is
reasonably likely to have a material adverse effect on the business, assets,
results of operations or condition (financial or otherwise) of Polygon, taken as
a whole, except for any such effects resulting from (i) the announcement or
pendency of the Acquisition Agreement, the transactions contemplated thereby and
by the Ancillary Agreements (as defined in the Acquisition Agreement) or the
performance of any obligation thereunder, the announcement thereof or the
identity of the Borrower as the prospective acquirer of Polygon, (ii) changes in
general economic or political conditions or the securities markets in general,
(iii) changes in conditions generally applicable to businesses in the same
industry as that of the Polygon including (A) changes in laws generally
applicable to such businesses or industry and (B) changes in GAAP or its
application, (iv) changes in generally prevailing interest rates in the United
States, (v) changes in the availability or cost of borrowings or other costs of
financing in the United States generally, or (vi) any weather-related event or
national or international hostilities, acts of terror, or acts of war; provided,
that in the case of the foregoing clauses (ii) - (vi), except to the extent such
event, change, circumstance or effect disproportionately impacts Polygon taken
as a whole relative to other companies in the industry in which Polygon operate.

(h) After giving effect to the Transactions, the Acquisition and any other
financings incurred to finance the Acquisition, the Parent and its Subsidiaries
(including Polygon) shall have outstanding no indebtedness or preferred stock
other than (i) the loans and other extensions of credit under the Existing
Credit Facility and notes outstanding under the Existing Indentures, (ii) the 7%
Senior Notes due 2022, (iii) construction notes payable, seller financing and
other indebtedness of the Parent, the Borrower and their Subsidiaries, in each
case existing on the June 22, 2014, (iv) indebtedness incurred in the ordinary
course of business (including daily cash overdrafts and joint venture debt and
associated guaranties for land acquisitions) and (v) other Indebtedness
permitted pursuant to Section 7.3(b)(3).

 

68



--------------------------------------------------------------------------------

(i) The Initial Lenders shall have received (a) GAAP audited consolidated
balance sheets and related statements of income, changes in equity and cash
flows of the Borrower for the years ended December 31, 2011, 2012 and 2013,
(b) GAAP unaudited consolidated balance sheets and related statements of income,
changes in equity and cash flows of the Borrower for the fiscal quarter ended
March 31, 2014, (c) GAAP audited consolidated balance sheet and related
statement of income, changes in equity and cash flows of Polygon for the fiscal
years ended December 31, 2013 and 2012, and (d) GAAP unaudited consolidated
balance sheets and related statements of income, changes in equity and cash
flows of Polygon for the fiscal quarter ended March 31, 2014 (with respect to
which Polygon’s independent accountants shall have performed a SAS 100 review).

(j) The Initial Lenders shall have received a pro forma consolidated balance
sheet as of March 31, 2014 and pro forma statements of income and EBITDA of the
Borrower for the twelve-month period ended as of March 31, 2014, adjusted to
give effect to the Transactions, the Acquisition and the other transactions
related thereto.

(k) The Administrative Agent shall have received a solvency certificate
substantially in the form attached as Exhibit G from the chief financial officer
or another senior financial or accounting officer or the treasurer or controller
of the Borrower certifying as to the solvency of the Borrower and its
subsidiaries on a consolidated basis, after giving effect to the Transactions,
the Acquisition and the other transactions contemplated hereby.

(l) The Acquisition Agreement Representations shall be true and correct, and the
Specified Representations shall be true and correct in all material respects, in
each case, on and as of the date of the Closing Date, except to the extent such
representations and warranties expressly relate to an earlier or later date, in
which case such representations and warranties shall have been true, correct and
complete (in the case of the Specified Representations, in all material
respects) on and as of such earlier date, and the Administrative Agent shall
have received a certificate signed by the President, a Vice President or a
Financial Officer of the Borrower confirming the foregoing.

(m) The Administrative Agent shall have received a notice of Borrowing in
accordance with Section 2.2.

SECTION 6. AFFIRMATIVE COVENANTS

The Parent and the Borrower hereby agree that, so long as any Loan or other
amount (other than contingent obligations such as indemnities or increased
costs) is owing to any Lender or the Administrative Agent hereunder, they shall
and shall cause each Restricted Subsidiary to:

6.1. Reporting Requirements.

In the case of the Parent, maintain a standard system of accounting established
and administered in accordance with GAAP and shall cause to be delivered to the
Administrative Agent (for prompt distribution by the Administrative Agent to
Lenders):

(a) as soon as available and in any event within 90 days after the end of each
fiscal year of the Parent (commencing with the fiscal year ending December 31,
2014), a consolidated balance sheet of the Parent and its Subsidiaries as of the
end of that fiscal year and the related consolidated statements of operations,
stockholders’ equity and cash flows for that fiscal year, all with accompanying
notes and schedules, prepared in accordance with GAAP and audited and reported
upon by KPMG LLP or another firm of independent certified public accountants of
similar recognized standing selected by the Parent and reasonably acceptable to
the Administrative Agent (such audit report shall be unqualified as to going
concern or scope of audit and without a “going concern” explanatory note); the
financial statements filed with or furnished to the SEC by the Parent (and which
are available online) shall be deemed to have been provided by the Parent under
this reporting requirement if the Parent notifies the Administrative Agent that
such financial statements are available;

 

69



--------------------------------------------------------------------------------

(b) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of the Parent, a consolidated
balance sheet of the Parent and its Subsidiaries as of the end of that quarter,
and the related consolidated statement of operations and cash flows of the Loan
Parties and their Subsidiaries for the period from the beginning of the fiscal
year to the end of that quarter, all prepared in accordance with GAAP, unaudited
but certified to be true and accurate, subject to normal year-end and audit
adjustments, by an Authorized Financial Officer of the Borrower; the financial
statements filed with or furnished to the SEC by the Parent (and which are
available online) shall be deemed to have been provided by the Parent under this
reporting requirement if the Parent notifies the Administrative Agent that such
financial statements are available;

(c) concurrently with the delivery of the financial statements described in
subsection (a) above, a letter signed by that firm of independent certified
public accountants to the effect that, during the course of their examination,
nothing came to their attention which caused them to believe that any Event of
Default has occurred, or if such Event of Default has occurred, specifying the
facts with respect thereto; concurrently with the delivery of the financial
statements described in subsection (b) above, a certificate signed by the Chief
Executive Officer, President or Executive Vice President and an Authorized
Financial Officer of the Parent to the effect that having read this Agreement,
and based upon an examination which they deemed sufficient to enable them to
make an informed statement, there does not exist any Event of Default or
Default, or if such Event of Default or Default has occurred, specifying the
facts with respect thereto; and concurrently with the delivery of the financial
statements described in subsection (a) or (b) above, the related consolidated
financial statements (or other financial presentations reasonably acceptable to
the Administrative Agent) reflecting the adjustments necessary to eliminate the
accounts of Unrestricted Subsidiaries (if any) upon such consolidated financial
statements;

 

70



--------------------------------------------------------------------------------

(d) within 90 days after the beginning of each fiscal year of the Parent
(commencing with the fiscal year beginning on January 1, 2015), a projection, in
reasonable detail and in form reasonably satisfactory to the Administrative
Agent, on a quarterly basis, of the earnings, cash flow, balance sheet and
covenant calculations (with assumptions for all of the foregoing) of the Loan
Parties and their Subsidiaries for that fiscal year;

(e) promptly upon becoming available, copies of all financial statements,
reports, notices and proxy statements sent by the Parent to its stockholders,
and of all regular and periodic reports and other material (including copies of
all registration statements and reports under the Securities Act and the
Exchange Act) filed by the Parent with or furnished to any securities exchange
or any governmental authority or commission, except material filed with or
furnished to governmental authorities or commissions relating to the development
of Real Property Inventory in the ordinary course of the business of the Loan
Parties and which does not relate to or disclose any Material Adverse Effect;
the reports and financial statements filed with or furnished to the SEC by the
Parent (and which are available online) shall be deemed to have been provided by
the Parent under these reporting requirements if the Parent notifies the
Administrative Agent that such financial statements are available;

(f) as soon as available and in any event within 90 days after the end of the
fourth quarter of each fiscal year for the Joint Ventures, a statement of
earnings, assets, liabilities and net worth, indicating the Parent’s and each
Loan Party’s pro rata share thereof, in the form attached as Schedule 6.1(f);

(g) the following reports: within 45 days (50 days in the case of the first
fiscal quarter after the Closing Date) after the end of each of the first three
quarters, and within 90 days after the end of each fiscal year of the Parent
(commencing with the quarter ending June 30, 2014 and fiscal year ending
December 31, 2014), a report which shall include the information and
calculations provided for in the Compliance Certificate attached to this
Agreement and such other condition in reasonable detail and be in form
reasonably satisfactory to the Administrative Agent. The reports furnished
pursuant to this subsection (g) shall each be certified by an Authorized
Financial Officer of the Parent;

(h) as soon as possible and in any event within 10 days after the Parent knows
that any Reportable Event has occurred with respect to any Plan, a statement,
signed by an Authorized Financial Officer of the Parent, describing said
Reportable Event and the action which the Parent proposes to take with respect
thereto;

(i) as soon as possible and in any event within 10 days after receipt thereof by
any of the Loan Parties or any of their Subsidiaries, a copy of (i) any

 

71



--------------------------------------------------------------------------------

notice or claim to the effect that any of the Loan Parties or of their
Subsidiaries is or may be liable to any Person as a result of the presence,
disposal or release of any Hazardous Substance into the environment, and
(ii) any notice alleging any violation of any Environmental Law or any Federal,
state or local health or safety law or regulation by any of the Loan Parties or
any of their Subsidiaries, which, in either case, could reasonably be expected
to have a Material Adverse Effect;

(j) concurrently with the quarterly financial statements described in subsection
(b) above following the end of any quarter in which there occurred an event that
requires a Subsidiary that is not then a Guarantor to become a Guarantor under
this Agreement (as described in Section 6.7 below) (or at any time that the
Parent may elect to cause any other Subsidiary to be a Guarantor), the Parent
shall deliver to the Administrative Agent (i) a Supplemental Guarantee,
substantially in the form provided for in the Guarantee Agreement, executed by
the Administrative Agent and a duly authorized officer of such Subsidiary;
(ii) a copy of the certificate of incorporation or other organizational document
of such Subsidiary, certified by the secretary of state or other official of the
state or other jurisdiction of its incorporation or formation; and
(iii) representations and warranties regarding such Guarantor’s formation,
authority, execution, delivery, non-contravention and enforceability of the
Supplemental Guarantee; and

(k) such supplements to the aforementioned documents and additional information
and reports as the Administrative Agent or any Lender may from time to time
reasonably require.

Each of the Parent and the Borrower hereby acknowledges that (a) the
Administrative Agent will make available to the Lenders materials and/or
information provided by, or on behalf of, the Parent and/or the Borrower
hereunder (collectively, the “Borrower Materials”) by posting the Borrower
Materials on Intralinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that
do not wish to receive material nonpublic information with respect to the
Parent, the Borrower or their Subsidiaries or the respective securities of any
of the foregoing) (each, a “Public Lender”). Each of the Parent and the Borrower
hereby agree that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking the Borrower Materials “PUBLIC”, the Parent and the
Borrower shall be deemed to have authorized the Administrative Agent and the
Lenders to treat such Borrower Materials as not containing any material
nonpublic information with respect to the Parent, the U.S. Federal and state
securities laws (provided that, to the extent such Borrower Materials constitute
confidential information, they shall be treated as set forth in Section 10.16);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated as “Public Investor”; and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Investor.” Notwithstanding the foregoing, the
following Borrower Materials shall be deemed to be marked “PUBLIC”, unless the
Parent notifies the

 

72



--------------------------------------------------------------------------------

Administrative Agent promptly that any such document contains material nonpublic
information: (i) the Loan Documents, (ii) notification of changes in the terms
of any Loan Document and (iii) all information delivered pursuant to clauses
(a), (b) and (e) of this Section 6.1.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including U.S. Federal
and state securities laws, to make reference to communications that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Parent, the
Borrower and their Affiliates, or the respective securities of any of the
foregoing, for purposes of U.S. Federal or state securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS AFFILIATES WARRANTS THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF THIRD-PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS AFFILIATES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.
IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES HAVE ANY
LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY
KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN
TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A FINAL RULING
BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH PERSON’S GROSS
NEGLIGENCE, BAD FAITH OR WILFUL MISCONDUCT.

The Administrative Agent agrees that receipt of the reporting materials pursuant
to this Section 6.1 (the “Section 6.1 Communications”) by the Administrative
Agent at its electronic mail address set forth in Section 10.2 shall constitute
effective delivery of the Section 6.1 Communications to the Administrative Agent
for purposes of the Loan Documents. Each Lender agrees that receipt of notice to
it (as provided in the next sentence) specifying that the Section 6.1
Communications have been posted to the Platform shall constitute effective
delivery of the Section 6.1 Communications to such Lender for purposes of the
Loan Documents. Each Lender agrees to notify the Administrative Agent in writing
(including by electronic communication) from time to

 

73



--------------------------------------------------------------------------------

time of such Lender’s electronic mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address. Nothing herein shall prejudice the right of the
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

6.2. Payment of Taxes and Other Potential Liens.

Except as could not reasonably be expected to have a Material Adverse Effect,
pay all its debts and perform all its obligations promptly and in accordance
with the respective terms thereof, and pay and discharge or cause to be paid and
discharged promptly all Taxes, assessments and governmental charges or levies
imposed upon any Loan Party or upon any of their respective incomes or receipts
or upon any of their respective properties before the same shall become
delinquent (and file all Tax returns with the appropriate taxing authorities on
or before the same shall become due), as well as all lawful claims for labor,
materials and supplies or otherwise which, if unpaid, might result in the
imposition of a Lien or charge upon such properties or any part thereof;
provided, however, that it shall not constitute a violation of the provisions of
this Section 6.2 if any Loan Party shall fail to perform any such obligation or
to pay any such debt (except for obligations for money borrowed), Tax,
assessment, governmental charge or levy or claim for labor, materials or
supplies which is being contested in good faith, by proper proceedings
diligently pursued, and as to which adequate reserves have been provided.

6.3. Preservation of Existence.

Do or cause to be done all things or proceed with due diligence with any actions
or courses of action which may be necessary to preserve and keep in full force
and effect its existence under the laws of their respective states of
incorporation or formation and all qualifications or licenses in jurisdictions
in which such qualification or licensing is required for the conduct of its
business, except where the failure to maintain any such qualification or license
could not reasonably be expected to have a Material Adverse Effect; provided,
however, that nothing herein shall be deemed to prohibit any transaction
permitted pursuant to Section 7.13. the Parent will, and will cause each
Subsidiary to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted, and reasonable extensions of such fields of enterprise and maintain
all requisite authority reasonably necessary to conduct its business in each
jurisdiction in which its business is being conducted. The primary business of
the Loan Parties and their Subsidiaries shall at all times be the acquisition,
development and sale of real estate assets and ancillary and complementary
businesses thereto.

6.4. Maintenance of Properties.

Maintain all its properties and assets in good working order and condition and
make all necessary repairs, renewals and replacements thereof so that its
business carried on in connection therewith may be properly conducted at all
times; and maintain

 

74



--------------------------------------------------------------------------------

or require to be maintained (a) adequate insurance, by financially sound and
reputable insurers, on all properties of the Loan Parties which are of character
usually insured by Persons engaged in the same or a similar business (including,
without limitation, all Real Property Inventory encumbered by mortgages securing
mortgage loans made by any Loan Party, to the extent normally required by
prudent mortgagees, and all Real Property Inventory which is subject of an
equity investment by any Loan Party, to the extent normally carried by similarly
situated prudent builder-developers) against loss or damage resulting from fire,
defects in title or other risks insured against by extended coverage and of the
kind customarily insured against by those Persons, (b) adequate public liability
insurance against tort claims which may be incurred by any Loan Party and
(c) such other insurance as may be required by law. Upon the request of the
Administrative Agent, the Parent will furnish to the Lenders full information as
to the insurance carried.

6.5. Access to Premises and Books.

At all reasonable times, with reasonable advance notice and as often as the
Administrative Agent or any Lender may reasonably request, permit authorized
representatives and agents (including accountants) designated by the
Administrative Agent or any Lender to (a) have access to the premises of the
Parent and each Restricted Subsidiary and to their respective corporate books
and financial records, and all other records relating to their respective
operations and procedures, (b) make copies of or excerpts from those books and
records and (c) upon reasonable notice to the Parent, discuss the respective
affairs, finances and operations of the Loan Parties and their Subsidiaries
with, and to be advised as to the same by, their respective officers and
directors; provided, however, that unless an Event of Default has occurred and
is continuing, (i) the Borrower shall not be required to pay the expenses for
the Administrative Agent for more than one visit in any calendar year and
(ii) shall not be required to pay the expenses for any visit by any Lender.

6.6. Notices.

Give prompt written notice to the Administrative Agent of (a) any proceeding
instituted by or against the Borrower or any of the Loan Parties in any Federal
or state court or before any commission or other regulatory body, Federal, state
or local or other governmental agency, which could reasonably be expected to
have a Material Adverse Effect, and (b) any other event which could reasonably
be expected to lead to or result in a Material Adverse Effect or result in an
Event of Default.

6.7. Further Assurances.

(a) Execute any and all further documents, agreements and instruments, and take
all further action that may be required under applicable law, or that the
Required Lenders or the Administrative Agent may reasonably request, in order to
effectuate the transactions contemplated by the Loan Documents.

(b) Give the Administrative Agent written notice of the formation or acquisition
of any Restricted Subsidiary.

 

75



--------------------------------------------------------------------------------

6.8. Compliance with Laws and Other Requirements.

Promptly and fully, comply with, conform to and obey all present and future
laws, ordinances, rules, regulations, orders, writs, judgments, injunctions,
decrees, awards and all other legal requirements applicable to the Loan Parties,
their Subsidiaries and their respective properties, including, without
limitation, Regulation Z of the Board, the Federal Interstate Land Sales Full
Disclosure Act, ERISA, the Florida Land Sales Act or any similar statute in any
applicable jurisdiction, in each case, the violation of which would have a
Material Adverse Effect.

6.9. Use of Proceeds.

Use and cause to be used the proceeds of the Loans for the Acquisition and to
pay costs and expenses incurred in connection with the Acquisition, the Loan
Documents and the other transactions contemplated by the Loan Documents to occur
on or prior to the Closing Date.

SECTION 7. NEGATIVE COVENANTS

The Parent and the Borrower hereby agree that, so long as any Loan or other
amount (other than contingent obligations such as indemnities and increased
costs) is owing to any Lender or the Administrative Agent hereunder:

7.1. [Reserved].

7.2. [Reserved].

7.3. Limitations on Additional Indebtedness.

(a) The Parent shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, incur any Indebtedness; provided, however, the Parent,
the Borrower or any Subsidiary Guarantor may incur additional Indebtedness
(including Acquired Indebtedness) if no Default shall have occurred and be
continuing at the time of or as a consequence of the incurrence of the
Indebtedness and if, after giving effect thereto, (i) for the period ending on
the Conversion Date, either (A) the Consolidated Fixed Charge Coverage Ratio
would be at least 2.50 to 1.00 or (B) the ratio of Consolidated Indebtedness to
Consolidated Tangible Net Worth would be less than 2.00 to 1.00, and (ii) for
the period after the Conversion Date, either (A) the Consolidated Fixed Charge
Coverage Ratio would be at least 2.00 to 1.00 or (B) the ratio of Consolidated
Indebtedness to Consolidated Tangible Net Worth would be less than 3.00 to 1.00
(either (A) or (B) under (i) or (ii), the “Ratio Exception”)).

 

76



--------------------------------------------------------------------------------

(b) Notwithstanding Section 7.3(a), so long as no Default shall have occurred
and be continuing at the time of or as a consequence of the incurrence of the
following Indebtedness, each of the following shall be permitted (the “Permitted
Indebtedness”):

(1) the incurrence by the Borrower or any Subsidiary Guarantor (and the
Guarantee thereof by the Parent, the Borrower or any such Subsidiary Guarantor)
of Indebtedness (including Refinancing Indebtedness) under Credit Facilities in
an aggregate principal amount at any one time outstanding under this
Section 7.3(b)(1) (with letters of credit being deemed to have a principal
amount equal to the maximum potential liability of the Borrower and its
Restricted Subsidiaries thereunder) not to exceed the greater of $200,000,000
and 20% of Consolidated Tangible Assets;

(2) the Loans borrowed and the Guarantees issued on the Closing Date and the
Senior Exchange Notes and Guarantees issued in exchange therefor;

(3) Indebtedness of the Parent, the Borrower and the Guarantors to the extent
outstanding on the Closing Date (other than Indebtedness referred to in
Section 7.3(b) (1) and (2)), including the 7% Senior Notes due 2022;

(4) Indebtedness of the Parent and the Restricted Subsidiaries under Hedging
Obligations; provided that (A) such Hedging Obligations relate to payment
obligations on Indebtedness otherwise permitted to be incurred by this
Section 7.3, and (B) the notional principal amount of such Hedging Obligations
at the time incurred does not exceed the principal amount of the Indebtedness to
which such Hedging Obligations relate;

(5) Indebtedness of the Parent owed to a Restricted Subsidiary and Indebtedness
of any Restricted Subsidiary owed to the Parent or any other Restricted
Subsidiary; provided, however, that (A) any Indebtedness of the Parent or the
Borrower owed to a Restricted Subsidiary that is not a Subsidiary Guarantor is
unsecured and subordinated, pursuant to a written agreement, to the Parent or
the Borrower’s obligations under this Agreement and the Loans and (B) upon any
such Restricted Subsidiary ceasing to be a Restricted Subsidiary or such
Indebtedness being owed to any Person other than the Parent or a Restricted
Subsidiary, such Restricted Subsidiary shall be deemed to have incurred
Indebtedness not permitted by this Section 7.3(b)(5);

(6) Indebtedness in respect of bid, performance or surety bonds issued for the
account of the Parent or any Restricted Subsidiary in the ordinary course of
business, including guarantees or obligations of the Parent or any Restricted
Subsidiary with respect to letters of credit supporting such bid, performance or
surety obligations (in each case other than for an obligation for money
borrowed);

(7) Purchase Money Indebtedness incurred by the Parent or any Restricted
Subsidiary, in an aggregate amount not to exceed at any time outstanding (A) for
the period ending on the Conversion Date, $5,000,000, and (B) for the period
beginning after the Conversion Date, $25,000,000;

(8) Non-Recourse Indebtedness of the Parent or any Restricted Subsidiary
incurred for the acquisition, development and/or improvement of real property
and secured by Liens only on such real property and Directly Related Assets;

 

77



--------------------------------------------------------------------------------

(9) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five Business Days of incurrence;

(10) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(11) Refinancing Indebtedness with respect to Indebtedness incurred pursuant to
the Ratio Exception, Section 7.3(b)(2) or (3) or this Section 7.3(b)(11);

(12) the guarantee by the Parent or any Restricted Subsidiary of Indebtedness
(other than Indebtedness incurred pursuant to Section 7.3(b)(8), (13) or
(16) or, in the case of the guarantee by a Restricted Subsidiary that is not a
Guarantor, pursuant to the Ratio Exception or Section 7.3(b)(1)) of a Restricted
Subsidiary, in the case of the Parent, or of the Parent, the Borrower or another
Restricted Subsidiary, in the case of a Restricted Subsidiary, in either case,
that was permitted to be incurred by another provision of this Section 7.3;

(13) Indebtedness of any Restricted Subsidiary engaged primarily in the mortgage
origination and lending business (a “Mortgage Subsidiary”) under warehouse lines
of credit and repurchase agreements, and Indebtedness secured by mortgage loans
and related assets of such Restricted Subsidiary, in each case incurred in the
ordinary course of such business; provided that the only legal recourse for
collection of obligations owing on such Indebtedness (other than Customary
Recourse Obligations) is against such Restricted Subsidiary, any other Mortgage
Subsidiary and their respective assets;

(14) (x) Indebtedness of the Parent, the Borrower or any Subsidiary Guarantor
incurred to finance an acquisition or merger or (y) Acquired Indebtedness of the
Parent, the Borrower or any Restricted Subsidiary; provided, however, that in
either case, after giving effect to the transactions that result in the
incurrence or issuance thereof, on a pro forma basis, (a) the Parent would have
been able to incur at least $1.00 of additional Indebtedness pursuant to the
Ratio Exception, (b) the Consolidated Fixed Charge Coverage Ratio of the Parent
is greater than such ratio immediately prior to such acquisition or merger, or
(c) the ratio of Consolidated Indebtedness to Consolidated Tangible Net Worth of
the Parent is less than such ratio immediately prior to such acquisition or
merger;

(15) Indebtedness of the Parent, the Borrower or any Subsidiary Guarantor in an
aggregate amount not to exceed at any time outstanding (A) for the period ending
on the Conversion Date, the greater of $10,000,000 and 1% of

 

78



--------------------------------------------------------------------------------

Consolidated Tangible Assets at the time of incurrence, and (B) for the period
beginning after the Conversion Date, the greater of $40,000,000 and 4% of
Consolidated Tangible Assets at the time of incurrence; and

(16) (x) guarantees by the Parent or any of its Restricted Subsidiaries in
respect of Indebtedness incurred by Joint Ventures, and (y) GP Indebtedness of
the Parent or its Restricted Subsidiaries in respect of Joint Ventures, in an
aggregate amount at any time outstanding under this Section 7.3(b)(16) not to
exceed (A) for the period ending on the Conversion Date, the greater of
$10,000,000 and 1% of Consolidated Tangible Assets at the time of incurrence,
and (B) for the period beginning after the Conversion Date, the greater of
$40,000,000 and 4% of Consolidated Tangible Assets at the time of incurrence.

(c) For purposes of determining compliance with this Section 7.3, in the event
that an item of Indebtedness meets the criteria of more than one of the
categories of Permitted Indebtedness described in Section 7.3(b)(1) through
(16) or is entitled to be incurred pursuant to the Ratio Exception, the Parent
shall, in its sole discretion, classify such item of Indebtedness and may divide
and classify such Indebtedness in more than one of the types of Indebtedness
described.

7.4. Limitations on Restricted Payments.

(a) The Parent shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, make any Restricted Payment unless:

(1) no Default or Event of Default shall have occurred and be continuing at the
time of or immediately after giving effect to such Restricted Payment;

(2) immediately after giving effect to such Restricted Payment, the Parent could
incur at least $1.00 of additional Indebtedness pursuant to the Ratio Exception;
and

(3) the amount of such Restricted Payment, when added to the aggregate amount of
all other Restricted Payments made after (X) if such Restricted Payment is to be
made on or prior to the Conversion Date, the Closing Date (other than Restricted
Payments made pursuant to Section 7.4(b) (2), (3), (4), (5), (6), or (7)), or
(Y) if such Restricted Payment Date is to be made after the Conversion Date,
November 8, 2012 (other than Restricted Payments made pursuant to Section 7.4(b)
(2), (3), (4), (5), (6), or (7)), in either case does not exceed the sum (the
“Restricted Payments Basket”) of (without duplication):

(A) 50% of Consolidated Net Income for the period (taken as one accounting
period) from (X) if such Restricted Payment is to be made on or prior to the
Conversion Date, July 1, 2014 or (Y) if such Restricted Payment Date is to be
made after the Conversion Date, October 1, 2012, in each case to and including
the last day of the fiscal quarter ended immediately prior to the date of such
calculation for which consolidated financial statements are available (or, if
such Consolidated Net Income shall be a deficit, minus 100% of such aggregate
deficit), plus

 

79



--------------------------------------------------------------------------------

(B) 100% of the aggregate net cash proceeds or the Fair Market Value (as
determined by the Board of Directors of the Parent) of any assets to be used in
a Permitted Business received by the Parent (X) if such Restricted Payment is to
be made on or prior to the Conversion Date, after the Closing Date, or (Y) if
such Restricted Payment Date is to be made after the Conversion Date, after
November 8, 2012, in either case either (x) as contributions to the common
equity of the Parent or (y) from the issuance and sale of Qualified Equity
Interests, plus

(C) the aggregate amount by which Indebtedness of the Parent or any Restricted
Subsidiary is reduced on the Parent’s balance sheet upon the conversion or
exchange (other than by a Subsidiary of the Parent) of Indebtedness issued
subsequent to (X) if such Restricted Payment is to be made on or prior to the
Conversion Date, the Closing Date, or (Y) if such Restricted Payment Date is to
be made after the Conversion Date, November 8, 2012, in either case, into
Qualified Equity Interests (less the amount of any cash, or the fair value of
assets, distributed by the Parent or any Restricted Subsidiary upon such
conversion or exchange), plus

(D) in the case of the disposition or repayment of or return on any Investment
that was treated as a Restricted Payment made (X) if such proposed Restricted
Payment is to be made on or prior to the Conversion Date, after the Closing
Date, or (Y) if such proposed Restricted Payment Date is to be made after the
Conversion Date, after November 8, 2012, an amount (to the extent not included
in the computation of Consolidated Net Income) equal to the lesser of (i) the
return of capital with respect to such Investment and (ii) the amount of such
Investment that was treated as a Restricted Payment, in either case, less the
cost of the disposition of such Investment and net of taxes, plus

(E) upon a Redesignation of an Unrestricted Subsidiary as a Restricted
Subsidiary, the lesser of (i) the Fair Market Value of the Parent’s
proportionate interest in such Subsidiary immediately following such
Redesignation, and (ii) the aggregate amount of the Parent’s Investments in such
Subsidiary to the extent such Investments reduced the amount available for
subsequent Restricted Payments under this Section 7.4(a)(E) and were not
previously repaid or otherwise reduced, plus

(F) 100% of the principal amount of, or, if issued at a discount, the accreted
value of, any guarantee by the Parent or any Restricted Subsidiary incurred
(X) if such proposed Restricted Payment is to be made on or prior to the
Conversion Date, after the Closing Date, or (Y) if such proposed Restricted
Payment Date is to be made after the Conversion Date, after November 8, 2012, in
either case, that is subsequently released

 

80



--------------------------------------------------------------------------------

(other than due to a payment on such guarantee), but only to the extent that
such guarantee was treated as a Restricted Payment pursuant to this paragraph
(a) when made.

(b) The provisions of Section 7.4(a) shall not prohibit:

(1) the payment by the Parent or any Restricted Subsidiary of any dividend or
similar distribution within 60 days after the date of declaration thereof, if on
the date of declaration the payment would have complied with the provisions of
this Agreement;

(2) the making of any Restricted Payment in exchange for, or out of the proceeds
of the substantially concurrent issuance and sale of, Qualified Equity Interests
(other than to the Parent or any of its Subsidiaries);

(3) the repurchase, redemption, defeasance or other acquisition or retirement
for value of Subordinated Indebtedness of the Parent or any Restricted
Subsidiary in exchange for, or out of the proceeds of the substantially
concurrent incurrence of, Refinancing Indebtedness permitted to be incurred
under Section 7.3 and the other terms of this Agreement;

(4) the repurchase, redemption, defeasance or other acquisition or retirement
for value of Equity Interests of the Parent held by officers, directors or
employees or former officers, directors or employees (or their transferees,
estates or beneficiaries under their estates), upon their bankruptcy or petition
for bankruptcy, death, disability, retirement, severance or termination of
employment or service or any other repurchase event set forth in a written
agreement between the Parent and such individual evidencing such Equity Interest
as of the Closing Date; provided that the aggregate cash consideration paid for
all such redemptions shall not exceed $4,000,000 during any calendar year;

(5) repurchases of Equity Interests deemed to occur upon the exercise of stock
options or stock appreciation rights if the Equity Interests represents a
portion of the exercise price thereof;

(6) the repurchase of Equity Interests upon vesting of restricted stock,
restricted stock units, performance share units or similar equity incentives to
satisfy tax withholding or similar tax obligations with respect thereto; or

(7) Restricted Payments in an aggregate amount, when taken together with all
Restricted Payments made pursuant to this Section 7.4(b)(7) and then
outstanding, does not exceed (A) for the period ending on the Conversion Date,
$5,000,000, and (B) for the period beginning after the Conversion Date,
$20,000,000.

provided that no issuance and sale of Qualified Equity Interests pursuant to
Section 7.4(b)(2) or (3) shall increase the Restricted Payments Basket, except
to the extent the proceeds thereof exceed the amounts used to effect the
transactions described therein.

 

81



--------------------------------------------------------------------------------

The amount of all Restricted Payments (other than cash) will be the Fair Market
Value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Parent or a Restricted Subsidiary of
the Parent, as the case may be, pursuant to the Restricted Payment.

7.5. Limitations on Dividend and Other Restrictions Affecting Restricted
Subsidiaries.

The Parent shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, create or otherwise cause or permit to exist or become
effective any consensual encumbrance or consensual restriction on the ability of
any Restricted Subsidiary (other than the Borrower) to:

(1) pay dividends or make any other distributions on or in respect of its Equity
Interests;

(2) make loans or advances or pay any Indebtedness or other obligation owed to
the Parent or any other Restricted Subsidiary; or

(3) transfer any of its assets to the Parent or any other Restricted Subsidiary;

except for:

(A) encumbrances or restrictions existing under or by reason of applicable law;

(B) encumbrances or restrictions existing under this Agreement, the Loans and
the Guarantees;

(C) non-assignment provisions of any contract or any lease entered into in the
ordinary course of business;

(D) encumbrances or restrictions existing under agreements existing on the
Closing Date as in effect on the Closing Date and encumbrances or restrictions
applicable to Restricted Subsidiaries existing under any Credit Facility
pursuant to which Indebtedness has been incurred under Section 7.3(b)(1);

(E) restrictions on the transfer of assets subject to any Lien permitted under
this Agreement imposed by the holder of such Lien;

(F) restrictions on the transfer of assets imposed under any agreement to sell
such assets permitted under this Agreement to any Person pending the closing of
such sale;

 

82



--------------------------------------------------------------------------------

(G) any instrument governing Acquired Indebtedness, which encumbrance or
restriction is not applicable to any Person, or the assets of any Person, other
than the Person or the assets so acquired;

(H) encumbrances or restrictions arising in connection with Refinancing
Indebtedness; provided, however, that any such encumbrances and restrictions are
not materially more restrictive than those contained in the agreements creating
or evidencing the Indebtedness being refinanced;

(I) customary provisions in leases, licenses, partnership agreements, limited
liability company organizational governance documents, joint venture agreements
and other similar agreements entered into in the ordinary course of business
that restrict the transfer of leasehold interests or ownership interests in such
partnership, limited liability company, joint venture or similar Person;

(J) Purchase Money Indebtedness incurred in compliance with Section 7.3 to the
extent they impose restrictions of the nature described in Section 7.5(3) on the
assets acquired;

(K) Non-Recourse Indebtedness incurred in compliance with Section 7.3 to the
extent they impose restrictions of the nature described in Section 7.5(3) on the
assets secured by such Non-Recourse Indebtedness or on the Equity Interests in
the Person holding such assets;

(L) customary restrictions in other Indebtedness incurred in compliance with
Section 7.3; provided that such restrictions, taken as a whole, are, in the good
faith judgment of the Parent’s board of directors, no more materially
restrictive with respect to such encumbrances and restrictions than those
contained in the existing agreements referenced in clause (D) of this
Section 7.5;

(M) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business; and

(N) any encumbrances or restrictions imposed by any amendments or refinancings
of the contracts, instruments or obligations referred to in clauses (A) through
(M) of this Section 7.5; provided that such amendments or refinancings are, in
the good faith judgment of the Parent’s board of directors, no more materially
restrictive with respect to such encumbrances and restrictions than those prior
to such amendment or refinancing.

 

83



--------------------------------------------------------------------------------

7.6. Limitations on Asset Sales.

(a) The Parent shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, consummate any Asset Sale unless: (1) the Parent or such
Restricted Subsidiary receives consideration at the time of such Asset Sale at
least equal to the Fair Market Value of the assets included in such Asset Sale
and (2) at least 70% of the total consideration received in such Asset Sale or
series of related Asset Sales consists of cash or Cash Equivalents.

For the purposes of this Section 7.6(a), the following are deemed to be cash:
(i) the amount (without duplication) of any Indebtedness (other than
Subordinated Indebtedness) of the Parent or such Restricted Subsidiary that is
expressly assumed by the transferee in such Asset Sale and with respect to which
the Parent or such Restricted Subsidiary, as the case may be, is unconditionally
released by the holder of such Indebtedness; (ii) the amount of any obligations
received from such transferee that are within 90 days converted by the Parent or
such Restricted Subsidiary to cash (to the extent of the cash actually so
received); and (iii) the Fair Market Value of any assets (other than securities,
unless such securities represent Equity Interests in an entity engaged solely in
a Permitted Business, such entity becomes a Restricted Subsidiary and the Parent
or a Restricted Subsidiary acquires voting and management control of such
entity) received by the Parent or any Restricted Subsidiary to be used by it in
the Permitted Business. If at any time any non-cash consideration received by
the Parent or any Restricted Subsidiary, as the case may be, in connection with
any Asset Sale is repaid or converted into or sold or otherwise disposed of for
cash (other than interest received with respect to any such non-cash
consideration), then the date of such repayment, conversion or disposition shall
be deemed to constitute the date of an Asset Sale hereunder and the Net
Available Proceeds thereof shall be applied in accordance with this Agreement.

(b) In the event that the Parent or any Restricted Subsidiary engages in an
Asset Sale after the Conversion Date, the Parent or such Restricted Subsidiary
shall, no later than 360 days following the receipt of the Net Available
Proceeds, apply all or any of the Net Available Proceeds therefrom (1) to
permanently repay, prepay, redeem or repurchase (x) Obligations under
Indebtedness secured by Permitted Liens pursuant to clauses (m), (n), (o), and
(p) of the definition of “Permitted Liens” (whose commitments shall be
correspondingly reduced permanently upon such repayment or prepayment),
(y) Obligations under the Loans or any other Pari Passu Indebtedness of the
Parent or any Restricted Subsidiary of the Borrower; provided that if the Parent
or any such Restricted Subsidiary shall so repay or prepay any such other Pari
Passu Indebtedness, the Parent will reduce Obligations under the Loans on a pro
rata basis (based on the amount so applied to such repayments or prepayments)
by, at their option, (A) prepaying the Loans in accordance with Section 2.3(a),
(B) making an offer (in accordance with the procedures set forth in
Section 7.6(c) and (d) for an Asset Sale Offer) to all Lenders to purchase their
Loans at least 100% of the principal amount thereof, plus the amount of accrued
but unpaid interest, if any, thereon up to the principal amount of the Loans to
be repurchased or (C) purchasing the Loans through privately negotiated
transactions or open market purchases, in a manner that complies with this
Agreement and applicable

 

84



--------------------------------------------------------------------------------

securities law, at a price not less than 100% of the principal amount thereof,
plus the amount of accrued but unpaid interest, if any, thereon; or
(z) Indebtedness of a Restricted Subsidiary of the Borrower that is not a
Guarantor, other than Indebtedness owed to the Borrower or another Restricted
Subsidiary of the Borrower; (2) to acquire all or substantially all of the
assets of, or any Equity Interests of, another Permitted Business, if, after
giving effect to any such acquisition of Equity Interests, the Permitted
Business is or becomes a Restricted Subsidiary of the Borrower; (3) to make a
capital expenditure; (4) to acquire Additional Assets or improve or develop
existing assets to be used in a Permitted Business; or (5) to make any
combination of the foregoing payments, redemptions, repurchases or investments.
Pending the final application of any Net Available Proceeds, the Borrower may
temporarily reduce revolving credit borrowings or otherwise invest the Net
Available Proceeds in any manner that is not prohibited by this Agreement.

(c) Any Net Available Proceeds from Asset Sales that are not applied or invested
as provided in Section 7.6(b) will constitute “Excess Proceeds.” When the
aggregate amount of Excess Proceeds exceeds $15,000,000, the Parent shall, or
shall cause the Borrower to, make an Asset Sale Offer to all Lenders and if the
Borrower elects (or is required by the terms of such other Pari Passu
Indebtedness), all holders of other Pari Passu Indebtedness (an “Asset Sale
Offer”) to purchase the maximum aggregate principal amount of the Loans and such
Pari Passu Indebtedness, in denominations of $2,000 initial principal amount and
multiples of $1,000 in excess thereof, that may be purchased with an amount
equal to the Excess Proceeds at an offer price in cash in an amount not less
than 100% of the principal amount thereof, or, in the case of Pari Passu
Indebtedness represented by securities sold at a discount, not less than the
amount of the accreted value thereof at such time, plus accrued and unpaid
interest to the date fixed for the closing of such offer, in accordance with the
procedures set forth in this Agreement. In the event that the Parent or any
Restricted Subsidiary of the Borrower prepays any Pari Passu Indebtedness that
is outstanding under a revolving credit or other committed loan facility
pursuant to an Asset Sale Offer, the Parent or such Restricted Subsidiary shall
cause the related loan commitment to be reduced in an amount equal to the
principal amount so prepaid. After the completion of an Asset Sale after the
Conversion Date, the Parent and its Restricted Subsidiaries may make an Asset
Sale Offer prior to the time they are required to do so by the first sentence of
this paragraph. If the Parent or any Restricted Subsidiary completes such an
Asset Sale Offer with respect to any Net Available Proceeds, the Borrower and
its Restricted Subsidiaries shall be deemed to have complied with this
Section 7.6 with respect to the application of such Net Available Proceeds, and
any such Net Available Proceeds remaining after completion of such Asset Sale
Offer may be used by the Parent and its Restricted Subsidiaries for any purpose
not prohibited by this Agreement. If any Excess Proceeds remain after
consummation of an Asset Sale Offer, the Parent and its Restricted Subsidiaries
may use those Excess Proceeds for any purpose not provided by this Agreement. If
the aggregate principal amount of the Loans and other Pari Passu Indebtedness
tendered into such Asset Sale Offer exceeds the amount of Excess Proceeds, the
Administrative Agent will select the Loans and such other Pari Passu
Indebtedness to be purchased on a pro rata basis based on the aggregate
principal amount of the Loans and the other Pari Passu Indebtedness to be
purchased validly tendered and not withdrawn. Upon completion of each Asset Sale
Offer, the amount of Excess Proceeds will be reset at zero.

 

85



--------------------------------------------------------------------------------

(d) The Parent shall comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent those laws and regulations are applicable in connection with each
repurchase of the Loans pursuant to an Asset Sale Offer. To the extent that the
provisions of any securities laws or regulations conflict with this Section 7.6,
the Parent shall comply with the applicable securities laws and regulations and
will not be deemed to have breached their obligations under this Section 7.6 by
virtue of such compliance.

7.7. Limitations on Transactions with Affiliates.

(a) The Parent shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, in one transaction or a series of related transactions,
sell, lease, transfer or otherwise dispose of any of its assets to, or purchase
any assets from, or enter into any contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate (an “Affiliate
Transaction”), unless: (1) such Affiliate Transaction is on terms that are no
less favorable to the Parent or the relevant Restricted Subsidiary than those
that could be obtained in a comparable transaction at such time on an
arm’s-length basis by the Parent or that Restricted Subsidiary from a Person
that is not an Affiliate of the Parent or that Restricted Subsidiary and (2) the
Parent delivers to the Administrative Agent: (a) with respect to any Affiliate
Transaction involving aggregate value expended or received by the Parent or any
Restricted Subsidiary in excess of $7,500,000, an Officers’ Certificate of the
Parent certifying that such Affiliate Transaction complies with
Section 7.7(a)(1) and a Secretary’s Certificate which sets forth and
authenticates a resolution that has been adopted by the Independent Directors
approving such Affiliate Transaction; and (b) with respect to any Affiliate
Transaction involving aggregate value expended or received by the Parent or any
Restricted Subsidiary of $25,000,000 or more, the certificates described in
Section 7.7(a)(2)(a) and (x) a written opinion as to the fairness of such
Affiliate Transaction to the Parent or such Restricted Subsidiary from a
financial point of view or (y) a written appraisal supporting the value of such
Affiliate Transaction, in either case, issued by an Independent Financial
Advisor.

(b) The provisions of Section 7.7(a) shall not apply to (1) transactions
exclusively between or among (a) the Parent and one or more Restricted
Subsidiaries or (b) Restricted Subsidiaries; provided, in each case, that no
Affiliate of the Parent (other than another Restricted Subsidiary) owns Equity
Interests of any such Restricted Subsidiary; (2) reasonable director, officer,
employee and consultant compensation (including bonuses) and other benefits
(including retirement, health, stock and other benefit plans) and
indemnification and insurance arrangements; (3) the allocation of employee
services among the Parent, its Subsidiaries and the Joint Ventures on a fair and
equitable basis in the ordinary course of business; provided that, in the case
of any such Subsidiary or Joint Venture, no officer, director or stockholder of
the Parent beneficially owns any Equity Interests in such Subsidiary or Joint
Venture (other than indirectly through ownership of Equity Interests in the
Parent); (4) any Permitted Investment (other

 

86



--------------------------------------------------------------------------------

than any Permitted Investment made in accordance with clause (a)(ii), clause
(n) or clause (o) of the definition of “Permitted Investments” to the extent
that such Permitted Investment under clause (n) or clause (o) is in a Joint
Venture or Unrestricted Subsidiary of which any officer, director or stockholder
of the Parent beneficially owns any Equity Interests (other than indirectly
through ownership of Equity Interests in the Parent)); (5) any agreement as in
effect as of the Closing Date or any extension, amendment or modification
thereto (so long as any such extension, amendment or modification satisfies the
requirements set forth in Section 7.7(a)(1)) or any transaction contemplated
thereby; (6) Restricted Payments which are made in accordance with
Section 7.4(a) or Section 7.4(b)(1), (4)-(7); (7) licensing of trademarks to,
and allocation of overhead, sales and marketing, travel and like expenses among,
the Parent, its Subsidiaries and the Joint Ventures on a fair and equitable
basis in the ordinary course of business; provided that, in the case of any such
Subsidiary or Joint Venture, no officer, director or stockholder of the Parent
beneficially owns any Equity Interests in such Subsidiary or Joint Venture
(other than indirectly through ownership of Equity Interests in the Parent); or
(8) issuances, sales or other dispositions of Qualified Equity Interests for
cash by the Parent to an Affiliate.

7.8. Conduct of Business.

The Parent shall not, and shall not permit any Restricted Subsidiary, to engage
in any business other than the Permitted Business and businesses necessary,
reasonably related or ancillary thereto.

7.9. Limitations on Designation of Unrestricted Subsidiaries.

The Parent may designate any Subsidiary of the Parent (other than the Borrower)
as an “Unrestricted Subsidiary” under this Agreement (a “Designation”) only if
(1) no Default shall have occurred and be continuing at the time of or after
giving effect to such Designation and (2) the Parent would be permitted to make,
at the time of such Designation, (a) a Permitted Investment or (b) an Investment
pursuant to Section 7.4, in either case, in an amount (the “Designation Amount”)
equal to the Fair Market Value of the Parent’s proportionate interest in such
Subsidiary on such date.

No Subsidiary shall be Designated as an “Unrestricted Subsidiary” unless:
(1) neither the Borrower nor any of its other Subsidiaries (other than
Unrestricted Subsidiaries) (x) provides any direct or indirect credit support
for any Indebtedness of such Subsidiary (including any undertaking, agreement or
instrument evidencing such Indebtedness) or (y) is directly or indirectly liable
for any Indebtedness of such Subsidiary other than, in each case, such
Investments as are permitted pursuant to Section 7.4; (2) such Subsidiary is not
party to any agreement, contract, arrangement or understanding with the Parent
or any Restricted Subsidiary unless the terms of the agreement, contract,
arrangement or understanding (x) are no less favorable to the Parent or the
Restricted Subsidiary than those that would be reasonably expected to be
obtained at the time from Persons who are not Affiliates of the Parent or such
Restricted Subsidiary or (y) would be permitted as (a) an Affiliate Transaction
under and in compliance with Section 7.7, (b) an Asset Sale under and in
compliance with Section 7.6,

 

87



--------------------------------------------------------------------------------

(c) a Permitted Investment or (d) an Investment under and in compliance with
Section 7.4; (3) such Subsidiary is a Person with respect to which neither the
Parent nor any Restricted Subsidiary has any direct or indirect obligation
(x) to subscribe for additional Equity Interests or (y) to maintain or preserve
the Person’s financial condition or to cause the Person to achieve any specified
levels of operating results; and (4) such Subsidiary has not guaranteed or
otherwise directly or indirectly provided credit support for any Indebtedness of
the Parent or any Restricted Subsidiary, except for any guarantee given solely
to support the pledge by the Parent or any Restricted Subsidiary of the Equity
Interest of such Unrestricted Subsidiary, which guarantee is not recourse to the
Parent or any Restricted Subsidiary, and except to the extent the amount thereof
constitutes a Restricted Payment permitted pursuant to Section 7.4.

If, at any time after the Designation, any Unrestricted Subsidiary fails to meet
the requirements set forth in the preceding paragraph, it shall thereafter cease
to be an Unrestricted Subsidiary for purposes of this Agreement and any
Indebtedness of the Subsidiary and any Liens on assets of such Subsidiary shall
be deemed to be incurred by a Restricted Subsidiary as of the date and, if the
Indebtedness is not permitted to be incurred under Section 7.3 or the Lien is
not permitted under Section 7.10, the Parent shall be in default of the
applicable covenant.

The Parent may not Designate the Borrower as an Unrestricted Subsidiary. As of
the Closing Date, the Parent shall be deemed to have Designated Duxford Title
Reinsurance Company, Cerro Plata Associates, LLC, Silver Creek Preserve, Nobar
Water Company, Horsethief Canyon Partners and Lyon Mission, LLC as Unrestricted
Subsidiaries.

The Parent may redesignate an Unrestricted Subsidiary as a Restricted Subsidiary
(a “Redesignation”) only if (1) no Default shall have occurred and be continuing
at the time of and after giving effect to such Redesignation and (2) all Liens,
Indebtedness and Investments of such Unrestricted Subsidiary outstanding
immediately following such Redesignation would, if incurred or made at such
time, have been permitted to be incurred or made for all purposes of this
Agreement.

All Designations and Redesignations must be evidenced by resolutions of the
Board of Directors of the Parent delivered to the Administrative Agent and
certifying compliance with the foregoing provisions.

7.10. Limitations on Liens.

The Parent shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, create, incur, assume or permit or suffer to exist any
Lien (a “Triggering Lien”) of any nature whatsoever against any assets now owned
or hereafter acquired by the Parent or such Restricted Subsidiary (including
Equity Interests of a Restricted Subsidiary), or any proceeds, income or profits
therefrom securing any Indebtedness, except Permitted Liens, unless all payments
due under this Agreement and the Loans (or under a Guarantee in the case of
Liens of a Guarantor) are secured on an equal and ratable basis (or on a
superior basis, in the event the other Indebtedness is Subordinated
Indebtedness) with the obligations so secured until such time as such
obligations are no longer secured by a Triggering Lien.

 

88



--------------------------------------------------------------------------------

7.11. Additional Guarantees.

If, after the Closing Date, (a) the Parent or any Restricted Subsidiary shall
acquire or create another Wholly Owned Restricted Subsidiary, including the
Polygon Guarantors (other than (i) a Subsidiary that has been designated an
Unrestricted Subsidiary, and (ii) any Subsidiary that is a project-financed
special purpose entity) or (b) any Unrestricted Subsidiary is redesignated a
Wholly Owned Restricted Subsidiary, then, in each such case, to the extent such
Wholly Owned Subsidiary has guaranteed any Indebtedness of the Parent, the
Borrower or any Subsidiary Guarantor and such Guarantee is then outstanding, the
Parent shall cause such Restricted Subsidiary to (A) execute and deliver to the
Administrative Agent a supplement guarantee in the form attached to the
Guarantee Agreement pursuant to which such Restricted Subsidiary shall
unconditionally guarantee all of the Borrower’s obligations under the Loans and
the Loan Documents; and (B) if requested by the Administrative Agent, deliver to
the Administrative Agent one or more opinions of counsel that such supplement
guarantee (x) has been duly authorized, executed and delivered by such
Restricted Subsidiary and (y) constitutes a valid and legally binding obligation
of such Restricted Subsidiary in accordance with its terms.

7.12. Foreign Assets Control Regulations.

The Borrower shall not use or permit the use of the proceeds of any Loan or any
extension of credit in any manner that will violate the Trading with the Enemy
Act, as amended, or the Anti-Terrorism Order or any enabling legislation or
executive order relating to any of the same. Without limiting the foregoing,
neither the Borrowers nor any Loan Party will permit itself nor any of its
Subsidiaries to (a) become a blocked person described in Section 1 of the
Anti-Terrorism Order or (b) engage in any dealings or transactions or be
otherwise associated with any person who is a blocked person. The Borrower will
not request any Borrowing, and the Borrower shall not use, and shall procure
that its Subsidiaries and its or their respective directors, officers, employees
and agents shall not use, the proceeds of any Borrowing (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

7.13. When the Borrower May Merge or Transfer Assets.

(a) Neither the Parent nor the Borrower will, directly or indirectly, in a
single transaction or a series of related transactions, (a) consolidate or merge
with or into any Person (other than a merger that satisfies the requirements of
Section 7.13(a)(1) with a Wholly Owned Restricted Subsidiary solely for the
purpose of changing the Parent’s or the Borrower’s jurisdiction of
incorporation, as the case may be, to another State of the

 

89



--------------------------------------------------------------------------------

United States), or sell, lease, transfer, convey or otherwise dispose of or
assign all or substantially all of the assets of the Parent or the Parent and
the Restricted Subsidiaries (taken as a whole) or the Borrower or the Borrower
and the Restricted Subsidiaries that are Subsidiaries of the Borrower (taken as
a whole), as the case may be, to any Person or (b) adopt a Plan of Liquidation
unless, in either case:

(1) Either (a) the Parent or the Borrower, as the case may be, will be the
surviving or continuing Person or (b) the Person formed by or surviving such
consolidation or merger or to which such sale, lease, conveyance or other
disposition shall be made (or, in the case of a Plan of Liquidation, any Person
to which assets are transferred) (collectively, the “Successor”) is a
corporation or limited liability company organized and existing under the laws
of any State of the United States of America or the District of Columbia, and
the Successor expressly assumes, by an instrument in form and substance
satisfactory to the Administrative Agent, all of the obligations of the Borrower
or the Parent, as the case may be, under the Loans or the Parent’s Guarantee, as
applicable, and this Agreement; provided that, in the case of the Borrower, at
any time the Successor is a limited liability company, there shall be a
co-borrower of the Loans that is a corporation organized and existing under the
laws of any State of the United States of America or the District of Columbia;

(2) immediately prior to and immediately after giving effect to such transaction
and the assumption (if applicable) of the obligations as set forth in
Section 7.13(a)(1)(b) and the incurrence of any Indebtedness to be incurred in
connection therewith, no Default shall have occurred and be continuing; and

(3) immediately after and giving effect to such transaction and the assumption
(if applicable) of the obligations set forth in Section 7.13(a)(1)(b) and the
incurrence of any Indebtedness to be incurred in connection therewith, and the
use of any net proceeds therefrom on a pro forma basis, (a) the Parent or the
Successor, as the case may be, could incur $1.00 of additional Indebtedness
pursuant to the Ratio Exception, (b) the Consolidated Fixed Charge Coverage
Ratio of the Parent or the Successor is greater than such ratio for the Parent
immediately prior to such transaction, or (c) the ratio of Consolidated
Indebtedness to Consolidated Tangible Net Worth of the Parent or the Successor
is less than such ratio for the Parent immediately prior to such transaction.

For purposes of this Section 7.13, any Indebtedness of the Successor which was
not Indebtedness of the Parent or the Borrower, as the case may be, immediately
prior to the transaction shall be deemed to have been incurred in connection
with such transaction.

(b) No Subsidiary Guarantor may consolidate with or merge with or into (whether
or not such Subsidiary Guarantor is the surviving Person) another Person,
whether or not affiliated with such Subsidiary Guarantor, unless (1) either,
(a) such Subsidiary Guarantor will be the surviving or continuing Person or
(b) the Person formed by or surviving any such consolidation or merger assumes,
by a supplement guarantee in

 

90



--------------------------------------------------------------------------------

the form attached to the Guarantee Agreement, all of the obligations of such
Subsidiary Guarantor under the Guarantee of such Subsidiary Guarantor and this
Agreement; and (2) immediately after giving effect to such transaction no
Default shall have occurred and be continuing.

Notwithstanding the foregoing, (a) any Restricted Subsidiary (other than the
Borrower) may merge into the Parent or another Restricted Subsidiary and (b) the
requirements of the immediately preceding paragraph will not apply to any
transaction pursuant to which such Guarantor is permitted to be released from
its Guarantee in accordance with the provisions contained in the Guarantee
Agreement.

For purposes of this Section 7.13, the transfer (by lease, assignment, sale or
otherwise, in a single transaction or series of transactions) of all or
substantially all of the assets of one or more Restricted Subsidiaries, the
Equity Interests of which constitute all or substantially all of the assets of
the Parent or the Borrower, will be deemed to be the transfer of all or
substantially all of the assets of the Parent or the Borrower, as the case may
be.

Upon any consolidation, combination or merger of the Borrower or a Guarantor, or
any transfer of all or substantially all of the assets of the Parent or the
Borrower in accordance with the foregoing, in which the Borrower or such
Guarantor is not the continuing obligor under the Loans or its Guarantee, the
surviving entity formed by such consolidation or into which the Borrower or such
Guarantor is merged or to which the conveyance, lease or transfer is made will
succeed to, and be substituted for, and may exercise every right and power of,
the Borrower or such Guarantor under this Agreement, the Loans, the Guarantees
and other Loan Documents with the same effect as if such surviving entity had
been named therein as the Borrower or such Guarantor and, except in the case of
a conveyance, transfer or lease, the Borrower or such Guarantor, as the case may
be, will be released from the obligation to pay the principal of and interest on
the Loans or in respect of its Guarantee, as the case may be, and all of the
Borrower’s or such Guarantor’s other obligations and covenants under the Loans,
this Agreement, its Guarantee and other Loan Documents, if applicable.

7.14. Effectiveness of Covenants. The first day after the Conversion Date (such
date, a “Suspension Date”) on which:

(1) the Loans have an Investment Grade Rating from both of the Rating Agencies;
and

(2) no Default has occurred and is continuing under this Agreement, the
covenants listed below will be suspended and the Parent, the Borrower and their
Restricted Subsidiaries will not be subject to the provisions of Section 7.3,
7.4, 7.5, 7.6, 7.7, 7.10, 7.11 (but only with respect to any Person that is
required to become a Guarantor on or after the date of the commencement of the
applicable Suspension Date), and Section 7.13(a)(3) (collectively, the
“Suspended Covenants”).

 

91



--------------------------------------------------------------------------------

(b) If at any time the Loans’ credit rating is below an Investment Grade Rating
by any Rating Agency, then the Suspended Covenants will thereafter be reinstated
as if such covenants had never been suspended (the “Reinstatement Date”) and be
applicable pursuant to the terms of this Agreement (including in connection with
performing any calculation or assessment to determine compliance with the terms
of this Agreement), unless and until the Loans subsequently attain an Investment
Grade Rating from both of the Rating Agencies and no Default is in existence and
continuing at such time (in which event the Suspended Covenants shall no longer
be in effect for such time that the Loans maintain an Investment Grade Rating
from both of the Rating Agencies); provided, however, that no Default or breach
of any kind shall be deemed to exist under this Agreement, the Loans or the
Guarantees with respect to the Suspended Covenants based on, and none of the
Parent, the Borrower nor any of their Subsidiaries shall bear any liability for,
any actions taken or events occurring during the Suspension Period (as defined
below), regardless of whether such actions or events would have been permitted
if the applicable Suspended Covenants had remained in effect during such period.
The period of time between the Suspension Date and the Reinstatement Date is
referred to as the “Suspension Period.”

(c) On the Reinstatement Date, all Indebtedness incurred during the Suspension
Period will be classified to have been incurred pursuant to Section 7.3(a) or
7.3(b) (in each case to the extent such Indebtedness would be permitted to be
incurred thereunder as of the Reinstatement Date and after giving effect to
Indebtedness incurred prior to the Suspension Period and outstanding on the
Reinstatement Date). To the extent such Indebtedness would not be so permitted
to be incurred pursuant to Section 7.3(a) or (b), such Indebtedness will be
deemed to have been outstanding on the Closing Date, so that it is classified
under Section 7.3(b)(3). Calculations made after the Reinstatement Date of the
amount available to be made as Restricted Payments under Section 7.4 will be
made as though Section 7.4 had been in effect since the Closing Date and
throughout the Suspension Period. Accordingly, Restricted Payments made during
the Suspension Period will reduce the amount available to be made as Restricted
Payments under Section 7.4(a). Notwithstanding the foregoing, no default or
Event of Default will be deemed to have occurred solely by reason of a
Restricted Payment made during the Suspension Period.

(d) During any period when the Suspended Covenants are suspended, the Board of
Directors of the Parent may not designate any of the Parent’s Subsidiaries as
Unrestricted Subsidiaries pursuant to this Agreement.

(e) Promptly following the occurrence of any Suspension Date or Reinstatement
Date, the Parent will provide an Officers’ Certificate to the Administrative
Agent regarding such occurrence. The Administrative Agent shall have no
obligation to independently determine or verify if a Suspension Date or
Reinstatement Date has occurred or notify the Lenders of any Suspension Date or
Reinstatement Date. The Administrative Agent may provide a copy of such
Officers’ Certificate to any Lender upon written request.

 

92



--------------------------------------------------------------------------------

SECTION 8. EVENTS OF DEFAULT; REMEDIES

8.1. Events of Default.

Each of the following is an “Event of Default”:

(1) failure by the Borrower to pay interest on any of the Loans when it becomes
due and payable and the continuance of any such failure for 30 days;

(2) failure by the Borrower to pay the principal on any of the Loans when it
becomes due and payable, whether at stated maturity, upon redemption, upon
purchase, upon acceleration or otherwise;

(3) failure by the Parent or the Borrower to comply with any of its agreements
or covenants described in Section 7.13;

(4) failure by the Parent or the Borrower to comply with any other agreement or
covenant in this Agreement and continuance of this failure for 60 days after
written notice of the failure has been given to the Borrower by the
Administrative Agent or by the Lenders of at least 25% of the aggregate
principal amount of the Loans then outstanding (which failure shall not, for the
avoidance of doubt, include any Demand Failure Event);

(5) default under any mortgage, indenture or other instrument or agreement under
which there may be issued or by which there may be secured or evidenced
Indebtedness (other than Non-Recourse Indebtedness) of the Parent or any
Restricted Subsidiary, whether such Indebtedness now exists or is incurred after
the Closing Date, which default (a) is caused by a failure to pay when due
principal on such Indebtedness within the applicable express grace period, or
(b) results in the acceleration of such Indebtedness prior to its express final
maturity, and in each case the principal amount of such Indebtedness, together
with any other Indebtedness with respect to which an event described in this
Section 8.1(5) (a) or (b) has occurred and is continuing, aggregates $20,000,000
or more; provided, however, that if any such default is cured or waived or any
acceleration rescinded or such Indebtedness is repaid within a period of ten
(10) days from the continuation of such default beyond any applicable grace
period or the occurrence of such acceleration, as the case may be, such Event of
Default under this Agreement and any consequential acceleration of the Loans
shall automatically be rescinded so long as such rescission does not conflict
with any judgment or decree;

(6) one or more judgments or orders that exceed $20,000,000 in the aggregate
(net of amounts covered by insurance or bonded) for the payment of money have
been entered by a court or courts of competent jurisdiction against the Parent
or any Restricted Subsidiary and such judgment or judgments have not been
satisfied, stayed, annulled or rescinded within 60 days of being entered;

 

93



--------------------------------------------------------------------------------

(7) the Parent, the Borrower or any Significant Subsidiary pursuant to or within
the meaning of any Bankruptcy Law:

(A) commences a voluntary case;

(B) consents to the entry of an order for relief against it in an involuntary
case;

(C) consents to the appointment of a Custodian of it or for all or substantially
all of its assets; or

(D) makes a general assignment for the benefit of its creditors;

(8) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(A) is for relief against the Parent, the Borrower or any Significant Subsidiary
as debtor in an involuntary case;

(B) appoints a Custodian of the Parent, the Borrower or any Significant
Subsidiary or a Custodian for all or substantially all of the assets of the
Parent, the Borrower or any Significant Subsidiary; or

(C) orders the liquidation of the Parent, the Borrower or any Significant
Subsidiary, and the order or decree remains unstayed and in effect for 60 days;
or

(9) the Guarantee of the Parent or any Guarantee of any Significant Subsidiary
ceases to be in full force and effect (other than in accordance with the terms
of such Guarantee Agreement and this Agreement) or is declared null and void and
unenforceable or found to be invalid or any Guarantor denies its liability under
its Guarantee (other than by reason of release of a Guarantor from its Guarantee
in accordance with the terms of this Agreement and the Guarantee Agreement).

The foregoing will constitute Events of Default whatever the reason for any such
Event of Default and whether it is voluntary or involuntary or is effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body.

8.2. Acceleration.

Upon the occurrence of an Event of Default, then, and in any such event, (A) if
such event is an Event of Default specified in clause Section 8.1(7) or (8) with
respect to the Parent or the Borrower, automatically the Loans (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents shall immediately become due and payable, and (B) if such event
is any other Event of Default, with the consent of the Required Lenders, the
Administrative Agent

 

94



--------------------------------------------------------------------------------

may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower, declare the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents to be due and payable forthwith, whereupon the same shall immediately
become due and payable. Except as expressly provided above in this Section 8.2,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Borrower.

SECTION 9. THE ADMINISTRATIVE AGENT

9.1. Appointment.

Each Lender hereby irrevocably designates and appoints the Administrative Agent
as the agent of such Lender under this Agreement and the other Loan Documents,
and each such Lender irrevocably authorizes the Administrative Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

9.2. Delegation of Duties.

The Administrative Agent may execute any of its duties under this Agreement and
the other Loan Documents by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys in-fact selected by it with reasonable
care.

9.3. Exculpatory Provisions.

Neither the Administrative Agent nor any of its officers, directors, employees,
agents, advisors, attorneys-in-fact or Affiliates shall be (i) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from its or such Person’s own
gross negligence, bad faith or wilful misconduct) or (ii) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by any Loan Party or any officer thereof contained in this
Agreement or any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Administrative
Agent under or in connection with, this Agreement or any other Loan Document or
for the value, validity, effectiveness, genuineness, enforceability or

 

95



--------------------------------------------------------------------------------

sufficiency of this Agreement or any other Loan Document or for any failure of
any Loan Party a party thereto to perform its obligations hereunder or
thereunder. The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

9.4. Reliance by the Administrative Agent.

The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any instrument, writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy or email message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including counsel to the Borrower rendered in
any legal opinion for the benefit of the Administrative Agent or any Lender),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders or all affected Lenders) as it deems appropriate
or it shall first be indemnified to its satisfaction by the Lenders against any
and all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement, all Lenders or all affected
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.

9.5. Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default unless the Administrative Agent
has received notice in writing from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Administrative Agent
receives such a written notice, the Administrative Agent shall promptly give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders or
all affected Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

 

96



--------------------------------------------------------------------------------

9.6. Non-Reliance on the Administrative Agent and Other Lenders.

Each Lender expressly acknowledges that neither the Administrative Agent nor any
of their respective officers, directors, employees, agents, advisors,
attorneys-in-fact or Affiliates have made any representations or warranties to
it and that no act by the Administrative Agent hereafter taken, including any
review of the affairs of a Loan Party or any Affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by the Administrative Agent
to any Lender. Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Loan Parties and their Affiliates. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, the Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
Affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
advisors, attorneys-in-fact or Affiliates.

9.7. Indemnification.

The Lenders agree to indemnify the Administrative Agent and its officers,
directors, employees, Affiliates, agents, advisors and controlling persons
(each, an “Agent Indemnitee”) (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective Percentage Interests in effect on the date on which
indemnification is sought under this Section 9.7, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent Indemnitee in any way relating to or arising out of,
the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnitee under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence, bad faith or wilful misconduct. The agreements in
this Section 9.7 shall survive the termination of this Agreement and the payment
of the Loans and all other amounts payable hereunder.

 

97



--------------------------------------------------------------------------------

9.8. The Administrative Agent in Its Individual Capacity.

The Administrative Agent and its Affiliates may make loans to, accept deposits
from and generally engage in any kind of business with any Loan Party as though
such Administrative Agent were not an agent hereunder. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, the Administrative Agent shall have the same rights and
powers under this Agreement and the other Loan Documents as any Lender and may
exercise the same as though it were not an agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.

9.9. Successor Administrative Agent.

The Administrative Agent may resign as Administrative Agent upon notice to the
Lenders and the Borrower. If the Administrative Agent shall resign as
Administrative Agent under this Agreement and the other Loan Documents, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, with the prior written consent of the Borrower (such consent not to be
unreasonably withheld or delay and not to be required if an Event of Default has
occurred and is continuing), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent, which shall be a bank with an office in New
York, New York, or an Affiliate of such bank; provided that, in the event that
the Administrative Agent elects not to or is unable to appoint a successor
Administrative Agent, the Lenders shall assume and perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders, with the consent of the Borrower, to the extent required, appoint a
successor agent as provided for above. The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After any retiring Administrative Agent’s resignation as Administrative Agent,
the provisions of this Section 9 and of Section 10.5 shall continue to inure to
its benefit.

 

98



--------------------------------------------------------------------------------

SECTION 10. MISCELLANEOUS

10.1. Amendments and Waivers.

Neither this Agreement, any other Loan Document, nor any terms hereof or thereof
may be amended, supplemented or modified except in accordance with the
provisions of this Section 10.1. The Required Lenders and each Loan Party party
to the relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party party to the relevant Loan
Document may, from time to time, (a) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall

(i) forgive the principal amount or extend the final scheduled date of maturity
of any Loan of any Lender, reduce the stated rate of any interest or fee payable
hereunder (except in connection with the waiver of applicability of any
post-default increase in interest rates (which waiver shall be effective with
the consent of the Required Lenders)) to any Lender or extend the scheduled date
of any payment thereof, in each case without the written consent of such Lender;

(ii) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender;

(iii) (A) reduce any percentage specified in the definition of Required Lenders,
(B) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under this Agreement and the other Loan Documents and (C) except
in accordance with this Agreement and the Guarantee Agreement, release all or
substantially all of the Guarantors from their obligations under the Guarantee
Agreement, in each case, without the written consent of all Lenders;

(iv) amend, modify or waive any provision of Section 2.17 without the written
consent of each Lender directly and adversely affected thereby;

(v) amend, modify or waive any provision of Section 9 or any other provision of
any Loan Document that affects the Administrative Agent without the written
consent of the Administrative Agent;

(vi) change the definition of Conversion Date or add restrictions on the right
to exchange the Loans for Senior Exchange Notes pursuant to Section 2.13 or
amend the rate of such exchange without the written consent of each Lender
directly and adversely affected thereby; or

 

99



--------------------------------------------------------------------------------

(vii) waive or amend the terms of any mandatory prepayment or repurchase of the
Loans under Section 2.3(b), without the written consent of each Lender directly
and adversely affected thereby, it being understood that the waiver of (or
amendment to the terms of) any mandatory repurchase of the Loans under
Section 2.3(c) shall not constitute a postponement of any date scheduled for the
payment of principal or interest.

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Loan Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
on a subsequent or other Default or Event of Default. Notwithstanding the
foregoing, if, following the Closing Date, the Administrative Agent, the Parent
and the Borrower shall have jointly identified an ambiguity, mistake, omission,
defect or inconsistency, in each case, in any provision of this Agreement or any
other Loan Document, then the Administrative Agent, the Parent and the Borrower
shall be permitted to amend such provision and such amendment shall become
effective without any further action or consent of any other party to this
Agreement or any other Loan Document if the same is not objected to in writing
by the Required Lenders within five Business Days following receipt of notice
thereof; it being understood that posting such amendment electronically on
IntraLinks/IntraAgency or another relevant website with notice of such posting
by the Administrative Agent to the Required Lenders shall be deemed adequate
receipt of notice of such amendment.

 

100



--------------------------------------------------------------------------------

10.2. Notices.

All notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by facsimile machine), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered, or three Business Days after being deposited in the mail,
postage prepaid, or, in the case of notice by facsimile machine, when received,
addressed as follows in the case of the Parent, the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 

The Parent and the Borrower:    William Lyon Homes, Inc.    4695 MacArthur
Court, 8th Floor    Newport Beach, CA 92660    Attention: Colin Severn and Rick
Robinson    Fax No.: (949) 476-2178    Telephone: (949) 833-3600   

Email: Colin.Severn@lyonhomes.com;

              Rick.Robinson@Lyonhomes.com

With a copy to:

   Latham & Watkins LLP    355 South Grand Avenue    Los Angeles, CA 90071-1560
   Attention: Glen B. Collyer    Fax No.: (213) 891-9763    Telephone: (213)
891-8701    Email: glen.collyer@lw.com Administrative Agent:    J.P. Morgan
Chase Bank, N.A.    383 Madison Avenue    New York, NY 10179    Attention: —   
Fax No.: (212) —    Telephone: —    Email: —

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent or as provided for with respect to Section 6.1
Communications as set forth in Section 6.1; provided that the foregoing shall
not apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

10.3. No Waiver; Cumulative Remedies.

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder or under the other Loan Documents shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

101



--------------------------------------------------------------------------------

10.4. Survival of Representations and Warranties.

All representations and warranties made hereunder, in the other Loan Documents
and in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.

10.5. Payment of Expenses; Indemnification.

The Parent and the Borrower agree, jointly and severally, (a) to pay or
reimburse the Administrative Agent and the Lead Arrangers for all their
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the syndication, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
whether or not the transactions hereby or thereby shall be consummated, and the
administration of the transactions contemplated hereby and thereby, including
the reasonable and documented fees and disbursements of a single counsel (and
appropriate local and special counsel) to the Administrative Agent and Lead
Arrangers, with statements with respect to the foregoing to be submitted to the
Borrower prior to the Closing Date (in the case of amounts to be paid on the
Closing Date or, if the Closing Date does not occur, such other date as the
Administrative Agent shall deem appropriate) and from time to time thereafter on
a quarterly basis or such other periodic basis as the Administrative Agent shall
deem appropriate; (b) to pay or reimburse the Administrative Agent and the
Lenders for all their respective reasonable and documented out-of-pocket costs
and expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents, including the fees and disbursements of one law firm for the
Administrative Agent and the Lenders, except where such expenses relate to any
litigation or any other formal proceeding commenced by the Administrative Agent
or the Lenders in which the Administrative Agent and the Lenders are not the
prevailing party; provided that (i) absent an actual or perceived conflict of
interest, the Borrower and the Parent shall not be required to pay for more than
one counsel (and appropriate local and special counsel)) under this clause
(b) and (ii) if an actual or perceived conflict of interest shall exist, the
Borrower and the Parent shall not be required to pay for more than one counsel
(and appropriate local and special counsel)) under this clause (b) for all
similarly situated Lenders; (c) to pay, indemnify, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other similar Taxes (but excluding any Taxes or increased
costs otherwise not subject to the gross-up provided for by Section 2.19(a)), if
any, that may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents, and (d) to pay, indemnify, and hold each
Lender, the Administrative Agent and the Lead Arrangers and their respective
officers, directors, employees, trustees, Affiliates, agents, advisors and
controlling persons (each, an “Indemnitee”) harmless from and against any and
all

 

102



--------------------------------------------------------------------------------

other liabilities, obligations, losses, claims, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law and the reasonable fees and expenses of legal counsel or
consultants in connection therewith (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”); provided, that (i) the Parent and
the Borrower shall have no obligation hereunder to any Indemnitee with respect
to Indemnified Liabilities to the extent such Indemnified Liabilities are found
by a final and nonappealable decision of a court of competent jurisdiction to
have resulted from the gross negligence, bad faith or wilful misconduct of such
Indemnitee; (ii) absent an actual or perceived conflict of interest, the
Borrower and the Parent shall not be required to pay for more than one counsel
(and appropriate local and special counsel)) under this clause (d) for all
Indemnitees; (iii) if an actual or perceived conflict of interest shall exist,
the Borrower and the Parent shall not be required to pay for more than one
counsel (and appropriate local and special counsel)) under this clause (d) for
all similarly situated Indemnitees; and (iv) this clause (d) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages arising from any non-Tax claim. Without limiting the foregoing, and to
the extent permitted by applicable law, the Parent and the Borrower agree not to
assert and to cause their respective Subsidiaries not to assert, and hereby
waive and agree to cause their respective Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. Without limiting
the foregoing, and to the extent permitted by applicable law, the Parent and the
Borrower agree not to assert, and hereby waive, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any Loan Document or any
agreement or instrument contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. All amounts due under this Section 10.5 shall be payable
not later than thirty (30) days after written demand therefor. Statements
payable by the Borrower pursuant to this Section 10.5 shall be submitted to the
address of the Borrower set forth in Section 10.2, or to such other Person or
address as may be hereafter designated by the Borrower in a written notice to
the Administrative Agent. The agreements in this Section 10.5 shall survive the
termination of this Agreement and the repayment of the Loans and all other
amounts payable hereunder. To the extent that the Parent and the Borrower fail
to pay any amount required to be paid by them to the Administrative Agent under
this Section 10.5, each Lender severally agrees to pay to the Administrative
Agent such Lender’s Percentage Interest (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent in its capacity as such.

 

103



--------------------------------------------------------------------------------

10.6. Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign, participate or otherwise transfer its
rights or obligations hereunder except in accordance with this Section (and any
attempted assignment or transfer by any Lender without such consent shall be
null and void).

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees (each, an “Assignee”) all or
a portion of its interests, rights and obligations under this Agreement
(including all or a portion of the Loans at the time owing to it):

(A) In consultation with, but without the consent of the Borrower; provided,
however, that, unless a Demand Failure Event has occurred, prior to the
Conversion Date, the consent of the Borrower (not to be unreasonably withheld or
delayed) shall be required with respect to any assignment by an Initial Lender
if, subsequent thereto, such Initial Lender would hold, in the aggregate, less
than the product of 51% of the then outstanding aggregate principal amount of
Loans multiplied by such Initial Lender’s Initial Percentage Interest; provided
further that such consent of the Borrower shall be deemed to have been given if
the Borrower has not responded within ten Business Days of its receipt of a
request for such consent; and

(B) Prior to the Conversion Date, with the prior written consent of the
Administrative Agent (such consent not to be unreasonably withheld).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans, the amount of the Commitments or the
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall be in an integral multiple of
$500,000 and not less than $2,500,000 unless each of the Borrower and the
Administrative Agent otherwise consent; provided that (1) no such consent of the
Borrower shall be required if an Event of Default has occurred and is continuing
and (2) such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds, if any;

 

104



--------------------------------------------------------------------------------

(B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent, together with a processing and
recordation fee of $3,500 (unless reduced or waived by the Administrative Agent
in its discretion) and (2) the assigning Lender shall have paid in full any
amounts owing by it to the Administrative Agent;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, the Assignee shall have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.18 and 2.19 (as they relate to any period during which such Lender was a party
hereto), and Sections 2.20 and 10.5). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section 10.6.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). No transfer or assignment of a Lender’s
interest hereunder shall be effective unless and until recorded in the Register.
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.

 

105



--------------------------------------------------------------------------------

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 10.6
and any written consent to such assignment required by paragraph (b) of this
Section 10.6, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(c) (1) Subject to Section 10.6(a)(ii), any Lender may, without the consent of
the Borrower or the Administrative Agent, sell participations to one or more
Persons (each, a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to clause (i) of
the proviso to the second sentence of Section 10.1 and (2) directly affects such
Participant. Subject to paragraph (c)(2) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of, and subject to the
obligations under, Sections 2.18, 2.19 and 2.20 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section 10.6. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.7(b) as though it were a Lender;
provided such Participant shall be subject to Section 10.7(a) as though it were
a Lender.

(2) A Participant shall not be entitled to receive any greater payment under
Section 2.18 or 2.19 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
Borrower provides prior written consent that such Participant may be entitled to
receive a greater payment under Section 2.18 or 2.19. Any Participant shall not
be entitled to the benefits of Section 2.19 unless such Participant complies
with the applicable provisions of Section 2.19 (it being understood that the
documentation required under Sections 2.19(f), (g) and (h) shall only be
required to be delivered to the participating Lender).

 

106



--------------------------------------------------------------------------------

(3) Each Lender that sells a participation shall, acting solely for this purpose
as an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 10.6 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees promptly to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.

10.7. Adjustments; Setoff.

(a) Except to the extent that this Agreement or a court order expressly provides
for payments to be allocated to a particular Lender, if any Lender (a
“Benefitted Lender”) shall receive any payment of all or part of the Obligations
owing to it (other than in connection with an assignment made pursuant to
Section 10.6) (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in Section 8.1(7) or (8), or
otherwise), in a greater proportion than any such payment to any other Lender,
if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, as
shall be necessary to cause such Benefitted Lender to share the excess payment
ratably with each of the Lenders; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such Benefitted Lender, such
purchase shall be rescinded, and the purchase price returned, to the extent of
such recovery, but without interest.

 

107



--------------------------------------------------------------------------------

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender and their respective Affiliates shall have the right, without notice to
the Borrower, any such notice being expressly waived by the Borrower to the
extent permitted by applicable law, upon any Obligations becoming due and
payable by the Borrower (whether at the stated maturity, by acceleration or
otherwise, but after giving effect to any applicable period of grace), to apply
to the payment of such Obligations, by setoff or otherwise, any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender, any Affiliate thereof or any of their respective
branches or agencies to or for the credit or the account of the Borrower. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such application made by such Lender or its Affiliate; provided that the
failure to give such notice shall not affect the validity of such application.

10.8. Counterparts.

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed signature page of this Agreement by email or facsimile transmission
shall be effective as delivery of a manually executed counterpart hereof.

10.9. Severability.

Any provision of this Agreement that is prohibited, invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition, invalidity, illegality or unenforceability
without invalidating the remaining provisions hereof, and any such prohibition,
invalidity, illegality or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. The
parties shall endeavor in good faith negotiations to replace the prohibited,
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the prohibited, invalid,
illegal or unenforceable provisions.

10.10. Integration.

This Agreement and the other Loan Documents represent the entire agreement of
the Borrower, the Administrative Agent and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

10.11. GOVERNING LAW.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET FORTH
IN OTHER LOAN DOCUMENTS)

 

108



--------------------------------------------------------------------------------

AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND SUCH
OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12. Submission to Jurisdiction; Waivers.

Each party to this Agreement hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
arising out of or relating to this Agreement and the other Loan Documents to
which it is a party, or for recognition and enforcement of any judgment in
respect thereof, to the exclusive jurisdiction of the courts of the State of New
York, the courts of the United States for the Southern District of New York and
appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address in accordance with Section 10.2;

(d) consents to the service of process in the manner provided for notices in
Section 10.2 and agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 10.12 any special, exemplary, punitive or consequential damages.

10.13. Acknowledgements.

The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

109



--------------------------------------------------------------------------------

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

10.14. Releases of Guarantees.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) to take any action requested by the Borrower
having the effect of releasing any guarantee obligations to the extent necessary
to permit consummation of any transaction not prohibited by any Loan Document or
that has been consented to in accordance with Section 10.1; provided that
releases of Guarantors must comply with the terms of the Guarantee Agreement
unless otherwise consented to by the Lenders in accordance with Section 10.1.

10.15. [Reserved].

10.16. Confidentiality.

Each of the Administrative Agent and each Lender agrees to keep confidential all
non-public information provided to it by any Loan Party, the Administrative
Agent or any Lender pursuant to or in connection with this Agreement; provided
that nothing herein shall prevent the Administrative Agent or any Lender from
disclosing any such information (a) to the Administrative Agent, any other
Lender or any Affiliate thereof, provided that any such Affiliate shall be
subject to the provisions of this Section 10.16, (b) subject to an agreement to
comply with the provisions of this Section 10.16, to any actual or prospective
Transferee, (c) to its employees, directors, agents, attorneys, accountants,
legal counsel and other professional advisors or those of any of its Affiliates,
provided that any such Person shall either (i) have a legal obligation to keep
such information confidential or (ii) shall agree to be bound by the provisions
of this Section 10.16 (or provisions substantially similar hereto), (d) upon the
request or demand of any Governmental Authority, (e) in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law, (f) if required to do so in connection with
any litigation or similar proceeding arising under or related to this credit
facility, (g) that has been publicly disclosed other than as a result of a
breach of this Section 10.16, (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, (i) in connection
with the exercise of any remedy hereunder or under any other Loan Document,
(j) if agreed in writing by the Borrower in its sole discretion, to any other
Person, (k) the CUSIP Service Bureau or any similar agency in connection with
the issuance and monitoring of CUSIP numbers with respect to the Loans or market
data collectors, similar services, providers to the lending industry and service
providers to the Administrative Agent in connection with the administration and
management of this Agreement and the Loan Documents or (l) to the extent such
information becomes publicly available other than as a result of a breach of
this Section 10.16.

 

110



--------------------------------------------------------------------------------

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

10.17. WAIVERS OF JURY TRIAL.

THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, TRIAL
BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN. EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.17.

10.18. USA Patriot Act.

Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of The
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.

 

111



--------------------------------------------------------------------------------

10.19. Headings.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

[Signatures appear on the next page.]

 

112



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

WILLIAM LYON HOMES,

as Parent,

WILLIAM LYON HOMES, INC.,

as Borrower,

By:  

/s/ Matthew R. Zaist

  Name:   Matthew R. Zaist   Title:   President and Chief Operating Officer By:
 

/s/ Colin T. Severn

  Name:   Colin T. Severn   Title:   Vice President and Chief Financial Officer

[Signature page to Bridge Loan Agreement with William Lyon Homes, Inc.]



--------------------------------------------------------------------------------

J.P. MORGAN CHASE BANK, N.A., as the Administrative Agent and a Lender By:  

/s/ Donald Shokrian

  Name:   Donald Shokrian   Title:   Managing Director

 

[Signature page to Bridge Loan Agreement with William Lyon Homes, Inc.]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender, By:  

/s/ David Leland

  Name:   David Leland   Title:   Vice President

 

[Signature page to Bridge Loan Agreement with William Lyon Homes, Inc.]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ Bill O’Daly

  Name:   Bill O’Daly   Title:   Authorized Signatory By:  

/s/ D. Andrew Maletta

  Name:   D. Andrew Maletta   Title:   Authorized Signatory



--------------------------------------------------------------------------------

SCHEDULE 1.1A

Initial Lenders and Commitments

 

Lender

   Commitment      Initial Percentage Interest  

JPMorgan Chase Bank, N.A.

   $ 54,000,000         45 % 

Citibank, N.A.

   $ 38,400,000         32 % 

Credit Suisse AG, Cayman Islands Branch

   $ 27,600,000         23 %    

 

 

    

 

 

 

Total Commitments

   $ 120,000,000         100 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 1.1D

Polygon Guarantors

 

1. 460 Central, L.L.C.

 

2. Baseline Woods SFD I, L.L.C.

 

3. Baseline Woods SFD II, L.L.C.

 

4. Baseline Woods West, L.L.C.

 

5. Bethany Creek Falls, L.L.C.

 

6. Brownstone at Issaquah Highlands, L.L.C.

 

7. Bryant Heights, L.L.C.

 

8. Bull Mountain Ridge, L.L.C.

 

9. Calais at Villebois, L.L.C.

 

10. Cascadian King Company, L.L.C.

 

11. Cascadian South L.L.C.

 

12. Cascara at Redmond Ridge, L.L.C.

 

13. Cedar Falls Way LLC

 

14. Cornelius Pass Townhomes, L.L.C.

 

15. Edgewater Tualatin, L.L.C.

 

16. Grande Pointe at Villebois, L.L.C.

 

17. High Point III, L.L.C.

 

18. Highcroft at Sammamish, L.L.C.

 

19. Issaquah Highlands Investment Fund, L.L.C.

 

20. Les Bois at Villebois, L.L.C.

 

21. Mill Creek Terrace, L.L.C.

 

22. Murray & Weir SFD, L.L.C.

 

23. Orenco Woods SFD, L.L.C.

 

24. Peasley Canyon Homes, L.L.C.

 

25. PNW Cascadian Company, L.L.C.

 

26. Polygon at Brenchley Estates, L.L.C.

 

27. Polygon at Sunset Ridge, L.L.C.

 

28. Polygon at Villebois II, L.L.C.

 

29. Polygon at Villebois III, L.L.C.

 

30. Polygon at Villebois IV, L.L.C.

 

31. Polygon at Villebois V, L.L.C.

 

32. Polygon Northwest Company, L.L.C.

 

33. Polygon Paymaster, L.L.C.

 

34. Ridgeview Townhomes, L.L.C.

 

35. Riverfront MF, L.L.C.

 

36. Riverfront SF, L.L.C.

 

37. Silverlake Center, L.L.C.

 

38. Spanaway 230, L.L.C.

 

39. Sparrow Creek, L.L.C.

 

40. The Reserve at Maple Valley, L.L.C.

 

41. The Reserve at North Creek, L.L.C.



--------------------------------------------------------------------------------

42. Twin Creeks at Cooper Mountain, L.L.C.

 

43. Viewridge at Issaquah Highlands, L.L.C.

 

44. W. R. Townhomes F, L.L.C.



--------------------------------------------------------------------------------

SCHEDULE 4.6

Litigation

None.



--------------------------------------------------------------------------------

SCHEDULE 4.12

Schedule 4.12(a)

Subsidiaries

 

Classification

 

Subsidiary

 

State of
Incorporation or
Formation

 

Jurisdictions of
Foreign Qualification

 

Equity Interests Outstanding

 

WLH

Owner(s)

 

Ownership

Percentage

Subsidiary & Joint Venture   4S Ranch Planning Area 38, LLC   Delaware  
California   Membership Interests   William Lyon Homes, Inc.   >50 Subsidiary &
Joint Venture   Brentwood Palmilla Owner, LLC   Delaware   California  
Membership Interests   William Lyon Homes, Inc.   >50 Guarantor   California
Equity Funding, Inc.   California   None   1,000 shares issued; One class of
stock; 100,000 shares authorized   William Lyon Homes   100 Unrestricted
Subsidiary   Cerro Plata Associates, LLC   Delaware   California   Membership
Interests   William Lyon Homes, Inc.   100 Guarantor   Circle G at the Church
Farm North Joint Venture, LLC   Arizona   None   Membership Interests   William
Lyon Homes, Inc.   100 Guarantor   Duxford Financial, Inc.   California   None  
Issued and Authorized: 1,000 shares of a single class of stock   William Lyon
Homes   100 Unrestricted Subsidiary   Duxford Title Reinsurance Company  
Vermont   None   100,000 shares of common stock issued; 200,000 shares of a
single class of stock authorized   William Lyon Homes, Inc.   100 Unrestricted
Subsidiary & Joint Venture   Henry Ranch LLC   Delaware   California  
Membership Interests   William Lyon Homes, Inc.   >50 Unrestricted Subsidiary  
Horsethief Canyon Partners   California   None   Partnership Interests  

William Lyon Homes, Inc. &

HSP, Inc.

  100 Guarantor   HSP Inc.   California   None   10,000 shares of common stock
issued; 10,000 shares of a single class of stock authorized   William Lyon
Homes, Inc.   100 Subsidiary & Joint Venture   Lyon Branches, LLC   Delaware  
California   Membership Interests   William Lyon Homes, Inc.   >50 Guarantor  
Lyon East Garrison Company I, LLC   California   None   Membership Interests  
William Lyon Homes, Inc.   100 Subsidiary & Joint Venture   Lyon Treviso, LLC  
Delaware   California   Membership Interests   William Lyon Homes, Inc.   >50



--------------------------------------------------------------------------------

Classification

 

Subsidiary

 

State of
Incorporation or
Formation

 

Jurisdictions of
Foreign Qualification

 

Equity Interests Outstanding

 

WLH

Owner(s)

 

Ownership

Percentage

Subsidiary & Joint Venture   Lyon Vista Del Mar 533, LLC   Delaware   California
  Membership Interests   William Lyon Homes, Inc.   >50 Guarantor   Lyon
Waterfront LLC   Delaware   California   Membership Interests   William Lyon
Homes, Inc.   100 Subsidiary & Joint Venture   Lyon Whistler, LLC   Delaware  
California   Membership Interests   William Lyon Homes, Inc.   >50 Guarantor  
Mountain Falls Golf Course, LLC   Nevada   None   Membership Interests   WLH
Enterprises   100 Guarantor   Mountain Falls, LLC   Nevada   None   Membership
Interests   William Lyon Homes, Inc.   100 Unrestricted Subsidiary   Nobar Water
Company   California   None   630 shares of common stock issued; 840 shares of
common stock authorized   William Lyon Homes, Inc.   66.67 Guarantor   PH
Ventures-San Jose   California   None   25,000 shares of common stock issued;
100,000 shares of a single class of stock authorized   William Lyon Homes, Inc.
  100 Guarantor   PH-LP Ventures   California   None   25,000 shares of common
stock issued. 100,000 shares of a single class of stock authorized   William
Lyon Homes, Inc.   100 Guarantor   PH-Rielly Ventures   California   None  
25,000 shares of common stock issued; 100,000 shares of a single class of stock
authorized   William Lyon Homes, Inc.   100 Guarantor   Polygon WLH LLC  
Delaware   Oregon, Washington   Membership Interests   William Lyon Homes, Inc.
  100 Guarantor   Presley CMR, Inc.   California   None   100 shares of common
stock issued; 1,000 shares of a single class of stock authorized   William Lyon
Homes, Inc.   100 Guarantor   Presley Homes   California   None   100,000 shares
of common stock issued; 100,000 shares of a single class of stock authorized  
William Lyon Homes, Inc.   100 Subsidiary & Joint Venture   San Miguel Village
LLC   Delaware   California   Membership Interests   William Lyon Homes, Inc.  
>50 Unrestricted Subsidiary   Silver Creek Preserve   California   None   N/A  
William Lyon Homes, Inc.   100 Subsidiary & Joint Venture   Spectrum 90
Investors LLC   Delaware   California   Membership Interests   William Lyon
Homes, Inc.   >50 Guarantor   Sycamore CC, Inc.   California   None   100,000
shares of common stock issued; 100,000 shares of a single class of stock
authorized   William Lyon Homes, Inc.   100



--------------------------------------------------------------------------------

Classification

 

Subsidiary

 

State of
Incorporation or
Formation

 

Jurisdictions of
Foreign Qualification

 

Equity Interests Outstanding

 

WLH

Owner(s)

 

Ownership

Percentage

Subsidiary & Joint Venture   Upland Sultana Owner, LLC   Delaware   California  
Membership Interests   William Lyon Homes, Inc.   >50 Borrower   William Lyon
Homes, Inc.   California   Arizona, Colorado, Idaho, Nevada, Oregon, Washington
  115,875 shares of common stock issued; 1,000,000 shares of common stock
authorized   William Lyon Homes   100 Guarantor   William Lyon Southwest, Inc.  
Arizona   None   100 shares of common stock issued; 100,000 shares of Common
Stock, no par value   William Lyon Homes, Inc.   100 Guarantor   WLH Enterprises
  California   None   Membership Interests   William Lyon Homes, Inc. & Presley
CMR, Inc.   100

Polygon Subsidiaries

Guarantor   460 Central, L.L.C.   Washington   None   Membership Interest  
Polygon WLH LLC   100 Guarantor   Baseline Woods SFD I, L.L.C.   Washington  
Oregon   Membership Interest   Polygon WLH LLC   100 Guarantor   Baseline Woods
SFD II, L.L.C.   Washington   Oregon   Membership Interest   Polygon WLH LLC  
100 Guarantor   Baseline Woods West, L.L.C.   Washington   Oregon   Membership
Interest   Polygon WLH LLC   100 Guarantor   Bethany Creek Falls, L.L.C.  
Washington   Oregon   Membership Interest   Polygon WLH LLC   100 Guarantor  
Brownstone at Issaquah Highlands, L.L.C.   Washington   None   Membership
Interest   Polygon WLH LLC   100 Guarantor   Bryant Heights, L.L.C.   Washington
  None   Membership Interest   Polygon WLH LLC   100 Guarantor   Bull Mountain
Ridge, L.L.C.   Washington   Oregon   Membership Interest   Polygon WLH LLC  
100 Guarantor   Calais at Villebois, L.L.C.   Washington   Oregon   Membership
Interest   Polygon WLH LLC   100 Guarantor   Cascadian King Company, L.L.C.  
Washington   None   Membership Interest   Polygon WLH LLC   100 Guarantor  
Cascadian South L.L.C.   Oregon   None   Membership Interest   Polygon WLH LLC  
100



--------------------------------------------------------------------------------

Classification

 

Subsidiary

 

State of
Incorporation or
Formation

 

Jurisdictions of
Foreign Qualification

 

Equity Interests Outstanding

 

WLH

Owner(s)

 

Ownership

Percentage

Guarantor   Cascara at Redmond Ridge, L.L.C.   Washington   None   Membership
Interest   Polygon WLH LLC   100 Guarantor   Cedar Falls Way LLC   Washington  
None   Membership Interest   Polygon WLH LLC   100 Guarantor   Cornelius Pass
Townhomes, L.L.C.   Washington   Oregon   Membership Interest   Polygon WLH LLC
  100 Guarantor   Edgewater Tualatin, L.L.C.   Washington   Oregon   Membership
Interest   Polygon WLH LLC   100 Guarantor   Grande Pointe at Villebois, L.L.C.
  Washington   Oregon   Membership Interest   Polygon WLH LLC   100 Guarantor  
High Point III, L.L.C.   Washington   None   Membership Interest   Polygon WLH
LLC   100 Guarantor   Highcroft at Sammamish, L.L.C.   Washington   None  
Membership Interest   Polygon WLH LLC   100 Guarantor   Issaquah Highlands
Investment Fund, L.L.C.   Washington   None   Membership Interest   Polygon WLH
LLC   100 Guarantor   Les Bois at Villebois, L.L.C.   Washington   Oregon  
Membership Interest   Polygon WLH LLC   100 Guarantor   Mill Creek Terrace,
L.L.C.   Washington   Noe   Membership Interest   Polygon WLH LLC   100
Guarantor   Murray & Weir SFD, L.L.C.   Washington   Oregon   Membership
Interest   Polygon WLH LLC   100 Guarantor   Orenco Woods SFD, L.L.C.  
Washington   Oregon   Membership Interest   Polygon WLH LLC   100 Guarantor  
Peasley Canyon Homes, L.L.C.   Washington   None   Membership Interest   Polygon
WLH LLC   100 Guarantor   PNW Cascadian Company, L.L.C.   Washington   Oregon  
Membership Interest   Polygon WLH LLC   100 Guarantor   Polygon at Brenchley
Estates, L.L.C.   Washington   Oregon   Membership Interest   Polygon WLH LLC  
100 Guarantor   Polygon at Sunset Ridge, L.L.C.   Washington   Oregon  
Membership Interest   Polygon WLH LLC   100 Guarantor   Polygon at Villebois II,
L.L.C.   Washington   Oregon   Membership Interest   Polygon WLH LLC   100
Guarantor   Polygon at Villebois III, L.L.C.   Washington   Oregon   Membership
Interest   Polygon WLH LLC   100 Guarantor   Polygon at Villebois IV, L.L.C.  
Washington   Oregon   Membership Interest   Polygon WLH LLC   100



--------------------------------------------------------------------------------

Classification

 

Subsidiary

 

State of
Incorporation or
Formation

 

Jurisdictions of
Foreign Qualification

 

Equity Interests Outstanding

 

WLH

Owner(s)

 

Ownership

Percentage

Guarantor   Polygon at Villebois V, L.L.C.   Washington   Oregon   Membership
Interest   Polygon WLH LLC   100 Guarantor   Polygon Northwest Company, L.L.C.  
Washington   Oregon   Membership Interest   Polygon WLH LLC   100 Guarantor  
Polygon Paymaster, L.L.C.   Washington   None   Membership Interest   Polygon
WLH LLC   100 Guarantor   Ridgeview Townhomes, L.L.C.   Washington   None  
Membership Interest   Polygon WLH LLC   100 Guarantor   Riverfront MF, L.L.C.  
Washington   None   Membership Interest   Polygon WLH LLC   100 Guarantor  
Riverfront SF, L.L.C.   Washington   None   Membership Interest   Polygon WLH
LLC   100 Guarantor   Silverlake Center, L.L.C.   Washington   None   Membership
Interest   Polygon WLH LLC   100 Guarantor   Spanaway 230, L.L.C.   Washington  
None   Membership Interest   Polygon WLH LLC   100 Guarantor   Sparrow Creek,
L.L.C.   Washington   Oregon   Membership Interest   Polygon WLH LLC   100
Guarantor   The Reserve at Maple Valley, L.L.C.   Washington   None   Membership
Interest   Polygon WLH LLC   100 Guarantor   The Reserve at North Creek, L.L.C.
  Washington   None   Membership Interest   Polygon WLH LLC   100 Guarantor  
Twin Creeks at Cooper Mountain, L.L.C.   Washington   Oregon   Membership
Interest   Polygon WLH LLC   100 Guarantor   Viewridge at Issaquah Highlands,
L.L.C.   Washington   None   Membership Interest   Polygon WLH LLC   100
Guarantor   W.R. Townhomes F, L.L.C.   Washington   Oregon   Membership Interest
  Polygon WLH LLC   100



--------------------------------------------------------------------------------

Schedule 4.12(b)

Joint Ventures

 

Classification

 

Subsidiary

 

State of
Incorporation or
Formation

 

Jurisdictions of
Foreign Qualification

 

Capital Stock

Outstanding

 

WLH

Owner(s)

 

Ownership

Percentage

Subsidiary & Joint Venture   4S Ranch Planning Area 38 LLC   Delaware  
California   Membership Interests   William Lyon Homes, Inc.   >50 Subsidiary &
Joint Venture   Brentwood Palmilla Owner, LLC   Delaware   California  
Membership Interests   William Lyon Homes, Inc.   £50 Joint Venture   East
Garrison Partners I, LLC   California   None   Membership Interests   Lyon East
Garrison Company I, LLC   50 Unrestricted Subsidiary & Joint Venture   Henry
Ranch LLC   Delaware   California   Membership Interests   William Lyon Homes,
Inc.   >50 Subsidiary & Joint Venture   Lyon Branches, LLC   Delaware  
California   Membership Interests   William Lyon Homes, Inc.   >50 Subsidiary &
Joint Venture   Lyon Treviso, LLC   Delaware   California   Membership Interests
  William Lyon Homes, Inc.   >50 Subsidiary & Joint Venture   Lyon Vista Del Mar
533, LLC   Delaware   California   Membership Interests   William Lyon Homes,
Inc.   >50 Subsidiary & Joint Venture   Lyon Whistler, LLC   Delaware  
California   Membership Interests   William Lyon Homes, Inc.   £50 Joint Venture
  PLC/Lyon Waterfront Residential LLC   Delaware   California   Membership
Interests   Lyon Waterfront, LLC   50 Joint Venture   Queen Creek Joint Venture,
LLC   Arizona   None   Membership Interests   William Lyon Homes, Inc.   50
Subsidiary & Joint Venture   San Miguel Village LLC   Delaware   California  
Membership Interests   William Lyon Homes, Inc.   >50 Subsidiary & Joint Venture
  Spectrum 90 Investors LLC   Delaware   California   Membership Interests  
William Lyon Homes, Inc.   >50 Subsidiary & Joint Venture   Upland Sultana
Owner, LLC   Delaware   California   Membership Interests   William Lyon Homes,
Inc.   >50 Joint Venture   Polygon Mortgage, L.L.C.   Arizona   None  
Membership Interests   Polygon WLH LLC   50



--------------------------------------------------------------------------------

SCHEDULE 6.1(f)

Format of Joint Venture Reporting

 

Investment in Joint Ventures

   Date
Formed      Location      WLH
Voting
Percentage     Total
Joint
Venture
Assets      Total
Joint
Venture
Liabilities
/Debt      Total
Joint
Venture
Equity      WLH
Share
of
Equity      Joint
Venture
Net
Earnings      WLH
Share of
Net
Earnings  

Name

     —           —           —   %      —           —           —           —  
        —           —     

Name

     —           —           —   %      —           —           —           —  
        —           —     

Name

     —           —           —   %      —           —           —           —  
        —           —     

Name

     —           —           —   %      —           —           —           —  
        —           —     

Name

     —           —           —   %      —           —           —           —  
        —           —     

Name

     —           —           —   %      —           —           —           —  
        —           —     

Name

     —           —           —   %      —           —           —           —  
        —           —     

Name

     —           —           —   %      —           —           —           —  
        —           —                

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Total Investment in Joint Ventures

             —           —           —           —           —           —     
          

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

Form of Guarantee Agreement

[See attached.]



--------------------------------------------------------------------------------

GUARANTEE AGREEMENT

dated as of

August 12, 2014

among

WILLIAM LYON HOMES,

Certain Subsidiaries of WILLIAM LYON HOMES,

from time to time party hereto

and

J.P. MORGAN CHASE BANK, N.A.,

as Administrative Agent

[CS&M Ref No. 6702-142]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

  Definitions  

SECTION 1.01.

  

Loan Agreement

     1   

SECTION 1.02.

  

Other Defined Terms

     1    ARTICLE II    Guarantee   

SECTION 2.01.

  

Guarantee

     2   

SECTION 2.02.

  

Guarantee of Payment

     2   

SECTION 2.03.

  

No Limitations, Etc.

     2   

SECTION 2.04.

  

Reinstatement

     3   

SECTION 2.05.

  

Agreement To Pay; Subrogation

     3   

SECTION 2.06.

  

Information

     4    ARTICLE III    Subrogation and Subordination   

SECTION 3.01.

  

[Reserved]

     4   

SECTION 3.02.

  

Contribution and Subrogation

     4   

SECTION 3.03.

  

Subordination

     4    ARTICLE IV    Miscellaneous   

SECTION 4.01.

  

Notices

     5   

SECTION 4.02.

  

[Reserved]

     5   

SECTION 4.03.

  

Survival of Agreement

     5   

SECTION 4.04.

  

Binding Effect; Several Agreement

     5   

SECTION 4.05.

  

Successors and Assigns

     5   

SECTION 4.06.

  

Administrative Agent’s Fees and Expenses; Indemnification

     5   

SECTION 4.07.

  

[Intentionally Omitted]

     6   

SECTION 4.08.

  

Applicable Law

     6   

SECTION 4.09.

  

Waivers; Amendment

     6   

SECTION 4.10.

  

WAIVER OF JURY TRIAL

     7   

SECTION 4.11.

  

Severability

     7   

SECTION 4.12.

  

Counterparts

     7   



--------------------------------------------------------------------------------

SECTION 4.13.

   Headings      8   

SECTION 4.14.

   Jurisdiction; Consent to Service of Process      8   

SECTION 4.15.

   Termination or Release      8   

SECTION 4.16.

   Additional Subsidiaries      9   

Schedules

 

Schedule I    Subsidiary Guarantors Exhibits Exhibit A    Form of Supplement

 

ii



--------------------------------------------------------------------------------

GUARANTEE AGREEMENT dated as of August 12, 2014 (this “Agreement”), among
WILLIAM LYON HOMES, a Delaware corporation (“Parent”), certain Subsidiaries of
Parent from time to time party hereto and J.P. MORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
benefit of the Beneficiaries (as defined herein).

PRELIMINARY STATEMENT

Reference is made to the Bridge Loan Agreement dated as of August 12, 2014 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among William Lyon Homes, Inc., a California
corporation (the “Borrower”), Parent, the lenders from time to time party
thereto (the “Lenders”) and the Administrative Agent.

The Lenders have agreed to extend credit to the Borrower pursuant to, and upon
the terms and conditions specified in, the Loan Agreement. The obligations of
the Lenders to extend credit to the Borrower are conditioned upon, among other
things, the execution and delivery of this Agreement by each Guarantor. Each
Guarantor is an affiliate of the Borrower, will derive substantial benefits from
the extension of credit to the Borrower pursuant to the Loan Agreement and is
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such credit.

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Loan Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings set forth in the Loan Agreement.

(b) The rules of construction specified in Section 1.2 of the Loan Agreement
also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Administrative Agent” shall have the meaning assigned to such term in the
preamble.

“Borrower” shall have the meaning assigned to such term in the preamble.

“Beneficiaries” shall mean (a) the Lenders, (b) the Administrative Agent,
(c) the beneficiaries of each indemnification obligation undertaken by any Loan
Party under any Loan Document and (d) the successors and assigns of each of the
foregoing.



--------------------------------------------------------------------------------

“Guarantors” shall mean Parent and the Subsidiary Guarantors.

“Obligations” shall mean (a) the due and punctual payment of (i) the principal
of and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, and (ii) all other monetary obligations of the Borrower to any of
the Beneficiaries under the Loan Agreement and each of the other Loan Documents,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
(b) the due and punctual performance of all other obligations of the Borrower
under or pursuant to the Loan Agreement and each of the other Loan Documents,
and (c) the due and punctual payment and performance of all the obligations of
each other Loan Party under or pursuant to this Agreement and each of the other
Loan Documents.

“Parent” shall have the meaning assigned to such term in the preamble.

“Subsidiary Guarantor” shall mean (a) the Subsidiaries identified on Schedule I
hereto as Subsidiary Guarantors and (b) each other Subsidiary that becomes a
party to this Agreement as a Subsidiary Guarantor after the Closing Date.

ARTICLE II

Guarantee

SECTION 2.01. Guarantee. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, as a primary obligor and not merely as a
surety, the due and punctual payment and performance of the Obligations. Each
Guarantor further agrees that the Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its guarantee notwithstanding any extension or renewal of any
Obligation. Each Guarantor waives presentment to, demand of payment from and
protest to the Borrower or any other Loan Party of any Obligation, and also
waives notice of acceptance of its guarantee and notice of protest for
nonpayment.

SECTION 2.02. Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Administrative Agent or any other Beneficiary to any security held for the
payment of the Obligations or to any balance of any deposit account or credit on
the books of the Administrative Agent or any other Beneficiary in favor of the
Borrower or any other Person.

SECTION 2.03. No Limitations, Etc. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 4.15, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination

 

2



--------------------------------------------------------------------------------

whatsoever by reason of the invalidity, illegality or unenforceability of the
Obligations or otherwise. Without limiting the generality of the foregoing, the
obligations of each Guarantor hereunder shall not be discharged or impaired or
otherwise affected by (i) the failure of the Administrative Agent or any other
Beneficiary to assert any claim or demand or to enforce any right or remedy
under the provisions of any Loan Document or otherwise, (ii) any rescission,
waiver, amendment or modification of, or any release from any of the terms or
provisions of, any Loan Document or any other agreement, including with respect
to any other Guarantor under this Agreement, (iii) the release of, or any
impairment of or failure to perfect any Lien on or security interest in any
security that may be held from time to time by the Administrative Agent or any
other Beneficiary for the Obligations or any of them, (iv) any default, failure
or delay, wilful or otherwise, in the performance of the Obligations, (v) any
law, regulation, decree or order of any jurisdiction or any other event, to the
extent such Guarantor can lawfully waive application thereof, or (vi) any other
act or omission that may or might in any manner or to any extent vary the risk
of any Guarantor or otherwise operate as a discharge of any Guarantor as a
matter of law or equity (other than the indefeasible payment in full in cash of
all the Obligations).

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower or any
other Loan Party, other than the indefeasible payment in full in cash of all the
Obligations. The Administrative Agent and the other Beneficiaries may, at their
election, compromise or adjust any part of the Obligations, make any other
accommodation with the Borrower or any other Loan Party or exercise any other
right or remedy available to them against the Borrower or any other Loan Party,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been fully and indefeasibly
paid in full in cash. To the fullest extent permitted by applicable law, each
Guarantor hereby waives any defense arising out of any such election, even
though such election operates, pursuant to applicable law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Guarantor against the Borrower or any other Loan Party, as the case may be.

SECTION 2.04. Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by the Administrative Agent or any other Beneficiary upon
the bankruptcy or reorganization of the Borrower, any other Loan Party or
otherwise.

SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Beneficiary has at law or in equity against any Guarantor by virtue hereof, upon
the failure of the Borrower or any other Loan Party to pay any Obligation when
and as the same shall become due, whether at maturity, by acceleration, after
notice of prepayment or otherwise, each Guarantor hereby promises to and will
forthwith pay, or cause to be paid, to the Administrative Agent for distribution
to the applicable Beneficiaries in cash the amount of such unpaid Obligation.
Upon payment by any Guarantor of any sums to the Administrative Agent as
provided above, all rights of such Guarantor against the Borrower or any other
Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article III.

 

3



--------------------------------------------------------------------------------

SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Administrative Agent nor any other Beneficiary will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.

ARTICLE III

Subrogation and Subordination

SECTION 3.01. [Reserved].

SECTION 3.02. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 3.03) that, in the event a payment shall
be made by any other Guarantor hereunder in respect of any Obligation, and such
other Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified
by the Borrower, the Contributing Guarantor shall indemnify the Claiming
Guarantor in an amount equal to the amount of such payment multiplied by a
fraction of which the numerator shall be the net worth of the Contributing
Guarantor on the date hereof and the denominator shall be the aggregate net
worth of all the Guarantors on the date hereof (or, in the case of any Guarantor
becoming a party hereto pursuant to Section 7.16, the date of the supplement
hereto executed and delivered by such Guarantor). Any Contributing Guarantor
making any payment to a Claiming Guarantor pursuant to this Section 3.02 shall
be subrogated to the rights of such Claiming Guarantor under Section 3.01 to the
extent of such payment.

SECTION 3.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors under Sections 3.01 and 3.02 and
all other rights of indemnity, contribution or subrogation under applicable law
or otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations. No failure on the part of any Guarantor to make the
payments required by Section 3.02 (or any other payments required under
applicable law or otherwise) shall in any respect limit the obligations and
liabilities of any Guarantor with respect to its obligations hereunder, and each
Guarantor shall remain liable for the full amount of its obligations hereunder.

(b) Each Guarantor hereby agree that all Indebtedness and other monetary
obligations owed by it to, or to it by, the Borrower or any Subsidiary shall be
fully subordinated to the indefeasible payment in full in cash of the
Obligations; provided that unless an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have given the Borrower notice
directing the Borrower and the Guarantors to discontinue such payments, the
Borrower and the Guarantors may repay and incur such Indebtedness and other
monetary obligations pursuant to the terms thereof and to the extent permitted
under the Loan Agreement.

 

4



--------------------------------------------------------------------------------

ARTICLE IV

Miscellaneous

SECTION 4.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.2 of the Loan Agreement. All communications and notices hereunder to
any Subsidiary Guarantor shall be given to it in care of the Borrower as
provided in Section 10.2 of the Loan Agreement.

SECTION 4.02. [Reserved].

SECTION 4.03. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Guarantors in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any Lender or on
their behalf and notwithstanding that the Administrative Agent or any Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended under the Loan Agreement, and shall
continue in full force and effect as long as the principal of or any accrued
interest on any Loan or any fee or any other amount payable under any Loan
Document is outstanding and unpaid.

SECTION 4.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any Guarantor when a counterpart hereof executed on behalf of
such Guarantor shall have been delivered to the Administrative Agent and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such Guarantor and the
Administrative Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such Guarantor, the Administrative Agent and the
other Beneficiaries and their respective permitted successors and assigns,
except that no Guarantor shall have the right to assign or transfer its rights
or obligations hereunder or any interest herein (and any such assignment or
transfer by any Guarantor shall be void) except as expressly contemplated or
permitted by this Agreement or the Loan Agreement. This Agreement shall be
construed as a separate agreement with respect to each Guarantor and may be
amended, modified, supplemented, waived or released with respect to any
Guarantor without the approval of any other Guarantor and without affecting the
obligations of any other Guarantor hereunder.

SECTION 4.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

SECTION 4.06. Administrative Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 10.5 of
the Loan Agreement.

 

5



--------------------------------------------------------------------------------

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Guarantor jointly and severally agrees to indemnify the
Administrative Agent and the other Indemnitees against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities, and related
reasonable and documented out of pocket expenses, including the reasonable and
documented fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of, the execution, delivery or performance of
this Agreement or any agreement or instrument contemplated hereby or any claim,
litigation, investigation or proceeding relating to any of the foregoing,
regardless of whether any Indemnitee is a party thereto or whether initiated by
a third party or by a Loan Party or any Affiliate thereof; provided, however,
that (i) such indemnity shall not, as to any Indemnitee, be available to the
extent that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith or wilful
misconduct of such Indemnitee and (ii) absent an actual or perceived conflict of
interest, the Guarantors shall not be required to pay for more than one counsel
(and appropriate local and special counsel)) under this clause (b) for all
Indemnitees and (iii) if an actual or perceived conflict of interest shall
exist, the Guarantors shall not be required to pay for more than one counsel
(and appropriate local and special counsel)) under this clause (b) for all
similarly situated Indemnitees. To the extent permitted by applicable law, no
Guarantor shall assert, and each Guarantor hereby waives any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the transactions contemplated hereby, any Loan
or the use of proceeds thereof.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations. The provisions of this Section 4.06 shall remain operative and in
full force and effect regardless of the termination of this Agreement or any
other Loan Document, the consummation of the transactions contemplated hereby,
the repayment of any of the Obligations, the invalidity or unenforceability of
any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent or any other
Beneficiary. All amounts due under this Section 4.06 shall be payable on written
demand therefor and shall bear interest, on and from the date of demand, at the
rate specified in Section 2.6(b) of the Loan Agreement.

SECTION 4.07. [Intentionally Omitted].

SECTION 4.08. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 4.09. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver hereof or thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder

 

6



--------------------------------------------------------------------------------

and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Guarantor therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section 4.09, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default or Event of Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default or Event of Default at the time. No notice or demand on any Guarantor in
any case shall entitle any Guarantor to any other or further notice or demand in
similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Guarantor or Guarantors with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 10.1 of the Loan Agreement.

SECTION 4.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 4.10.

SECTION 4.11. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 4.12. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 4.04.
Delivery of an executed signature page to this Agreement by facsimile
transmission or by email transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

 

7



--------------------------------------------------------------------------------

SECTION 4.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 4.14. Jurisdiction; Consent to Service of Process. (a) Each of the
Guarantors hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America, sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the Guarantors hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the Guarantors agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Guarantor or its properties in the courts of any
jurisdiction.

(b) Each of the Guarantors hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
New York state or federal court referred to in paragraph (a) of this
Section 4.14. Each of the Guarantors hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

(c) Each of the Guarantors hereby irrevocably consents to service of process in
the manner provided for notices in Section 4.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.

SECTION 4.15. Termination or Release. (a) This Agreement and the guarantees
provided hereby shall terminate when all the Obligations (other than contingent
obligations for indemnification and expense reimbursement) have been paid in
full in cash.

(b) A Subsidiary Guarantor will be automatically released from its obligations
under this Agreement:

(i) upon the consummation of any transaction permitted by the Loan Agreement as
a result of which such Subsidiary Guarantor ceases to be a Subsidiary;

(ii) upon the designation of such Subsidiary Guarantor as an Unrestricted
Subsidiary in accordance with the terms of the Loan Agreement; or

(iii) at such time as such Subsidiary Guarantor does not have any Guarantees
outstanding that would have required such Subsidiary Guarantor to enter into a
Guarantee pursuant to Section 7.12 of the Loan Agreement.

 

8



--------------------------------------------------------------------------------

(c) In connection with any termination or release pursuant to paragraph (a) or
(b) above, the Administrative Agent shall promptly execute and deliver to any
Guarantor, at such Guarantor’s expense, all documents that such Guarantor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 4.15 shall be without recourse to
or representation or warranty by the Administrative Agent or any Beneficiary.
Without limiting the provisions of Section 4.06, the Guarantors shall reimburse
the Administrative Agent upon demand for all reasonable and documented costs and
out-of-pocket expenses, including the reasonable and documented fees, charges
and expenses of counsel, incurred by it in connection with any action
contemplated by this Section 4.15.

SECTION 4.16. Additional Subsidiaries. Any Subsidiary that is required to become
a party hereto pursuant to Section 7.12 of the Loan Agreement shall enter into
this Agreement as a Subsidiary Guarantor upon becoming such a Subsidiary. Upon
execution and delivery by the Administrative Agent and such Subsidiary of a
Supplemental Guarantee in the form of Exhibit A hereto, such Subsidiary shall
become a Subsidiary Guarantor hereunder with the same force and effect as if
originally named as a Subsidiary Guarantor herein. The execution and delivery of
any such instrument shall not require the consent of any other Guarantor
hereunder. The rights and obligations of each Guarantor hereunder shall remain
in full force and effect notwithstanding the addition of any new Guarantor as a
party to this Agreement.

[Remainder of this page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

WILLIAM LYON HOMES,   By       

 

    Name:   [—]     Title:   [—]   By       

 

    Name:   [—]     Title:   [—] EACH OF THE SUBSIDIARIES LISTED ON SCHEDULE I
HERETO,   By       

 

    Name:   [—]     Title:   [—]

[Signature page to Guarantee Agreement with William Lyon Homes]



--------------------------------------------------------------------------------

J.P. MORGAN CHASE BANK, N.A., as Administrative Agent,   By       

 

    Name:   [—]     Title:   [—]

[Signature page to Guarantee Agreement with William Lyon Homes]



--------------------------------------------------------------------------------

Schedule I to the

Guarantee Agreement

SUBSIDIARY GUARANTORS

Williams Lyon Entities

 

1. California Equity Funding, Inc.

 

2. Circle G at the Church Farm North Joint Venture, LLC

 

3. Duxford Financial, Inc.

 

4. HSP INC.

 

5. Lyon East Garrison Company I, LLC

 

6. Lyon Waterfront LLC

 

7. Mountain Falls Golf Course, LLC

 

8. Mountain Falls, LLC

 

9. PH-Rielly Ventures

 

10. PH Ventures-San Jose

 

11. PH-LP Ventures

 

12. Polygon WLH LLC

 

13. Presley CMR, Inc.

 

14. Presley Homes

 

15. Sycamore CC, Inc.

 

16. WLH Enterprises

 

17. William Lyon Southwest, Inc.

Polygon Entities

 

1. 460 Central, L.L.C.

 

2. Baseline Woods SFD I, L.L.C.

 

3. Baseline Woods SFD II, L.L.C.

 

4. Baseline Woods West, L.L.C.

 

5. Bethany Creek Falls, L.L.C.

 

6. Brownstone at Issaquah Highlands, L.L.C.

 

7. Bryant Heights, L.L.C.

 

8. Bull Mountain Ridge, L.L.C.

 

9. Calais at Villebois, L.L.C.

 

10. Cascadian King Company, L.L.C.

 

11. Cascadian South L.L.C.

 

12. Cascara at Redmond Ridge, L.L.C.

 

13. Cedar Falls Way LLC

 

14. Cornelius Pass Townhomes, L.L.C.

 

15. Edgewater Tualatin, L.L.C.

 

16. Grande Pointe at Villebois, L.L.C.

 

17. High Point III, L.L.C.

 

18. Highcroft at Sammamish, L.L.C.

 

19. Issaquah Highlands Investment Fund, L.L.C.

 

20. Les Bois at Villebois, L.L.C.

 

21. Mill Creek Terrace, L.L.C.

 

22. Murray & Weir SFD, L.L.C.

 

23. Orenco Woods SFD, L.L.C.

 

24. Peasley Canyon Homes, L.L.C.

 

25. PNW Cascadian Company, L.L.C.



--------------------------------------------------------------------------------

26. Polygon at Brenchley Estates, L.L.C.

 

27. Polygon at Sunset Ridge, L.L.C.

 

28. Polygon at Villebois II, L.L.C.

 

29. Polygon at Villebois III, L.L.C.

 

30. Polygon at Villebois IV, L.L.C.

 

31. Polygon at Villebois V, L.L.C.

 

32. Polygon Northwest Company, L.L.C.

 

33. Polygon Paymaster, L.L.C.

 

34. Ridgeview Townhomes, L.L.C.

 

35. Riverfront MF, L.L.C.

 

36. Riverfront SF, L.L.C.

 

37. Silverlake Center, L.L.C.

 

38. Spanaway 230, L.L.C.

 

39. Sparrow Creek, L.L.C.

 

40. The Reserve at Maple Valley, L.L.C.

 

41. The Reserve at North Creek, L.L.C.

 

42. Twin Creeks at Cooper Mountain, L.L.C.

 

43. Viewridge at Issaquah Highlands, L.L.C.

 

44. W. R. Townhomes F, L.L.C.

 

[Signature page to Guarantee Agreement with William Lyon Homes]



--------------------------------------------------------------------------------

Exhibit A to the

Guarantee Agreement

SUPPLEMENTAL GUARANTEE NO. [—] (this “Supplement”) dated as of [—] to the
Guarantee Agreement dated as of August 12, 2014 (as amended, amended and
restated, supplemented and otherwise modified to date, the “Guarantee
Agreement”), among WILLIAM LYON HOMES, a Delaware corporation (“Parent”), each
Subsidiary of Parent from time to time party thereto (each such Subsidiary
individually a “Subsidiary Guarantor” and collectively, the “Subsidiary
Guarantors”; the Subsidiary Guarantors and Parent are referred to collectively
herein as the “Guarantors”) and J.P. MORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) for the Beneficiaries (as
defined therein).

A. Reference is made to the Bridge Loan Agreement dated as of August 12, 2014
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Loan Agreement”), among William Lyon Homes, Inc., a California
corporation (the “Borrower”), Parent, the lenders from time to time party
thereto (the “Lenders”) and J.P. Morgan Chase Bank, N.A., as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”).

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Loan Agreement or the Guarantee Agreement
referred to therein, as applicable.

C. The Guarantors have entered into the Guarantee Agreement in order to induce
the Lenders to make Loans. Section 7.16 of the Guarantee Agreement provides that
additional Subsidiaries of the Borrower may become Subsidiary Guarantors under
the Guarantee Agreement by execution and delivery of an instrument in the form
of this Supplement. The undersigned Subsidiary (the “New Subsidiary”) is
executing this Supplement in accordance with the requirements of the Loan
Agreement to become a Subsidiary Guarantor under the Guarantee Agreement in
order to induce the Lenders to make additional Loans and as consideration for
Loans previously made.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 7.16 of the Guarantee Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Guarantor under the
Guarantee Agreement with the same force and effect as if originally named
therein as a Subsidiary Guarantor and the New Subsidiary hereby agrees to all
the terms and provisions of the Guarantee Agreement applicable to it as a
Subsidiary Guarantor thereunder. Each reference to a “Guarantor” or a
“Subsidiary Guarantor” in the Guarantee Agreement shall be deemed to include the
New Subsidiary. The Guarantee Agreement is hereby incorporated herein by
reference.



--------------------------------------------------------------------------------

SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Beneficiaries that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Subsidiary and the Administrative Agent. Delivery
of an executed signature page to this Supplement by facsimile transmission shall
be as effective as delivery of a manually signed counterpart of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that set forth
under its signature hereto, is the true and correct legal name of the New
Subsidiary and its jurisdiction of organization.

SECTION 5. Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall (except as otherwise
expressly permitted by the Guarantee Agreement) be in writing and given as
provided in Section 10.2 of the Loan Agreement. All communications and notices
hereunder to the New Subsidiary shall be given to it in care of the Borrower as
provided in Section 10.2 of the Loan Agreement.

 

A-2



--------------------------------------------------------------------------------

SECTION 9. The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable and documented out-of-pocket expenses in connection with this
Supplement, including the reasonable and documented fees, other charges and
disbursements of counsel for the Administrative Agent.

[Remainder of this page intentionally left blank]

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guarantee Agreement as of the day and year first
above written.

 

[NAME OF NEW SUBSIDIARY],   by       

 

    Name:   [—]     Title:   [—]     Address:       Legal Name:     Jurisdiction
of Formation: J.P. MORGAN CHASE BANK, N.A., as Administrative Agent,   by       

 

    Name:   [—]     Title:   [—]



--------------------------------------------------------------------------------

EXHIBIT B

Form of Compliance Certificate

[LETTERHEAD OF WILLIAM LYON HOMES]

This Compliance Certificate is delivered to you by Parent pursuant to [Sections
6.1(c) and 6.1(g)] of the Bridge Loan Agreement, dated as of August 12, 2014 (as
amended, amended and restated, supplemented, restated or otherwise modified from
time to time, the “Loan Agreement”; unless otherwise defined herein, terms
defined therein being used herein as therein defined), among WILLIAM LYON HOMES,
INC., a California corporation, WILLIAM LYON HOMES, a Delaware corporation
(“Parent”), the lenders from time to time party thereto, and J.P. MORGAN CHASE
BANK, N.A., as administrative agent. This Compliance Certificate relates to the
accounting period ending [            , 20    ]. I, the undersigned, on behalf
of Parent, do certify on behalf of Parent that:

1. I am (a) the Chief Executive Officer, President or an Executive Vice
President of Parent or (b) an Authorized Financial Officer of Parent.

2. I have reviewed and am familiar with the contents of this Compliance
Certificate.

3. I, on behalf of Parent, have read the Loan Agreement and have made or caused
to be made under my supervision an examination in sufficient detail to make an
informed statement of the transactions and condition of the Loan Parties and
their Subsidiaries during the accounting period covered by the financial
statements attached hereto as Attachment 1 (the “Financial Statements”). Such
review did not disclose, and I have no knowledge of the existence, as of the
date of this Compliance Certificate, of any condition or event which constitutes
a Default or Event of Default [(except as set forth on Attachment 2)]1.

[Signature page follows.]

 

1  To include if applicable.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto executed this Compliance Certificate this
[    ] day of [            , 20    ] in my capacity as Chief Executive Officer,
President, an Executive Vice President or an Authorized Financial Officer of
Parent and not in my individual capacity.

 

by     

 

  Name:   Title: by     

 

  Name:   Title:



--------------------------------------------------------------------------------

ATTACHMENT 1

TO EXHIBIT B

Financial Statements

[See Attached.]



--------------------------------------------------------------------------------

[ATTACHMENT 2

TO EXHIBIT B

Defaults and Events of Default]2

 

2  To include if applicable.



--------------------------------------------------------------------------------

EXHIBIT C

Form of Senior Exchange Note Indenture

[See attached.]

 

2



--------------------------------------------------------------------------------

 

 

WILLIAM LYON HOMES, INC.,

as Issuer

THE GUARANTORS named herein,

and

—,

as Trustee

 

 

[FORM OF] SENIOR EXCHANGE NOTE INDENTURE

 

 

Dated as of —, 201—

9.25% Senior Notes Due 2022

 

 

 



--------------------------------------------------------------------------------

CROSS-REFERENCE TABLE

 

TIA

Section

      

Indenture
Section

310(a)(1)      7.10 (a)(2)      7.10 (a)(3)      N.A. (a)(4)      N.A. (b)     
7.08; 7.10 (c)      N.A. 311(a)      7.11 (b)      7.11 (c)      N.A. 312(a)  
   2.05 (b)      11.03 (c)      11.03 313(a)      7.06 (b)(1)      N.A. (b)(2)  
   7.06 (c)      11.02 (d)      7.06 314(a)      4.02;      4.12; 11.02 (b)     
N.A. (c)(1)      11.04 (c)(2)      11.04 (c)(3)      N.A. (d)      N.A. (e)     
11.05



--------------------------------------------------------------------------------

(f)      4.12 315(a)      7.01 (b)      7.05; 11.02 (c)      7.01 (d)      7.01
(e)      6.11 316(a)(last sentence)      11.0 (a)(1)(A)      6.05 (a)(1)(B)     
6.04 (a)(2)      N.A. (b)      6.07 317(a)(1)      6.08 (a)(2)      6.09 (b)  
   2.04 318(a)      11.01

N.A. means Not Applicable.

 

Note:    This Cross-Reference Table shall not, for any purpose, be deemed to be
part of this Indenture.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE 1    DEFINITIONS AND INCORPORATION BY REFERENCE   
SECTION 1.01.   

Definitions

     1    SECTION 1.02.   

Other Definitions

     29    SECTION 1.03.   

Incorporation by Reference of Trust Indenture Act

     30    SECTION 1.04.   

Rules of Construction

     30    ARTICLE 2    THE SECURITIES    SECTION 2.01.   

Form and Dating

     31    SECTION 2.02.   

Execution and Authentication

     31    SECTION 2.03.   

Registrar and Paying Agent

     32    SECTION 2.04.   

Paying Agent To Hold Money in Trust

     32    SECTION 2.05.   

Securityholder Lists

     32    SECTION 2.06.   

Transfer and Exchange

     33    SECTION 2.07.   

Replacement Securities

     33    SECTION 2.08.   

Outstanding Securities

     33    SECTION 2.09.   

Temporary Securities

     33    SECTION 2.10.   

Cancellation

     34    SECTION 2.11.   

Defaulted Interest

     34    SECTION 2.12.   

CUSIP Numbers, ISINs, etc.

     34    SECTION 2.13.   

Issuance of Additional Securities

     34    ARTICLE 3    REDEMPTION    SECTION 3.01.   

Notices to Trustee

     35    SECTION 3.02.   

Selection of Securities to Be Redeemed

     35    SECTION 3.03.   

Notice of Redemption

     35    SECTION 3.04.   

Effect of Notice of Redemption

     36    SECTION 3.05.   

Deposit of Redemption Price

     36    SECTION 3.06.   

Securities Redeemed in Part

     36    ARTICLE 4    COVENANTS    SECTION 4.01.   

Payment of Securities

     37    SECTION 4.02.   

Reports to Holders

     37   

 

i



--------------------------------------------------------------------------------

SECTION 4.03.   

Limitations on Additional Indebtedness

     38    SECTION 4.04.   

Limitations on Restricted Payments

     40    SECTION 4.05.   

Limitations on Dividend and Other Restrictions Affecting Restricted Subsidiaries

     43    SECTION 4.06.   

Limitations on Asset Sales

     44    SECTION 4.07.   

Limitations on Transactions with Affiliates

     46    SECTION 4.08.   

Effectiveness of Covenants

     47    SECTION 4.09.   

Conduct of Business

     48    SECTION 4.10.   

Change of Control

     49    SECTION 4.11.   

Limitations on Designation of Unrestricted Subsidiaries

     50    SECTION 4.12.   

Limitations on Liens

     51    SECTION 4.13.   

Additional Security Guarantees

     51    SECTION 4.14.   

Compliance Certificate

     52    SECTION 4.15.   

Further Instruments and Acts

     52    ARTICLE 5    SUCCESSOR COMPANY    SECTION 5.01.   

When Company May Merge or Transfer Assets

     52    ARTICLE 6    DEFAULTS AND REMEDIES    SECTION 6.01.   

Events of Default

     54    SECTION 6.02.   

Acceleration

     56    SECTION 6.03.   

Other Remedies

     56    SECTION 6.04.   

Waiver of Past Defaults

     56    SECTION 6.05.   

Control by Majority

     56    SECTION 6.06.   

Limitation on Suits

     57    SECTION 6.07.   

Rights of Holders to Receive Payment

     57    SECTION 6.08.   

Collection Suit by Trustee

     57    SECTION 6.09.   

Trustee May File Proofs of Claim

     57    SECTION 6.10.   

Priorities

     58    SECTION 6.11.   

Undertaking for Costs

     58    SECTION 6.12.   

Waiver of Stay or Extension Laws

     58    ARTICLE 7    TRUSTEE    SECTION 7.01.   

Duties of Trustee

     58    SECTION 7.02.   

Rights of Trustee

     60    SECTION 7.03.   

Individual Rights of Trustee

     61    SECTION 7.04.   

Trustee’s Disclaimer

     61    SECTION 7.05.   

Notice of Defaults

     61   

 

ii



--------------------------------------------------------------------------------

SECTION 7.06.   

Reports by Trustee to Holders

     61    SECTION 7.07.   

Compensation and Indemnity

     61    SECTION 7.08.   

Replacement of Trustee

     62    SECTION 7.09.   

Successor Trustee by Merger

     63    SECTION 7.10.   

Eligibility; Disqualification

     63    SECTION 7.11.   

Preferential Collection of Claims Against Company

     63    ARTICLE 8    SATISFACTION AND DISCHARGE OF INDENTURE; DEFEASANCE   
SECTION 8.01.   

Discharge of Liability on Securities; Defeasance

     63    SECTION 8.02.   

Conditions to Defeasance

     64    SECTION 8.03.   

Application of Trust Money

     65    SECTION 8.04.   

Repayment to Company

     66    SECTION 8.05.   

Indemnity for Government Obligations

     66    SECTION 8.06.   

Reinstatement

     66    ARTICLE 9    AMENDMENTS    SECTION 9.01.   

Without Consent of Holders

     66    SECTION 9.02.   

With Consent of Holders

     67    SECTION 9.03.   

Compliance with Trust Indenture Act

     68    SECTION 9.04.   

Revocation and Effect of Consents and Waivers

     68    SECTION 9.05.   

Notation on or Exchange of Securities

     69    SECTION 9.06.   

Trustee To Sign Amendments

     69    SECTION 9.07.   

Payments for Consent

     69    ARTICLE 10    GUARANTEES    SECTION 10.01.   

Guarantees

     70    SECTION 10.02.   

Limitation on Liability

     71    SECTION 10.03.   

Successors and Assigns

     71    SECTION 10.04.   

No Waiver

     72    SECTION 10.05.   

Modification

     72    SECTION 10.06.   

Execution and Delivery of Security Guarantee

     72    SECTION 10.07.   

Release of Guarantor

     73    SECTION 10.08.   

Contribution

     73    ARTICLE 11    MISCELLANEOUS    SECTION 11.01.   

Trust Indenture Act Controls

     73   

 

iii



--------------------------------------------------------------------------------

SECTION 11.02.   

Notices

     74    SECTION 11.03.   

Communication by Holders with Other Holders

     75    SECTION 11.04.   

Certificate and Opinion as to Conditions Precedent

     75    SECTION 11.05.   

Statements Required in Certificate or Opinion

     75    SECTION 11.06.   

When Securities Disregarded

     76    SECTION 11.07.   

Rules by Trustee, Paying Agent and Registrar

     76    SECTION 11.08.   

Legal Holidays

     76    SECTION 11.09.   

Governing Law

     76    SECTION 11.10.   

No Recourse Against Others

     76    SECTION 11.11.   

Successors

     76    SECTION 11.12.   

Multiple Originals

     76    SECTION 11.13.   

Table of Contents; Headings

     76   

Rule 144A/Regulation S Appendix

 

Exhibit 1 –    Form of Initial Security Exhibit A –    Form of Exchange Security
or Private Exchange Security Exhibit B –    Form of Notation of Guarantee

 

iv



--------------------------------------------------------------------------------

INDENTURE dated as of —, 201—, among WILLIAM LYON HOMES, INC., a California
corporation (the “Company”), the Guarantors (as hereinafter defined) that from
time to time become parties to this Indenture and — (the “Trustee”).

Each party agrees as follows for the benefit of the other parties and for the
equal and ratable benefit of the Holders of the Initial Securities, Exchange
Securities, Private Exchange Securities and any Additional Securities:

ARTICLE 1

DEFINITIONS AND INCORPORATION BY REFERENCE

SECTION 1.01. Definitions.

“Acquired Indebtedness” means (1) with respect to any Person that becomes a
Restricted Subsidiary after the Bridge Loan Closing Date, Indebtedness of such
Person and its Subsidiaries existing at the time such Person becomes a
Restricted Subsidiary that was not incurred in connection with, or in
contemplation of, such Person becoming a Restricted Subsidiary and (2) with
respect to the Parent or any Restricted Subsidiary, any Indebtedness of a Person
(other than the Parent or a Restricted Subsidiary) existing at the time such
Person is merged with or into the Parent or a Restricted Subsidiary, or
Indebtedness expressly assumed by the Parent or any Restricted Subsidiary in
connection with the acquisition of an asset or assets from another Person, which
Indebtedness was not, in any case, incurred by such other Person in connection
with, or in contemplation of, such merger or acquisition.

“Additional Assets” means (1) any property, plant or equipment used in a
Permitted Business; (2) the Capital Stock of a Person that becomes a Restricted
Subsidiary as a result of the acquisition of such Capital Stock by the Company
or another Restricted Subsidiary; or (3) Capital Stock constituting a minority
interest in any Person that at such time is a Restricted Subsidiary;  provided,
however, that any such Restricted Subsidiary described in clause (2) or (3) of
this definition is primarily engaged in a Permitted Business.

“Additional Securities” means Securities issued under this Indenture after the
Issue Date and in compliance with Sections 2.13 and 4.03, it being understood
that any Securities issued in exchange for or replacement of any Initial
Security shall not be an Additional Security, including any such Securities
issued pursuant to the Registration Rights Agreement.

“Adjusted Treasury Rate” means, with respect to any redemption date, (1) the
yield, under the heading which represents the average for the immediately
preceding week, appearing in the most recently published statistical release
designated “H.15(519)” or any successor publication which is published weekly by
the Board of Governors of the Federal Reserve System and which establishes
yields on actively traded United States Treasury securities adjusted to constant
maturity under the caption “Treasury Constant Maturities”, for the maturity
corresponding to the Comparable Treasury Issue (if no maturity is within three
months before or after August 15, 2017, yields for the two published maturities
most closely corresponding to the Comparable Treasury Issue shall be determined
and the Adjusted Treasury Rate shall be interpolated or extrapolated from such
yields on a straight line basis, rounding to the nearest



--------------------------------------------------------------------------------

month) or (2) if such release (or any successor release) is not published during
the week preceding the calculation date or does not contain such yields, the
rate per year equal to the semi-annual equivalent yield to maturity of the
Comparable Treasury Issue (expressed as a percentage of its principal amount)
equal to the Comparable Treasury Price for such redemption date, in each case
calculated on the third Business Day immediately preceding the redemption date,
in each case, plus 0.50%.

“Affiliate” of any Person means any other Person which directly or indirectly
controls or is controlled by, or is under direct or indirect common control
with, the referent Person. For purposes of Sections 4.04, 4.06 and 4.07,
Affiliates shall be deemed to include, with respect to any Person, any other
Person (1) which beneficially owns or holds, directly or indirectly, 10% or more
of any class of the Voting Stock of the referent Person, (2) of which 10% or
more of the Voting Stock is beneficially owned or held, directly or indirectly,
by the referent Person or (3) with respect to an individual, any immediate
family member of such Person. For purposes of this definition, “control” of a
Person shall mean the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

“Applicable Premium” means with respect to a Security at any redemption date,
the greater of (1) 1.00% of the principal amount of such Security and (2) the
excess of (A) the present value at such redemption date of (i) the redemption
price of such Security on August 15, 2017 (such redemption price being described
in Section 5 of the Securities, exclusive of any accrued interest) plus (ii) all
required remaining scheduled interest payments due on such Security through
August 15, 2017 (but excluding accrued and unpaid interest to the redemption
date), computed using a discount rate equal to the Adjusted Treasury Rate, over
(B) the principal amount of such Security on such redemption date.

“Asset Acquisition” means (1) an Investment by the Parent or any Restricted
Subsidiary in any other Person if, as a result of such Investment, such Person
shall become a Restricted Subsidiary or shall be merged with or into the Parent
or any Restricted Subsidiary or (2) the acquisition by the Parent or any
Restricted Subsidiary of all or substantially all of the assets of any other
Person or any division or line of business of any other Person.

“Asset Sale” means any sale, issuance, conveyance, transfer, lease, assignment
or other disposition by the Parent or any Restricted Subsidiary to any Person
other than the Parent or any Restricted Subsidiary (including by means of a Sale
and Leaseback Transaction or a merger or consolidation) (collectively, for
purposes of this definition, a “transfer”), in one transaction or a series of
related transactions, of any assets (including Equity Interests) of the Parent
or any of its Restricted Subsidiaries other than in the ordinary course of
business. For purposes of this definition, the term “Asset Sale” shall not
include:

(1) transfers of cash or Cash Equivalents;

(2) transfers of assets (including Equity Interests) that are governed by, and
made in accordance with, Section 5.01;

 

2



--------------------------------------------------------------------------------

(3) Permitted Investments and Restricted Payments permitted under Section 4.04;

(4) the creation or realization of any Permitted Lien;

(5) transactions in the ordinary course of business, including dedications and
other donations to governmental authorities, sales (directly or indirectly),
leases, sales and leasebacks and other dispositions of (A) homes, improved land
and unimproved land, whether in single or multiple lots, (B) real estate
(including related amenities and improvements), whether in single or multiple
lots and (C) Equity Interests of a Subsidiary, the assets of which consist
entirely of amenities and improvements related to real estate, such as golf
courses, and real estate underlying such amenities and improvements;

(6) dispositions of mortgage loans and related assets and mortgage-backed
securities in the ordinary course of a mortgage lending business;

(7) any transfer or series of related transfers that, but for this clause, would
be Asset Sales, if after giving effect to such transfers, the aggregate Fair
Market Value of the assets transferred in such transaction or any such series of
related transactions does not exceed $5,000,000;

(8) the surrender or waiver of contractual rights or the settlement, release or
surrender of contract, tort or other claims of any kind;

(9) the disposition of assets or property that are obsolete or that are no
longer useful in the conduct of the business of the Company and/or any
Restricted Subsidiaries; and

(10) an issuance of Equity Interests by a Restricted Subsidiary to the Company,
Parent or to a Restricted Subsidiary.

“Attributable Indebtedness”, when used with respect to any Sale and Leaseback
Transaction, means, as at the time of determination, the present value
(discounted at a rate equivalent to the Company’s then-current weighted average
cost of funds for borrowed money as at the time of determination, compounded on
a semi-annual basis) of the total obligations of the lessee for rental payments
during the remaining term of any Capitalized Lease included in any such Sale and
Leaseback Transaction.

“Board of Directors” means the board of directors of the Company or any
committee thereof duly authorized to act on behalf of such board or, in the case
of a Person that is not a corporation, the group exercising the authority
generally vested in a board of directors of a corporation.

“Bridge Loan Agreement” means the Bridge Loan Agreement dated August [12], 2014,
among the Company, Parent, the lenders from time to time party hereto (the
“Lenders”), and J.P. Morgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”).

 

3



--------------------------------------------------------------------------------

“Bridge Loan Closing Date” means August [12], 2014.

“Bridge Loans” means loans outstanding under the Bridge Loan Agreement.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

“Capitalized Lease” means a lease required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Capitalized Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under a Capitalized Lease, and the amount of
such obligation shall be the capitalized amount thereof determined in accordance
with GAAP.

“Capital Stock” of any Person means any and all shares, interests (including
partnership interests), rights to purchase, warrants, options, participations or
other equivalents of or interests in (however designated) equity of such Person,
including any Preferred Stock, but excluding any debt securities convertible
into such equity.

“Cash Equivalents” means (1) marketable obligations with a maturity of one year
or less issued or directly and fully guaranteed or insured by the United States
of America or any agency or instrumentality thereof; (2) demand and time
deposits and certificates of deposit or acceptances with a maturity of one year
or less of any financial institution that is a member of the Federal Reserve
System having combined capital and surplus and undivided profits of not less
than $500,000,000 and is assigned at least a “B” rating by Thomson Financial
BankWatch; (3) commercial paper maturing no more than 180 days from the date of
creation thereof issued by a corporation that is not the Parent or an Affiliate
of the Parent, and is organized under the laws of any State of the United States
of America or the District of Columbia and rated at least A-1 by Standard &
Poor’s or at least P-1 by Moody’s; (4) repurchase obligations with a term of not
more than ten days for underlying securities of the types described in clause
(1) of this definition entered into with any commercial bank meeting the
specifications of clause (2) of this definition; and (5) investments in money
market or other mutual funds substantially all of whose assets comprise
securities of the types described in clauses (1) through (4) of this definition.

“Change of Control” means the occurrence of any of the following events:

(1) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than the Permitted Holders, is or becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
for purposes of this clause (1) such person shall be deemed to have “beneficial
ownership” of all shares that any such person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 50% of the total voting power of the Voting
Stock of the Parent (for the purposes of this clause (1), such other person
shall be deemed to beneficially own any Voting Stock of a Person held by any
other Person (the “parent entity”), if such other person is the beneficial owner
(as defined above in this clause (1)), directly or indirectly, of more than 50%
of the voting power of the Voting Stock of such parent entity);

 

4



--------------------------------------------------------------------------------

(2) the stockholders of the Parent adopt a plan of liquidation or dissolution of
the Parent; provided that a liquidation or dissolution of Parent which is part
of a transaction that does not constitute a Change of Control pursuant to the
proviso contained in clause (3) of this definition shall not constitute a Change
of Control;

(3) the merger or consolidation of the Parent with or into another Person or the
merger of another Person with or into the Parent, or the sale of all or
substantially all the assets of the Parent and its Restricted Subsidiaries
(determined on a consolidated basis) to another Person; provided that a
transaction following which (A) in the case of a merger or consolidation
transaction, one or more holders of securities that represented 100% of the
Voting Stock of the Parent immediately prior to such transaction (or other
securities into which such securities are converted as part of such merger or
consolidation transaction) own directly or indirectly at least a majority of the
voting power of the Voting Stock of the surviving Person in such merger or
consolidation transaction immediately after such transaction or (B) in the case
of a sale of assets transaction, each transferee is or becomes an obligor in
respect of the Securities and a Subsidiary of the transferor of such assets
shall not constitute a Change of Control; or

(4) the Parent ceases to own 100% of the Voting Stock of the Company.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Company” means the party named as such in this Indenture until a successor
replaces it and, thereafter, means the successor and, for purposes of any
provision contained herein and required by the TIA, each other obligor on the
indenture securities.

“Comparable Treasury Issue” means the United States Treasury security selected
by the Quotation Agent as having a maturity comparable to the remaining term of
the Securities from the redemption date to —, 2017, that would be utilized, at
the time of selection and in accordance with customary financial practice, in
pricing new issues of corporate debt securities of a maturity most nearly equal
to —, 2017.

“Comparable Treasury Price” means, with respect to any redemption date, if
clause (2) of the Adjusted Treasury Rate definition is applicable, the average
of three, or such lesser number as is obtained by the Trustee, Reference
Treasury Dealer Quotations for such redemption date.

“Consolidated Amortization Expense” for any period means the amortization
expense of the Parent and the Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.

“Consolidated Cash Flow Available for Fixed Charges” for any period means,
without duplication, the sum of the amounts for such period of

(1) Consolidated Net Income, plus

(2) in each case only to the extent (and in the same proportion) deducted in
determining Consolidated Net Income and with respect to the portion of
Consolidated Net

 

5



--------------------------------------------------------------------------------

Income attributable to any Restricted Subsidiary (other than the Company) only
if a corresponding amount would be permitted at the date of determination to be
distributed to the Parent by such Restricted Subsidiary without prior approval
(that has not been obtained), pursuant to the terms of its charter and all
agreements, instruments, judgments, decrees, orders, statutes, rules and
governmental regulations applicable to such Restricted Subsidiary or its
stockholders,

(a) Consolidated Income Tax Expense,

(b) Consolidated Amortization Expense (but only to the extent not included in
Consolidated Interest Expense),

(c) Consolidated Depreciation Expense,

(d) Consolidated Interest Expense and interest and other charges amortized to
“cost of sales—homes” or “cost of sales—lots, land and other”,

(e) all other non-cash items reducing the Consolidated Net Income (excluding any
non-cash charge that results in an accrual of a reserve for cash charges in any
future period) for such period,

(f) any expenses or charges related to any equity offering of Parent,
non-ordinary course Permitted Investments, acquisition, disposition,
recapitalization or the incurrence of Indebtedness permitted to be incurred by
this Indenture (including the issuance of the Securities), including a
refinancing thereof (whether or not successful) or the early extinguishment of
such Indebtedness and any amendment or modification to the terms of any such
transactions,

(g) any charges resulting from the application of Accounting Standards
Codification Topic 805 “Business Combinations,” Accounting Standards
Codification Topic 350 “Intangibles—Goodwill and Other,” Accounting Standards
Codification Topic 360-10-35-15 “Impairment or Disposal of Long-Lived Assets”
(other than with respect to impairments or write-offs of inventory), Accounting
Standards Codification Topic 480-10-25-4 “Distinguishing Liabilities from
Equity—Overall—Recognition” or Accounting Standards Codification Topic 820 “Fair
Value Measurements and Disclosures,”

(h) any unrealized net gain or loss resulting in such period from Hedging
Obligations or other derivative instruments,

(i) any non-cash impairment charge or asset write-off (other than with respect
to inventory), in each case pursuant to GAAP; and

(j) any (a) non-cash compensation charges, (b) non-cash costs or expenses
resulting from stock option plans, employee benefit plans, compensation charges
or post-employment benefit plans, or grants or awards of stock, stock
appreciation or similar rights, stock options, restricted stock, preferred stock
or other rights and (c) write-offs or write-downs of goodwill, in each case
determined on a consolidated basis in accordance with GAAP, minus

(3) the aggregate amount of all non-cash items, determined on a consolidated
basis, to the extent such items increased Consolidated Net Income for such
period.

 

6



--------------------------------------------------------------------------------

“Consolidated Depreciation Expense” for any period means the depreciation
expense of the Parent and the Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.

“Consolidated Fixed Charge Coverage Ratio” means the ratio of Consolidated Cash
Flow Available for Fixed Charges during the most recent four consecutive full
fiscal quarters for which internal financial statements are available (the
“Four-Quarter Period”) ending on or prior to the date of the transaction giving
rise to the need to calculate the Consolidated Fixed Charge Coverage Ratio (the
“Transaction Date”) to Consolidated Interest Incurred for the Four-Quarter
Period. For purposes of this definition, Consolidated Cash Flow Available for
Fixed Charges and Consolidated Interest Incurred shall be calculated after
giving effect on a pro forma basis for the period of such calculation to:

(1) the incurrence of any Indebtedness, the inclusion of any Indebtedness on the
balance sheet or the issuance of any preferred stock, in each case of the Parent
or any Restricted Subsidiary (and the application of the proceeds thereof) and
any repayment, repurchase, defeasance or other discharge or the assumption by
another Person that is not an Affiliate (collectively, “repayment”) of other
Indebtedness or redemption of other preferred stock (other than the incurrence
or repayment of Indebtedness in the ordinary course of business for working
capital purposes pursuant to any revolving credit arrangement) occurring during
the Four-Quarter Period or at any time subsequent to the last day of the
Four-Quarter Period and on or prior to the Transaction Date, as if such
incurrence, repayment, issuance or redemption, as the case may be (and the
application of the proceeds thereof), occurred on the first day of the
Four-Quarter Period;

(2) any Asset Sale or Asset Acquisition (including any Asset Acquisition giving
rise to the need to make such calculation as a result of the Parent or any
Restricted Subsidiary (including any Person who becomes a Restricted Subsidiary
as a result of such Asset Acquisition) incurring Acquired Indebtedness and also
including any Consolidated Cash Flow Available for Fixed Charges (including any
pro forma expense and cost reductions calculated on a basis consistent with
Regulation S-X under the Securities Exchange Act of 1934, as amended) associated
with any such Asset Acquisition) occurring during the Four-Quarter Period or at
any time subsequent to the last day of the Four-Quarter Period and on or prior
to the Transaction Date, as if such Asset Sale or Asset Acquisition or other
disposition (including the incurrence of, or assumption or liability for, any
such Indebtedness or Acquired Indebtedness) occurred on the first day of the
Four-Quarter Period;

(3) any Person that is a Restricted Subsidiary on the Transaction Date will be
deemed to have been a Restricted Subsidiary at all times during such
Four-Quarter Period;

(4) any Person that is not a Restricted Subsidiary on the Transaction Date will
be deemed not to have been a Restricted Subsidiary at any time during such
Four-Quarter Period; and

(5) the Consolidated Cash Flow Available for Fixed Charges and the Consolidated
Interest Expense attributable to discontinued operations, as determined in
accordance with GAAP shall be excluded.

 

7



--------------------------------------------------------------------------------

If the Parent or any Restricted Subsidiary directly or indirectly guarantees
Indebtedness of a third Person (other than a Restricted Subsidiary, in the case
of the Parent, or the Parent or another Restricted Subsidiary, in the case of a
Restricted Subsidiary), the preceding sentence shall give effect to the
incurrence of such guaranteed Indebtedness as if the Parent or such Restricted
Subsidiary had directly incurred or otherwise assumed such guaranteed
Indebtedness.

In calculating Consolidated Interest Incurred for purposes of determining the
denominator (but not the numerator) of this Consolidated Fixed Charge Coverage
Ratio:

(1) interest on outstanding Indebtedness determined on a fluctuating basis as of
the Transaction Date and which will continue to be so determined thereafter
shall be deemed to have accrued at a fixed rate per annum equal to the rate of
interest on this Indebtedness in effect on the Transaction Date;

(2) if interest on any Indebtedness actually incurred on the Transaction Date
may optionally be determined at an interest rate based upon a factor of a prime
or similar rate, a Eurocurrency interbank offered rate, or other rates, then the
interest rate in effect on the Transaction Date will be deemed to have been in
effect during the Four-Quarter Period; and

(3) notwithstanding the immediately preceding clauses (1) and (2), interest on
Indebtedness determined on a fluctuating basis, to the extent such interest is
covered by agreements with a term of at least one year after the Transaction
Date relating to Hedging Obligations, shall be deemed to accrue at the rate per
annum resulting after giving effect to the operation of these agreements.

“Consolidated Income Tax Expense” for any period means the provision for taxes
of the Parent and the Restricted Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

“Consolidated Indebtedness” means, as of any date, the total Indebtedness of the
Parent and the Restricted Subsidiaries as of such date, determined on a
consolidated basis.

“Consolidated Interest Expense” for any period means the sum, without
duplication, of the total interest expense (other than interest and other
charges amortized to “cost of sales—homes” or “cost of sales—lots, land and
other”) of the Parent and the Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP and including,
without duplication,

(1) imputed interest on Capitalized Lease Obligations and Attributable
Indebtedness,

 

8



--------------------------------------------------------------------------------

(2) commissions, discounts and other fees and charges owed with respect to
letters of credit securing financial obligations, bankers’ acceptance financing
and receivables financings,

(3) the net costs associated with Hedging Obligations,

(4) amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses,

(5) the interest portion of any deferred payment obligations,

(6) all other non-cash interest expense; provided, however, that any non-cash
interest expense or income attributable to the movement in the mark-to-market
valuation of Hedging Obligations or other derivative instrument pursuant to GAAP
shall be excluded from the calculation of Consolidated Interest Expense,

(7) the product of (a) all dividend payments on any series of Disqualified
Equity Interests of the Parent or any preferred stock of any Restricted
Subsidiary (other than any such Disqualified Equity Interests or any preferred
stock held by the Parent or a Wholly Owned Restricted Subsidiary), multiplied by
(b) a fraction, the numerator of which is one and the denominator of which is
one minus the then current combined federal, state and local statutory tax rate
of the Parent and the Restricted Subsidiaries, expressed as a decimal,

(8) all interest payable with respect to discontinued operations, and

(9) all interest on any Indebtedness of any other Person (other than a
Restricted Subsidiary, in the case of the Parent, or the Parent or another
Restricted Subsidiary, in the case of a Restricted Subsidiary) guaranteed by the
Parent or any Restricted Subsidiary.

“Consolidated Interest Incurred” for any period means the sum, without
duplication, of (1) Consolidated Interest Expense and (2) interest capitalized
for such period (including interest capitalized with respect to discontinued
operations but not including interest or other charges amortized to “cost of
sales—homes” or “cost of sales—lots, land and other”).

“Consolidated Net Income” for any period means the net income (or loss) of the
Parent and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein),
without duplication:

(1) the net income (or loss) of any Person (other than a Restricted Subsidiary)
in which any Person other than the Parent or any of its Restricted Subsidiaries
has an ownership interest, except to the extent that cash in an amount equal to
any such income has actually been received by the Parent or any of its
Restricted Subsidiaries during such period;

(2) except to the extent includible in the consolidated net income of the Parent
pursuant to the clause (1) of this definition, the net income (or loss) of any
Person that

 

9



--------------------------------------------------------------------------------

accrued prior to the date that (a) such Person becomes a Restricted Subsidiary
or is merged into or consolidated with the Parent or any Restricted Subsidiary
or (b) the assets of such Person are acquired by the Parent or any Restricted
Subsidiary;

(3) the net income of any Restricted Subsidiary (other than the Company) during
such period to the extent that the declaration or payment of dividends or
similar distributions by such Restricted Subsidiary of that income is not
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Subsidiary during such period;

(4) that portion of the net income of any Restricted Subsidiary (other than the
Company) that is not a Guarantor and is not a Wholly Owned Restricted Subsidiary
attributable to the portion of the Equity Interests of such Restricted
Subsidiary that is not owned by the Parent or the Restricted Subsidiaries;

(5) for the purposes of calculating the Restricted Payments Basket only, in the
case of a successor to the Parent or the Company by consolidation, merger or
transfer of its assets, any income (or loss) of the successor prior to such
merger, consolidation or transfer of assets;

(6) any gain (or loss), together with any related provisions for taxes on any
such gain (or the tax effect of any such loss), realized during such period by
the Parent or any Restricted Subsidiary upon (a) the acquisition of any
securities, or the extinguishment of any Indebtedness, of the Parent or any
Restricted Subsidiary or (b) any Asset Sale by the Parent or any Restricted
Subsidiary; and

(7) any extraordinary gain (or extraordinary loss), together with any related
provision for taxes on any such extraordinary gain (or the tax effect of any
such extraordinary loss), realized by the Parent or any Restricted Subsidiary
during such period.

In addition, any return of capital with respect to an Investment that increased
the Restricted Payments Basket pursuant to Section 4.04(a)(3)(d) or decreased
the amount of Investments outstanding pursuant to clause (14) of the definition
of “Permitted Investments” shall be excluded from Consolidated Net Income for
purposes of calculating the Restricted Payments Basket.

“Consolidated Net Worth” means, with respect to any Person as of any date, the
consolidated stockholders’ equity of such Person, determined on a consolidated
basis in accordance with GAAP, less (without duplication) (1) any amounts
thereof attributable to Disqualified Equity Interests of such Person or its
Subsidiaries or any amount attributable to Unrestricted Subsidiaries (other than
Cerro Plata Associates, LLC and 242 Cerro Plata, LLC) and (2) all write-ups
(other than write-ups resulting from foreign currency translations and write-ups
of tangible assets of a going concern business made within twelve months after
the acquisition of such business) subsequent to the Bridge Loan Closing Date in
the book value of any asset owned by such Person or a Subsidiary of such Person.

 

10



--------------------------------------------------------------------------------

“Consolidated Tangible Assets” means, as of any date, the total amount of assets
of the Parent and the Restricted Subsidiaries on a consolidated basis at the end
of the fiscal quarter immediately preceding such date, as determined in
accordance with GAAP, less (1) Intangible Assets and (2) any assets securing
Non-Recourse Indebtedness.

“Consolidated Tangible Net Worth” means, with respect to any Person as of any
date, the Consolidated Net Worth of such Person as of such date less (without
duplication) all Intangible Assets of such Person as of such date.

“Credit Facilities” means one or more debt facilities, indentures or commercial
paper facilities, in each case, with banks or other lenders or investors or
credit providers or a trustee providing for the revolving credit loans, term
loans, receivables financing (including through the sale of receivables to such
lenders or to special purpose entities formed to borrow from such lenders
against such receivables), bankers acceptances, letters of credit or issuances
of debt securities, including any related notes, guarantees, collateral
documents, instruments, documents and agreements executed in connection
therewith and in each case, as amended, restated, modified, renewed, extended,
supplemented, restructured, refunded, replaced in any manner (whether upon or
after termination or otherwise) or in part from time to time, in one or more
instances and including any amendment increasing the amount of Indebtedness
incurred or available to be borrowed thereunder, extending the maturity of any
Indebtedness incurred thereunder or contemplated thereby or deleting, adding or
substituting one or more parties thereto (whether or not such added or
substituted parties are banks or other institutional lenders), including one or
more separate instruments or facilities, in each case, whether any such
amendment, restatement, modification, renewal, extension, supplement,
restructuring, refunding, replacement or refinancing occurs simultaneously or
not with the termination or repayment of a prior Credit Facility.

“Default” means (1) any Event of Default or (2) any event, act or condition
that, after notice or the passage of time or both, would be an Event of Default.

“Directly Related Assets” means, with respect to any particular property, assets
directly related thereto or derived therefrom, such as proceeds (including
insurance proceeds), products, rents, and profits thereof and improvements and
accessions thereto.

“Disqualified Equity Interests” of any Person means any class of Equity
Interests of such Person that, by their terms, or by the terms of any related
agreement or of any security into which they are convertible, puttable or
exchangeable, are, or upon the happening of any event or the passage of time
would be, required to be redeemed by such Person, whether or not at the option
of the holder thereof, or mature or are mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, in whole or in part, on or prior to the
date which is 91 days after the final maturity date of the Securities; provided,
however, that any class of Equity Interests of such Person that, by its terms,
authorizes such Person to satisfy in full its obligations with respect to the
payment of dividends or upon maturity, redemption (pursuant to a sinking fund or
otherwise) or repurchase thereof or otherwise by the delivery of Equity
Interests that are not Disqualified Equity Interests, and that are not
convertible, puttable or exchangeable for Disqualified Equity Interests or
Indebtedness, will not be deemed to be Disqualified Equity Interests so long as
such Person satisfies its obligations with respect thereto solely by the
delivery of Equity Interests that

 

11



--------------------------------------------------------------------------------

are not Disqualified Equity Interests; provided further, however, that any
Equity Interests that would constitute Disqualified Equity Interests but for
provisions thereof giving holders thereof (or the holders of any security into
or for which such Equity Interests are convertible, exchangeable or exercisable)
the right to require the Company to redeem such Equity Interests upon the
occurrence of a change in control occurring prior to the final maturity date of
the Securities shall not constitute Disqualified Equity Interests if the change
in control provisions applicable to such Equity Interests are no more favorable
to such holders than the provisions in Section 4.10 and such Equity Interests
specifically provide that the Company will not redeem any such Equity Interests
pursuant to such provisions prior to the Company’s purchase of the Securities as
required pursuant to Section 4.10.

“Equity Interests” of any Person means (1) any and all shares or other equity
interests (including common stock, preferred stock, limited liability company
interests and partnership interests) in such Person and (2) all rights to
purchase, warrants or options (whether or not currently exercisable),
participations or other equivalents of or interests in (however designated) such
shares or other interests in such Person but excluding from all of the foregoing
any debt securities convertible into Equity Interests.

“Equity Offering” means public or private equity offering or sale after the
Bridge Loan Closing Date of Qualified Equity Interests.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

“Exchanging Lenders” means Lenders that from time to time have exercised or are
exercising their option as provided in the Bridge Loan Agreement to exchange
Bridge Loans for Securities issued under this Indenture.

“Fair Market Value” means, with respect to any asset, the price (after taking
into account any liabilities relating to such assets) that would reasonably
expected to be negotiated in an arm’s-length transaction for cash between a
willing seller and a willing and able buyer, neither of which is under any
compulsion to complete the transaction, as such price is determined in good
faith by the board of directors of the Parent or a duly authorized committee
thereof, as evidenced by a resolution of such board or committee.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States, as in effect from time to time.

“GP Indebtedness” means as of any date the amount of the liability of Parent or
any of its Restricted Subsidiaries in its capacity as a general partner for the
Indebtedness of a partnership or Joint Venture after subtracting the Fair Market
Value as of such date of the assets of such partnership or Joint Venture that
secure such Indebtedness.

“guarantee” means a direct or indirect guarantee by any Person of any
Indebtedness of any other Person and includes any obligation, direct or
indirect, contingent or otherwise, of such Person: (1) to purchase or pay (or
advance or supply funds for the purchase or

 

12



--------------------------------------------------------------------------------

payment of) Indebtedness of such other Person (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services (unless such purchase arrangements are on
arm’s-length terms and are entered into in the ordinary course of business), to
take-or-pay, or to maintain financial statement conditions or otherwise); or
(2) entered into for purposes of assuring in any other manner the obligee of
such Indebtedness of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part). “guarantee,” when used as a verb, and
“guaranteed” have correlative meanings.

“Guarantors” means the Parent and each Restricted Subsidiary of the Parent
(other than the Company), and each other Person that is required to become a
Guarantor by the terms of this Indenture, in each case, until such Person is
released from its Security Guarantee.

“Hedging Obligations” of any Person means the obligations of such Person
pursuant to (1) any interest rate swap agreement, interest rate collar agreement
or other similar agreement or arrangement designed to protect such Person
against fluctuations in interest rates, (2) agreements or arrangements designed
to protect such Person against fluctuations in foreign currency exchange rates
in the conduct of its operations, or (3) any forward contract, commodity swap
agreement, commodity option agreement or other similar agreement or arrangement
designed to protect such Person against fluctuations in commodity prices, in
each case entered into in the ordinary course of business for bona fide hedging
purposes and not for the purpose of speculation.

“Holder” or “Securityholder” means any registered holder, from time to time, of
the Securities.

“incur” means, with respect to any Indebtedness or obligation, incur, create,
issue, assume, guarantee or otherwise become directly or indirectly liable,
contingently or otherwise, with respect to such Indebtedness or obligation;
provided that (1) the Indebtedness of a Person existing at the time such Person
became a Restricted Subsidiary or at the time such Person merged with or into
the Parent or a Restricted Subsidiary shall be deemed to have been incurred at
such time and (2) neither the accrual of interest nor the accretion of original
issue discount shall be deemed to be an incurrence of Indebtedness.

“Indebtedness” of any Person at any date means, without duplication:

(1) all liabilities, contingent or otherwise, of such Person for borrowed money
(whether or not the recourse of the lender is to the whole of the assets of such
Person or only to a portion thereof);

(2) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;

(3) all obligations of such Person in respect of letters of credit or other
similar instruments (or reimbursement obligations with respect thereto);

(4) all obligations of such Person to pay the deferred and unpaid purchase price
of property or services, except trade payables and accrued expenses incurred by
such Person in the ordinary course of business in connection with obtaining
goods, materials or services;

 

13



--------------------------------------------------------------------------------

(5) the maximum fixed redemption or repurchase price of all Disqualified Equity
Interests of such Person;

(6) all Capitalized Lease Obligations of such Person;

(7) all Indebtedness of others secured by a Lien on any asset of such Person,
whether or not such Indebtedness is assumed by such Person;

(8) all Indebtedness of others guaranteed by such Person to the extent of such
guarantee; provided that (i) Indebtedness of the Parent or its Subsidiaries that
is guaranteed by the Parent or the Parent’s Subsidiaries shall be counted only
once in the calculation of the amount of Indebtedness of the Parent and its
Subsidiaries on a consolidated basis and (ii) only the liabilities relating to
any such guarantee that are recorded as liabilities, or required (in accordance
with GAAP) to be recorded as liabilities, on the balance sheet of such Person
shall be considered Indebtedness of such Person (it being understood that any
increase in liabilities recorded or required to be recorded on such Person’s
balance sheet shall be deemed to be an “incurrence” of Indebtedness by such
Person at the time of such increase);

(9) all Attributable Indebtedness;

(10) to the extent not otherwise included in this definition, Hedging
Obligations of such Person;

(11) all obligations of such Person under conditional sale or other title
retention agreements relating to assets purchased by such Person; and

(12) the liquidation value of preferred stock of a Subsidiary of such Person
issued and outstanding and held by any Person other than such Person (or one of
its Wholly Owned Restricted Subsidiaries).

Notwithstanding the foregoing the following shall not be considered
Indebtedness: (a) earn-outs or similar profit sharing or participation
arrangements provided for in acquisition agreements which are determined on the
basis of future operating earnings or other similar performance criteria (which
are not determinable at the time of acquisition) of the acquired assets or
entities, (b) accrued expenses, trade payables, customer deposits or deferred
income taxes arising in the ordinary course of business, (c) completion
guarantees entered into in the ordinary course of business, (d) obligations in
respect of district improvement bonds pertaining to roads, sewers and other
infrastructure and (e) Indebtedness that has been discharged or defeased in
accordance with its governing documents.

The amount of Indebtedness of any Person at any date shall be the outstanding
balance at such date of all unconditional obligations as described in this
definition, the maximum liability of such Person for any such contingent
obligations at such date and, in the case of clause (7) of this definition, the
lesser of (a) the Fair Market Value of any asset subject to a Lien

 

14



--------------------------------------------------------------------------------

securing the Indebtedness of others on the date that the Lien attaches and
(b) the amount of the Indebtedness secured; provided, however, that the amount
outstanding at any time of any Indebtedness issued with original issue discount
shall be deemed to be the face amount of such Indebtedness less the remaining
unamortized portion of the original issue discount of such Indebtedness at such
time, as determined in accordance with GAAP. For purposes of clause (5) of this
definition, the “maximum fixed redemption or repurchase price” of any
Disqualified Equity Interests that do not have a fixed redemption or repurchase
price shall be calculated in accordance with the terms of such Disqualified
Equity Interests as if such Disqualified Equity Interests were redeemed on any
date on which an amount of Indebtedness outstanding shall be required to be
determined pursuant to this Indenture.

“Indenture” means this Indenture as amended or supplemented from time to time.

“Independent Director” means a director of the Parent who

(1) is independent with respect to the transaction at issue;

(2) does not have any material financial interest in the Parent or any of its
Affiliates (other than as a result of holding securities of the Parent); and

(3) has not and whose Affiliates or affiliated firm has not, at any time during
the twelve months prior to the taking of any action hereunder, directly or
indirectly, received, or entered into any understanding or agreement to receive,
compensation, payment or other benefit, of any type or form, from the Parent or
any of its Affiliates, other than customary directors’ fees and indemnity and
insurance arrangements for serving on the board of directors of the Parent or
any Affiliate and reimbursement of out-of-pocket expenses for attendance at the
Parent’s or Affiliate’s board and board committee meetings.

“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm of nationally recognized standing that is, in the reasonable
judgment of the Parent’s board of directors, qualified to perform the task for
which it has been engaged and disinterested and independent with respect to the
Parent and its Affiliates; provided, however, that the prior rendering of
service to the Parent or an Affiliate of the Parent shall not, by itself,
disqualify the advisor.

“Intangible Assets” means, with respect to any Person, all unamortized debt
discount and expense, unamortized deferred charges, goodwill, patents,
trademarks, service marks, trade names, copyrights, write-ups of assets over
their carrying value (other than write-ups which occurred prior to the Bridge
Loan Closing Date and other than, in connection with the acquisition of an
asset, the write-up of the value of such asset to its Fair Market Value in
accordance with GAAP on the date of acquisition) and all other items which would
be treated as intangibles on the consolidated balance sheet of such Person
prepared in accordance with GAAP.

“interest” means, with respect to the Securities, interest on the Securities.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s Investors Service, Inc. and BBB- (or the equivalent) by
Standard & Poor’s Ratings Group, Inc., or any other equivalent investment grade
rating by any Rating Agency.

 

15



--------------------------------------------------------------------------------

“Investments” of any Person means, without duplication:

(1) all direct or indirect investments by such Person in any other Person in the
form of loans, advances or capital contributions or other credit extensions
constituting Indebtedness of such other Person, and any guarantee of
Indebtedness of any other Person;

(2) all purchases (or other acquisitions for consideration) by such Person of
Indebtedness, Equity Interests or other securities of any other Person;

(3) all other items that would be classified as investments on a balance sheet
of such Person prepared in accordance with GAAP; and

(4) the Designation of any Subsidiary as an Unrestricted Subsidiary.

Except as otherwise expressly specified in this definition, the amount of any
Investment (other than an Investment made in cash) shall be the Fair Market
Value thereof on the date such Investment is made. The amount of any Investment
pursuant to clause (4) of this definition shall be the Designation Amount
determined in accordance with Section 4.11. If the Parent or any Restricted
Subsidiary sells or otherwise disposes of any Equity Interests of any direct or
indirect Restricted Subsidiary such that, after giving effect to any such sale
or disposition, such Person is no longer a Restricted Subsidiary, the Parent
shall be deemed to have made an Investment on the date of any such sale or other
disposition equal to the Fair Market Value of the Equity Interests of and all
other Investments in such Restricted Subsidiary not sold or disposed of, which
amount shall be determined by the board of directors of the Parent.
Notwithstanding the foregoing, redemptions of Equity Interests of the Parent
shall be deemed not to be Investments.

“Issue Date” means the date of the first issuance of Securities under this
Indenture.

“Joint Venture” means a corporation, limited liability company, partnership or
other entity engaged in a Permitted Business (other than an entity constituting
a Subsidiary of the Parent) in which the Parent or any of its Restricted
Subsidiaries owns, directly or indirectly, at least 20% of the Equity Interests.

“Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions are not required to be open in the State of New York.

“Lenders” means the lenders from time to time under the Bridge Loan Agreement.

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien
(statutory or other), pledge, lease, easement, restriction, covenant, charge,
security interest or other encumbrance of any kind or nature in respect of such
asset, whether or not filed, recorded or otherwise perfected under applicable
law, including any conditional sale or other title

 

16



--------------------------------------------------------------------------------

retention agreement, and any lease in the nature thereof, any option or other
agreement to sell, and any filing of, or agreement to give, any financing
statement under the Uniform Commercial Code (or equivalent statutes) of any
jurisdiction (other than cautionary filings in respect of operating leases).

“Net Available Proceeds” means, with respect to any Asset Sale, the proceeds
thereof in the form of cash or Cash Equivalents, net of

(1) brokerage commissions and other fees and expenses (including fees and
expenses of legal counsel, accountants and investment banks) of such Asset Sale;

(2) provisions for taxes payable as a result of such Asset Sale (after taking
into account any available tax credits or deductions and any tax sharing
arrangements);

(3) amounts required to be paid to any Person (other than the Parent or any
Restricted Subsidiary) owning a beneficial interest in the assets subject to the
Asset Sale or having a Lien thereon;

(4) payments of unassumed liabilities (not constituting Indebtedness) relating
to the assets sold at the time of, or within 30 days after the date of, such
Asset Sale; and

(5) appropriate amounts to be provided by the Parent or any Restricted
Subsidiary, as the case may be, as a reserve required in accordance with GAAP
against any liabilities associated with such Asset Sale and retained by the
Parent or any Restricted Subsidiary, as the case may be, after such Asset Sale,
including pensions and other postemployment benefit liabilities, liabilities
related to environmental matters and liabilities under any indemnification
obligations associated with such Asset Sale; provided, however, that any amounts
remaining after adjustments, revaluations or liquidations of such reserves shall
constitute Net Available Proceeds.

“Non-Recourse Indebtedness” with respect to any Person means Indebtedness of
such Person for which (1) the sole legal recourse for collection of principal
and interest on such Indebtedness is against the specific property identified in
the instruments evidencing or securing such Indebtedness and such property was
acquired with the proceeds of such Indebtedness or such Indebtedness was
incurred within 365 days after the acquisition of such property and (2) no other
assets of such Person may be realized upon in collection of principal or
interest on such Indebtedness. Indebtedness that is otherwise Non-Recourse
Indebtedness will not lose its character as Non-Recourse Indebtedness because
there is recourse for (a) environmental warranties or indemnities, indemnities
for and liabilities arising from fraud, misrepresentation, misapplication or
non-payment of rents, profits, insurance and condemnation proceeds and other
sums actually received by the obligor from secured assets to be paid to the
lender, waste and mechanics liens or (c) similar customary “bad-boy” guarantees.

“Obligations” means with respect to any Indebtedness, all obligations for
principal, premium, interest, penalties, fees, indemnifications, reimbursements,
and other amounts payable pursuant to the documentation governing such
Indebtedness.

 

17



--------------------------------------------------------------------------------

“Officer” of any Person means any of the following of such Person: the Chairman
of the board of directors, the Chief Executive Officer, the Chief Financial
Officer, the President, any Vice President, the Treasurer or the Secretary.

“Officers’ Certificate” of any Person means a certificate signed by two Officers
of such Person.

“Opinion of Counsel” means a written opinion from legal counsel who is
reasonably acceptable to the Trustee. The counsel may be an employee of or
counsel to the Company or the Trustee.

“Parent” means William Lyon Homes, a Delaware corporation, and its successors.

“Pari Passu Indebtedness” means any Indebtedness of the Company or any Guarantor
that ranks pari passu as to payment with the Securities or the Security
Guarantee of such Guarantor, as applicable.

“Permitted Business” means the businesses engaged in by the Parent and its
Subsidiaries on the Bridge Loan Closing Date and businesses that are reasonably
related thereto or reasonable extensions thereof.

“Permitted Business Investments” means Investments and expenditures made in the
ordinary course of a Permitted Business as a means of acquiring or developing
land or constructing residential communities through agreements, transactions,
interests or arrangements that, among other things, permit a Person to share (or
have the effect of sharing) risks or costs, to participate in (or have the
effect of participating in) the economics of residential development projects or
to comply with any regulatory agreements or requirements Investments in the form
of or pursuant to joint development agreements, partnership agreements, limited
liability company agreements, trust agreements, joint venture agreements or
other similar agreements with third parties.

“Permitted Holders” means

(1) Luxor Capital Group LP, Paulson & Co. and their respective Affiliates and
all investment funds managed by any of the foregoing (excluding, for the
avoidance of doubt, their respective portfolio companies or other operating
companies affiliated with Luxor Capital Group LP and Paulson & Co.),

(2) General William Lyon, his spouse and lineal descendants (including adopted
children and their lineal descendants) or any Person controlled, directly or
indirectly, by, or trust or similar estate planning vehicle established
exclusively for the benefit of, any of such Persons,

(3) any Person or any of the Persons who were a group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision) whose ownership of assets or Voting Stock has triggered a Change of
Control in respect of which a Change of Control Offer has been made and all
Securities that were tendered therein have been accepted and paid,

 

18



--------------------------------------------------------------------------------

(4) any group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act or any successor provision) of which any of the foregoing
beneficially own, without giving effect to the existence of such group or any
other group, more than 50.0% of the total voting power of the aggregate Voting
Stock of the Parent held directly or indirectly by such group and

(5) any members of a group described in clause (4) of this definition for so
long as such Person is a member of such group.

“Permitted Investment” means:

(1) Investments by the Parent or any Restricted Subsidiary in (a) the Company or
any Guarantor or (b) in any Person that is or will become immediately after such
Investment a Restricted Subsidiary or that will merge or consolidate into the
Company or a Restricted Subsidiary;

(2) Investments in the Parent by any Restricted Subsidiary;

(3) loans and advances to directors, employees and officers of the Parent and
the Restricted Subsidiaries for bona fide business purposes and to purchase
Equity Interests of the Parent not in excess of $2,000,000 at any one time
outstanding;

(4) Hedging Obligations incurred pursuant to Section 4.03(b)(4);

(5) Cash Equivalents;

(6) receivables owing to the Parent or any Restricted Subsidiary if created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided, however, that such trade terms
may include such concessionary trade terms as the Parent or any such Restricted
Subsidiary deems reasonable under the circumstances;

(7) Investments received pursuant to any plan of reorganization or similar
arrangement, including foreclosure, perfection or enforcement of any Lien, upon
the bankruptcy or insolvency of such trade creditors or customers;

(8) Investments made by the Parent or any Restricted Subsidiary as a result of
consideration received in connection with an Asset Sale made in compliance with
Section 4.06;

(9) lease, utility and other similar deposits in the ordinary course of
business;

(10) Investments made by the Parent or a Restricted Subsidiary for consideration
consisting only of Qualified Equity Interests;

(11) stock, obligations or securities received in settlement of debts created in
the ordinary course of business and owing to the Parent or any Restricted
Subsidiary or in satisfaction of judgments;

 

19



--------------------------------------------------------------------------------

(12) Investments in existence on the Bridge Loan Closing Date and any extension,
modification or renewal of such Investments or any Investments made with the
proceeds of any disposition of any such Investments, but only to the extent not
involving additional advances, contributions or other Investments of cash or
other assets or other increases thereof (other than as a result of the
appreciation, accrual or accretion of interest or original issue discount or the
issuance of pay-in-kind securities, in each case, pursuant to the terms of such
Investment as in effect on the Bridge Loan Closing Date);

(13) completion guarantees entered into in the ordinary course of business;

(14) the Designation of a Subsidiary as an Unrestricted Subsidiary in accordance
with Section 4.11; and

(15) Permitted Business Investments so long as immediately after giving effect
to such Investment, the Parent could incur at least $1.00 of additional
Indebtedness pursuant to the Ratio Exception.

“Permitted Liens” means the following types of Liens:

(1) (a) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, suppliers, materialmen, repairmen and other Liens imposed by law
incurred in the ordinary course of business and (b) Liens for taxes, assessments
or governmental or quasi-governmental charges or claims, in either case, for
sums not yet delinquent or being contested in good faith, if such reserve or
other appropriate provision, if any, as shall be required by GAAP shall have
been made in respect thereof;

(2) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, performance and
return-of-money bonds, development obligations, progress payments, utility
services, developer’s or other obligations to make on-site or off-site
improvements and other similar obligations (exclusive of obligations for the
payment of borrowed money);

(3) Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(4) Liens securing reimbursement obligations with respect to commercial letters
of credit which encumber documents, goods covered thereby and other assets
relating to such letters of credit and products and proceeds thereof;

(5) Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual or warranty requirements of the Parent or any
Restricted Subsidiary, including rights of offset and setoff;

(6) bankers’ Liens, rights of setoff and other similar Liens existing solely
with

 

20



--------------------------------------------------------------------------------

respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Parent or any Restricted Subsidiary, in each case granted in
the ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements; provided that in no case shall any
such Liens secure (either directly or indirectly) the repayment of any
Indebtedness;

(7) leases or subleases, licenses or sublicenses, (or any Liens related thereto)
granted to others that do not materially interfere with the ordinary course of
business of the Parent or any Restricted Subsidiary;

(8) Liens arising from filing Uniform Commercial Code financing statements
regarding leases;

(9) Liens securing all of the Securities and Liens securing any Security
Guarantee;

(10) Liens in favor of the Trustee under and as permitted by this Indenture;

(11) Liens existing on the Bridge Loan Closing Date securing Indebtedness
outstanding on the Bridge Loan Closing Date;

(12) Liens in favor of the Company or a Guarantor;

(13) Liens securing Permitted Indebtedness incurred pursuant to and outstanding
under Section 4.03(b)(1);

(14) Liens securing Indebtedness in an amount not to exceed the greater of
(x) $15.0 million and (y) 1.5% of Consolidated Tangible Assets at the time of
incurrence;

(15) Liens securing Non-Recourse Indebtedness of the Parent or any Restricted
Subsidiary permitted to be incurred under this Indenture; provided, that such
Liens apply only to (a) the property financed out of the net proceeds of such
Non-Recourse Indebtedness within 365 days after the incurrence of such
Non-Recourse Indebtedness and (b) Directly Related Assets;

(16) Liens securing Purchase Money Indebtedness permitted to be incurred under
this Indenture; provided that such Liens apply only to (a) the property
acquired, constructed or improved with the proceeds of such Purchase Money
Indebtedness within 365 days after the incurrence of such Purchase Money
Indebtedness and (b) Directly Related Assets;

(17) Liens securing Acquired Indebtedness permitted to be incurred under this
Indenture; provided that the Liens do not extend to assets not subject to such
Lien at the time of acquisition (other than Directed Related Assets) and are no
more favorable to the lienholders than those securing such Acquired Indebtedness
prior to the incurrence of such Acquired Indebtedness by the Parent or a
Restricted Subsidiary;

 

21



--------------------------------------------------------------------------------

(18) Liens on assets of a Person existing at the time such Person is acquired or
merged with or into or consolidated with the Parent or any such Restricted
Subsidiary (and not created in anticipation or contemplation thereof);

(19) Liens to secure Attributable Indebtedness permitted to be incurred under
this Indenture; provided that any such Lien shall not extend to or cover any
assets of the Parent or any Restricted Subsidiary other than (a) the assets
which are the subject of the Sale and Leaseback Transaction in which the
Attributable Indebtedness is incurred and (b) Directly Related Assets;

(20) Liens securing Indebtedness of Parent or its Restricted Subsidiaries in
respect of Indebtedness of a Joint Venture permitted to be incurred under this
Indenture; provided that, with respect to such Indebtedness, such Liens do not
extend to assets of Parent or its Restricted Subsidiaries other than (x) assets
of the Joint Venture or (y) the Equity Interests held by Parent or a Restricted
Subsidiary in such Joint Venture to the extent that such Liens secure
Indebtedness in respect of such Joint Venture owing to lenders who have also
been granted Liens on assets of such Joint Venture to secure Indebtedness of
such Joint Venture;

(21) Liens to secure Refinancing Indebtedness which is incurred to refinance any
Indebtedness which has been secured by a Lien permitted under this Indenture and
which has been incurred in accordance with the provisions of this Indenture;
provided that in each case such Liens do not extend to any additional assets
(other than Directly Related Assets);

(22) attachment or judgment Liens not giving rise to a Default and which are
being contested in good faith by appropriate proceedings;

(23) easements, rights-of-way, dedications, covenants, conditions, restrictions,
reservations, assessment district and other similar charges or encumbrances not
materially interfering with the ordinary course of business of the Parent and
its Subsidiaries;

(24) zoning restrictions, licenses, restrictions on the use of real property or
minor irregularities in title thereto, which do not materially impair the use of
such real property in the ordinary course of business of the Parent and its
Subsidiaries or the value of such real property for the purpose of such
business;

(25) Liens on Equity Interests in an Unrestricted Subsidiary to the extent that
such Liens secure Indebtedness of such Unrestricted Subsidiary owing to lenders
who have also been granted Liens on assets of such Unrestricted Subsidiary to
secure such Indebtedness;

 

22



--------------------------------------------------------------------------------

(26) any right of first refusal, right of first offer, option, contract or other
agreement to sell an asset; provided such sale is not otherwise prohibited under
this Indenture;

(27) Liens for homeowner and property owner association developments and
assessments;

(28) Licenses of intellectual property granted in the ordinary course of
business and not interfering in any material respect with the ordinary conduct
of business of the Parent or any Restricted Subsidiary;

(29) pledges, deposits and other Liens existing under, or required to be made in
connection with (i) earnest money obligations, escrows or similar purpose
undertakings or indemnifications in connection with any purchase and sale
agreement, (ii) development agreements or other contracts entered into with
governmental authorities (or an entity sponsored by a governmental authority),
in connection with the entitlement of real property or (iii) agreements for the
funding of infrastructure, including in respect of the issuance of community
facility district bonds, metro district bonds, mello-roos bonds and subdivision
improvement bonds, and similar bonding requirements arising in the ordinary
course of business of a homebuilder

(30) Liens, encumbrances or other restrictions not securing Indebtedness
contained in any joint venture agreement entered into by the Parent or any
Restricted Subsidiary with respect to the equity interests issued by the
relevant joint venture or the assets of such joint venture;

(31) assignments of insurance or condemnation proceeds provided to landlords (or
their mortgagees) pursuant to the terms of any lease of property leased by the
Parent or any Restricted Subsidiary, in each case with respect to the property
so leased, and customary Liens and rights reserved in any lease for rent or for
compliance with the terms of such lease; and

(32) Liens on cash pledged to secure deductibles, retentions and other
obligations to insurance providers in the ordinary course of business.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, incorporated or unincorporated association, joint-stock
company, trust, unincorporated organization or government or other agency or
political subdivision thereof or other entity of any kind.

“Plan of Liquidation” with respect to any Person, means a plan that provides
for, contemplates or the effectuation of which is preceded or accompanied by
(whether or not substantially contemporaneously, in phases or otherwise):
(1) the sale, lease, conveyance or other disposition of all or substantially all
of the assets of such Person otherwise than as an entirety or substantially as
an entirety; and (2) the distribution of all or substantially all of the
proceeds of such sale, lease, conveyance or other disposition of all or
substantially all of the remaining assets of such Person to creditors and
holders of Equity Interests of such Person.

 

23



--------------------------------------------------------------------------------

“Preferred Stock”, as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends or distributions, or as to the distribution of assets upon
any voluntary or involuntary liquidation or dissolution of such Person, over
shares of Capital Stock of any other class of such Person.

“principal” means, with respect to the Securities, the principal of, and
premium, if any, on the Securities.

“Purchase Money Indebtedness” means Indebtedness, including Capitalized Lease
Obligations, of the Parent or any Restricted Subsidiary incurred for the purpose
of financing all or any part of the purchase price of property, plant or
equipment used in the business of the Parent or any Restricted Subsidiary or the
cost of installation, construction or improvement thereof; provided, however,
that (1) the amount of such Indebtedness shall not exceed such purchase price or
cost (including financing costs), (2) such Indebtedness shall not be secured by
any asset other than the specified asset being financed or, in the case of real
property or fixtures, including additions and improvements, the real property to
which such asset is attached and Directly Related Assets and (3) such
Indebtedness shall be incurred within 365 days after such acquisition of such
asset by the Parent or such Restricted Subsidiary or such installation,
construction or improvement.

“Qualified Equity Interests” means Equity Interests of the Parent other than
Disqualified Equity Interests.

“Quotation Agent” means the Reference Treasury Dealer selected by the Trustee
after consultation with the Company.

“Rating Agency” means each of Standard & Poor’s Ratings Group, Inc. and Moody’s
Investors Service, Inc. or, if Standard & Poor’s Ratings Group, Inc. or Moody’s
Investors Service, Inc. or both shall cease to rate the Securities, a nationally
recognized statistical rating agency or agencies, as the case may be, selected
by the Company (as certified by a resolution of the Board of Directors) which
shall be substituted for Standard & Poor’s Ratings Group, Inc. or Moody’s
Investors Service, Inc. or both, as the case may be.

“redeem” means to redeem, repurchase, purchase, defease, retire, discharge or
otherwise acquire or retire for value; and “redemption” shall have a correlative
meaning.

“Reference Treasury Dealer” means Credit Suisse Securities (USA) LLC and its
successors and assigns and two other nationally recognized investment banking
firms selected by the Company that are primary U.S. Government securities
dealers.

“Reference Treasury Dealer Quotations” means with respect to each Reference
Treasury Dealer and any redemption date, the average, as determined by the
Trustee, of the bid and asked prices for the Comparable Treasury Issue,
expressed in each case as a percentage of its principal amount, quoted in
writing to the Trustee by such Reference Treasury Dealer at 5:00 p.m., New York
City time, on the third Business Day immediately preceding such redemption date.

 

24



--------------------------------------------------------------------------------

“Refinancing Indebtedness” means Indebtedness of the Parent or a Restricted
Subsidiary issued in exchange for, or the proceeds from the issuance and sale or
disbursement of which are used substantially concurrently to redeem or refinance
in whole or in part, or constituting an amendment of, any Indebtedness of the
Parent or any Restricted Subsidiary (the “Refinanced Indebtedness”) in a
principal amount not in excess of the principal amount of the Refinanced
Indebtedness so repaid or amended (plus the amount of any premium paid, accrued
and unpaid interest and the amount of expenses incurred by the Parent or any
Restricted Subsidiary in connection with such repayment or amendment) (or, if
such Refinancing Indebtedness refinances Indebtedness under a revolving credit
facility or other agreement providing a commitment for subsequent borrowings,
with a maximum commitment not to exceed the maximum commitment under such
revolving credit facility or other agreement); provided that:

(1) if the Refinanced Indebtedness was subordinated to or pari passu with the
Securities or the Security Guarantees, as the case may be, then such Refinancing
Indebtedness, by its terms, is expressly pari passu with (in the case of
Refinanced Indebtedness that was pari passu with) or subordinated in right of
payment to (in the case of Refinanced Indebtedness that was subordinated to) the
Securities or the Security Guarantees, as the case may be, at least to the same
extent as the Refinanced Indebtedness;

(2) the Refinancing Indebtedness is scheduled to mature either (a) no earlier
than the Refinanced Indebtedness being repaid or amended or (b) after the
maturity date of the Securities;

(3) the portion, if any, of the Refinancing Indebtedness that is scheduled to
mature on or prior to the maturity date of the Securities has a Weighted Average
Life to Maturity at the time such Refinancing Indebtedness is incurred that is
equal to or greater than the Weighted Average Life to Maturity of the portion of
the Refinanced Indebtedness being repaid that is scheduled to mature on or prior
to the maturity date of the Securities; and

(4) the Refinancing Indebtedness is secured only to the extent, if at all, and
by the assets, that the Refinanced Indebtedness being repaid, extended or
amended is secured.

“Restricted Payment” means any of the following:

(1) the declaration or payment of any dividend or any other distribution on
Equity Interests of the Parent or any Restricted Subsidiary or any payment made
to the direct or indirect holders (in their capacities as such) of Equity
Interests of the Parent or any Restricted Subsidiary, including any payment in
connection with any merger or consolidation involving the Parent or the Company,
but excluding (a) dividends or distributions payable solely in Qualified Equity
Interests and (b) in the case of Restricted Subsidiaries, dividends or
distributions payable to the Parent or to a Restricted Subsidiary and pro rata
dividends or distributions payable to minority stockholders of any Restricted
Subsidiary;

(2) the redemption of any Equity Interests of the Parent or any Restricted
Subsidiary, including any payment in connection with any merger or consolidation
involving the Parent or the Company, but excluding any such Equity Interests
held by the Parent or any Restricted Subsidiary;

 

25



--------------------------------------------------------------------------------

(3) any Investment other than a Permitted Investment; or

(4) any payment on or with respect to, or redemption of, any Subordinated
Indebtedness of the Company or any Subsidiary Guarantor (excluding any
intercompany Indebtedness between or among the Parent and any of its Restricted
Subsidiaries), except (i) a payment of interest or principal at the Stated
Maturity thereof or (ii) the redemption of any such Subordinated Indebtedness
purchased in anticipation of satisfying a sinking fund obligation, principal
installment or payment at final maturity, in each case due within one year of
the date of purchase, repurchase or other acquisition

“Restricted Subsidiary” means any Subsidiary of the Parent other than an
Unrestricted Subsidiary.

“Sale and Leaseback Transaction” means, with respect to any Person, an
arrangement with any bank, insurance company or other lender or investor or to
which such lender or investor is a party, providing for the leasing by such
Person of any asset of such Person which has been or is being sold or
transferred by such Person to such lender or investor or to any Person to whom
funds have been or are to be advanced by such lender or investor on the security
of such asset.

“SEC” means the U.S. Securities and Exchange Commission.

“Secretary’s Certificate” means a certificate signed by the Secretary of the
Parent.

“Securities Act” means the U.S. Securities Act of 1933, as amended.

“Security Guarantee” means the guarantee of the Securities executed by each
Guarantor and the notation thereof executed pursuant to the provisions of this
Indenture.

“Significant Subsidiary” means (1) any Restricted Subsidiary (other than the
Company) that would be a “significant subsidiary” as defined in Regulation S-X
promulgated pursuant to the Securities Act as such Regulation is in effect on
the Bridge Loan Closing Date and (2) any Restricted Subsidiary (other than the
Company) that, when aggregated with all other Restricted Subsidiaries (other
than the Company) that are not otherwise Significant Subsidiaries and as to
which any event described in Section 6.01(7) or (8) has occurred and is
continuing, would constitute a Significant Subsidiary under clause (1) of this
definition.

“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the final payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase of such
security at the option of the holder thereof upon the happening of any
contingency beyond the control of the issuer unless such contingency has
occurred).

 

26



--------------------------------------------------------------------------------

“Subordinated Indebtedness” means Indebtedness of the Company or any Guarantor
that is subordinated in right of payment to the Securities or the Security
Guarantees, respectively.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity that is or
is required to be consolidated in the consolidated financial statements of such
Person in accordance with GAAP. Unless otherwise specified, “Subsidiary” refers
to a Subsidiary of the Parent.

“Subsidiary Guarantor” means any Guarantor other than the Parent.

“TIA” means the Trust Indenture Act of 1939 (15 U.S.C. §§ 77aaa-77bbbb) as in
effect on the date of this Indenture.

“Trustee” means the party named as such in this Indenture until a successor
replaces it and, thereafter, means the successor.

“Trust Officer” means the Chairman of the Board, the President or any other
officer or assistant officer of the Trustee assigned by the Trustee to
administer its corporate trust matters.

“Uniform Commercial Code” means the New York Uniform Commercial Code as in
effect from time to time.

“Unrestricted Subsidiary” means (1) any Subsidiary that at the time of
determination shall be designated an Unrestricted Subsidiary by the Board of
Directors of the Parent in accordance with Section 4.11 and (2) any Subsidiary
of an Unrestricted Subsidiary.

“U.S. Government Obligations” means direct non-callable obligations of, or
obligations guaranteed by, the United States of America for the payment of which
guarantee or obligations the full faith and credit of the United States is
pledged.

“Voting Stock” with respect to any Person, means securities of any class of
Equity Interests of such Person entitling the holders thereof (whether at all
times or only so long as no senior class of stock or other relevant equity
interest has voting power by reason of any contingency) to vote in the election
of members of the board of directors of such Person.

“Weighted Average Life to Maturity” when applied to any Indebtedness at any
date, means the number of years obtained by dividing (1) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payment of principal, including
payment at final maturity, in respect thereof by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (2) the then outstanding principal amount of such
Indebtedness.

“Wholly Owned Restricted Subsidiary” means a Restricted Subsidiary of which 100%
of the Equity Interests (except for directors’ qualifying shares or certain
minority interests owned by other Persons solely due to local law requirements
that there be more than one stockholder, but which interest is not in excess of
what is required for such purpose) are owned directly by the Parent or through
one or more Wholly-Owned Restricted Subsidiaries.

 

27



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary” means a Subsidiary of which 100% of the Equity
Interests (except for directors’ qualifying shares or certain minority interests
owned by other Persons solely due to local law requirements that there be more
than one stockholder, but which interest is not in excess of what is required
for such purpose) are owned directly by the Parent or through one or more
Wholly-Owned Subsidiaries.

 

28



--------------------------------------------------------------------------------

SECTION 1.02. Other Definitions.

 

Term

  

Defined in
Section

“Affiliate Transaction”

   4.07(a)

“Asset Sale Offer”

   4.06(c)

“Bankruptcy Law”

   6.01

“Change of Control Offer”

   4.10(b)

“covenant defeasance option”

   8.01(b)

“Custodian”

   6.01

“Designation”

   4.11

“Designation Amount”

   4.11

“Event of Default”

   6.01

“Excess Proceeds”

   4.06(c)

“Guaranteed Obligations”

   10.01

“legal defeasance option”

   8.01(b)

“Mortgage Subsidiary”

   4.03(b)(13)

“Paying Agent”

   2.03

“Permitted Indebtedness”

   4.03(b)

“Ratio Exception”

   4.03(a)

“Redesignation”

   4.11

“Registrar”

   2.03

“Reinstatement Date”

   4.08(b)

“Restricted Payments Basket”

   4.04(a)(3)

“Suspension Date”

   4.08(a)

“Successor”

   5.01(a)(1)

“Triggering Lien”

   4.12

 

29



--------------------------------------------------------------------------------

SECTION 1.03. Incorporation by Reference of Trust Indenture Act. This Indenture
is subject to the mandatory provisions of the TIA which are incorporated by
reference in and made a part of this Indenture. The following TIA terms have the
following meanings:

“Commission” means the SEC;

“indenture securities” means the Securities and the Security Guarantees;

“indenture security holder” means a Securityholder;

“indenture to be qualified” means this Indenture;

“indenture trustee” or “institutional trustee” means the Trustee; and

“obligor” on the indenture securities means the Company, each Guarantor and any
other obligor on the Securities.

All other TIA terms used in this Indenture that are defined by the TIA, defined
by TIA reference to another statute or defined by SEC rule have the meanings
assigned to them by such definitions.

SECTION 1.04. Rules of Construction. Unless the context otherwise requires:

(1) a term has the meaning assigned to it;

(2) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

(3) “or” is not exclusive;

(4) “including” means including without limitation;

(5) words in the singular include the plural and words in the plural include the
singular;

(6) Indebtedness shall not be considered subordinate in right of payment to any
other Indebtedness solely by virtue of being unsecured, secured with a subset of
the collateral securing such other Indebtedness or with different collateral,
secured to a lesser extent or secured with lower priority, by virtue of
structural subordination, by virtue of maturity date, order of payment or order
of application of funds, or by virtue of not being guaranteed by all guarantors
of such other Indebtedness, and any subordination in right of payment must be
pursuant to a written agreement or instrument;

 

30



--------------------------------------------------------------------------------

(7) the principal amount of any noninterest bearing or other discount security
at any date shall be the principal amount thereof that would be shown on a
balance sheet of the issuer dated such date prepared in accordance with GAAP;

(8) the principal amount of any Preferred Stock shall be (A) the maximum
liquidation value of such Preferred Stock or (B) the maximum mandatory
redemption or mandatory repurchase price with respect to such Preferred Stock,
whichever is greater; and

(9) all references to the date the Securities were originally issued shall refer
to the Issue Date.

ARTICLE 2

THE SECURITIES

SECTION 2.01. Form and Dating. Provisions relating to the Initial Securities,
the Private Exchange Securities and the Exchange Securities are set forth in the
Rule 144A/Regulation S Appendix attached hereto (the “Appendix”) which is hereby
incorporated in, and expressly made part of, this Indenture. The Initial
Securities and the Trustee’s certificate of authentication shall be
substantially in the form of Exhibit 1 to the Appendix which is hereby
incorporated in, and expressly made a part of, this Indenture. The Exchange
Securities, the Private Exchange Securities and the Trustee’s certificate of
authentication shall be substantially in the form of Exhibit A, which is hereby
incorporated in and expressly made a part of this Indenture. The Securities may
have notations, legends or endorsements required by law, stock exchange rule,
agreements to which the Company is subject, if any, or usage (provided that any
such notation, legend or endorsement is in a form acceptable to the Company).
Each Security shall be dated the date of its authentication. The terms of the
Securities set forth in the Appendix and Exhibit A are part of the terms of this
Indenture.

SECTION 2.02. Execution and Authentication. Two Officers shall sign the
Securities for the Company by manual or facsimile signature.

If an Officer whose signature is on a Security no longer holds that office at
the time the Trustee authenticates the Security, the Security shall be valid
nevertheless.

A Security shall not be valid until an authorized signatory of the Trustee
manually signs the certificate of authentication on the Security. The signature
shall be conclusive evidence that the Security has been authenticated under this
Indenture.

On the Issue Date, the Trustee shall authenticate and deliver $—,000,000 of
9.25% Senior Notes Due 2022 and, at any time and from time to time thereafter,
the Trustee shall authenticate and deliver Securities for original issue in an
aggregate principal amount specified in such order, in each case upon a written
order of the Company signed by two Officers or by an Officer and either an
Assistant Treasurer or an Assistant Secretary of the Company. Such order shall
specify the amount of the Securities to be authenticated and the date on which
the original issue of Securities is to be authenticated and, in the case of an
issuance of Additional Securities pursuant to Section 2.13 after the Issue Date,
shall certify that such issuance is in compliance with Section 4.03.

 

31



--------------------------------------------------------------------------------

The Trustee may appoint an authenticating agent reasonably acceptable to the
Company to authenticate the Securities. Unless limited by the terms of such
appointment, an authenticating agent may authenticate Securities whenever the
Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent. An authenticating agent has the
same rights as any Registrar, Paying Agent or agent for service of notices and
demands.

SECTION 2.03. Registrar and Paying Agent. The Company shall maintain an office
or agency where Securities may be presented for registration of transfer or for
exchange (the “Registrar”) and an office or agency where Securities may be
presented for payment (the “Paying Agent”). The Registrar shall keep a register
of the Securities and of their transfer and exchange. The Company may have one
or more co-registrars and one or more additional paying agents. The term “Paying
Agent” includes any additional paying agent.

The Company shall enter into an appropriate agency agreement with any Registrar,
Paying Agent or co-registrar not a party to this Indenture, which shall
incorporate the terms of the TIA. The agreement shall implement the provisions
of this Indenture that relate to such agent. The Company shall notify the
Trustee of the name and address of any such agent. If the Company fails to
maintain a Registrar or Paying Agent, the Trustee shall act as such and shall be
entitled to appropriate compensation therefor pursuant to Section 7.07. The
Company or any Wholly Owned Restricted Subsidiary incorporated or organized
within The United States of America may act as Paying Agent, Registrar,
co-registrar or transfer agent.

The Company initially appoints the Trustee as Registrar and Paying Agent in
connection with the Securities.

SECTION 2.04. Paying Agent To Hold Money in Trust. Prior to each due date of the
principal and interest on any Security, the Company shall deposit with the
Paying Agent a sum sufficient to pay such principal and interest when so
becoming due. The Company shall require each Paying Agent (other than the
Trustee) to agree in writing that the Paying Agent shall hold in trust for the
benefit of Securityholders or the Trustee all money held by the Paying Agent for
the payment of principal of or interest on the Securities and shall notify the
Trustee of any default by the Company in making any such payment. If the Company
or a Subsidiary acts as Paying Agent, it shall segregate the money held by it as
Paying Agent and hold it as a separate trust fund. The Company at any time may
require a Paying Agent to pay all money held by it to the Trustee and to account
for any funds disbursed by the Paying Agent. Upon complying with this
Section 2.04, the Paying Agent shall have no further liability for the money
delivered to the Trustee.

SECTION 2.05. Securityholder Lists. The Trustee shall preserve in as current a
form as is reasonably practicable the most recent list available to it of the
names and addresses of Securityholders. If the Trustee is not the Registrar, the
Company shall furnish, or cause the Registrar to furnish, to the Trustee, in
writing at least five Business Days before each interest payment date and at
such other times as the Trustee may request in writing, a list in such form and
as of such date as the Trustee may reasonably require of the names and addresses
of Securityholders.

 

32



--------------------------------------------------------------------------------

SECTION 2.06. Transfer and Exchange. The Securities shall be issued in
registered form and shall be transferable only upon the surrender of a Security
for registration of transfer. When a Security is presented to the Registrar or a
co-registrar with a request to register a transfer, the Registrar shall register
the transfer as requested if the requirements of this Indenture and
Section 8-401(1) of the Uniform Commercial Code are met. When Securities are
presented to the Registrar or a co-registrar with a request to exchange them for
an equal principal amount of Securities of other denominations, the Registrar
shall make the exchange as requested if the same requirements are met. Without
the prior consent of the Company, the Registrar is not required (1) to register
the transfer of or exchange any Security selected for redemption, (2) to
register the transfer of or exchange any Security for a period of 15 days before
a selection of Securities to be redeemed or (3) to register the transfer or
exchange of a Security between a record date and the next succeeding interest
payment date.

SECTION 2.07. Replacement Securities. If a mutilated Security is surrendered to
the Registrar or if the Holder of a Security claims that the Security has been
lost, destroyed or wrongfully taken, the Company shall issue and the Trustee
shall authenticate a replacement Security if the requirements of Section 8-405
of the Uniform Commercial Code are met and the Holder satisfies any other
reasonable requirements of the Trustee. If required by the Trustee or the
Company, such Holder shall furnish an indemnity bond sufficient in the judgment
of the Company and the Trustee to protect the Company, the Trustee, the Paying
Agent, the Registrar and any co-registrar from any loss which any of them may
suffer if a Security is replaced. The Company and the Trustee may charge the
Holder for their expenses in replacing a Security.

Every replacement Security is an additional Obligation of the Company.

SECTION 2.08. Outstanding Securities. Securities outstanding at any time are all
Securities authenticated by the Trustee except for those canceled by it, those
delivered to it for cancellation and those described in this Section as not
outstanding. A Security does not cease to be outstanding because the Company or
an Affiliate of the Company holds the Security.

If a Security is replaced pursuant to Section 2.07, it ceases to be outstanding
unless the Trustee and the Company receive proof satisfactory to them that the
replaced Security is held by a protected purchaser (as defined in Section 8-303
of the Uniform Commercial Code).

If the Paying Agent segregates and holds in trust, in accordance with this
Indenture, on a redemption date or maturity date money sufficient to pay all
principal and interest payable on that date with respect to the Securities (or
portions thereof) to be redeemed or maturing, as the case may be, then on and
after that date such Securities (or portions thereof) cease to be outstanding
and interest on them ceases to accrue.

SECTION 2.09. Temporary Securities. Until definitive Securities are ready for
delivery, the Company may prepare and the Trustee shall authenticate temporary
Securities. Temporary Securities shall be substantially in the form of
definitive Securities but may have

 

33



--------------------------------------------------------------------------------

variations that the Company considers appropriate for temporary Securities.
Without unreasonable delay, the Company shall prepare and the Trustee shall
authenticate definitive Securities and deliver them in exchange for temporary
Securities.

SECTION 2.10. Cancellation. The Company at any time may deliver Securities to
the Trustee for cancellation. The Registrar and the Paying Agent shall forward
to the Trustee any Securities surrendered to them for registration of transfer,
exchange or payment. The Trustee and no one else shall cancel and destroy
(subject to the record retention requirements of the Exchange Act) all
Securities surrendered for registration of transfer, exchange, payment or
cancellation and deliver a certificate of such destruction to the Company unless
the Company directs the Trustee to deliver canceled Securities to the Company.
The Company may not issue new Securities to replace Securities it has redeemed,
paid or delivered to the Trustee for cancellation.

SECTION 2.11. Defaulted Interest. If the Company defaults in a payment of
interest on the Securities, the Company shall pay defaulted interest (plus
interest on such defaulted interest to the extent lawful) in any lawful manner.
The Company may pay the defaulted interest to the Persons who are
Securityholders on a subsequent special record date. The Company shall fix or
cause to be fixed any such special record date and payment date to the
reasonable satisfaction of the Trustee and shall promptly mail to each
Securityholder a notice that states the special record date, the payment date
and the amount of defaulted interest to be paid.

SECTION 2.12. CUSIP Numbers, ISINs, etc. The Company in issuing the Securities
may use “CUSIP” numbers, ISINs and “Common Code” numbers (in each case if then
generally in use) and, if so, the Trustee shall use “CUSIP” numbers, ISINs and
“Common Code” numbers in notices of redemption as a convenience to Holders;
provided, however, that any such notice may state that no representation is made
as to the correctness of such numbers either as printed on the Securities or as
contained in any notice of a redemption and that reliance may be placed only on
the other identification numbers printed on the Securities, and any such
redemption shall not be affected by any defect in or omission of such numbers.
The Company shall advise the Trustee in writing of any change in any “CUSIP”
numbers, ISINs or “Common Code” numbers applicable to the Securities.

SECTION 2.13. Issuance of Additional Securities. After the Issue Date, the
Company shall be entitled, subject to its compliance with Section 4.03, to issue
Additional Securities under this Indenture, which Securities shall have
identical terms as the Initial Securities issued on the Issue Date, other than
with respect to the date of issuance and issue price. All the Securities issued
under this Indenture shall be treated as a single class for all purposes of this
Indenture including waivers, amendments, redemptions and offers to purchase.

 

34



--------------------------------------------------------------------------------

With respect to any Additional Securities, the Company shall set forth in a
resolution of the Board of Directors and an Officers’ Certificate, a copy of
each which shall be delivered to the Trustee, the following information:

(1) the aggregate principal amount of such Additional Securities to be
authenticated and delivered pursuant to this Indenture and the provision of
Section 4.03 that the Company is relying on to issue such Additional Securities;

(2) the issue price, the issue date and the CUSIP number of such Additional
Securities; provided, however, that a separate CUSIP number will be issued for
any Additional Securities unless the Securities and the Additional Securities
are fungible for U.S. federal income tax purposes; and

(3) whether such Additional Securities shall be Initial Securities or shall be
issued in the form of Exchange Securities as set forth in Exhibit A.

ARTICLE 3

REDEMPTION

SECTION 3.01. Notices to Trustee. If the Company elects to redeem Securities
pursuant to paragraph 5 of the Securities, it shall notify the Trustee in
writing of the redemption date, the principal amount of Securities to be
redeemed and the paragraph of the Securities pursuant to which the redemption
will occur.

The Company shall give each notice to the Trustee provided for in this Section
at least 60 days before the redemption date unless the Trustee consents to a
shorter period. Such notice shall be accompanied by an Officers’ Certificate and
an Opinion of Counsel from the Company to the effect that such redemption will
comply with the conditions herein.

SECTION 3.02. Selection of Securities to Be Redeemed. If fewer than all the
Securities are to be redeemed, the Trustee shall select the Securities to be
redeemed in compliance with the requirements of the principal national
securities exchange, if any, on which the Securities are listed; or if the
Securities are not then listed on a national security exchange, on a pro rata
basis, by lot or by such method as the Trustee shall deem fair and appropriate.
The Trustee shall make the selection from outstanding Securities not previously
called for redemption. The Trustee may select for redemption portions of the
principal of Securities that have denominations larger than $2,000. Securities
and portions of them the Trustee selects shall be in principal amounts of $2,000
or any greater integral multiple of $1,000 thereof. Provisions of this Indenture
that apply to Securities called for redemption also apply to portions of
Securities called for redemption. The Trustee shall notify the Company promptly
of the Securities or portions of Securities to be redeemed.

SECTION 3.03. Notice of Redemption. At least 30 days but not more than 60 days
before a date for redemption of Securities, the Company shall mail a notice of
redemption by first-class mail to each Holder of Securities to be redeemed at
such Holder’s registered address, except that redemption notices may be mailed
more than 60 days prior to the redemption date if the notice is issued in
connection with a defeasance of the Securities or a satisfaction and discharge
of this Indenture. Any inadvertent defect in the notice of redemption, including
an inadvertent failure to give notice, to any Holder selected for redemption
shall not impair or affect the validity of the redemption of any other Security
redeemed in accordance with provisions of this Indenture.

 

35



--------------------------------------------------------------------------------

The notice shall identify the Securities to be redeemed and shall state:

(1) the redemption date;

(2) the redemption price;

(3) the name and address of the Paying Agent;

(4) that Securities called for redemption must be surrendered to the Paying
Agent to collect the redemption price;

(5) if fewer than all the outstanding Securities are to be redeemed, the
identification and principal amounts of the particular Securities to be
redeemed;

(6) that, unless the Company defaults in making such redemption payment,
interest on Securities (or portion thereof) called for redemption ceases to
accrue on and after the redemption date;

(7) the “CUSIP” number, ISIN or “Common Code” number, if any, printed on the
Securities being redeemed; and

(8) that no representation is made as to the correctness or accuracy of the
“CUSIP” number, ISIN, or “Common Code” number, if any, listed in such notice or
printed on the Securities.

At the Company’s request, the Trustee shall give the notice of redemption in the
Company’s name and at the Company’s expense. In such event, the Company shall
provide the Trustee with the information required by this Section.

SECTION 3.04. Effect of Notice of Redemption. Once notice of redemption is
mailed, Securities called for redemption become due and payable on the
redemption date and at the redemption price stated in the notice. Upon surrender
to the Paying Agent, such Securities shall be paid at the redemption price
stated in the notice, plus accrued interest to the redemption date (subject to
the right of Holders of record on the relevant record date to receive interest
due on the related interest payment date), and such Securities shall be canceled
by the Trustee. Failure to give notice or any defect in the notice to any Holder
shall not affect the validity of the notice to any other Holder.

SECTION 3.05. Deposit of Redemption Price. Prior to the redemption date, the
Company shall deposit with the Paying Agent (or, if the Company or a Subsidiary
is the Paying Agent, shall segregate and hold in trust) money sufficient to pay
the redemption price of and accrued interest on all Securities to be redeemed on
that date other than Securities or portions of Securities called for redemption
which have been delivered by the Company to the Trustee for cancellation.

SECTION 3.06. Securities Redeemed in Part. Upon surrender of a Security that is
redeemed in part, the Company shall execute and the Trustee shall authenticate
for the Holder (at the Company’s expense) a new Security equal in principal
amount to the unredeemed portion of the Security surrendered.

 

36



--------------------------------------------------------------------------------

ARTICLE 4

COVENANTS

SECTION 4.01. Payment of Securities. The Company shall promptly pay the
principal of and interest on the Securities on the dates and in the manner
provided in the Securities and in this Indenture. Principal and interest shall
be considered paid on the date due if on such date the Trustee or the Paying
Agent holds in accordance with this Indenture money sufficient to pay all
principal and interest then due.

The Company shall pay interest on overdue principal at the rate specified
therefor in the Securities, and it shall pay interest on overdue installments of
interest at the same rate to the extent lawful.

SECTION 4.02. Reports to Holders. Whether or not required by the SEC, the Parent
shall furnish to the Holders of Securities, within the time periods specified in
the SEC’s rules and regulations (including any grace periods or extensions
permitted by the SEC): (1) all quarterly and annual financial information that
would be required to be contained in a filing with the SEC on Forms 10-Q and
10-K if the Parent were required to file these Forms, including a “Management’s
Discussion and Analysis of Financial Condition and Results of Operations” and,
with respect to the annual information only, an audit report on the annual
financial statements by the Parent’s certified independent accountants and
(2) all current reports that would be required to be filed with the SEC on Form
8-K if the Parent were required to file these reports.

In addition, whether or not required by the SEC, the Parent shall file a copy of
all of the information and reports referred to in clauses (1) and (2) of this
Section 4.02 with the SEC for public availability within the time periods
specified in the SEC’s rules and regulations (unless the SEC will not accept the
filing) and make the information available to securities analysts and
prospective investors upon request.

At any time that there shall be one or more Unrestricted Subsidiaries that, in
the aggregate, hold more than 15.0% of Consolidated Tangible Assets, the
quarterly and annual financial information required by the preceding paragraph
shall include a reasonably detailed presentation, either on the face of the
financial statements or in the footnotes thereto of the financial condition and
results of operations of the Parent and its Restricted Subsidiaries separate
from the financial condition and results of operations of the Unrestricted
Subsidiaries.

In addition, for so long as any Securities remain outstanding, if at any time
the Parent is not required to file with the SEC the reports required by the
preceding paragraphs, it shall furnish to the Holders of the Securities and
prospective investors, upon their request, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.

 

37



--------------------------------------------------------------------------------

In addition, the Parent shall: (1) hold a quarterly conference call to discuss
the information contained in the reports not later than ten business days from
the time Parent furnishes the reports to the trustee and (2) no fewer than three
business days prior to the date of the conference call required to be held in
accordance with clause (1) of this Section 4.02, issue a press release to the
appropriate U.S. wire services announcing the time and date of such conference
call and directing the holders or beneficial owners of, and prospective
investors in, the securities and securities analysts and market makers to
contact an individual at the Parent (for whom contact information shall be
provided in such press release) to obtain the reports and information on how to
access such conference call.

The Company will also deliver to the Trustee, within 90 days after the end of
each fiscal year, an Officers’ Certificate stating that, to the signing
Officers’ knowledge, no Default has occurred under this Indenture, or, if a
Default has occurred, what action the Company and/or Guarantors are taking or
propose to take with respect thereto.

SECTION 4.03. Limitations on Additional Indebtedness. (a) The Parent shall not,
and shall not permit any Restricted Subsidiary to, directly or indirectly, incur
any Indebtedness; provided, however, Parent, the Company or any Subsidiary
Guarantor may incur additional Indebtedness (including Acquired Indebtedness) if
no Default shall have occurred and be continuing at the time of or as a
consequence of the incurrence of the Indebtedness and if, after giving effect
thereto, either (a) the Consolidated Fixed Charge Coverage Ratio would be at
least 2.00 to 1.00 or (b) the ratio of Consolidated Indebtedness to Consolidated
Tangible Net Worth would be less than 3.00 to 1.00 (either (a) or (b), the
“Ratio Exception”)).

(b) Notwithstanding Section 4.03(a), so long as no Default shall have occurred
and be continuing at the time of or as a consequence of the incurrence of the
following Indebtedness, each of the following shall be permitted (the “Permitted
Indebtedness”):

(1) the incurrence by the Company or any Subsidiary Guarantor (and the Guarantee
thereof by the Parent, the Company or any such Subsidiary Guarantor) of
Indebtedness (including Refinancing Indebtedness) under Credit Facilities in an
aggregate principal amount at any one time outstanding under this
Section 4.03(b)(1) (with letters of credit being deemed to have a principal
amount equal to the maximum potential liability of the Company and its
Restricted Subsidiaries thereunder) not to exceed the greater of $200,000,000
and 20% of Consolidated Tangible Assets;

(2) (i) the Securities and the Security Guarantees issued on the Issue Date,
(ii) any Securities (and related Security Guarantees) issued after the Issue
Date in exchange for Bridge Loans as provided in the Bridge Loan Agreement, and
(iii) and, in each case, the Exchange Securities and Security Guarantees issued
in exchange therefor;

(3) Indebtedness of the Parent, the Company and the Guarantors to the extent
outstanding on the Bridge Loan Closing Date (other than Indebtedness referred to
in Section 4.03(b)(1) and (2)), including the Bridge Loans and the Guarantees in
respect thereof;

 

38



--------------------------------------------------------------------------------

(4) Indebtedness of the Parent and the Restricted Subsidiaries under Hedging
Obligations; provided that (a) such Hedging Obligations relate to payment
obligations on Indebtedness otherwise permitted to be incurred by this
Section 4.03, and (b) the notional principal amount of such Hedging Obligations
at the time incurred does not exceed the principal amount of the Indebtedness to
which such Hedging Obligations relate;

(5) Indebtedness of the Parent owed to a Restricted Subsidiary and Indebtedness
of any Restricted Subsidiary owed to the Parent or any other Restricted
Subsidiary; provided, however, that (a) any Indebtedness of the Parent or the
Company owed to a Restricted Subsidiary that is not a Subsidiary Guarantor is
unsecured and subordinated, pursuant to a written agreement, to the Parent or
the Company’s obligations under this Indenture and the Securities and (b) upon
any such Restricted Subsidiary ceasing to be a Restricted Subsidiary or such
Indebtedness being owed to any Person other than the Parent or a Restricted
Subsidiary, such Restricted Subsidiary shall be deemed to have incurred
Indebtedness not permitted by this Section 4.03(b)(5);

(6) Indebtedness in respect of bid, performance or surety bonds issued for the
account of the Parent or any Restricted Subsidiary in the ordinary course of
business, including guarantees or obligations of the Parent or any Restricted
Subsidiary with respect to letters of credit supporting such bid, performance or
surety obligations (in each case other than for an obligation for money
borrowed);

(7) Purchase Money Indebtedness incurred by the Parent or any Restricted
Subsidiary, in an aggregate amount not to exceed at any time outstanding
$25,000,000;

(8) Non-Recourse Indebtedness of the Parent or any Restricted Subsidiary
incurred for the acquisition, development and/or improvement of real property
and secured by Liens only on such real property and Directly Related Assets;

(9) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five Business Days of incurrence;

(10) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(11) Refinancing Indebtedness with respect to Indebtedness incurred pursuant to
the Ratio Exception, Section 4.03(b) (2) or (3) or this Section 4.03(b)(11);

(12) the guarantee by the Parent or any Restricted Subsidiary of Indebtedness
(other than Indebtedness incurred pursuant to Section 4.03(b)(8), (13) or
(16) or, in the case of the guarantee by a Restricted Subsidiary that is not a
Guarantor, pursuant to the Ratio Exception or Section 4.03(b)(1)) of a
Restricted Subsidiary, in the case of the Parent, or of the Parent, Company or
another Restricted Subsidiary, in the case of a Restricted Subsidiary, in either
case, that was permitted to be incurred by another provision of this
Section 4.03;

 

39



--------------------------------------------------------------------------------

(13) Indebtedness of any Restricted Subsidiary engaged primarily in the mortgage
origination and lending business (a “Mortgage Subsidiary”) under warehouse lines
of credit and repurchase agreements, and Indebtedness secured by mortgage loans
and related assets of such Restricted Subsidiary, in each case incurred in the
ordinary course of such business; provided that the only legal recourse for
collection of obligations owing on such Indebtedness is against such Restricted
Subsidiary, any other Mortgage Subsidiary and their respective assets;

(14) (x) Indebtedness of the Parent, the Company or any Subsidiary Guarantor
incurred to finance an acquisition or merger or (y) Acquired Indebtedness of the
Parent, the Company or any Restricted Subsidiary; provided, however, that in
either case, after giving effect to the transactions that result in the
incurrence or issuance thereof, on a pro forma basis, (a) the Parent would have
been able to incur at least $1.00 of additional Indebtedness pursuant to the
Ratio Exception, (b) the Consolidated Fixed Charge Coverage Ratio of the Parent
is greater than such ratio immediately prior to such acquisition or merger, or
(c) the ratio of Consolidated Indebtedness to Consolidated Tangible Net Worth of
the Parent is less than such ratio immediately prior to such acquisition or
merger;

(15) Indebtedness of the Parent, Company or any Subsidiary Guarantor in an
aggregate amount not to exceed the greater of $40,000,000 and 4.0% of
Consolidated Tangible Assets at any time outstanding; and

(16) (x) Security Guarantees by Parent or any of its Restricted Subsidiaries in
respect of Indebtedness incurred by Joint Ventures, and (y) GP Indebtedness of
Parent or its Restricted Subsidiaries in respect of Joint Ventures, in an
aggregate amount at any time outstanding under this Section 4.03(b)(16) not to
exceed the greater of $40,000,000 and 4% of Consolidated Tangible Assets at the
time of incurrence.

(c) For purposes of determining compliance with this Section 4.03, in the event
that an item of Indebtedness meets the criteria of more than one of the
categories of Permitted Indebtedness described in Section 4.03(b)(1) through
(16) or is entitled to be incurred pursuant to the Ratio Exception, the Parent
shall, in its sole discretion, classify such item of Indebtedness and may divide
and classify such Indebtedness in more than one of the types of Indebtedness
described.

SECTION 4.04. Limitations on Restricted Payments. (a) The Parent shall not, and
shall not permit any Restricted Subsidiary to, directly or indirectly, make any
Restricted Payment unless:

(1) no Default or Event of Default shall have occurred and be continuing at the
time of or immediately after giving effect to such Restricted Payment;

(2) immediately after giving effect to such Restricted Payment, the Parent could
incur at least $1.00 of additional Indebtedness pursuant to the Ratio Exception;
and

 

40



--------------------------------------------------------------------------------

(3) the amount of such Restricted Payment, when added to the aggregate amount of
all other Restricted Payments made after November 8, 2012 (other than Restricted
Payments made pursuant to Section 4.04(b) (2), (3), (4), (5), (6), or (7)), does
not exceed the sum (the “Restricted Payments Basket”) of (without duplication):

(A) 50% of Consolidated Net Income for the period (taken as one accounting
period) from October 1, 2012 to and including the last day of the fiscal quarter
ended immediately prior to the date of such calculation for which consolidated
financial statements are available (or, if such Consolidated Net Income shall be
a deficit, minus 100% of such aggregate deficit), plus

(B) 100% of the aggregate net cash proceeds or the Fair Market Value (as
determined by the Board of Directors of Parent) of any assets to be used in a
Permitted Business received by the Parent either (x) as contributions to the
common equity of the Parent after November 8, 2012 or (y) from the issuance and
sale of Qualified Equity Interests after November 8, 2012, plus

(C) the aggregate amount by which Indebtedness of the Parent or any Restricted
Subsidiary is reduced on the Parent’s balance sheet upon the conversion or
exchange (other than by a Subsidiary of the Parent) of Indebtedness issued
subsequent to November 8, 2012 into Qualified Equity Interests (less the amount
of any cash, or the fair value of assets, distributed by the Parent or any
Restricted Subsidiary upon such conversion or exchange), plus

(D) in the case of the disposition or repayment of or return on any Investment
that was treated as a Restricted Payment made after November 8, 2012, an amount
(to the extent not included in the computation of Consolidated Net Income) equal
to the lesser of (i) the return of capital with respect to such Investment and
(ii) the amount of such Investment that was treated as a Restricted Payment, in
either case, less the cost of the disposition of such Investment and net of
taxes, plus

(E) upon a Redesignation of an Unrestricted Subsidiary as a Restricted
Subsidiary, the lesser of (i) the Fair Market Value of the Parent’s
proportionate interest in such Subsidiary immediately following such
Redesignation, and (ii) the aggregate amount of the Parent’s Investments in such
Subsidiary to the extent such Investments reduced the amount available for
subsequent Restricted Payments under this Section 4.04(a)(E) and were not
previously repaid or otherwise reduced, plus

(F) 100% of the principal amount of, or, if issued at a discount, the accreted
value of, any guarantee by the Parent or any Restricted Subsidiary incurred
after November 8, 2012 that is subsequently released (other than due to a
payment on such guarantee), but only to the extent that such guarantee was
treated as a Restricted Payment pursuant to this paragraph (a) when made.

 

41



--------------------------------------------------------------------------------

(b) The provisions of Section 4.04(a) shall not prohibit:

(1) the payment by the Parent or any Restricted Subsidiary of any dividend or
similar distribution within 60 days after the date of declaration thereof, if on
the date of declaration the payment would have complied with the provisions of
this Indenture;

(2) the making of any Restricted Payment in exchange for, or out of the proceeds
of the substantially concurrent issuance and sale of, Qualified Equity Interests
(other than to the Parent or any of its Subsidiaries);

(3) the repurchase, redemption, defeasance or other acquisition or retirement
for value of Subordinated Indebtedness of the Parent or any Restricted
Subsidiary in exchange for, or out of the proceeds of the substantially
concurrent incurrence of, Refinancing Indebtedness permitted to be incurred
under Section 4.03 and the other terms of this Indenture;

(4) the repurchase, redemption, defeasance or other acquisition or retirement
for value of Equity Interests of the Parent held by officers, directors or
employees or former officers, directors or employees (or their transferees,
estates or beneficiaries under their estates), upon their bankruptcy or petition
for bankruptcy, death, disability, retirement, severance or termination of
employment or service or any other repurchase event set forth in a written
agreement between Parent and such individual evidencing such Equity Interest as
of the Bridge Loan Closing Date; provided that the aggregate cash consideration
paid for all such redemptions shall not exceed $4,000,000 during any calendar
year;

(5) repurchases of Equity Interests deemed to occur upon the exercise of stock
options or stock appreciation rights if the Equity Interests represents a
portion of the exercise price thereof;

(6) the repurchase of Equity Interests upon vesting of restricted stock,
restricted stock units, performance share units or similar equity incentives to
satisfy tax withholding or similar tax obligations with respect thereto; or

(7) Restricted Payments in an aggregate amount, when taken together with all
Restricted Payments made pursuant to this Section 4.04(b)(7) and then
outstanding, does not exceed $20,000,000.

provided that no issuance and sale of Qualified Equity Interests pursuant to
Section 4.04(b)(2) or (3) shall increase the Restricted Payments Basket, except
to the extent the proceeds thereof exceed the amounts used to effect the
transactions described therein.

The amount of all Restricted Payments (other than cash) will be the Fair Market
Value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Parent or a Restricted Subsidiary of
the Parent, as the case may be, pursuant to the Restricted Payment.

 

42



--------------------------------------------------------------------------------

SECTION 4.05. Limitations on Dividend and Other Restrictions Affecting
Restricted Subsidiaries. The Parent shall not, and shall not permit any
Restricted Subsidiary to, directly or indirectly, create or otherwise cause or
permit to exist or become effective any consensual encumbrance or consensual
restriction on the ability of any Restricted Subsidiary (other than the Company)
to:

(1) pay dividends or make any other distributions on or in respect of its Equity
Interests;

(2) make loans or advances or pay any Indebtedness or other obligation owed to
the Parent or any other Restricted Subsidiary; or

(3) transfer any of its assets to the Parent or any other Restricted Subsidiary;

except for:

(A) encumbrances or restrictions existing under or by reason of applicable law;

(B) encumbrances or restrictions existing under this Indenture, the Securities
and the Security Guarantees;

(C) non-assignment provisions of any contract or any lease entered into in the
ordinary course of business;

(D) encumbrances or restrictions existing under agreements existing on the
Bridge Loan Closing Date as in effect on the Bridge Loan Closing Date and
encumbrances or restrictions applicable to Restricted Subsidiaries existing
under any Credit Facility pursuant to which Indebtedness has been incurred under
Section 4.03(b)(1);

(E) restrictions on the transfer of assets subject to any Lien permitted under
this Indenture imposed by the holder of such Lien;

(F) restrictions on the transfer of assets imposed under any agreement to sell
such assets permitted under this Indenture to any Person pending the closing of
such sale;

(G) any instrument governing Acquired Indebtedness, which encumbrance or
restriction is not applicable to any Person, or the assets of any Person, other
than the Person or the assets so acquired;

(H) encumbrances or restrictions arising in connection with Refinancing
Indebtedness; provided, however, that any such encumbrances and restrictions are
not materially more restrictive than those contained in the agreements creating
or evidencing the Indebtedness being refinanced;

(I) customary provisions in leases, licenses, partnership agreements, limited
liability company organizational governance documents, joint venture agreements
and other similar agreements entered into in the ordinary course of business
that restrict the transfer of leasehold interests or ownership interests in such
partnership, limited liability company, joint venture or similar Person;

 

43



--------------------------------------------------------------------------------

(J) Purchase Money Indebtedness incurred in compliance with Section 4.03 to the
extent they impose restrictions of the nature described in Section 4.05(3) on
the assets acquired;

(K) Non-Recourse Indebtedness incurred in compliance with Section 4.03 to the
extent they impose restrictions of the nature described in Section 4.05(3) on
the assets secured by such Non-Recourse Indebtedness or on the Equity Interests
in the Person holding such assets;

(L) customary restrictions in other Indebtedness incurred in compliance with
Section 4.03; provided that such restrictions, taken as a whole, are, in the
good faith judgment of the Parent’s board of directors, no more materially
restrictive with respect to such encumbrances and restrictions than those
contained in the existing agreements referenced in clause (D) of this
Section 4.05;

(M) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business; and

(N) any encumbrances or restrictions imposed by any amendments or refinancings
of the contracts, instruments or obligations referred to in clauses (A) through
(M) of this Section 4.05; provided that such amendments or refinancings are, in
the good faith judgment of the Parent’s board of directors, no more materially
restrictive with respect to such encumbrances and restrictions than those prior
to such amendment or refinancing.

SECTION 4.06. Limitations on Asset Sales. (a) The Parent shall not, and shall
not permit any Restricted Subsidiary to, directly or indirectly, consummate any
Asset Sale unless: (1) the Parent or such Restricted Subsidiary receives
consideration at the time of such Asset Sale at least equal to the Fair Market
Value of the assets included in such Asset Sale and (2) at least 70% of the
total consideration received in such Asset Sale or series of related Asset Sales
consists of cash or Cash Equivalents.

For the purposes of this Section 4.06(a), the following are deemed to be cash:
(i) the amount (without duplication) of any Indebtedness (other than
Subordinated Indebtedness) of the Parent or such Restricted Subsidiary that is
expressly assumed by the transferee in such Asset Sale and with respect to which
the Parent or such Restricted Subsidiary, as the case may be, is unconditionally
released by the holder of such Indebtedness; (ii) the amount of any obligations
received from such transferee that are within 90 days converted by the Parent or
such Restricted Subsidiary to cash (to the extent of the cash actually so
received); and (iii) the Fair Market Value of any assets (other than securities,
unless such securities represent Equity Interests in an entity engaged solely in
a Permitted Business, such entity becomes a Restricted Subsidiary and the Parent
or a Restricted Subsidiary acquires voting and management control of such
entity) received by the Parent or any Restricted Subsidiary to be used by it in
the Permitted

 

44



--------------------------------------------------------------------------------

Business. If at any time any non-cash consideration received by the Parent or
any Restricted Subsidiary, as the case may be, in connection with any Asset Sale
is repaid or converted into or sold or otherwise disposed of for cash (other
than interest received with respect to any such non-cash consideration), then
the date of such repayment, conversion or disposition shall be deemed to
constitute the date of an Asset Sale hereunder and the Net Available Proceeds
thereof shall be applied in accordance with this Section 4.06.

(b) In the event that the Parent or any Restricted Subsidiary engages in an
Asset Sale, the Parent or such Restricted Subsidiary shall, no later than 360
days following the receipt of the Net Available Proceeds, apply all or any of
the Net Available Proceeds therefrom (1) to permanently repay, prepay, redeem or
repurchase (x) Obligations under Indebtedness secured by Permitted Liens
pursuant to clauses (13), (14), (16), and (17) of the definition of “Permitted
Liens” (whose commitments shall be correspondingly reduced permanently upon such
repayment or prepayment), (y) Obligations under the Securities or any other Pari
Passu Indebtedness of the Parent or any Restricted Subsidiary of the Company;
provided that if the Parent or any such Restricted Subsidiary shall so repay or
prepay any such other Pari Passu Indebtedness, the Parent will reduce
Obligations under the Securities on a pro rata basis (based on the amount so
applied to such repayments or prepayments) by, at their option, (A) redeeming
notes as described under Section 5 of the Securities, (B) making an offer (in
accordance with the procedures set forth in Section 4.06(c) and (d) for an Asset
Sale Offer) to all Holders to purchase their Securities at least 100% of the
principal amount thereof, plus the amount of accrued but unpaid interest, if
any, thereon up to the principal amount of Securities to be repurchased or
(C) purchasing Securities through privately negotiated transactions or open
market purchases, in a manner that complies with this Indenture and applicable
securities law, at a price not less than 100% of the principal amount thereof,
plus the amount of accrued but unpaid interest, if any, thereon; or
(z) Indebtedness of a Restricted Subsidiary of the Company that is not a
Guarantor, other than Indebtedness owed to the Company or another Restricted
Subsidiary of the Company; (2) to acquire all or substantially all of the assets
of, or any Capital Stock of, another Permitted Business, if, after giving effect
to any such acquisition of Capital Stock, the Permitted Business is or becomes a
Restricted Subsidiary of the Company; (3) to make a capital expenditure; (4) to
acquire Additional Assets or improve or develop existing assets to be used in a
Permitted Business; or (5) to make any combination of the foregoing payments,
redemptions, repurchases or investments. Pending the final application of any
Net Available Proceeds, the Company may temporarily reduce revolving credit
borrowings or otherwise invest the Net Available Proceeds in any manner that is
not prohibited by this Indenture.

(c) Any Net Available Proceeds from Asset Sales that are not applied or invested
as provided in Section 4.06(b) will constitute “Excess Proceeds.” When the
aggregate amount of Excess Proceeds exceeds $15,000,000, the Parent shall, or
shall cause the Company to, make an Asset Sale Offer to all Holders of
Securities and if the Company elects (or is required by the terms of such other
Pari Passu Indebtedness), all holders of other Pari Passu Indebtedness (an
“Asset Sale Offer”) to purchase the maximum aggregate principal amount of
Securities and such Pari Passu Indebtedness, in denominations of $2,000 initial
principal amount and multiples of $1,000 in excess thereof, that may be
purchased with an amount equal to the Excess Proceeds at an offer price in cash
in an amount not less than 100% of the principal amount thereof, or, in the case
of Pari Passu Indebtedness represented by securities sold at a discount, not
less than the amount of the accreted value thereof at such time, plus accrued
and

 

45



--------------------------------------------------------------------------------

unpaid interest to the date fixed for the closing of such offer, in accordance
with the procedures set forth in this Indenture. In the event that the Parent or
any Restricted Subsidiary of the Company prepays any Pari Passu Indebtedness
that is outstanding under a revolving credit or other committed loan facility
pursuant to an Asset Sale Offer, the Parent or such Restricted Subsidiary shall
cause the related loan commitment to be reduced in an amount equal to the
principal amount so prepaid. After the completion of an Asset Sale, the Parent
and its Restricted Subsidiaries may make an Asset Sale Offer prior to the time
they are required to do so by the first sentence of this paragraph. If the
Parent or any Restricted Subsidiary completes such an Asset Sale Offer with
respect to any Net Available Proceeds, the Company and its Restricted
Subsidiaries shall be deemed to have complied with this Section 4.06 with
respect to the application of such Net Available Proceeds, and any such Net
Available Proceeds remaining after completion of such Asset Sale Offer may be
used by the Parent and its Restricted Subsidiaries for any purpose not
prohibited by this Indenture. If any Excess Proceeds remain after consummation
of an Asset Sale Offer, the Parent and its Restricted Subsidiaries may use those
Excess Proceeds for any purpose not provided by this Indenture. If the aggregate
principal amount of Securities and other Pari Passu Indebtedness tendered into
such Asset Sale Offer exceeds the amount of Excess Proceeds, the Trustee will
select the Securities and such other Pari Passu Indebtedness to be purchased on
a pro rata basis based on the aggregate principal amount of the Securities and
the other Pari Passu Indebtedness to be purchased validly tendered and not
withdrawn. Upon completion of each Asset Sale Offer, the amount of Excess
Proceeds will be reset at zero.

(d) The Parent shall comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent those laws and regulations are applicable in connection with each
repurchase of Securities pursuant to an Asset Sale Offer. To the extent that the
provisions of any securities laws or regulations conflict with this
Section 4.06, the Parent shall comply with the applicable securities laws and
regulations and will not be deemed to have breached their obligations under this
Section 4.06 by virtue of such compliance.

SECTION 4.07. Limitations on Transactions with Affiliates. (a) The Parent shall
not, and shall not permit any Restricted Subsidiary to, directly or indirectly,
in one transaction or a series of related transactions, sell, lease, transfer or
otherwise dispose of any of its assets to, or purchase any assets from, or enter
into any contract, agreement, understanding, loan, advance or guarantee with, or
for the benefit of, any Affiliate (an “Affiliate Transaction”), unless: (1) such
Affiliate Transaction is on terms that are no less favorable to the Parent or
the relevant Restricted Subsidiary than those that could be obtained in a
comparable transaction at such time on an arm’s-length basis by the Parent or
that Restricted Subsidiary from a Person that is not an Affiliate of the Parent
or that Restricted Subsidiary and (2) the Parent delivers to the Trustee:
(a) with respect to any Affiliate Transaction involving aggregate value expended
or received by the Parent or any Restricted Subsidiary in excess of $7,500,000,
an Officers’ Certificate of the Parent certifying that such Affiliate
Transaction complies with Section 4.07(a)(1) and a Secretary’s Certificate which
sets forth and authenticates a resolution that has been adopted by the
Independent Directors approving such Affiliate Transaction; and (b) with respect
to any Affiliate Transaction involving aggregate value expended or received by
the Parent or any Restricted Subsidiary of $25,000,000 or more, the certificates
described in 4.07(a)(2)(a) and (x) a written opinion as to the fairness of such
Affiliate Transaction to the

 

46



--------------------------------------------------------------------------------

Parent or such Restricted Subsidiary from a financial point of view or (y) a
written appraisal supporting the value of such Affiliate Transaction, in either
case, issued by an Independent Financial Advisor.

(b) The provisions of Section 4.07(a) shall not apply to (1) transactions
exclusively between or among (a) the Parent and one or more Restricted
Subsidiaries or (b) Restricted Subsidiaries; provided, in each case, that no
Affiliate of the Parent (other than another Restricted Subsidiary) owns Equity
Interests of any such Restricted Subsidiary; (2) reasonable director, officer,
employee and consultant compensation (including bonuses) and other benefits
(including retirement, health, stock and other benefit plans) and
indemnification and insurance arrangements; (3) the allocation of employee
services among the Parent, its Subsidiaries and the Joint Ventures on a fair and
equitable basis in the ordinary course of business; provided that, in the case
of any such Subsidiary or Joint Venture, no officer, director or stockholder of
the Parent beneficially owns any Equity Interests in such Subsidiary or Joint
Venture (other than indirectly through ownership of Equity Interests in the
Parent); (4) any Permitted Investment (other than any Permitted Investment made
in accordance with clause (1)(b), clause (14) or clause (15) of the definition
of “Permitted Investments” to the extent that such Permitted Investment under
clause (14) or clause (15) is in a Joint Venture or Unrestricted Subsidiary of
which any officer, director or stockholder of the Parent beneficially owns any
Equity Interests (other than indirectly through ownership of Equity Interests in
the Parent)); (5) any agreement as in effect as of the Bridge Loan Closing Date
or any extension, amendment or modification thereto (so long as any such
extension, amendment or modification satisfies the requirements set forth in
Section 4.07(a)(1)) or any transaction contemplated thereby; (6) Restricted
Payments which are made in accordance with Section 4.04(a) or
Section 4.04(b)(1), (4)-(7); (7) licensing of trademarks to, and allocation of
overhead, sales and marketing, travel and like expenses among, the Parent, its
Subsidiaries and the Joint Ventures on a fair and equitable basis in the
ordinary course of business; provided that, in the case of any such Subsidiary
or Joint Venture, no officer, director or stockholder of the Parent beneficially
owns any Equity Interests in such Subsidiary or Joint Venture (other than
indirectly through ownership of Equity Interests in the Parent); or
(8) issuances, sales or other dispositions of Qualified Equity Interests for
cash by the Parent to an Affiliate.

SECTION 4.08. Effectiveness of Covenants.

(a) The first day (such date, a “Suspension Date”) on which:

(1) the Securities have an Investment Grade Rating from both of the Rating
Agencies; and

(2) no Default has occurred and is continuing under the Indenture, the covenants
listed below will be suspended and the Parent, the Company and their Restricted
Subsidiaries will not be subject to the provisions of Section 4.03, 4.04, 4.05,
4.06, 4.07, 4.11, 4.13 (but only with respect to any Person that is required to
become a Guarantor on or after the date of the commencement of the applicable
Suspension Date), and 5.01(a)(3) (collectively, the “Suspended Covenants”).

 

47



--------------------------------------------------------------------------------

(b) If at any time the Securities’ credit rating is below an Investment Grade
Rating by any Rating Agency, then the Suspended Covenants will thereafter be
reinstated as if such covenants had never been suspended (the “Reinstatement
Date”) and be applicable pursuant to the terms of the Indenture (including in
connection with performing any calculation or assessment to determine compliance
with the terms of the Indenture), unless and until the Securities subsequently
attain an Investment Grade Rating from both of the Rating Agencies and no
Default is in existence and continuing at such time (in which event the
Suspended Covenants shall no longer be in effect for such time that the
Securities maintain an Investment Grade Rating from both of the Rating
Agencies); provided, however, that no Default or breach of any kind shall be
deemed to exist under the Indenture, the Securities or the Security Guarantees
with respect to the Suspended Covenants based on, and none of the Parent, the
Company nor any of their Subsidiaries shall bear any liability for, any actions
taken or events occurring during the Suspension Period (as defined below),
regardless of whether such actions or events would have been permitted if the
applicable Suspended Covenants had remained in effect during such period. The
period of time between the Suspension Date and the Reinstatement Date is
referred to as the “Suspension Period.”

(c) On the Reinstatement Date, all Indebtedness incurred during the Suspension
Period will be classified to have been incurred pursuant to Section 4.03(a) or
4.03(b) (in each case to the extent such Indebtedness would be permitted to be
incurred thereunder as of the Reinstatement Date and after giving effect to
Indebtedness incurred prior to the Suspension Period and outstanding on the
Reinstatement Date). To the extent such Indebtedness would not be so permitted
to be incurred pursuant to Section 4.03(a) or (b), such Indebtedness will be
deemed to have been outstanding on the Bridge Loan Closing Date, so that it is
classified under Section 4.03(b)(3). Calculations made after the Reinstatement
Date of the amount available to be made as Restricted Payments under
Section 4.04 will be made as though Section 4.04 had been in effect since the
Bridge Loan Closing Date and throughout the Suspension Period. Accordingly,
Restricted Payments made during the Suspension Period will reduce the amount
available to be made as Restricted Payments under Section 4.04(a).
Notwithstanding the foregoing, no default or Event of Default will be deemed to
have occurred solely by reason of a Restricted Payment made during the
Suspension Period.

(d) During any period when the Suspended Covenants are suspended, the Board of
Directors of the Parent may not designate any of the Parent’s Subsidiaries as
Unrestricted Subsidiaries pursuant to this Indenture.

(e) Promptly following the occurrence of any Suspension Date or Reinstatement
Date, the Parent will provide an Officers’ Certificate to the Trustee regarding
such occurrence. The Trustee shall have no obligation to independently determine
or verify if a Suspension Date or Reinstatement Date has occurred or notify the
Holders of any Suspension Date or Reinstatement Date. The Trustee may provide a
copy of such Officers’ Certificate to any Holder of the Securities upon written
request.

SECTION 4.09. Conduct of Business. The Parent shall not, and shall not permit
any Restricted Subsidiary, to engage in any business other than the Permitted
Business and businesses necessary, reasonably related or ancillary thereto.

 

48



--------------------------------------------------------------------------------

SECTION 4.10. Change of Control. (a) Upon the occurrence of a Change of Control,
each Holder shall have the right to require that the Company repurchase such
Holder’s Securities at a purchase price in cash equal to 101% of the principal
amount thereof on the date of purchase plus accrued and unpaid interest, if any,
to the date of purchase (subject to the right of holders of record on the
relevant record date to receive interest due on the relevant interest payment
date), in accordance with the terms contemplated in Section 4.10(b).

(b) Within 30 days following any Change of Control, the Company shall mail a
notice to each Holder with a copy to the Trustee (the “Change of Control Offer”)
stating:

(1) that a Change of Control has occurred and that such Holder has the right to
require the Company to purchase such Holder’s Securities at a purchase price in
cash equal to 101% of the principal amount thereof on the date of purchase, plus
accrued and unpaid interest, if any, to the date of purchase (subject to the
right of Holders of record on the relevant record date to receive interest on
the relevant interest payment date);

(2) the circumstances and relevant facts regarding such Change of Control
(including information with respect to pro forma historical income, cash flow
and capitalization, in each case after giving effect to such Change of Control);

(3) the purchase date (which shall be no earlier than 30 days nor later than 60
days from the date such notice is mailed); and

(4) the instructions, as determined by the Company, consistent with this
Section, that a Holder must follow in order to have its Securities purchased.

(c) Holders electing to have a Security purchased will be required to surrender
the Security, with an appropriate form duly completed, to the Company at the
address specified in the notice at least three Business Days prior to the
purchase date. Holders will be entitled to withdraw their election if the
Trustee or the Company receives not later than one Business Day prior to the
purchase date, a facsimile transmission or letter setting forth the name of the
Holder, the principal amount of the Security which was delivered for purchase by
the Holder and a statement that such Holder is withdrawing its election to have
such Security purchased.

(d) On the purchase date, all Securities purchased by the Company under this
Section shall be delivered by the Company to the Trustee for cancellation, and
the Company shall pay the purchase price plus accrued and unpaid interest, if
any, to the Holders entitled thereto.

(e) Notwithstanding any other provision of this Indenture, the Company shall not
be required to make a Change of Control Offer following a Change of Control if a
third party makes the Change of Control Offer in the manner, at the times and
otherwise in compliance with the requirements set forth in this Section
applicable to a Change of Control Offer made by the Company and purchases all
Securities validly tendered and not withdrawn under such Change of Control Offer
or if notice of redemption has been given pursuant to Section 5 of the
Securities.

 

49



--------------------------------------------------------------------------------

(f) A Change of Control Offer may be made in advance of a Change of Control,
conditional upon such Change of Control, if a definitive agreement is in place
for the Change of Control at the time of making of the Change of Control Offer.

(g) The Company shall comply, to the extent applicable, with the requirements of
Section 14(e) of the Exchange Act and any other securities laws or regulations
in connection with the repurchase of Securities pursuant to this Section 4.10.
To the extent that the provisions of any securities laws or regulations conflict
with provisions of this Section 4.10, the Company shall comply with the
applicable securities laws and regulations and shall not be deemed to have
breached its obligations under this Section 4.10 by virtue of its compliance
with such securities laws or regulations.

SECTION 4.11. Limitations on Designation of Unrestricted Subsidiaries. The
Parent may designate any Subsidiary of the Parent (other than the Company) as an
“Unrestricted Subsidiary” under this Indenture (a “Designation”) only if (1) no
Default shall have occurred and be continuing at the time of or after giving
effect to such Designation and (2) the Parent would be permitted to make, at the
time of such Designation, (a) a Permitted Investment or (b) an Investment
pursuant to Section 4.04, in either case, in an amount (the “Designation
Amount”) equal to the Fair Market Value of the Parent’s proportionate interest
in such Subsidiary on such date.

No Subsidiary shall be Designated as an “Unrestricted Subsidiary” unless:
(1) neither the Company nor any of its other Subsidiaries (other than
Unrestricted Subsidiaries) (x) provides any direct or indirect credit support
for any Indebtedness of such Subsidiary (including any undertaking, agreement or
instrument evidencing such Indebtedness) or (y) is directly or indirectly liable
for any Indebtedness of such Subsidiary other than, in each case, such
Investments as are permitted pursuant to Section 4.04; (2) such Subsidiary is
not party to any agreement, contract, arrangement or understanding with the
Parent or any Restricted Subsidiary unless the terms of the agreement, contract,
arrangement or understanding (x) are no less favorable to the Parent or the
Restricted Subsidiary than those that would be reasonably expected to be
obtained at the time from Persons who are not Affiliates of the Parent or such
Restricted Subsidiary or (y) would be permitted as (a) an Affiliate Transaction
under and in compliance with Section 4.07, (b) an Asset Sale under and in
compliance with Section 4.06, (c) a Permitted Investment or (d) an Investment
under and in compliance with Section 4.04; (3) such Subsidiary is a Person with
respect to which neither the Parent nor any Restricted Subsidiary has any direct
or indirect obligation (x) to subscribe for additional Equity Interests or
(y) to maintain or preserve the Person’s financial condition or to cause the
Person to achieve any specified levels of operating results; and (4) such
Subsidiary has not guaranteed or otherwise directly or indirectly provided
credit support for any Indebtedness of the Parent or any Restricted Subsidiary,
except for any guarantee given solely to support the pledge by the Parent or any
Restricted Subsidiary of the Equity Interest of such Unrestricted Subsidiary,
which guarantee is not recourse to the Parent or any Restricted Subsidiary, and
except to the extent the amount thereof constitutes a Restricted Payment
permitted pursuant to Section 4.04.

If, at any time after the Designation, any Unrestricted Subsidiary fails to meet
the requirements set forth in the preceding paragraph, it shall thereafter cease
to be an Unrestricted Subsidiary for purposes of this Indenture and any
Indebtedness of the Subsidiary and any Liens

 

50



--------------------------------------------------------------------------------

on assets of such Subsidiary shall be deemed to be incurred by a Restricted
Subsidiary as of the date and, if the Indebtedness is not permitted to be
incurred under Section 4.03 or the Lien is not permitted under Section 4.12, the
Parent shall be in default of the applicable covenant.

The Parent may not Designate the Company as an Unrestricted Subsidiary. As of
the Bridge Loan Closing Date, the Parent shall be deemed to have Designated
Duxford Title Reinsurance Company, Cerro Plata Associates, LLC, Silver Creek
Preserve, Nobar Water Company, Horsethief Canyon Partners and Lyon Mission, LLC
as Unrestricted Subsidiaries.

The Parent may redesignate an Unrestricted Subsidiary as a Restricted Subsidiary
(a “Redesignation”) only if (1) no Default shall have occurred and be continuing
at the time of and after giving effect to such Redesignation and (2) all Liens,
Indebtedness and Investments of such Unrestricted Subsidiary outstanding
immediately following such Redesignation would, if incurred or made at such
time, have been permitted to be incurred or made for all purposes of this
Indenture.

All Designations and Redesignations must be evidenced by resolutions of the
Board of Directors of the Parent delivered to the Trustee and certifying
compliance with the foregoing provisions.

SECTION 4.12. Limitations on Liens. The Parent shall not, and shall not permit
any Restricted Subsidiary to, directly or indirectly, create, incur, assume or
permit or suffer to exist any Lien (a “Triggering Lien”) of any nature
whatsoever against any assets now owned or hereafter acquired by the Parent or
such Restricted Subsidiary (including Equity Interests of a Restricted
Subsidiary), or any proceeds, income or profits therefrom securing any
Indebtedness, except Permitted Liens, unless all payments due under this
Indenture and the Securities (or under a Security Guarantee in the case of Liens
of a Guarantor) are secured on an equal and ratable basis (or on a superior
basis, in the event the other Indebtedness is Subordinated Indebtedness) with
the obligations so secured until such time as such obligations are no longer
secured by a Triggering Lien.

SECTION 4.13. Additional Security Guarantees. If, after the Issue Date, (a) the
Parent or any Restricted Subsidiary shall acquire or create another Wholly Owned
Restricted Subsidiary (other than (i) a Subsidiary that has been designated an
Unrestricted Subsidiary, and (ii) any Subsidiary that is a project-financed
special purpose entity) or (b) any Unrestricted Subsidiary is redesignated a
Wholly Owned Restricted Subsidiary, then, in each such case, to the extent such
Wholly Owned Subsidiary has guaranteed any Indebtedness of Parent, Company or
any Subsidiary Guarantor and such Security Guarantee is then outstanding, the
Parent shall cause such Restricted Subsidiary to (1) execute and deliver to the
Trustee (a) a supplemental indenture in form and substance satisfactory to the
Trustee pursuant to which such Restricted Subsidiary shall unconditionally
guarantee all of the Company’s obligations under the Securities and this
Indenture and (b) a notation of guarantee in respect of its Security Guarantee;
and (2) deliver to the Trustee one or more opinions of counsel that such
supplemental indenture (a) has been duly authorized, executed and delivered by
such Restricted Subsidiary and (b) constitutes a valid and legally binding
obligation of such Restricted Subsidiary in accordance with its terms.

 

51



--------------------------------------------------------------------------------

SECTION 4.14. Compliance Certificate. The Company shall deliver to the Trustee
within 90 days after the end of each fiscal year of the Company an Officers’
Certificate stating that, to the signing Officers’ knowledge, no Default has
occurred under this Indenture, or, if a Default has occurred, what action the
Company and/or the Guarantors are taking or propose to take with respect
thereto. The Company also shall comply with TIA § 314(a)(4).

SECTION 4.15. Further Instruments and Acts. Upon request of the Trustee, the
Parent or Company will execute and deliver such further instruments and do such
further acts as may be reasonably necessary or proper to carry out more
effectively the purpose of this Indenture.

ARTICLE 5

SUCCESSOR COMPANY

SECTION 5.01. When Company May Merge or Transfer Assets. (a) Neither the Parent
nor the Company will, directly or indirectly, in a single transaction or a
series of related transactions, (a) consolidate or merge with or into any Person
(other than a merger that satisfies the requirements of Section 5.01(a)(1) with
a Wholly Owned Restricted Subsidiary solely for the purpose of changing the
Parent’s or the Company’s jurisdiction of incorporation, as the case may be, to
another State of the United States), or sell, lease, transfer, convey or
otherwise dispose of or assign all or substantially all of the assets of the
Parent or the Parent and the Restricted Subsidiaries (taken as a whole) or the
Company or the Company and the Restricted Subsidiaries that are Subsidiaries of
the Company (taken as a whole), as the case may be, to any Person or (b) adopt a
Plan of Liquidation unless, in either case:

(1) Either (a) the Parent or the Company, as the case may be, will be the
surviving or continuing Person or (b) the Person formed by or surviving such
consolidation or merger or to which such sale, lease, conveyance or other
disposition shall be made (or, in the case of a Plan of Liquidation, any Person
to which assets are transferred) (collectively, the “Successor”) is a
corporation or limited liability company organized and existing under the laws
of any State of the United States of America or the District of Columbia, and
the Successor expressly assumes, by supplemental indenture in form and substance
satisfactory to the Trustee, all of the obligations of the Company or the
Parent, as the case may be, under the Securities or the Parent’s Security
Guarantee, as applicable, and this Indenture; provided that, in the case of the
Company, at any time the Successor is a limited liability company, there shall
be a co-issuer of the Securities that is a corporation organized and existing
under the laws of any State of the United States of America or the District of
Columbia;

(2) immediately prior to and immediately after giving effect to such transaction
and the assumption (if applicable) of the obligations as set forth in Section
5.01(a)(1)(b) and the incurrence of any Indebtedness to be incurred in
connection therewith, no Default shall have occurred and be continuing; and

(3) immediately after and giving effect to such transaction and the assumption
(if applicable) of the obligations set forth in Section 5.01(a)(1)(b) and the
incurrence of

 

52



--------------------------------------------------------------------------------

any Indebtedness to be incurred in connection therewith, and the use of any net
proceeds therefrom on a pro forma basis, (a) the Parent or the Successor, as the
case may be, could incur $1.00 of additional Indebtedness pursuant to the Ratio
Exception, (b) the Consolidated Fixed Charge Coverage Ratio of the Parent or the
Successor is greater than such ratio for Parent immediately prior to such
transaction, or (c) the ratio of Consolidated Indebtedness to Consolidated
Tangible Net Worth of the Parent or the Successor is less than such ratio for
Parent immediately prior to such transaction.

For purposes of this Section 5.01, any Indebtedness of the Successor which was
not Indebtedness of the Parent or the Company, as the case may be, immediately
prior to the transaction shall be deemed to have been incurred in connection
with such transaction.

(b) No Subsidiary Guarantor may consolidate with or merge with or into (whether
or not such Subsidiary Guarantor is the surviving Person) another Person,
whether or not affiliated with such Subsidiary Guarantor, unless (1) either,
(a) such Subsidiary Guarantor will be the surviving or continuing Person or
(b) the Person formed by or surviving any such consolidation or merger assumes,
by supplemental indenture in form and substance satisfactory to the Trustee, all
of the obligations of such Subsidiary Guarantor under the Security Guarantee of
such Subsidiary Guarantor and this Indenture; and (2) immediately after giving
effect to such transaction no Default shall have occurred and be continuing.

Notwithstanding the foregoing, (a) any Restricted Subsidiary (other than the
Company) may merge into the Parent or another Restricted Subsidiary and (b) the
requirements of the immediately preceding paragraph will not apply to any
transaction pursuant to which such Guarantor is permitted to be released from
its Security Guarantee in accordance with the provisions described under
Section 10.07.

For purposes of this Section 5.01, the transfer (by lease, assignment, sale or
otherwise, in a single transaction or series of transactions) of all or
substantially all of the assets of one or more Restricted Subsidiaries, the
Equity Interests of which constitute all or substantially all of the assets of
the Parent or the Company, will be deemed to be the transfer of all or
substantially all of the assets of the Parent or the Company, as the case may
be.

Upon any consolidation, combination or merger of the Company or a Guarantor, or
any transfer of all or substantially all of the assets of the Parent or the
Company in accordance with the foregoing, in which the Company or such Guarantor
is not the continuing obligor under the Securities or its Security Guarantee,
the surviving entity formed by such consolidation or into which the Company or
such Guarantor is merged or to which the conveyance, lease or transfer is made
will succeed to, and be substituted for, and may exercise every right and power
of, the Company or such Guarantor under this Indenture, the Securities and the
Security Guarantees with the same effect as if such surviving entity had been
named therein as the Company or such Guarantor and, except in the case of a
conveyance, transfer or lease, the Company or such Guarantor, as the case may
be, will be released from the obligation to pay the principal of and interest on
the Securities or in respect of its Security Guarantee, as the case may be, and
all of the Company’s or such Guarantor’s other obligations and covenants under
the Securities, this Indenture and its Security Guarantee, if applicable.

 

53



--------------------------------------------------------------------------------

ARTICLE 6

DEFAULTS AND REMEDIES

SECTION 6.01. Events of Default. Each of the following is an “Event of Default”:

(1) failure by the Company to pay interest on any of the Securities when it
becomes due and payable and the continuance of any such failure for 30 days;

(2) failure by the Company to pay the principal on any of the Securities when it
becomes due and payable, whether at stated maturity, upon redemption, upon
purchase, upon acceleration or otherwise;

(3) failure by the Parent or the Company to comply with any of its agreements or
covenants described in Section 5.01;

(4) failure by the Parent or the Company to comply with any other agreement or
covenant in this Indenture and continuance of this failure for 60 days after
written notice of the failure has been given to the Company by the Trustee or by
the Holders of at least 25% of the aggregate principal amount of the Securities
then outstanding;

(5) default under any mortgage, indenture or other instrument or agreement under
which there may be issued or by which there may be secured or evidenced
Indebtedness (other than Non-Recourse Indebtedness) of the Parent or any
Restricted Subsidiary, whether such Indebtedness now exists or is incurred after
the Issue Date, which default (a) is caused by a failure to pay when due
principal on such Indebtedness within the applicable express grace period, or
(b) results in the acceleration of such Indebtedness prior to its express final
maturity, and in each case the principal amount of such Indebtedness, together
with any other Indebtedness with respect to which an event described in 6.01(5)
(a) or (b) has occurred and is continuing, aggregates $20,000,000 or more;
provided, however, that if any such default is cured or waived or any
acceleration rescinded or such Indebtedness is repaid within a period of ten
(10) days from the continuation of such default beyond any applicable grace
period or the occurrence of such acceleration, as the case may be, such Event of
Default under this Indenture and any consequential acceleration of the
Securities shall automatically be rescinded so long as such rescission does not
conflict with any judgment or decree;

(6) one or more judgments or orders that exceed $20,000,000 in the aggregate
(net of amounts covered by insurance or bonded) for the payment of money have
been entered by a court or courts of competent jurisdiction against the Parent
or any Restricted Subsidiary and such judgment or judgments have not been
satisfied, stayed, annulled or rescinded within 60 days of being entered;

(7) the Parent, the Company or any Significant Subsidiary pursuant to or within
the meaning of any Bankruptcy Law:

(A) commences a voluntary case;

 

54



--------------------------------------------------------------------------------

(B) consents to the entry of an order for relief against it in an involuntary
case;

(C) consents to the appointment of a Custodian of it or for all or substantially
all of its assets; or

(D) makes a general assignment for the benefit of its creditors.

(8) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(A) is for relief against the Parent, the Company or any Significant Subsidiary
as debtor in an involuntary case;

(B) appoints a Custodian of the Parent, the Company or any Significant
Subsidiary or a Custodian for all or substantially all of the assets of the
Parent, the Company or any Significant Subsidiary; or

(C) orders the liquidation of the Parent, the Company or any Significant
Subsidiary, and the order or decree remains unstayed and in effect for 60 days;
or

(9) the Security Guarantee of the Parent or any Security Guarantee of any
Significant Subsidiary ceases to be in full force and effect (other than in
accordance with the terms of such Security Guarantee and this Indenture) or is
declared null and void and unenforceable or found to be invalid or any Guarantor
denies its liability under its Security Guarantee (other than by reason of
release of a Guarantor from its Security Guarantee in accordance with the terms
of this Indenture and the Security Guarantee).

The foregoing will constitute Events of Default whatever the reason for any such
Event of Default and whether it is voluntary or involuntary or is effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body.

The term “Bankruptcy Law” means Title 11 of the United States Code, as amended,
or any similar federal or state law for the relief of debtors. The term
“Custodian” means any receiver, trustee, assignee, liquidator, or similar
official under any Bankruptcy Law.

The Company shall deliver to the Trustee annually a statement regarding
compliance with this Indenture, and upon any Officer of the Company becoming
aware of any Default, a statement specifying such Default and what action the
Company is taking or proposes to take with respect thereto.

If a default or event of default shall have occurred and be continuing under the
Bridge Loan Agreement on the Issue Date, (i) a Default or Event of Default, as
the case may be, shall be deemed to have occurred and be continuing under this
Indenture and (ii) any notices given or cure periods commenced under the Bridge
Loan Agreement shall be deemed given or commenced (as of the actual dates
thereof) for all purposes with respect to this Indenture (with the same effect
as if the Securities had been outstanding as of the actual dates thereof).

 

55



--------------------------------------------------------------------------------

SECTION 6.02. Acceleration. If an Event of Default (other than an Event of
Default specified in Section 6.01(7) or (8) with respect to the Company) occurs
and is continuing, the Trustee by written notice to the Company, or the Holders
of at least 25% in aggregate principal amount of the Securities then outstanding
by written notice to the Company and the Trustee, may declare all amounts owing
under the Securities to be due and payable immediately. Upon such declaration of
acceleration, the aggregate principal of and accrued and unpaid interest on the
outstanding Securities shall immediately become due and payable; provided,
however, that after such acceleration, but before a judgment or decree based on
acceleration, the Holders of a majority in aggregate principal amount of such
outstanding Securities may rescind and annul such acceleration. If an Event of
Default specified in Section 6.01(7) or (8) with respect to the Company occurs,
all outstanding Securities shall become due and payable without any further
action or notice.

SECTION 6.03. Other Remedies. If an Event of Default occurs and is continuing,
the Trustee may pursue any available remedy to collect the payment of principal
of or interest on the Securities or to enforce the performance of any provision
of the Securities or this Indenture.

The Trustee may maintain a proceeding even if it does not possess any of the
Securities or does not produce any of them in the proceeding. A delay or
omission by the Trustee or any Securityholder in exercising any right or remedy
accruing upon an Event of Default shall not impair the right or remedy or
constitute a waiver of or acquiescence in the Event of Default. No remedy is
exclusive of any other remedy. All available remedies are cumulative.

SECTION 6.04. Waiver of Past Defaults. The Holders of a majority in principal
amount of the Securities by notice to the Trustee may waive an existing Default
and its consequences except (a) a Default in the payment of the principal of or
interest on a Security (b) a Default arising from the failure to redeem or
purchase any Security when required pursuant to this Indenture or (c) a Default
in respect of a provision that under Section 9.02 cannot be amended without the
consent of each Securityholder affected. When a Default is waived, it is deemed
cured, but no such waiver shall extend to any subsequent or other Default or
impair any consequent right.

SECTION 6.05. Control by Majority. The Holders of a majority in principal amount
of the Securities may direct the time, method and place of conducting any
proceeding for any remedy available to the Trustee or of exercising any trust or
power conferred on the Trustee. However, the Trustee may refuse to follow any
direction that conflicts with law or this Indenture or, subject to Section 7.01,
that the Trustee determines is unduly prejudicial to the rights of other
Securityholders or would involve the Trustee in personal liability; provided,
however, that the Trustee may take any other action deemed proper by the Trustee
that is not inconsistent with such direction. Prior to taking any action
hereunder, the Trustee shall be entitled to indemnification satisfactory to it
in its sole discretion against all losses and expenses caused by taking or not
taking such action.

 

56



--------------------------------------------------------------------------------

SECTION 6.06. Limitation on Suits. Except to enforce the right to receive
payment of principal, premium (if any) or interest when due, no Securityholder
may pursue any remedy with respect to this Indenture or the Securities unless:

(1) the Holder gives to the Trustee written notice stating that an Event of
Default is continuing;

(2) the Holders of at least 25% in principal amount of the Securities make a
written request to the Trustee to pursue the remedy;

(3) such Holder or Holders offer to the Trustee reasonable security or indemnity
against any loss, liability or expense;

(4) the Trustee does not comply with the request within 60 days after receipt of
the request and the offer of security or indemnity; and

(5) the Holders of a majority in principal amount of the Securities do not give
the Trustee a direction inconsistent with the request during such 60-day period.

A Securityholder may not use this Indenture to prejudice the rights of another
Securityholder or to obtain a preference or priority over another
Securityholder. In the event that the Definitive Securities are not issued to
any beneficial owner promptly after the Registrar has received a request from
the Holder of a Global Security to issue such Definitive Securities to such
beneficial owner of its nominee, the Company expressly agrees and acknowledges,
with respect to the right of any Holder to pursue a remedy pursuant to this
Indenture, the right of such beneficial holder of Securities to pursue such
remedy with respect to the portion of the Global Security that represents such
beneficial holder’s Securities as if such Definitive Securities had been issued.

SECTION 6.07. Rights of Holders to Receive Payment. Notwithstanding any other
provision of this Indenture, the right of any Holder to receive payment of
principal of and interest on the Securities held by such Holder, on or after the
respective due dates expressed in the Securities, or to bring suit for the
enforcement of any such payment on or after such respective dates, shall not be
impaired or affected without the consent of such Holder.

SECTION 6.08. Collection Suit by Trustee. If an Event of Default specified in
Section 6.01(1) or (2) occurs and is continuing, the Trustee may recover
judgment in its own name and as trustee of an express trust against the Company
for the whole amount then due and owing (together with interest on any unpaid
interest to the extent lawful) and the amounts provided for in Section 7.07.

SECTION 6.09. Trustee May File Proofs of Claim. The Trustee may file such proofs
of claim and other papers or documents as may be necessary or advisable in order
to have the claims of the Trustee and the Securityholders allowed in any
judicial proceedings relative to the Company, its creditors or its property and,
unless prohibited by law or applicable regulations, may vote on behalf of the
Holders in any election of a trustee in bankruptcy or other Person performing
similar functions, and any Custodian in any such judicial proceeding is hereby
authorized by each Holder to make payments to the Trustee and, in the event that
the

 

57



--------------------------------------------------------------------------------

Trustee shall consent to the making of such payments directly to the Holders, to
pay to the Trustee any amount due it for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and its counsel, and any
other amounts due the Trustee under Section 7.07.

SECTION 6.10. Priorities. If the Trustee collects any money or property pursuant
to this Article 6, it shall pay out the money or property in the following
order:

FIRST: to the Trustee for amounts due under Section 7.07;

SECOND: to Securityholders for amounts due and unpaid on the Securities for
principal and interest, ratably, without preference or priority of any kind,
according to the amounts due and payable on the Securities for principal and
interest, respectively; and

THIRD: to the Company.

The Trustee may fix a record date and payment date for any payment to
Securityholders pursuant to this Section. At least 15 days before such record
date, the Company shall mail to each Securityholder and the Trustee a notice
that states the record date, the payment date and amount to be paid.

SECTION 6.11. Undertaking for Costs. In any suit for the enforcement of any
right or remedy under this Indenture or in any suit against the Trustee for any
action taken or omitted by it as Trustee, a court in its discretion may require
the filing by any party litigant in the suit of an undertaking to pay the costs
of the suit, and the court in its discretion may assess reasonable costs,
including reasonable attorneys’ fees, against any party litigant in the suit,
having due regard to the merits and good faith of the claims or defenses made by
the party litigant. This Section does not apply to a suit by the Trustee, a suit
by a Holder pursuant to Section 6.07 or a suit by Holders of more than 10% in
aggregate principal amount of the Securities.

SECTION 6.12. Waiver of Stay or Extension Laws. The Company (to the extent it
may lawfully do so) shall not at any time insist upon, or plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay or
extension law wherever enacted, now or at any time hereafter in force, which may
affect the covenants or the performance of this Indenture; and the Company (to
the extent that it may lawfully do so) hereby expressly waives all benefit or
advantage of any such law, and shall not hinder, delay or impede the execution
of any power herein granted to the Trustee, but shall suffer and permit the
execution of every such power as though no such law had been enacted.

ARTICLE 7

TRUSTEE

SECTION 7.01. Duties of Trustee. (a) If an Event of Default actually known to a
Trust Officer has occurred and is continuing, the Trustee shall exercise such of
the rights and powers vested in it by this Indenture and use the same degree of
care and skill in their exercise as a prudent Person would exercise or use under
the same circumstances in the conduct of his or her own affairs.

 

58



--------------------------------------------------------------------------------

(b) Except during the continuance of an Event of Default:

(1) the Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture and no implied covenants or obligations
shall be read into this Indenture against the Trustee; and

(2) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture. However, the Trustee shall examine the
certificates and opinions to determine whether or not they conform to the
requirements of this Indenture (but need not confirm or investigate the accuracy
of mathematical calculations or other facts stated therein).

(c) The Trustee may not be relieved from liability for its own negligent action,
its own negligent failure to act or its own wilful misconduct, except that:

(1) this paragraph does not limit the effect of paragraph (b) of this Section;

(2) the Trustee shall not be liable for any error of judgment made in good faith
by a Trust Officer unless it is proved that the Trustee was negligent in
ascertaining the pertinent facts; and

(3) the Trustee shall not be liable with respect to any action it takes or omits
to take in good faith in accordance with a direction received by it pursuant to
Section 6.05.

(a) Every provision of this Indenture that in any way relates to the Trustee is
subject to paragraphs (a), (b) and (c) of this Section.

(b) The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Company.

(c) Money held in trust by the Trustee need not be segregated from other funds
except to the extent required by law.

(d) No provision of this Indenture shall require the Trustee to expend or risk
its own funds or otherwise incur financial liability in the performance of any
of its duties hereunder or in the exercise of any of its rights or powers, if it
shall have reasonable grounds to believe that repayment of such funds or
adequate indemnity against such risk or liability is not reasonably assured to
it.

(e) Every provision of this Indenture relating to the conduct or affecting the
liability of or affording protection to the Trustee shall be subject to the
provisions of this Section and to the provisions of the TIA.

 

59



--------------------------------------------------------------------------------

SECTION 7.02. Rights of Trustee. (a) The Trustee may rely on any document
believed by it to be genuine and to have been signed or presented by the proper
person. The Trustee need not investigate any fact or matter stated in the
document.

(b) Before the Trustee acts or refrains from acting, it may require an Officers’
Certificate or an Opinion of Counsel. The Trustee shall not be liable for any
action it takes or omits to take in good faith in reliance on the Officers’
Certificate or Opinion of Counsel.

(c) The Trustee may act through agents and shall not be responsible for the
misconduct or negligence of any agent appointed with due care.

(d) The Trustee shall not be liable for any action it takes or omits to take in
good faith which it believes to be authorized or within its rights or powers;
provided, however, that the Trustee’s conduct does not constitute wilful
misconduct or negligence.

(e) The Trustee may consult with counsel, and the advice or opinion of counsel
with respect to legal matters relating to this Indenture and the Securities
shall be full and complete authorization and protection from liability in
respect to any action taken, omitted or suffered by it hereunder in good faith
and in accordance with the advice or opinion of such counsel.

(f) Except with respect to Sections 4.01 and 4.02, the Trustee shall have no
duty to inquire as to the performance of the Company’s covenants in Article Four
hereof. In addition, the Trustee shall not be deemed to have knowledge of any
Default or Event of Default except (1) any Event of Default occurring pursuant
to Sections 6.01(1) and 6.01(2) or (ii) any Default or Event of Default of which
the Trustee shall have received written notice in the manner set forth in this
Indenture or a Trust Officer shall have obtained actual knowledge. Delivery of
reports, information and documents to the Trustee under Section 4.02 is for
informational purposes only and the Trustee’s receipt of the foregoing shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s
compliance with any of its covenants thereunder (as to which the Trustee is
entitled to rely exclusively on an Officers’ Certificate).

(g) The Trustee shall not be responsible or liable for any failure or delay in
the performance of its obligations under this Indenture arising out of or
caused, directly or indirectly, by circumstances beyond its reasonable control,
including acts of God; earthquakes; fire; flood; terrorism; wars and other
military disturbances; sabotage; epidemics; riots; interruptions; loss or
malfunctions of utilities, computer (hardware or software) or communication
services; accidents; labor disputes; acts of civil or military authority and
governmental action, it being understood that the Trustee shall use reasonable
best efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as practicable under the circumstances.

(h) Anything in this Indenture notwithstanding, in no event shall the Trustee be
liable for special, indirect, punitive or consequential loss or damage of any
kind whatsoever (including but not limited to loss of profit), even if the
Company has been advised as to the likelihood of such loss or damage and
regardless of the form of action.

 

60



--------------------------------------------------------------------------------

SECTION 7.03. Individual Rights of Trustee. The Trustee in its individual or any
other capacity may become the owner or pledgee of Securities and may otherwise
deal with the Company or its Affiliates with the same rights it would have if it
were not Trustee. Any Paying Agent, Registrar, co-registrar or co-paying agent
may do the same with like rights. However, the Trustee must comply with Sections
7.10 and 7.11.

SECTION 7.04. Trustee’s Disclaimer. The Trustee shall not be responsible for and
makes no representation as to the validity or adequacy of this Indenture or the
Securities, it shall not be accountable for the Company’s use of the proceeds
from the Securities, and it shall not be responsible for any statement of the
Company in this Indenture or in any document issued in connection with the sale
of the Securities or in the Securities other than the Trustee’s certificate of
authentication.

SECTION 7.05. Notice of Defaults. If a Default occurs, is continuing and is
known to the Trustee, the Trustee shall give notice of the Default to each
Securityholder within 90 days after it occurs. Except in the case of a Default
in the payment of principal of or interest on any Security (including payments
pursuant to the mandatory redemption provisions of such Security, if any) or a
Default in complying with Section 5.01, the Trustee may withhold the notice if
and so long as a committee of its Trust Officers in good faith determines that
withholding the notice is not opposed to the interests of the Securityholders.

SECTION 7.06. Reports by Trustee to Holders. As promptly as practicable after
each May 15 beginning with the May 15 following the date of this Indenture, and
in any event prior to July 15 in each year, the Trustee shall mail to each
Securityholder a brief report dated as of May 15 that complies with TIA §
313(a). The Trustee also shall comply with TIA § 313(b).

A copy of each report at the time of its mailing to Securityholders shall be
filed with the SEC and each stock exchange (if any) on which the Securities are
listed. The Company agrees to notify promptly the Trustee whenever the
Securities become listed on any stock exchange and of any delisting thereof.

SECTION 7.07. Compensation and Indemnity. The Company shall pay to the Trustee
from time to time reasonable compensation for its services. The Trustee’s
compensation shall not be limited by any law on compensation of a trustee of an
express trust. The Company shall reimburse the Trustee upon request for all
reasonable out-of-pocket expenses incurred or made by it, including costs of
collection, in addition to the compensation for its services. Such expenses
shall include the reasonable compensation and expenses, disbursements and
advances of the Trustee’s agents, counsel, accountants and experts. The Company
shall indemnify each of the Trustee and any predecessor Trustee for, and hold
each of them harmless against, any and all loss, damage, claim, liability or
expense, including taxes (other than taxes based on the income of the Trustee)
and reasonable attorneys’ fees and expenses incurred by each of them in
connection with acceptance or performance of its duties under this Indenture
including the reasonable costs and expenses of enforcing this Indenture against
the Company (including this Section 7.07) and defending itself against any claim
(whether asserted by the Company, any Holder or any other Person) or liability
in connection with the exercise or performance of any of its powers or duties
hereunder (including settlement costs). The Trustee

 

61



--------------------------------------------------------------------------------

shall notify the Company promptly of any claim for which it may seek indemnity.
Failure by the Trustee to so notify the Company shall not relieve the Company of
its obligations hereunder. The Company shall defend the claim and the Trustee
may have separate counsel and the Company shall pay the fees and expenses of
such counsel. The Company need not reimburse any expense or indemnify against
any loss, liability or expense incurred by the Trustee through the Trustee’s own
wilful misconduct, negligence or bad faith.

To secure the Company’s payment obligations in this Section, the Trustee shall
have a lien prior to the Securities on all money or property held or collected
by the Trustee other than money or property held in trust to pay principal of
and interest on particular Securities.

The Company’s payment obligations pursuant to this Section shall survive the
resignation or removal of the Trustee and the satisfaction, discharge or other
termination of this Indenture, including any termination or rejection hereof
under any Bankruptcy Law. When the Trustee incurs expenses after the occurrence
of a Default specified in Section 6.01(7) or (8) with respect to the Company,
the expenses are intended to constitute expenses of administration under the
Bankruptcy Law.

SECTION 7.08. Replacement of Trustee. The Trustee may resign at any time by so
notifying the Company. The Holders of a majority in principal amount of the
Securities may remove the Trustee by so notifying the Trustee and may appoint a
successor Trustee. The Company shall remove the Trustee if:

(1) the Trustee fails to comply with Section 7.10;

(2) the Trustee is adjudged bankrupt or insolvent;

(3) a receiver or other public officer takes charge of the Trustee or its
property; or

(4) the Trustee otherwise becomes incapable of acting.

If the Trustee resigns, is removed by the Company or by the Holders of a
majority in principal amount of the Securities and such Holders do not
reasonably promptly appoint a successor Trustee, or if a vacancy exists in the
office of Trustee for any reason (the Trustee in such event being referred to
herein as the retiring Trustee), the Company shall promptly appoint a successor
Trustee.

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company. Thereupon the resignation or removal of the
retiring Trustee shall become effective, and the successor Trustee shall have
all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall mail a notice of its succession to Securityholders. The
retiring Trustee shall promptly transfer all property held by it as Trustee to
the successor Trustee, subject to the lien provided for in Section 7.07.

If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee or the Holders of 10% in
principal amount of the Securities may petition any court of competent
jurisdiction for the appointment of a successor Trustee.

 

62



--------------------------------------------------------------------------------

If the Trustee fails to comply with Section 7.10, any Securityholder may
petition any court of competent jurisdiction for the removal of the Trustee and
the appointment of a successor Trustee.

Notwithstanding the replacement of the Trustee pursuant to this Section, the
Company’s obligations under Section 7.07 shall continue for the benefit of the
retiring Trustee.

SECTION 7.09. Successor Trustee by Merger. If the Trustee consolidates with,
merges or converts into, or transfers all or substantially all its corporate
trust business or assets to, another corporation or banking association, the
resulting, surviving or transferee corporation without any further act shall be
the successor Trustee.

In case at the time such successor or successors by merger, conversion or
consolidation to the Trustee shall succeed to the trusts created by this
Indenture any of the Securities shall have been authenticated but not delivered,
any such successor to the Trustee may adopt the certificate of authentication of
any predecessor trustee, and deliver such Securities so authenticated; and in
case at that time any of the Securities shall not have been authenticated, any
successor to the Trustee may authenticate such Securities either in the name of
any predecessor hereunder or in the name of the successor to the Trustee; and in
all such cases such certificates shall have the full force which it is anywhere
in the Securities or in this Indenture provided that the certificate of the
Trustee shall have.

SECTION 7.10. Eligibility; Disqualification. The Trustee shall at all times
satisfy the requirements of TIA § 310(a). The Trustee shall have a combined
capital and surplus of at least $50,000,000 as set forth in its most recent
published annual report of condition. The Trustee shall comply with TIA §
310(b); provided, however, that there shall be excluded from the operation of
TIA § 310(b)(1) any indenture or indentures under which other securities or
certificates of interest or participation in other securities of the Company are
outstanding if the requirements for such exclusion set forth in TIA § 310(b)(1)
are met.

SECTION 7.11. Preferential Collection of Claims Against Company. The Trustee
shall comply with TIA § 311(a), excluding any creditor relationship listed in
TIA § 311(b). A Trustee who has resigned or been removed shall be subject to TIA
§ 311(a) to the extent indicated.

ARTICLE 8

SATISFACTION AND DISCHARGE OF INDENTURE; DEFEASANCE

SECTION 8.01. Discharge of Liability on Securities; Defeasance. (a) The Company
may terminate its obligations and the obligations of the Guarantors under the
Securities, the Security Guarantees and this Indenture, except the obligations
referred to in 8.01(c), if (1) all the Securities that have been authenticated
and delivered (except lost, stolen or destroyed Securities which have been
replaced or paid and Securities for whose payment money has been deposited in
trust or segregated and held in trust by the Company and thereafter repaid

 

63



--------------------------------------------------------------------------------

to the Company or discharged from this trust) have been delivered to the Trustee
for cancellation or (2) (i) all Securities not delivered to the Trustee for
cancellation otherwise have become due and payable by reason of the mailing of a
notice of redemption or otherwise or will become due and payable within one year
and the Company has irrevocably deposited or caused to be deposited with the
Trustee trust funds in trust in an amount of money sufficient to pay and
discharge the entire Indebtedness (including all principal and accrued interest)
on the Securities not theretofore delivered to the Trustee for cancellation,
(ii) the Company has paid all sums payable by it under this Indenture, (iii) the
Company has delivered irrevocable instructions to the Trustee to apply the
deposited money toward the payment of the Securities at maturity or on the date
of redemption, as the case may be, and (iv) the Trustee, for the benefit of the
Holders, has a valid, perfected, exclusive security interest in this trust. In
addition, the Company must deliver an Officers’ Certificate and an Opinion of
Counsel (as to legal matters) stating that all conditions precedent to
satisfaction and discharge have been complied with. After such delivery, the
Trustee shall acknowledge in writing the discharge of the Company’s and the
Guarantors’ obligations under the Securities, the Security Guarantees and this
Indenture except for those surviving obligations specified in Section 8.01(c).

(b) Subject to Sections 8.01(c) and 8.02, the Company at any time may terminate
(1) all its obligations under the Securities and this Indenture (“legal
defeasance option”) or (2) its obligations under Sections 4.02, 4.03, 4.04,
4.05, 4.06, 4.07, 4.09, 4.10, 4.11 and 4.12 and the operation of Sections
6.01(5) and 6.01(6) and the limitations contained in Section 5.01(a)(3)
(“covenant defeasance option”). The Company may exercise its legal defeasance
option notwithstanding its prior exercise of its covenant defeasance option.

If the Company exercises its legal defeasance option, payment of the Securities
may not be accelerated because of an Event of Default with respect thereto. If
the Company exercises its covenant defeasance option, payment of the Securities
may not be accelerated because of an Event of Default specified in Sections
6.01(5) and 6.01(6) or because of the failure of the Company to comply with
Section 5.01(a)(3).

Upon satisfaction of the conditions set forth herein and upon request of the
Company, the Trustee shall acknowledge in writing the discharge of those
obligations that the Company terminates.

(c) Notwithstanding Section 8.01 (a) and (b), the Company’s obligations in
Sections 2.03, 2.04, 2.05, 2.06, 2.07, 2.08, 7.07 and 7.08 and in this Article 8
shall survive until the Securities have been paid in full. Thereafter, the
Company’s obligations in Sections 7.07, 8.04 and 8.05 shall survive.

SECTION 8.02. Conditions to Defeasance. The Company may exercise its legal
defeasance option or its covenant defeasance option only if:

(1) the Company irrevocably deposits with the Trustee, in trust, for the benefit
of the Holders, U.S. legal tender, U.S. Government Obligations or a combination
thereof, in such amounts as will be sufficient (without reinvestment) in the
opinion of a nationally recognized firm of independent public accountants
selected by the Company, to pay the principal of and interest on the Securities
on the stated date for payment or on the

 

64



--------------------------------------------------------------------------------

redemption date of the principal or installment of principal of or interest on
the Securities, and the Trustee must have a valid, perfected, exclusive security
interest in such trust;

(2) in the case of Legal Defeasance, the Company delivers to the Trustee an
opinion of counsel in the United States reasonably acceptable to the Trustee
confirming that (a) the Company has received from, or there has been published
by the Internal Revenue Service, a ruling, or (b) since the date of this
Indenture, there has been a change in the applicable U.S. federal income tax
law, in either case to the effect that, the Holders will not recognize income,
gain or loss for U.S. federal income tax purposes as a result of the Legal
Defeasance and will be subject to U.S. federal income tax on the same amounts,
in the same manner and at the same times as would have been the case if such
Legal Defeasance had not occurred;

(3) in the case of Covenant Defeasance, the Company delivers to the Trustee an
opinion of counsel in the United States reasonably acceptable to the Trustee
confirming that the Holders will not recognize income, gain or loss for U.S.
federal income tax purposes as a result of such Covenant Defeasance and will be
subject to U.S. federal income tax on the same amounts, in the same manner and
at the same times as would have been the case if the Covenant Defeasance had not
occurred;

(4) no Default has occurred and is continuing on the date of such deposit (other
than a Default resulting from the borrowing of funds to be applied to such
deposit and the grant of any Lien securing such borrowing);

(5) the Legal Defeasance or Covenant Defeasance does not result in a breach or
violation of, or constitute a default under, this Indenture or any other
material agreement or instrument to which the Parent or any of its Subsidiaries
is a party or by which the Parent or any of its Subsidiaries is bound (other
than a default resulting from the borrowing of funds to be applied to such
deposit and the grant of any Lien securing such borrowing);

(6) the Company delivers to the Trustee an Officers’ Certificate stating that
the deposit was not made by it with the intent of preferring the Holders over
any other of its creditors or with the intent of defeating, hindering, delaying
or defrauding any other of its creditors or others; and

(7) the Company delivers to the Trustee an Officers’ Certificate and an opinion
of counsel, each stating that the conditions provided for in, in the case of the
Officers’ Certificate, Section 8.02(1) - (6) and, in the case of the opinion of
counsel, Section 8.02 (1) (with respect to the validity and perfection of the
security interest), (2) and/or (3) and (5) have been complied with.

Before or after a deposit, the Company may make arrangements satisfactory to the
Trustee for the redemption of Securities at a future date in accordance with
Article 3.

SECTION 8.03. Application of Trust Money. The Trustee shall hold in trust money
or U.S. Government Obligations deposited with it pursuant to this Article 8. It
shall

 

65



--------------------------------------------------------------------------------

apply the deposited money and the money from U.S. Government Obligations through
the Paying Agent and in accordance with this Indenture to the payment of
principal of and interest on the Securities.

SECTION 8.04. Repayment to Company. The Trustee and the Paying Agent shall
promptly turn over to the Company upon request any excess money or securities
held by them at any time.

Subject to any applicable abandoned property law, the Trustee and the Paying
Agent shall pay to the Company upon request any money held by them for the
payment of principal or interest that remains unclaimed for two years, and,
thereafter, Securityholders entitled to the money must look to the Company for
payment as general creditors.

SECTION 8.05. Indemnity for Government Obligations. The Company shall pay and
shall indemnify the Trustee against any tax, fee or other charge imposed on or
assessed against deposited U.S. Government Obligations or the principal and
interest received on such U.S. Government Obligations.

SECTION 8.06. Reinstatement. If the Trustee or Paying Agent is unable to apply
any money or U.S. Government Obligations in accordance with this Article 8 by
reason of any legal proceeding or by reason of any order or judgment of any
court or governmental authority enjoining, restraining or otherwise prohibiting
such application, the Company’s and each Guarantor’s obligations under this
Indenture, each Security Guarantee and the Securities shall be revived and
reinstated as though no deposit had occurred pursuant to this Article 8 until
such time as the Trustee or Paying Agent is permitted to apply all such money or
U.S. Government Obligations in accordance with this Article 8; provided,
however, that, if the Company has made any payment of interest on or principal
of any Securities because of the reinstatement of its obligations, the Company
shall be subrogated to the rights of the Holders of such Securities to receive
such payment from the money or U.S. Government Obligations held by the Trustee
or Paying Agent. If the funds deposited with the Trustee to effect Covenant
Defeasance are insufficient to pay the principal of and interest on the
Securities when due, then the obligations of the Company and the Guarantors
under this Indenture will be revived and no such defeasance will be deemed to
have occurred.

ARTICLE 9

AMENDMENTS

SECTION 9.01. Without Consent of Holders. The Company, the Guarantors and the
Trustee may amend this Indenture, the Security Guarantees or the Securities
without notice to or consent of any Securityholder:

(1) to cure any ambiguity, defect or inconsistency;

(2) to provide for the assumption of the Company’s or any Guarantor’s
obligations to the Holders in the case of a merger or acquisition;

 

66



--------------------------------------------------------------------------------

(3) to provide for uncertificated Securities in addition to or in place of
certificated Securities; provided, however, that the uncertificated Securities
are issued in registered form for purposes of Section 163(f) of the Code or in a
manner such that the uncertificated Securities are described in
Section 163(f)(2)(B) of the Code;

(4) to allow any Guarantor to execute a supplemental indenture or a Security
Guarantee with respect to the Securities;

(5) to release any Guarantor from any of its obligations under its Security
Guarantee or this Indenture (to the extent permitted by this Indenture);

(6) to make any change that would provide any additional rights or benefits
(including the addition of collateral) to the holders of Securities or that does
not adversely affect in any material respect the legal rights under this
indenture of any such holder;

(7) to comply with SEC rules and regulations or changes to applicable law;

(8) [intentionally omitted];

(9) to provide for the issuance of Additional Securities in accordance with the
limitations set forth in this Indenture as of the Issue Date; or

(10) to comply with the rules of any applicable securities depository.

After an amendment under this Section becomes effective, the Company shall mail
to Securityholders a notice briefly describing such amendment. The failure to
give such notice to all Securityholders, or any defect therein, shall not impair
or affect the validity of an amendment under this Section.

SECTION 9.02. With Consent of Holders. The Company, the Guarantors and the
Trustee may amend this Indenture or the Securities with the written consent of
(i) if the aggregate principal amount of the then outstanding Securities exceeds
the aggregate principal amount of the then outstanding loans under the Bridge
Loan Agreement, the holders of at least a majority in principal amount of the
then outstanding Securities (including Additional Securities, if any) and
(ii) in all cases, the holders of at least a majority in aggregate principal
amount of the sum of (x) the then outstanding Securities (including Additional
Securities, if any) plus (y) the then outstanding loans under the Bridge Loan
Agreement, voting as a single class (including consents obtained in connection
with a tender offer or exchange offer for, or purchase of, the Securities or
loans), and, subject to Sections 6.04 and 6.07 hereof, any existing Default or
Event of Default (other than a Default or Event of Default in the payment of the
principal of, premium, if any, or interest on the Securities, except a payment
default resulting from an acceleration that has been rescinded) or compliance
with any provision of this Indenture, the Guarantees or the Securities may be
waived with the written consent of (i) if the aggregate principal amount of the
then outstanding Securities exceeds the aggregate principal amount of the then
outstanding loans under the Bridge Loan Agreement, the holders of at least a
majority in principal amount of the then outstanding Securities (including
Additional Securities, if any) and (ii) in all cases, the holders of at least a
majority in aggregate principal amount of the sum of (A) the then outstanding
Securities (including Additional Securities, if any) plus (B) the then
outstanding

 

67



--------------------------------------------------------------------------------

loans under the Bridge Loan Agreement, voting as a single class (including
consents obtained in connection with a tender offer or exchange offer for, or
purchase of, the Securities or loans). However, without the consent of each
Securityholder affected thereby and of each Lender entitled to receive
Securities in exchange for Bridge Loans then outstanding under the Bridge Loan
Agreement affected thereby, an amendment or waiver may not:

(1) change the maturity of any Security;

(2) reduce the amount, extend the due date or otherwise affect the terms of any
scheduled payment of interest on or principal of the Securities;

(3) reduce any premium payable upon optional redemption of the Securities,
change the date on which any Securities are subject to redemption or otherwise
alter the provisions with respect to the redemption of the Securities (other
than provisions specifying the notice periods for effecting a redemption);

(4) make any Security payable in money or currency other than that stated in the
Securities;

(5) modify or change any provision of this Indenture or the related definitions
to subordinate the Securities or any Security Guarantee in right of payment to
other Indebtedness in a manner that adversely affects the Holders;

(6) reduce the percentage of Holders necessary to consent to an amendment or
waiver to this Indenture or the Securities;

(7) impair the rights of Holders to receive payments of principal of or interest
on the Securities;

(8) release the Parent from any of its obligations under its Security Guarantee
or this Indenture, except as permitted by this Indenture; or

(9) make any change in Section 9.01 or 9.02.

It shall not be necessary for the consent of the Holders and Lenders under this
Section to approve the particular form of any proposed amendment, but it shall
be sufficient if such consent approves the substance thereof.

After an amendment under this Section becomes effective, the Company shall mail
to Securityholders a notice briefly describing such amendment. The failure to
give such notice to all Securityholders, or any defect therein, shall not impair
or affect the validity of an amendment under this Section.

SECTION 9.03. Compliance with Trust Indenture Act. Every amendment to this
Indenture or the Securities shall comply with the TIA as then in effect.

SECTION 9.04. Revocation and Effect of Consents and Waivers. A consent to an
amendment or a waiver by a Holder of a Security (or Lender, as applicable) shall
bind the

 

68



--------------------------------------------------------------------------------

Holder (or Lender, as applicable) and every subsequent Holder of that Security
(or Lender, as applicable) or portion of the Security (or Bridge Loan, as
applicable) that evidences the same debt as the consenting Holder’s Security (or
Bridge Loan, as applicable), even if notation of the consent or waiver is not
made on the Security (or Bridge Loan, as applicable). However, any such Holder
(or Lender, as applicable) or subsequent Holder (or Lender, as applicable) may
revoke the consent or waiver as to such Holder’s Security or portion of the
Security (or Bridge Loan, as applicable) if the Trustee receives the notice of
revocation before the date the amendment or waiver becomes effective. After an
amendment or waiver becomes effective, it shall bind every Securityholder (or
Lender, as applicable). An amendment or waiver becomes effective upon the
execution of such amendment or waiver by the Trustee.

The Company may, but shall not be obligated to, fix a record date for the
purpose of determining the Securityholders (or Lender, as applicable) entitled
to give their consent or take any other action described in this Article 9 or
required or permitted to be taken pursuant to this Indenture. If a record date
is fixed, then notwithstanding the immediately preceding paragraph, those
Persons who were Securityholders (or Lenders, as applicable) at such record date
(or their duly designated proxies), and only those Persons, shall be entitled to
give such consent or to revoke any consent previously given or to take any such
action, whether or not such Persons continue to be Holders (or Lenders, as
applicable) after such record date. No such consent shall be valid or effective
for more than 120 days after such record date.

SECTION 9.05. Notation on or Exchange of Securities. If an amendment changes the
terms of a Security, the Trustee may require the Holder of the Security to
deliver it to the Trustee. The Trustee may place an appropriate notation on the
Security regarding the changed terms and return it to the Holder. Alternatively,
if the Company or the Trustee so determines, the Company in exchange for the
Security shall issue and the Trustee shall authenticate a new Security that
reflects the changed terms. Failure to make the appropriate notation or to issue
a new Security shall not affect the validity of such amendment.

SECTION 9.06. Trustee To Sign Amendments. The Trustee shall sign any amendment
authorized pursuant to this Article 9 if the amendment does not adversely affect
the rights, duties, liabilities or immunities of the Trustee. If it does, the
Trustee may but need not sign it. In signing such amendment the Trustee shall be
entitled to receive indemnity reasonably satisfactory to it and to receive, and
(subject to Section 7.01) shall be fully protected in relying upon, an Officers’
Certificate and an Opinion of Counsel stating that such amendment is authorized
or permitted by this Indenture.

SECTION 9.07. Payments for Consent. The Parent shall not, and shall not permit
any Restricted Subsidiary to, directly or indirectly, pay or cause to be paid
any consideration, to any Holder of Securities or Lender for or as an inducement
to any consent, waiver or amendment of any of the terms or provisions of this
Indenture or the Securities unless such consideration is offered to be paid or
agreed to be paid to all Holders of the Securities or Lenders that consent,
waive or agree to amend in the time frame set forth in solicitation documents
relating to such consent, waiver or agreement.

 

69



--------------------------------------------------------------------------------

ARTICLE 10

GUARANTEES

SECTION 10.01. Guarantees. Each Guarantor hereby unconditionally and irrevocably
guarantees, jointly and severally, to each Holder and to the Trustee and its
successors and assigns (a) the full and punctual payment of principal of and
interest on the Securities when due, whether at maturity, by acceleration, by
redemption or otherwise, and all other monetary obligations of the Company under
this Indenture and the Securities and (b) the full and punctual performance
within applicable grace periods of all other obligations of the Company under
this Indenture and the Securities (all the foregoing being hereinafter
collectively called the “Guaranteed Obligations”). Each Guarantor further agrees
that the Guaranteed Obligations may be extended or renewed, in whole or in part,
without notice or further assent from such Guarantor and that such Guarantor
will remain bound under this Article 10 notwithstanding any extension or renewal
of any Obligation.

Each Guarantor waives presentation to, demand of, payment from and protest to
the Company of any of the Guaranteed Obligations and also waives notice of
protest for nonpayment. Each Guarantor waives notice of any default under the
Securities or the Guaranteed Obligations. The obligations of each Guarantor
hereunder shall not be affected by (1) the failure of any Holder or the Trustee
to assert any claim or demand or to enforce any right or remedy against the
Company or any other Person (including any Guarantor) under this Indenture, the
Securities or any other agreement or otherwise; (2) any extension or renewal of
any thereof; (3) any rescission, waiver, amendment or modification of any of the
terms or provisions of this Indenture, the Securities or any other agreement;
(4) the release of any security held by any Holder or the Trustee for the
Guaranteed Obligations or any of them; (5) the failure of any Holder or the
Trustee to exercise any right or remedy against any other guarantor of the
Guaranteed Obligations; or (6) except as set forth in Section 10.07, any change
in the ownership of such Guarantor.

Each Guarantor further agrees that its Security Guarantee herein constitutes a
guarantee of payment, performance and compliance when due (and not a guarantee
of collection) and waives any right to require that any resort be had by any
Holder or the Trustee to any security held for payment of the Guaranteed
Obligations.

Except as expressly set forth in Sections 8.01(b), 10.02 and 10.07, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense of setoff, counterclaim, recoupment or termination whatsoever or
by reason of the invalidity, illegality or unenforceability of the Guaranteed
Obligations or otherwise. Without limiting the generality of the foregoing, the
obligations of each Guarantor herein shall not be discharged or impaired or
otherwise affected by the failure of any Holder or the Trustee to assert any
claim or demand or to enforce any remedy under this Indenture, the Securities or
any other agreement, by any waiver or modification of any thereof, by any
default, failure or delay, willful or otherwise, in the performance of the
obligations, or by any other act or thing or omission or delay to do any other
act or thing which may or might in any manner or to any extent vary the risk of
such Guarantor or would otherwise operate as a discharge of such Guarantor as a
matter of law or equity.

 

70



--------------------------------------------------------------------------------

Each Guarantor further agrees that its Security Guarantee herein shall continue
to be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of principal of or interest on any Obligation is rescinded or
must otherwise be restored by any Holder or the Trustee upon the bankruptcy or
reorganization of the Company or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
any Holder or the Trustee has at law or in equity against any Guarantor by
virtue hereof, upon the failure of the Company to pay the principal of or
interest on any Obligation when and as the same shall become due, whether at
maturity, by acceleration, by redemption or otherwise, or to perform or comply
with any other Obligation, each Guarantor hereby promises to and shall, upon
receipt of written demand by the Trustee, forthwith pay, or cause to be paid, in
cash, to the Holders or the Trustee an amount equal to the sum of (A) the unpaid
amount of such Guaranteed Obligations, (B) accrued and unpaid interest on such
Guaranteed Obligations (but only to the extent not prohibited by law) and
(C) all other monetary Guaranteed Obligations of the Company to the Holders and
the Trustee.

Each Guarantor agrees that, as between it, on the one hand, and the Holders and
the Trustee, on the other hand, (i) the maturity of the Guaranteed Obligations
hereby may be accelerated as provided in Article 6 for the purposes of such
Guarantor’s Security Guarantee herein, notwithstanding any stay, injunction or
other prohibition preventing such acceleration in respect of the Guaranteed
Obligations guaranteed hereby, and (ii) in the event of any declaration of
acceleration of such Guaranteed Obligations as provided in Article 6, such
Guaranteed Obligations (whether or not due and payable) shall forthwith become
due and payable by such Guarantor for the purposes of this Section.

Each Guarantor also agrees to pay any and all costs and expenses (including
reasonable attorneys’ fees) incurred by the Trustee or any Holder in enforcing
any rights under this Section.

SECTION 10.02. Limitation on Liability. Each Guarantor, and by its acceptance of
the Securities, each Holder, hereby confirms that it is the intention of all
such parties that the Security Guarantee of such Guarantor not constitute a
fraudulent transfer or conveyance for purposes of Bankruptcy Law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
federal or state law to the extent applicable to any Security Guarantee. To
effectuate the foregoing intention, the Trustee, the Holders and the Guarantors
hereby irrevocably agree that, any term or provision of this Indenture to the
contrary notwithstanding, the maximum aggregate amount of the Guaranteed
Obligations guaranteed hereunder by any Guarantor shall not exceed the maximum
amount that can be hereby guaranteed without rendering this Indenture, as it
relates to such Guarantor, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer or similar laws affecting the rights of
creditors generally.

SECTION 10.03. Successors and Assigns. This Article 10 shall be binding upon
each Guarantor and its successors and assigns and shall enure to the benefit of
the

 

71



--------------------------------------------------------------------------------

successors and assigns of the Trustee and the Holders and, in the event of any
transfer or assignment of rights by any Holder or the Trustee, the rights and
privileges conferred upon that party in this Indenture and in the Securities
shall automatically extend to and be vested in such transferee or assignee, all
subject to the terms and conditions of this Indenture.

SECTION 10.04. No Waiver. Neither a failure nor a delay on the part of either
the Trustee or the Holders in exercising any right, power or privilege under
this Article 10 shall operate as a waiver thereof, nor shall a single or partial
exercise thereof preclude any other or further exercise of any right, power or
privilege. The rights, remedies and benefits of the Trustee and the Holders
herein expressly specified are cumulative and not exclusive of any other rights,
remedies or benefits which either may have under this Article 10 at law, in
equity, by statute or otherwise.

SECTION 10.05. Modification. No modification, amendment or waiver of any
provision of this Article 10, nor the consent to any departure by any Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Trustee, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. No notice to
or demand on any Guarantor in any case shall entitle such Guarantor to any other
or further notice or demand in the same, similar or other circumstances.

SECTION 10.06. Execution and Delivery of Security Guarantee.

To evidence its Security Guarantee set forth in Section 10.01 hereof, each
Guarantor hereby agrees that a notation of such Security Guarantee substantially
in the form attached as Exhibit B hereto will be endorsed by an Officer of such
Guarantor on Securities authenticated and delivered by the Trustee and that this
Indenture will be executed on behalf of such Guarantor by one of its Officers.

Each Guarantor hereby agrees that its Security Guarantee set forth in
Section 10.01 hereof will remain in full force and effect notwithstanding any
failure to endorse on such Security a notation of such Security Guarantee.

If an Officer whose signature is on this Indenture or on the Security Guarantee
no longer holds that office at the time the Trustee authenticates the Securities
on which a Security Guarantee is endorsed, the Security Guarantee will be valid
nevertheless.

The delivery of any Global Security by the Trustee, after the authentication
thereof hereunder, will constitute due delivery of the Security Guarantee set
forth in this Indenture on behalf of the Guarantors.

In the event that the Parent or any Restricted Subsidiary creates or acquires
any Wholly Owned Restricted Subsidiary (other than (i) a Subsidiary that has
been designated an Unrestricted Subsidiary, and (ii) any Subsidiary that is a
project-financed special purpose entity) after the Issue Date, if required by
Section 4.13 hereof, the Company will cause such Wholly Owned Restricted
Subsidiary to comply with the provisions of Section 4.13 hereof and this Article
10, to the extent applicable

 

72



--------------------------------------------------------------------------------

SECTION 10.07. Release of Guarantor. A Subsidiary Guarantor will be released
from its obligations under this Article 10 (other than any obligation that may
have arisen under Section 10.08)

(1) upon any consolidation with or merger with or into, any Person by such
Subsidiary Guarantor pursuant to Section 5.01(b);

(2) upon the disposition of all or a portion of the Capital Stock of such
Subsidiary Guarantor such that such Subsidiary Guarantor ceases to be a
Subsidiary, if the sale or other disposition does not violate Section 4.06;

(3) upon the designation of such Subsidiary Guarantor as an Unrestricted
Subsidiary in accordance with the terms of this Indenture;

(4) at such time as such Subsidiary Guarantor does not have any Security
Guarantees outstanding that would have required such Subsidiary Guarantor to
enter into a Security Guarantee pursuant to Section 4.13;

(5) upon defeasance of the Securities pursuant to Article 8; or

(6) upon the full satisfaction of the Company’s obligations under this
Indenture;

provided, however, that in the case of Section 10.07(1) , if such other Person
is not a Subsidiary of the Parent then (i) such merger or consolidation must
otherwise be permitted by this Indenture and (ii) the Company must provide an
Officers’ Certificate to the Trustee to the effect that the Company will comply
with its obligations under Section 4.06.

At the request of the Company, the Trustee shall execute and deliver an
appropriate instrument evidencing such release.

SECTION 10.08. Contribution. Each Subsidiary Guarantor that makes a payment
under its Security Guarantee shall be entitled upon payment in full of all
Guaranteed Obligations under this Indenture to a contribution from each other
Subsidiary Guarantor in an amount equal to such other Subsidiary Guarantor’s pro
rata portion of such payment based on the respective net assets of all the
Subsidiary Guarantors at the time of such payment determined in accordance with
GAAP.

ARTICLE 11

MISCELLANEOUS

SECTION 11.01. Trust Indenture Act Controls. If any provision of this Indenture
limits, qualifies or conflicts with another provision which is required to be
included in this Indenture by the TIA, the required provision shall control.

 

73



--------------------------------------------------------------------------------

SECTION 11.02. Notices. Any notice or communication shall be in writing and
delivered in person or mailed by first-class mail addressed as follows:

If to the Company or any Guarantor:

WILLIAM LYON HOMES, INC.

4695 MacArthur Court, 8th Floor

Newport Beach, CA 92660

Attention: Chief Financial Officer

Fax Number: (949) 252-2575

with a copy to (which shall not constitute notice):

LATHAM & WATKINS LLP

650 Town Center Drive

20th Floor

Costa Mesa, CA 92626

Attention: Cary K. Hyden and Michael Treska

Fax Number: (714) 755-8290

If to the Trustee:

[U.S. BANK NATIONAL ASSOCIATION

EP-MN-WS3C

60 Livingston Avenue

St. Paul, MN 55107

Attention: Corporate Trust Department

Fax Number: (651) 495-8097]

If to the Administrative Agent:

J.P. Morgan Chase Bank, N.A.

383 Madison Avenue

New York, NY 10179

Attention: —

Fax No.: (212) —

Telephone: —

Email: —

The Company, any Guarantor or the Trustee by notice to the other may designate
additional or different addresses for subsequent notices or communications.

Any notice or communication mailed to a Securityholder shall be mailed to the
Securityholder at the Securityholder’s address as it appears on the registration
books of the Registrar and shall be sufficiently given if so mailed within the
time prescribed. Any notice or communication mailed to Securityholders shall
also be mailed to the Administrative Agent under the Bridge Loan Agreement.

 

74



--------------------------------------------------------------------------------

Failure to mail a notice or communication to a Securityholder or the
Administrative Agent or any defect in it shall not affect its sufficiency with
respect to other Securityholders. If a notice or communication is mailed in the
manner provided in this Section 11.02, it is duly given, whether or not the
addressee receives it.

Notwithstanding any other provision of this Indenture or any Security, where
this Indenture or any Security provides for notice of any event (including any
notice of redemption or repurchase) to a Holder (whether by mail or otherwise),
such notice shall be sufficiently given if given to the Depository (or its
designee) pursuant to the standing instructions from the Depository or its
designee, including by electronic mail in accordance with accepted practices or
procedures at the Depository.

SECTION 11.03. Communication by Holders with Other Holders. Securityholders may
communicate pursuant to TIA § 312(b) with other Securityholders with respect to
their rights under this Indenture or the Securities. The Company, any Guarantor,
the Trustee, the Registrar and anyone else shall have the protection of TIA §
312(c).

SECTION 11.04. Certificate and Opinion as to Conditions Precedent. Upon any
request or application by the Company to the Trustee to take or refrain from
taking any action under this Indenture, the Company shall furnish to the
Trustee:

(1) an Officers’ Certificate in form and substance reasonably satisfactory to
the Trustee stating that, in the opinion of the signers, all conditions
precedent, if any, provided for in this Indenture relating to the proposed
action have been complied with; and

(2) an Opinion of Counsel in form and substance reasonably satisfactory to the
Trustee stating that, in the opinion of such counsel, all such conditions
precedent have been complied with.

SECTION 11.05. Statements Required in Certificate or Opinion. Each certificate
or opinion with respect to compliance with a covenant or condition provided for
in this Indenture shall include:

(1) a statement that the individual making such certificate or opinion has read
such covenant or condition;

(2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(3) a statement that, in the opinion of such individual, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

(4) a statement as to whether or not, in the opinion of such individual, such
covenant or condition has been complied with.

 

75



--------------------------------------------------------------------------------

SECTION 11.06. When Securities Disregarded. In determining whether the Holders
and Lenders of the required principal amount of Securities or Bridge Loans, as
applicable, have concurred in any direction, waiver or consent, Securities or
Bridge Loans owned by the Company or by any Person directly or indirectly
controlling or controlled by or under direct or indirect common control with the
Company shall be disregarded and deemed not to be outstanding, except that, for
the purpose of determining whether the Trustee shall be protected in relying on
any such direction, waiver or consent, only Securities or Bridge Loans which the
Trustee knows are so owned shall be so disregarded. Also, subject to the
foregoing, only Securities and Bridge Loans outstanding at the time shall be
considered in any such determination.

SECTION 11.07. Rules by Trustee, Paying Agent and Registrar. The Trustee may
make reasonable rules for action by or a meeting of Securityholders. The
Registrar and the Paying Agent may make reasonable rules for their functions.

SECTION 11.08. Legal Holidays. If a payment date is a Legal Holiday, payment
shall be made on the next succeeding day that is not a Legal Holiday, and no
interest shall accrue for the intervening period. If a regular record date is a
Legal Holiday, the record date shall not be affected.

SECTION 11.09. Governing Law. This Indenture and the Securities shall be
governed by, and construed in accordance with, the laws of the State of New
York.

SECTION 11.10. No Recourse Against Others. No director, officer, employee,
incorporator or stockholder of the Parent or any Restricted Subsidiary shall
have any liability for any obligations of the Company under the Securities or
the Indenture or any Guarantor under its Security Guarantee or for any claim
based on, in respect of or by reason of such obligations or their creation. By
accepting a Security, each Securityholder waives and releases all such
liability. The waiver and release are part of the consideration for the issuance
of the Securities and the Security Guarantees.

SECTION 11.11. Successors. All agreements of the Company in this Indenture and
the Securities shall bind its successors. All agreements of the Trustee in this
Indenture shall bind its successors.

SECTION 11.12. Multiple Originals. The parties may sign any number of copies of
this Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement. One signed copy is enough to prove this Indenture.

SECTION 11.13. Table of Contents; Headings. The table of contents,
cross-reference sheet and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not intended
to be considered a part hereof and shall not modify or restrict any of the terms
or provisions hereof.

 

76



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Indenture to be duly executed
as of the date first written above.

 

WILLIAM LYON HOMES, INC. By:  

 

Name:   Matthew R. Zaist Title:   President and Chief Operating Officer
GUARANTORS: WILLIAM LYON HOMES By:  

 

Name:   Matthew R. Zaist Title:   President and Chief Operating Officer PH-LP
VENTURES DUXFORD FINANCIAL, INC. SYCAMORE CC, INC. PRESLEY CMR, INC. WILLIAM
LYON SOUTHWEST, INC. PH-RIELLY VENTURES PH VENTURES-SAN JOSE PRESLEY HOMES By:  

 

Name:   Matthew R. Zaist Title:   President and Chief Operating Officer

 

77



--------------------------------------------------------------------------------

WLH ENTERPRISES By:   William Lyon Homes, Inc. Its:   General Partner By:  

 

Name:   Matthew R. Zaist Title:   President and Chief Operating Officer By:  
Presley CMR, Inc. Its:   General Partner By:  

 

Name:   Matthew R. Zaist Title:   President and Chief Operating Officer LYON
EAST GARRISON COMPANY I, LLC By:   William Lyon Homes, Inc. Its:   Sole Member
By:  

 

Name:   Matthew R. Zaist Title:   President and Chief Operating Officer LYON
WATERFRONT, LLC By:   William Lyon Homes, Inc. Its:   Sole Member By:  

 

Name:   Matthew R. Zaist Title:   President and Chief Operating Officer CIRCLE G
AT THE CHURCH FARM NORTH JOINT VENTURE, LLC By:   William Lyon Homes, Inc. Its:
  Manager By:  

 

Name:   Matthew R. Zaist Title:   President and Chief Operating Officer

 

78



--------------------------------------------------------------------------------

MOUNTAIN FALLS, LLC By:   William Lyon Homes, Inc. Its:   Sole Member By:  

 

Name:   Matthew R. Zaist Title:   President and Chief Operating Officer MOUNTAIN
FALLS GOLF COURSE, LLC By:   WLH Enterprises Its:   Managing Member   By:  
William Lyon Homes, Inc.   Its:   General Partner   By:  

 

  Name:   Matthew R. Zaist   Title:   President and Chief Operating Officer  
By:   Presley CMR, Inc.   Its:   General Partner   By:  

 

  Name:   Matthew R. Zaist   Title:   President and Chief Operating Officer
CALIFORNIA EQUITY FUNDING, INC. HSP, INC. By:  

 

Name:   Matthew R. Zaist Title:   Executive Vice President

 

79



--------------------------------------------------------------------------------

[U.S. BANK NATIONAL ASSOCIATION] By:  

 

Name:   Title:  

 

80



--------------------------------------------------------------------------------

RULE 144A/REGULATION S APPENDIX

PROVISIONS RELATING TO INITIAL SECURITIES,

PRIVATE EXCHANGE SECURITIES

AND EXCHANGE SECURITIES

 

  1. Definitions

1.1 Definitions

For the purposes of this Appendix the following terms shall have the meanings
indicated below:

“Applicable Procedures” means, with respect to any transfer or transaction
involving a Temporary Regulation S Global Security or beneficial interest
therein, the rules and procedures of the Depository for such a Temporary
Regulation S Global Security, to the extent applicable to such transaction and
as in effect from time to time.

“Definitive Security” means a certificated Initial Security or Exchange Security
or Private Exchange Security bearing, if required, the appropriate restricted
securities legend set forth in Section 2.3(e).

“Depository” means The Depository Trust Company, its nominees and their
respective successors.

“Distribution Compliance Period”, with respect to any Securities, means the
period of 40 consecutive days beginning on and including the later of (i) the
day on which such Securities are first offered to Persons other than
distributors (as defined in Regulation S under the Securities Act) in reliance
on Regulation S and (ii) the issue date with respect to such Securities.

“Exchange Securities” means (1) the 9.25% Senior Notes Due 2022 issued pursuant
to this Indenture in connection with a Registered Exchange Offer pursuant to the
Registration Rights Agreement and (2) Additional Securities, if any, issued
pursuant to a registration statement filed with the SEC under the Securities
Act.

“Initial Securities” means (1) $—,000,000 aggregate principal amount of 9.25%
Senior Notes Due 2022 issued on the Issue Date and (2) Additional Securities, if
any, issued in exchange for Bridge Loans outstanding under the Bridge Loan
Agreement in a transaction exempt from the registration requirements of the
Securities Act.

“Private Exchange” means the offer by the Company, pursuant to a Registration
Rights Agreement, to the Initial Purchasers to issue and deliver to each Initial
Purchaser, in exchange for the Initial Securities held by the Initial Purchaser
as part of its initial distribution, a like aggregate principal amount of
Private Exchange Securities.

“Private Exchange Securities” means any 9.25% Senior Notes Due 2022 issued in
connection with a Private Exchange.



--------------------------------------------------------------------------------

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

“Registered Exchange Offer” means the offer by the Company, pursuant to a
Registration Rights Agreement, to certain Holders of Initial Securities, to
issue and deliver to such Holders, in exchange for the Initial Securities, a
like aggregate principal amount of Exchange Securities registered under the
Securities Act.

“Registration Rights Agreement” means (1) with respect to the Initial Securities
issued on the Issue Date, the Registration Rights Agreement dated as of the
Issue Date, among the Company, the guarantors party thereto and — as an
Exchanging Lender and (2) with respect to each issuance of Additional Securities
issued in a transaction exempt from the registration requirements of the
Securities Act, the registration rights agreement, if any, among the Company and
the Exchanging Lenders acquiring such Additional Securities.

“Rule 144A Securities” means all Securities offered and sold to QIBs in reliance
on Rule 144A.

“Securities” means the Initial Securities, the Exchange Securities and the
Private Exchange Securities, treated as a single class.

“Securities Act” means the Securities Act of 1933.

“Securities Custodian” means the custodian with respect to a Global Security (as
appointed by the Depository), or any successor Person thereto and shall
initially be the Trustee.

“Shelf Registration Statement” means the registration statement issued by the
Company in connection with the offer and sale of Initial Securities or Private
Exchange Securities pursuant to the Registration Rights Agreement.

“Transfer Restricted Securities” means Securities that bear or are required to
bear the legend relating to restrictions on transfer relating to the Securities
Act set forth in Section 2.3(e) hereto.

 

2



--------------------------------------------------------------------------------

1.2 Other Definitions

 

            Term  

Defined

in

Section:

“Agent Members”   2.1(b) “Global Securities”   2.1(a) “Permanent Regulation S
Global Security”   2.1(a) “Regulation S”   2.1(a) “Regulation S Global Security”
  2.1(a) “Rule 144A”   2.1(a) “Rule 144A Global Security”   2.1(a) “Temporary
Regulation S Global Security”   2.1(a)

 

  2. The Securities.

2.1 (a) Form and Dating. The Initial Securities will be issued initially only to
Exchanging Lenders who are either (i) QIBs in reliance on Rule 144A under the
Securities Act (“Rule 144A”) or (ii) Persons other than U.S. Persons (as defined
in Regulation S) in reliance on Regulation S under the Securities Act
(“Regulation S”). Initial Securities may thereafter be transferred to, among
others, QIBs and purchasers in reliance on Regulation S, subject to the
restrictions on transfer set forth herein. Initial Securities initially to QIBs
shall be issued initially in the form of one or more permanent global Securities
in definitive, fully registered form (collectively, the “Rule 144A Global
Security”) and Initial Securities initially issued pursuant to Regulation S
shall be issued initially in the form of one or more temporary global securities
in fully registered form (collectively, the “Temporary Regulation S Global
Security”), in each case without interest coupons and with the global securities
legend and the applicable restricted securities legend set forth in Exhibit 1
hereto, which shall be deposited on behalf of the purchasers of the Initial
Securities represented thereby with the Securities Custodian and registered in
the name of the Depository or a nominee of the Depository, duly executed by the
Company and authenticated by the Trustee as provided in this Indenture. Except
as set forth in this Section 2.1(a), beneficial ownership interests in the
Temporary Regulation S Global Security will not be exchangeable for interests in
the Rule 144A Global Security, a permanent global security (the “Permanent
Regulation S Global Security”, and together with the Temporary Regulation S
Global Security, the “Regulation S Global Security”) or any other Security prior
to the expiration of the Distribution Compliance Period and then, after the
expiration of the Distribution Compliance Period, may be exchanged for interests
in a Rule 144A Global Security or the Permanent Regulation S Global Security
only upon certification in form reasonably satisfactory to the Trustee that
beneficial ownership interests in such Temporary Regulation S Global Security
are owned either by non-U.S. persons or U.S. persons who purchased such
interests in a transaction that did not require registration under the
Securities Act.

 

3



--------------------------------------------------------------------------------

Beneficial interests in Temporary Regulation S Global Securities may be
exchanged for interests in Rule 144A Global Securities if (1) such exchange
occurs in connection with a transfer of Securities in compliance with Rule 144A
and (2) the transferor of the beneficial interest in the Temporary Regulation S
Global Security first delivers to the Trustee a written certificate (in a form
satisfactory to the Trustee) to the effect that the beneficial interest in the
Temporary Regulation S Global Security is being transferred to a Person (a) who
the transferor reasonably believes to be a QIB, (b) purchasing for its own
account or the account of a QIB in a transaction meeting the requirements of
Rule 144A, and (c) in accordance with all applicable securities laws of the
States of the United States and other jurisdictions.

Beneficial interests in a Rule 144A Global Security may be transferred to a
Person who takes delivery in the form of an interest in a Regulation S Global
Security, whether before or after the expiration of the Distribution Compliance
Period, only if the transferor first delivers to the Trustee a written
certificate (in the form provided in this Indenture) to the effect that such
transfer is being made in accordance with Rule 903 or 904 of Regulation S or
Rule 144 (if applicable).

The Rule 144A Global Security, the Temporary Regulation S Global Security and
the Permanent Regulation S Global Security are collectively referred to herein
as “Global Securities”. The aggregate principal amount of the Global Securities
may from time to time be increased or decreased by adjustments made on the
records of the Trustee and the Depository or its nominee as hereinafter
provided.

(b) Book-Entry Provisions. This Section 2.1(b) shall apply only to a Global
Security deposited with or on behalf of the Depository.

The Company shall execute and the Trustee shall, in accordance with this
Section 2.1(b), authenticate and deliver initially one or more Global Securities
that (a) shall be registered in the name of the Depository for such Global
Security or Global Securities or the nominee of such Depository and (b) shall be
delivered by the Trustee to such Depository or pursuant to such Depository’s
instructions or held by the Trustee as custodian for the Depository.

Members of, or participants in, the Depository (“Agent Members”) shall have no
rights under this Indenture with respect to any Global Security held on their
behalf by the Depository or by the Trustee as the custodian of the Depository or
under such Global Security, and the Company, the Trustee and any agent of the
Company or the Trustee shall be entitled to treat the Depository as the absolute
owner of such Global Security for all purposes whatsoever. Notwithstanding the
foregoing, nothing herein shall prevent the Company, the Trustee or any agent of
the Company or the Trustee from giving effect to any written certification,
proxy or other authorization furnished by the Depository or impair, as between
the Depository and its Agent Members, the operation of customary practices of
such Depository governing the exercise of the rights of a holder of a beneficial
interest in any Global Security.

(c) Definitive Securities. Except as provided in this Section 2.1 or Section 2.3
or 2.4, owners of beneficial interests in Global Securities shall not be
entitled to receive physical delivery of Definitive Securities.

 

4



--------------------------------------------------------------------------------

2.2 Authentication. The Trustee shall authenticate and deliver: (1) on the Issue
Date, an aggregate principal amount of               $—,000,000 9.25% Senior
Notes Due 2022, (2) any Additional Securities for an original issue in an
aggregate principal amount specified in the written order of the Company
pursuant to Section 2.02 of this Indenture and (3) Exchange Securities or
Private Exchange Securities for issue only in a Registered Exchange Offer or a
Private Exchange, respectively, pursuant to a Registration Rights Agreement, for
a like principal amount of Initial Securities, in each case upon a written order
of the Company signed by two Officers or by an Officer and either an Assistant
Treasurer or an Assistant Secretary of the Company. Such order shall specify the
amount of the Securities to be authenticated and the date on which the original
issue of Securities is to be authenticated and, in the case of any issuance of
Additional Securities pursuant to Section 2.13 of this Indenture, shall certify
that such issuance is in compliance with Section 4.03 of this Indenture.

2.3 Transfer and Exchange.

(a) Transfer and Exchange of Definitive Securities. When Definitive Securities
are presented to the Registrar with a request:

 

  (x) to register the transfer of such Definitive Securities; or

 

  (y) to exchange such Definitive Securities for an equal principal amount of
Definitive Securities of other authorized denominations,

the Registrar shall register the transfer or make the exchange as requested if
its reasonable requirements for such transaction are met; provided, however,
that the Definitive Securities surrendered for transfer or exchange:

(i) shall be duly endorsed or accompanied by a written instrument of transfer in
form reasonably satisfactory to the Company and the Registrar, duly executed by
the Holder thereof or its attorney duly authorized in writing; and

(ii) if such Definitive Securities are required to bear a restricted securities
legend, they are being transferred or exchanged pursuant to an effective
registration statement under the Securities Act, pursuant to Section 2.3(b) or
pursuant to clause (A), (B) or (C) below, and are accompanied by the following
additional information and documents, as applicable:

(A) if such Definitive Securities are being delivered to the Registrar by a
Holder for registration in the name of such Holder, without transfer, a
certification from such Holder to that effect; or

(B) if such Definitive Securities are being transferred to the Company, a
certification to that effect; or

 

5



--------------------------------------------------------------------------------

(C) if such Definitive Securities are being transferred (x) pursuant to an
exemption from registration in accordance with Rule 144A, Regulation S or Rule
144 under the Securities Act; or (y) in reliance upon another exemption from the
requirements of the Securities Act: (i) a certification to that effect (in the
form set forth on the reverse of the Security) and (ii) if the Company so
requests, an opinion of counsel or other evidence reasonably satisfactory to it
as to the compliance with the restrictions set forth in the legend set forth in
Section 2.3(e)(i).

(b) Restrictions on Transfer of a Definitive Security for a Beneficial Interest
in a Global Security. A Definitive Security may not be exchanged for a
beneficial interest in a Rule 144A Global Security or a Permanent Regulation S
Global Security except upon satisfaction of the requirements set forth below.
Upon receipt by the Trustee of a Definitive Security, duly endorsed or
accompanied by appropriate instruments of transfer, in form satisfactory to the
Trustee, together with:

(1) certification, in the form set forth on the reverse of the Security, that
such Definitive Security is either (A) being transferred to a QIB in accordance
with Rule 144A or (B) being transferred after expiration of the Distribution
Compliance Period by a Person who initially purchased such Security in reliance
on Regulation S to a buyer who elects to hold its interest in such Security in
the form of a beneficial interest in the Permanent Regulation S Global Security;
and

(2) written instructions directing the Trustee to make, or to direct the
Securities Custodian to make, an adjustment on its books and records with
respect to such Rule 144A Global Security (in the case of a transfer pursuant to
clause (b)(i)(A)) or Permanent Regulation S Global Security (in the case of a
transfer pursuant to clause (b)(i)(B)) to reflect an increase in the aggregate
principal amount of the Securities represented by the Rule 144A Global Security
or Permanent Regulation S Global Security, as applicable, such instructions to
contain information regarding the Depository account to be credited with such
increase,

then the Trustee shall cancel such Definitive Security and cause, or direct the
Securities Custodian to cause, in accordance with the standing instructions and
procedures existing between the Depository and the Securities Custodian, the
aggregate principal amount of Securities represented by the Rule 144A Global
Security or Permanent Regulation S Global Security, as applicable, to be
increased by the aggregate principal amount of the Definitive Security to be
exchanged and shall credit or cause to be credited to the account of the Person
specified in such instructions a beneficial interest in the Rule 144A Global
Security or Permanent Regulation S Global Security, as applicable, equal to the
principal amount of the Definitive Security so canceled. If no Rule 144A Global
Securities or Permanent Regulation S Global Securities, as applicable, are then
outstanding, the Company shall issue and the Trustee shall authenticate, upon
written order of the Company in the form of an Officers’ Certificate of the
Company, a new Rule 144A Global Security or Permanent Regulation S Global
Security, as applicable, in the appropriate principal amount.

 

6



--------------------------------------------------------------------------------

(c) Transfer and Exchange of Global Securities.

(1) The transfer and exchange of Global Securities or beneficial interests
therein shall be effected through the Depository, in accordance with this
Indenture (including applicable restrictions on transfer set forth herein, if
any) and the procedures of the Depository therefor. A transferor of a beneficial
interest in a Global Security shall deliver to the Registrar a written order
given in accordance with the Depository’s procedures containing information
regarding the participant account of the Depository to be credited with a
beneficial interest in the Global Security. The Registrar shall, in accordance
with such instructions instruct the Depository to credit to the account of the
Person specified in such instructions a beneficial interest in the Global
Security and to debit the account of the Person making the transfer the
beneficial interest in the Global Security being transferred.

(2) If the proposed transfer is a transfer of a beneficial interest in one
Global Security to a beneficial interest in another Global Security, the
Registrar shall reflect on its books and records the date and an increase in the
principal amount of the Global Security to which such interest is being
transferred in an amount equal to the principal amount of the interest to be so
transferred, and the Registrar shall reflect on its books and records the date
and a corresponding decrease in the principal amount of the Global Security from
which such interest is being transferred.

(3) Notwithstanding any other provisions of this Appendix (other than the
provisions set forth in Section 2.4), a Global Security may not be transferred
as a whole except by the Depository to a nominee of the Depository or by a
nominee of the Depository to the Depository or another nominee of the Depository
or by the Depository or any such nominee to a successor Depository or a nominee
of such successor Depository.

(4) In the event that Global Security is exchanged for Definitive Securities to
Section 2.4 of this Appendix, prior to the consummation of a Registered Exchange
Offer or the effectiveness of a Shelf Registration Statement with respect to
such Securities, such Securities may be exchanged only in accordance with such
procedures as are substantially consistent with the provisions of this
Section 2.3 (including the certification requirements set forth on the reverse
of the Initial Securities intended to ensure that such transfers comply with
Rule 144A, Regulation S or another applicable exemption under the Securities
Act, as the case may be) and such other procedures as may from time to time be
adopted by the Company.

(d) Restrictions on Transfer of Temporary Regulation S Global Securities. During
the Distribution Compliance Period, beneficial ownership interests in Temporary
Regulation S Global Securities may only be sold, pledged or transferred in
accordance with the Applicable Procedures and only (i) to the Company, (ii) in
an offshore transaction in accordance with Regulation S (other than a
transaction resulting in an exchange for an interest in a Permanent Regulation S
Global Security), or (iii) pursuant to an effective registration statement under
the Securities Act, in each case in accordance with any applicable securities
laws of any State of the United States.

 

7



--------------------------------------------------------------------------------

(e) Legend.

(1) Except as permitted by the following paragraphs (ii), (iii) and (iv), each
Security certificate evidencing the Global Securities (and all Securities issued
in exchange therefor or in substitution thereof), in the case of Securities
offered otherwise than in reliance on Regulation S shall bear a legend in
substantially the following form:

THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION
THEREFROM. EACH PURCHASER OF THIS SECURITY IS HEREBY NOTIFIED THAT THE SELLER OF
THIS SECURITY MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5
OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.

THE HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS
SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) IN
THE UNITED STATES TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (II) OUTSIDE THE UNITED
STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 904 UNDER THE
SECURITIES ACT, (III) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE) OR (IV) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH OF
CASES (I) THROUGH (IV) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER
IS REQUIRED TO, NOTIFY ANY PURCHASER OF THIS SECURITY FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO IN (A) ABOVE.

 

8



--------------------------------------------------------------------------------

Each certificate evidencing a Security offered in reliance on Regulation S
shall, in addition to the foregoing, bear a legend in substantially the
following form:

THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION
ORIGINALLY EXEMPT FROM REGISTRATION UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE TRANSFERRED IN THE UNITED STATES
OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON EXCEPT PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
ALL APPLICABLE STATE SECURITIES LAWS. TERMS USED ABOVE HAVE THE MEANINGS GIVEN
TO THEM IN REGULATION S UNDER THE SECURITIES ACT.

Each Definitive Security shall also bear the following additional legend:

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR AND
TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT
MAY REASONABLY REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING
RESTRICTIONS.

If the Securities are issued with original issue discount for U.S. federal
income tax purposes, each Global Note and each Definitive Note (and all Notes
issued in exchange therefor or substitution thereof) shall bear a legend in
substantially the following form:

“THIS SECURITY HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR U.S. FEDERAL
INCOME TAX PURPOSES. UPON REQUEST, THE COMPANY WILL PROMPTLY MAKE AVAILABLE TO A
HOLDER OF THIS SECURITY INFORMATION REGARDING THE ISSUE PRICE, THE AMOUNT OF
ORIGINAL ISSUE DISCOUNT, THE ISSUE DATE AND THE YIELD TO MATURITY OF THIS NOTE.
HOLDERS SHOULD CONTACT [NAME OR TITLE] AT [ADDRESS OR PHONE NUMBER].”

(2) Upon any sale or transfer of a Transfer Restricted Security (including any
Transfer Restricted Security represented by a Global Security) pursuant to Rule
144 under the Securities Act, the Registrar shall permit the transferee thereof
to exchange such Transfer Restricted Security for a certificated Security that
does not bear the legend set forth above and rescind any restriction on the
transfer of such Transfer Restricted Security, if the transferor thereof
certifies in writing to the Registrar that such sale or transfer was made in
reliance on Rule 144 (such certification to be in the form set forth on the
reverse of the Security).

(3) After a transfer of any Initial Securities or Private Exchange Securities
pursuant to and during the period of the effectiveness of a Shelf

 

9



--------------------------------------------------------------------------------

Registration Statement with respect to such Initial Securities or Private
Exchange Securities, as the case may be, all requirements pertaining to legends
on such Initial Security or such Private Exchange Security will cease to apply,
the requirements requiring any such Initial Security or such Private Exchange
Security issued to certain Holders be issued in global form will cease to apply,
and a certificated Initial Security or Private Exchange Security or an Initial
Security or Private Exchange Security in global form, in each case without
restrictive transfer legends, will be available to the transferee of the Holder
of such Initial Securities or Private Exchange Securities upon exchange of such
transferring Holder’s certificated Initial Security or Private Exchange Security
or directions to transfer such Holder’s interest in the Global Security, as
applicable.

(4) Upon the consummation of a Registered Exchange Offer with respect to the
Initial Securities, all requirements pertaining to such Initial Securities that
Initial Securities issued to certain Holders be issued in global form will still
apply with respect to Holders of such Initial Securities that do not exchange
their Initial Securities, and Exchange Securities in certificated or global
form, in each case without the restricted securities legend set forth in Exhibit
1 hereto will be available to Holders that exchange such Initial Securities in
such Registered Exchange Offer.

(5) Upon the consummation of a Private Exchange with respect to the Initial
Securities, all requirements pertaining to such Initial Securities that Initial
Securities issued to certain Holders be issued in global form will still apply
with respect to Holders of such Initial Securities that do not exchange their
Initial Securities, and Private Exchange Securities in global form with the
global securities legend and the applicable restricted securities legend set
forth in Exhibit 1 hereto will be available to Holders that exchange such
Initial Securities in such Private Exchange.

(f) Cancellation or Adjustment of Global Security. At such time as all
beneficial interests in a Global Security have either been exchanged for
Definitive Securities, redeemed, purchased or canceled, such Global Security
shall be returned to the Depository for cancellation or retained and canceled by
the Trustee. At any time prior to such cancellation, if any beneficial interest
in a Global Security is exchanged for certificated Securities, redeemed,
purchased or canceled, the principal amount of Securities represented by such
Global Security shall be reduced and an adjustment shall be made on the books
and records of the Trustee (if it is then the Securities Custodian for such
Global Security) with respect to such Global Security, by the Trustee or the
Securities Custodian, to reflect such reduction.

(g) No Obligation of the Trustee.

(1) The Trustee shall have no responsibility or obligation to any beneficial
owner of a Global Security, a member of, or a participant in the Depository or
other Person with respect to the accuracy of the records of the Depository or
its nominee or of any participant or member thereof, with respect to any
ownership interest in the Securities or with respect to the delivery to any

 

10



--------------------------------------------------------------------------------

participant, member, beneficial owner or other Person (other than the
Depository) of any notice (including any notice of redemption) or the payment of
any amount, under or with respect to such Securities. All notices and
communications to be given to the Holders and all payments to be made to Holders
under the Securities shall be given or made only to or upon the order of the
registered Holders (which shall be the Depository or its nominee in the case of
a Global Security). The rights of beneficial owners in any Global Security shall
be exercised only through the Depository subject to the applicable rules and
procedures of the Depository. The Trustee may rely and shall be fully protected
in relying upon information furnished by the Depository with respect to its
members, participants and any beneficial owners.

(2) The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Security (including any transfers between or among Depository
participants, members or beneficial owners in any Global Security) other than to
require delivery of such certificates and other documentation or evidence as are
expressly required by, and to do so if and when expressly required by, the terms
of this Indenture, and to examine the same to determine substantial compliance
as to form with the express requirements hereof.

2.4 Definitive Securities.

(a) A Global Security deposited with the Depository or with the Trustee as
Securities Custodian for the Depository pursuant to Section 2.1 shall be
transferred to the beneficial owners thereof in the form of Definitive
Securities in an aggregate principal amount equal to the principal amount of
such Global Security, in exchange for such Global Security, only if such
transfer complies with Section 2.3 hereof and (i) the Depository notifies the
Company that it is unwilling or unable to continue as Depository for such Global
Security and the Depository fails to appoint a successor depository or if at any
time such Depository ceases to be a “clearing agency” registered under the
Exchange Act, in either case, and a successor depository is not appointed by the
Company within 90 days of such notice, (ii) an Event of Default has occurred and
is continuing or (iii) the Company, in its sole discretion, notifies the Trustee
in writing that it elects to cause the issuance of Definitive Securities under
this Indenture.

(b) Any Global Security that is transferable to the beneficial owners thereof
pursuant to this Section 2.4 shall be surrendered by the Depository to the
Trustee located at its principal corporate trust office in the Borough of
Manhattan, The City of New York, to be so transferred, in whole or from time to
time in part, without charge, and the Trustee shall authenticate and deliver,
upon such transfer of each portion of such Global Security, an equal aggregate
principal amount of Definitive Securities of authorized denominations. Any
portion of a Global Security transferred pursuant to this Section 2.4 shall be
executed, authenticated and delivered only in minimum denominations of $2,000
principal amount and any greater integral multiple of $1,000 thereof and
registered in such names as the Depository shall direct. Any Definitive Security
delivered in exchange for an interest in the Transfer Restricted Security shall,
except as otherwise provided by Section 2.3(e) hereof, bear the applicable
restricted securities legend and definitive securities legend set forth in
Exhibit 1 hereto.

 

11



--------------------------------------------------------------------------------

(c) Subject to the provisions of Section 2.4(b) hereof, the registered Holder of
a Global Security shall be entitled to grant proxies and otherwise authorize any
Person, including Agent Members and Persons that may hold interests through
Agent Members, to take any action which a Holder is entitled to take under this
Indenture or the Securities.

(d) In the event of the occurrence of one of the events specified in
Section 2.4(a) hereof, the Company shall promptly make available to the Trustee
a reasonable supply of Definitive Securities in definitive, fully registered
form without interest coupons. In the event that such Definitive Securities are
not issued, the Company expressly acknowledges, with respect to the right of any
Holder to pursue a remedy pursuant to Section 6.06 of this Indenture, the right
of any beneficial owner of Securities to pursue such remedy with respect to the
portion of the Global Security that represents such beneficial owner’s
Securities as if such Definitive Securities had been issued.

 

12



--------------------------------------------------------------------------------

EXHIBIT 1

to

RULE 144A/REGULATION S APPENDIX

[FORM OF FACE OF INITIAL SECURITY]

[Global Securities Legend]

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO., OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC) ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO
TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE INDENTURE
REFERRED TO ON THE REVERSE HEREOF.

[[FOR REGULATION S GLOBAL SECURITY ONLY] UNTIL 40 DAYS AFTER THE LATER OF
COMMENCEMENT OR COMPLETION OF THE OFFERING, AN OFFER OR SALE OF SECURITIES
WITHIN THE UNITED STATES BY A DEALER (AS DEFINED IN THE SECURITIES ACT) MAY
VIOLATE THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT IF SUCH OFFER OR
SALE IS MADE OTHERWISE THAN IN ACCORDANCE WITH RULE 144A THEREUNDER.]

[Restricted Securities Legend for Securities offered otherwise than in Reliance
on Regulation S)

THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION
THEREFROM. EACH PURCHASER OF THIS SECURITY IS HEREBY NOTIFIED THAT THE SELLER OF
THIS SECURITY MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5
OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.

THE HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS
SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR



--------------------------------------------------------------------------------

OTHERWISE TRANSFERRED, ONLY (I) IN THE UNITED STATES TO A PERSON WHOM THE SELLER
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE
144A, (II) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE
WITH RULE 904 UNDER THE SECURITIES ACT, (III) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF
AVAILABLE) OR (IV) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, IN EACH OF CASES (I) THROUGH (IV) IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND (B) THE HOLDER
WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THIS
SECURITY FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.

[Restricted Securities Legend for Securities Offered in Reliance on Regulation
S.]

THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION
ORIGINALLY EXEMPT FROM REGISTRATION UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE TRANSFERRED IN THE UNITED STATES
OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON EXCEPT PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
ALL APPLICABLE STATE SECURITIES LAWS. TERMS USED ABOVE HAVE THE MEANINGS GIVEN
TO THEM IN REGULATION S UNDER THE SECURITIES ACT.

[Temporary Regulation S Global Security Legend]

EXCEPT AS SET FORTH BELOW, BENEFICIAL OWNERSHIP INTERESTS IN THIS TEMPORARY
REGULATION S GLOBAL SECURITY WILL NOT BE EXCHANGEABLE FOR INTERESTS IN THE
PERMANENT REGULATION S GLOBAL SECURITY OR ANY OTHER SECURITY REPRESENTING AN
INTEREST IN THE SECURITIES REPRESENTED HEREBY WHICH DO NOT CONTAIN A LEGEND
CONTAINING RESTRICTIONS ON TRANSFER, UNTIL THE EXPIRATION OF THE “40-DAY
DISTRIBUTION COMPLIANCE PERIOD” (WITHIN THE MEANING OF RULE 903(b)(2) OF
REGULATION S UNDER THE SECURITIES ACT) AND THEN ONLY UPON CERTIFICATION IN FORM
REASONABLY SATISFACTORY TO THE TRUSTEE THAT SUCH BENEFICIAL INTERESTS ARE OWNED
EITHER BY NON-U.S. PERSONS OR U.S. PERSONS WHO PURCHASED SUCH INTERESTS IN A
TRANSACTION THAT DID NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT. DURING
SUCH 40-DAY DISTRIBUTION COMPLIANCE PERIOD, BENEFICIAL OWNERSHIP INTERESTS IN
THIS TEMPORARY REGULATION S GLOBAL SECURITY MAY ONLY BE SOLD, PLEDGED OR
TRANSFERRED (I) TO THE COMPANY, (II) OUTSIDE THE UNITED STATES IN A TRANSACTION
IN ACCORDANCE WITH RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, OR (III)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN
EACH OF CASES (I) THROUGH (III) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES
LAWS OF ANY STATE OF THE UNITED STATES. HOLDERS OF INTERESTS IN THIS

 

2



--------------------------------------------------------------------------------

TEMPORARY REGULATION S GLOBAL SECURITY WILL NOTIFY ANY PURCHASER OF THIS
SECURITY OF THE RESALE RESTRICTIONS REFERRED TO ABOVE, IF THEN APPLICABLE.

AFTER THE EXPIRATION OF THE DISTRIBUTION COMPLIANCE PERIOD BENEFICIAL INTERESTS
IN THIS TEMPORARY REGULATION S GLOBAL SECURITY MAY BE EXCHANGED FOR INTERESTS IN
A RULE 144A GLOBAL SECURITY ONLY IF (1) SUCH EXCHANGE OCCURS IN CONNECTION WITH
A TRANSFER OF THE SECURITIES IN COMPLIANCE WITH RULE 144A AND (2) THE TRANSFEROR
OF THE REGULATION S GLOBAL SECURITY FIRST DELIVERS TO THE TRUSTEE A WRITTEN
CERTIFICATE (IN THE FORM ATTACHED TO THIS CERTIFICATE) TO THE EFFECT THAT THE
REGULATION S GLOBAL SECURITY IS BEING TRANSFERRED (A) TO A PERSON WHO THE
TRANSFEROR REASONABLY BELIEVES TO BE A QUALIFIED INSTITUTIONAL BUYER WITHIN THE
MEANING OF RULE 144A, (B) TO A PERSON WHO IS PURCHASING FOR ITS OWN ACCOUNT OR
THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A, AND (C) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES
LAWS OF THE STATES OF THE UNITED STATES AND OTHER JURISDICTIONS.

BENEFICIAL INTERESTS IN A RULE 144A GLOBAL SECURITY MAY BE TRANSFERRED TO A
PERSON WHO TAKES DELIVERY IN THE FORM OF AN INTEREST IN THE REGULATION S GLOBAL
SECURITY, WHETHER BEFORE OR AFTER THE EXPIRATION OF THE 40-DAY DISTRIBUTION
COMPLIANCE PERIOD, ONLY IF THE TRANSFEROR FIRST DELIVERS TO THE TRUSTEE A
WRITTEN CERTIFICATE (IN THE FORM ATTACHED TO THIS CERTIFICATE) TO THE EFFECT
THAT SUCH TRANSFER IS BEING MADE IN ACCORDANCE WITH RULE 903 OR 904 OF
REGULATION S OR RULE 144 (IF AVAILABLE).

[Definitive Securities Legend]

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR AND
TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT
MAY REASONABLY REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING
RESTRICTIONS.

[Original Issue Discount Legend]

“THIS SECURITY HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR U.S. FEDERAL
INCOME TAX PURPOSES. UPON REQUEST, THE COMPANY WILL PROMPTLY MAKE AVAILABLE TO A
HOLDER OF THIS SECURITY INFORMATION REGARDING THE ISSUE PRICE, THE AMOUNT OF
ORIGINAL ISSUE DISCOUNT, THE ISSUE DATE AND THE YIELD TO MATURITY OF THIS NOTE.
HOLDERS SHOULD CONTACT [NAME OR TITLE] AT [ADDRESS OR PHONE NUMBER].”

 

3



--------------------------------------------------------------------------------

No.           $     

9.25% Senior Notes Due 2022

William Lyon Homes, Inc., a California corporation, promises to pay to Cede &
Co., or registered assigns, the principal sum of $          Dollars on August
[12], 2022.

Interest Payment Dates: February 15 and August 15.

Record Dates: February 1 and August 1.

Additional provisions of this Security are set forth on the other side of this
Security.

Dated:

 

4



--------------------------------------------------------------------------------

WILLIAM LYON HOMES, INC. By:  

 

Name:   Matthew R. Zaist Title:   President and Chief Operating Officer

 

5



--------------------------------------------------------------------------------

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

[U.S. BANK NATIONAL ASSOCIATION]
as Trustee, certifies that this is one of the Securities referred to in the
Indenture.

    By    

 

      Authorized Signatory

 

6



--------------------------------------------------------------------------------

[FORM OF REVERSE SIDE OF INITIAL SECURITY]

9.25% Senior Note Due 2022

 

  1. Interest

William Lyon Homes, Inc., a California corporation (such corporation, and its
successors and assigns under the Indenture hereinafter referred to, being herein
called the “Company”), promises to pay interest on the principal amount of this
Security at the rate per annum shown above; provided, however, that if a
Registration Default (as defined in the Registration Rights Agreement) occurs,
additional interest will accrue on this Security at a rate of 0.25% per annum
(increasing by an additional 0.25% per annum after each subsequent 90-day period
that occurs until all Registration defaults have been cured, up to a maximum
additional interest rate of 1.00%) from and including the date on which any such
Registration Default shall occur to but excluding the date on which all
Registration Defaults have been cured. The Company will pay interest
semiannually on February 15 and August 15 of each year, commencing —, 201—.
Interest on the Securities will accrue from the most recent date to which
interest has been paid or, if no interest has been paid, from the Issue Date.
Interest will be computed on the basis of a 360-day year of twelve 30-day
months. The Company will pay interest on overdue principal at the rate borne by
this Security plus 1.0% per annum, and it will pay interest on overdue
installments of interest at the same rate to the extent lawful.

 

  2. Method of Payment

The Company will pay interest on the Securities (except defaulted interest) to
the Persons who are registered holders of Securities at the close of business on
the February 1 or August 1 next preceding the interest payment date even if
Securities are canceled after the record date and on or before the interest
payment date. Holders must surrender Securities to a Paying Agent to collect
principal payments. The Company will pay principal and interest in money of the
United States that at the time of payment is legal tender for payment of public
and private debts. If a Holder has given wire transfer instructions to the
Company at least ten Business days prior to the applicable payment date, the
Company will make all payments on the Holder’s Securities in accordance with
those instructions. Otherwise, payments on the Securities will be made at the
office or agency of the Paying Agent and Registrar unless the Company elects to
make interest payments by check mailed to the Holder entitled thereto at the
address indicated on the register maintained by the Registrar for the
Securities.

 

  3. Paying Agent and Registrar

Initially, [U.S. Bank National Association] (the “Trustee”) will act as Paying
Agent and Registrar. The Company may appoint and change any Paying Agent,
Registrar or co-registrar without notice. The Company or any of its domestically
incorporated Wholly Owned Subsidiaries may act as Paying Agent, Registrar or
co-registrar.

 

  4. Indenture

The Company issued the Securities under an Indenture dated as of —, 201—
(“Indenture”), among William Lyon Homes, a Delaware Corporation (the “Parent”),
the

 

7



--------------------------------------------------------------------------------

Company, the Subsidiary Guarantors and the Trustee. The terms of the Securities
include those stated in the Indenture and those made part of the Indenture by
reference to the Trust Indenture Act of 1939 (15 U.S.C. §§ 77aaa-77bbbb) (the
“Act”), as amended from time to time. Terms defined in the Indenture and not
defined herein have the meanings ascribed thereto in the Indenture. The
Securities are subject to all such terms, and Securityholders are referred to
the Indenture and the Act for a statement of those terms.

The Securities are general unsecured obligations of the Company. The Company
shall be entitled, subject to its compliance with Section 4.03 of the Indenture,
to issue Additional Securities pursuant to Section 2.13 of the Indenture. The
Initial Securities issued on the Issue Date, any Additional Securities and all
Exchange Securities or Private Exchange Securities issued in exchange therefor
will be treated as a single class for all purposes under the Indenture. The
Indenture contains covenants that limit the ability of the Company and its
subsidiaries to incur additional indebtedness or issue certain equity interests;
pay dividends or distributions on, or redeem or repurchase capital stock; make
certain investments; engage in transactions with affiliates; incur liens;
transfer or sell assets; guarantee indebtedness; restrict dividends or other
payments of subsidiaries; consolidate, merge or transfer all or substantially
all of its assets and the assets of its subsidiaries; and create unrestricted
subsidiaries. These covenants are subject to important exceptions and
qualifications.

 

  5. Optional Redemption

Except as set forth below, the Company shall not be entitled to redeem the
Securities.

On and after August 15, 2017, the Company shall be entitled at its option to
redeem all or a portion of the Securities, at the redemption prices (expressed
in percentages of principal amount on the redemption date), plus accrued
interest to the redemption date (subject to the right of Holders of record on
the relevant record date to receive interest due on the relevant interest
payment date), if redeemed on or after the dates set forth below:

 

Period

   Redemption
Price  

August 15, 2017

     106.9375 % 

August 15, 2018

     104.6250 % 

August 15, 2019

     102.3125 % 

August 15, 2020 and thereafter

     100.000 % 

In addition, at any time prior to August 15, 2017, the Company shall be entitled
at its option on one or more occasions to redeem Securities (which includes
Additional Securities, if any) in an aggregate principal amount not to exceed
35% of the aggregate principal amount of

 

8



--------------------------------------------------------------------------------

the Securities (which includes Additional Securities, if any) issued prior to
such date at a redemption price (expressed as a percentage of principal amount
of 109.25%, plus accrued and unpaid interest to the redemption date (subject to
the right of Holders of record on the relevant record date to receive interest
due on the relevant interest payment date), with an amount equal to the net cash
proceeds from one or more Equity Offerings; provided, however, that (1) at least
65% of such aggregate principal amount of Securities (which includes Additional
Securities, if any) remains outstanding immediately after the occurrence of each
such redemption (with Securities held, directly or indirectly, by the Company or
its Affiliates being deemed to be not outstanding for purposes of such
calculation); and (2) notice of such redemption has been given within 90 days
after the date of the related Equity Offering.

Prior to August 15, 2017, the Company shall be entitled at its option to redeem
all or a portion of the Securities at a redemption price equal to 100% of the
principal amount of the Securities plus the Applicable Premium as of, and
accrued and unpaid interest to, the redemption date (subject to the right of
Holders on the relevant record date to receive interest due on the relevant
interest payment date).

 

  6. Notice of Redemption

Notice of redemption shall be sent at least 30 days but not more than 60 days
before the redemption date to each Holder of Securities to be redeemed at its
registered address, except that redemption notices may be sent more than 60 days
prior to the redemption date if the notice is issued in connection with a
defeasance of the Securities or a satisfaction and discharge of the Indenture.
Any inadvertent defect in the notice of redemption, including an inadvertent
failure to give notice, to any Holder selected for redemption shall not impair
or affect the validity of the redemption of any other Security redeemed in
accordance with the provisions of the Indenture. Securities in denominations
larger than $2,000 principal amount may be redeemed in part but only in whole
multiples of $1,000. If money sufficient to pay the redemption price of and
accrued interest on all Securities (or portions thereof) to be redeemed on the
redemption date is deposited with the Paying Agent on or before the redemption
date and certain other conditions are satisfied, on and after such date interest
ceases to accrue on such Securities (or such portions thereof) called for
redemption.

 

  7. Put Provisions

Upon a Change of Control, each Holder of Securities shall have the right to
require the Company to repurchase all or any part of the Securities of such
Holder at a repurchase price equal to 101% of the principal amount of the
Securities to be repurchased plus accrued interest to the date of repurchase
(subject to the right of holders of record on the relevant record date to
receive interest due on the related interest payment date) as provided in, and
subject to the terms of, the Indenture.

The Indenture provides that, under certain circumstances, the Parent shall, or
shall cause the Company to, use the Excess Proceeds from Asset Sales to make an
offer to all Holders to purchase Securities at an offer price in cash in an
amount not less than 100% of the principal amount thereof, plus accrued and
unpaid interest.

 

9



--------------------------------------------------------------------------------

  8. Guarantee

The payment by the Company of the principal of, and premium and interest on, the
Securities is fully and unconditionally guaranteed on a joint and several senior
basis by each of the Guarantors to the extent set forth in the Indenture.

 

  9. Denominations; Transfer; Exchange

The Securities are in registered form without coupons in minimum denominations
of $2,000 principal amount and integral multiples of $1,000 in excess thereof. A
Holder may transfer or exchange Securities in accordance with the Indenture. The
Registrar may require a Holder, among other things, to furnish appropriate
endorsements or transfer documents and to pay any taxes and fees required by law
or permitted by the Indenture. Without the prior consent of the Company, the
Registrar is not required (1) to register the transfer of or exchange any
Security selected for redemption, (2) to register the transfer of or exchange
any Security for a period of 15 days before a selection of Security to be
redeemed or (3) to register the transfer or exchange of a Security between a
record date and the next succeeding interest payment date.

 

  10. Persons Deemed Owners

The registered Holder of this Security may be treated as the owner of it for all
purposes.

 

  11. Unclaimed Money

If money for the payment of principal or interest remains unclaimed for two
years, the Trustee or Paying Agent shall pay the money back to the Company at
its request unless an abandoned property law designates another Person. After
any such payment, Holders entitled to the money must look only to the Company
and not to the Trustee for payment.

 

  12. Discharge and Defeasance

Subject to certain conditions, the Company at any time shall be entitled to
terminate some or all of its obligations under the Securities and the Indenture
if the Company deposits with the Trustee money or U.S. Government Obligations
for the payment of principal and interest on the Securities to redemption or
maturity, as the case may be.

 

  13. Amendment, Waiver

Subject to certain exceptions set forth in the Indenture, (a) the Indenture and
the Securities may be amended with the written consent of Lenders and Holders of
at least a majority in principal amount outstanding of the Securities and Bridge
Loans, voting as a single class and (b) any default or noncompliance with any
provision may be waived with the written consent of Lenders and Holders of a
majority in principal amount outstanding of the Securities and Bridge Loans,
voting as a single class. Subject to certain exceptions set forth in the
Indenture, without the consent of any Securityholder, the Company, the
Guarantors and the Trustee shall be entitled

 

10



--------------------------------------------------------------------------------

to amend the Indenture, the Security Guarantees or the Securities to cure any
ambiguity, defect or inconsistency, or to provide for uncertificated Securities
in addition to or in place of certificated Securities, or to provide for the
assumption of the Company’s or any Guarantor’s obligations to the Holders in the
case of a merger or acquisition, or to release any Guarantor from any of its
obligations under its Security Guarantee or the Indenture (to the extent
permitted by the Indenture), or to make any change that would provide any
additional rights or benefits (including the addition of collateral) to the
holders of Securities or that does not adversely affect in any material respect
the legal rights under the indenture of any such holder, or to comply with SEC
rules and regulations or changes to applicable law, or to provide for the
issuance of Additional Securities in accordance with the limitations set forth
in the Indenture as of the Issue Date, or to allow any Guarantor to execute a
supplemental indenture or a Security Guarantee with respect to the Securities,
or to comply with the rules of any applicable securities depository.

 

  14. Defaults and Remedies

Under the Indenture, Events of Default include (a) default for 30 days in
payment of interest on the Securities; (b) default in payment of principal on
the Securities at maturity, upon redemption, upon purchase, upon acceleration or
otherwise, or failure by the Company to redeem or purchase Securities when
required; (c) failure by the Parent or Company to comply with other agreements
in the Indenture or the Securities, in certain cases subject to notice and lapse
of time; (d) certain accelerations (including failure to pay within any grace
period after final maturity) of other Indebtedness of the Parent or any
Restricted Subsidiary if the amount accelerated (or so unpaid) exceeds $20
million; (e) certain events of bankruptcy or insolvency with respect to the
Parent, Company or any Significant Subsidiary; (f) certain judgments or decrees
for the payment of money in excess of $20 million; and (g) certain defaults with
respect to Security Guarantees of the Parent or any Significant Subsidiary. If
an Event of Default occurs and is continuing, the Trustee or the Holders of at
least 25% in principal amount of the Securities may declare all the Securities
to be due and payable immediately. Certain events of bankruptcy or insolvency
are Events of Default that will result in the Securities being due and payable
immediately upon the occurrence of such Events of Default.

Securityholders may not enforce the Indenture or the Securities except as
provided in the Indenture. The Trustee may refuse to enforce the Indenture or
the Securities unless it receives indemnity or security satisfactory to it.
Subject to certain limitations, Holders of a majority in principal amount of the
Securities may direct the Trustee in its exercise of any trust or power. The
Trustee may withhold from Securityholders notice of any continuing Default
(except a Default in payment of principal or interest or a Default in complying
with Section 5.01 of the Indenture) if it determines that withholding notice is
in the interest of the Holders.

 

  15. Trustee Dealings with the Company

Subject to certain limitations imposed by the Act, the Trustee under the
Indenture, in its individual or any other capacity, may become the owner or
pledgee of Securities and may otherwise deal with and collect obligations owed
to it by the Company or its Affiliates and may otherwise deal with the Company
or its Affiliates with the same rights it would have if it were not Trustee.

 

11



--------------------------------------------------------------------------------

  16. No Recourse Against Others

No director, officer, employee, incorporator or stockholder of the Parent or any
Restricted Subsidiary shall have any liability for any obligations of the
Company under the Securities or the Indenture or any Guarantor under its
Security Guarantee or for any claim based on, in respect of or by reason of such
obligations or their creation. By accepting a Security, each Securityholder
waives and releases all such liability. The waiver and release are part of the
consideration for the issuance of the Securities and the Security Guarantees.

 

  17. Authentication

This Security shall not be valid until an authorized signatory of the Trustee
(or an authenticating agent) manually signs the certificate of authentication on
the other side of this Security.

 

  18. Abbreviations

Customary abbreviations may be used in the name of a Securityholder or an
assignee, such as TEN COM (=tenants in common), TEN ENT (=tenants by the
entireties), JT TEN (=joint tenants with rights of survivorship and not as
tenants in common), CUST (=custodian), and U/G/M/A (=Uniform Gift to Minors
Act).

 

  19. CUSIP Numbers

Pursuant to a recommendation promulgated by the Committee on Uniform Security
Identification Procedures the Company has caused CUSIP numbers to be printed on
the Securities and has directed the Trustee to use CUSIP numbers in notices of
redemption as a convenience to Securityholders. No representation is made as to
the accuracy of such numbers either as printed on the Securities or as contained
in any notice of redemption and reliance may be placed only on the other
identification numbers placed thereon.

 

  20. Holders’ Compliance with Registration Rights Agreement

Each Holder of a Security, by acceptance hereof, acknowledges and agrees to the
provisions of the Registration Rights Agreement, including the obligations of
the Holders with respect to a registration and the indemnification of the
Company to the extent provided therein.

 

  21. Governing Law

THIS SECURITY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

 

12



--------------------------------------------------------------------------------

The Company will furnish to any Securityholder upon written request and without
charge to the Security holder a copy of the Indenture which has in it the text
of this Security in larger type. Requests may be made to:

WILLIAM LYON HOMES, INC.

4695 MacArthur Court, 8th Floor

Newport Beach, CA 92660

Attention: Chief Financial Officer

 

13



--------------------------------------------------------------------------------

ASSIGNMENT FORM

To assign this Security, fill in the form below:

I or we assign and transfer this Security to

(Print or type assignee’s name, address and zip code)

(Insert assignee’s soc. sec. or tax I.D. No.)

and irrevocably appoint                      agent to transfer this Security on
the books of the Company. The agent may substitute another to act for him.

 

 

Date:  

 

     Your Signature:  

 

 

Sign exactly as your name appears on the other side of this Security.

In connection with any transfer of any of the Securities evidenced by this
certificate occurring prior to the expiration of the period referred to in Rule
144(k) under the Securities Act after the later of the date of original issuance
of such Securities and the last date, if any, on which such Securities were
owned by the Company or any Affiliate of the Company, the undersigned confirms
that such Securities are being transferred in accordance with its terms:

 

CHECK ONE BOX BELOW   (1)      ¨      to the Company; or   (2)      ¨     
pursuant to an effective registration statement under the Securities Act of
1933; or   (3)      ¨      inside the United States to a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act of 1933)
that purchases for its own account or for the account of a qualified
institutional buyer to whom notice is given that such transfer is being made in
reliance on Rule 144A, in each case pursuant to and in compliance with Rule 144A
under the Securities Act of 1933; or   (4)      ¨      outside the United States
in an offshore transaction within the meaning of Regulation S under the
Securities Act in compliance with Rule 904 under the Securities Act of 1933; or
  (5)      ¨      pursuant to the exemption from registration provided by Rule
144 under the Securities Act of 1933.

 

14



--------------------------------------------------------------------------------

Unless one of the boxes is checked, the Trustee will refuse to register any of
the Securities evidenced by this certificate in the name of any person other
than the registered holder thereof; provided, however, that if box (5) is
checked, the Trustee shall be entitled to require, prior to registering any such
transfer of the Securities, such legal opinions, certifications and other
information as the Company has reasonably requested to confirm that such
transfer is being made pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act of 1933, such as
the exemption provided by Rule 144 under such Act.

 

 

Signature

Signature Guarantee:

 

 

   

 

Signature must be guaranteed     Signature

Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

15



--------------------------------------------------------------------------------

TO BE COMPLETED BY PURCHASER IF (2) ABOVE IS CHECKED.

The undersigned represents and warrants that it is purchasing this Security for
its own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933, and is aware
that the sale to it is being made in reliance on Rule 144A and acknowledges that
it has received such information regarding the Company as the undersigned has
requested pursuant to Rule 144A or has determined not to request such
information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.

 

Dated:  

 

     

 

      Notice:   To be executed by an executive officer

 

16



--------------------------------------------------------------------------------

[TO BE ATTACHED TO GLOBAL SECURITIES]

SCHEDULE OF INCREASES OR DECREASES IN GLOBAL SECURITY

The following increases or decreases in this Global Security have been made:

 

Date of Exchange    Amount of decrease in
Principal amount of this
Global Security    Amount of increase in
Principal amount of this
Global Security    Principal amount of this
Global Security following
such decrease or increase)    Signature of authorized
officer of Trustee or
Securities Custodian                                    

 

17



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have this Security purchased by the Company pursuant to
Section 4.06 or 4.10 of the Indenture, check the box:  ¨

¨ If you want to elect to have only part of this Security purchased by the
Company pursuant to Section 4.06 or 4.10 of the Indenture, state the amount in
principal amount: $            

 

Dated:  

 

     Your Signature:  

 

         (Sign exactly as your name appears on the other side of this Security.)

 

Signature Guarantee:  

 

  (Signature must be guaranteed)

Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

18



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF FACE OF EXCHANGE SECURITY

OR PRIVATE EXCHANGE SECURITY]*/**/

 

*/ If the Security is to be issued in global form add the Global Securities
Legend from Exhibit 1 to Appendix A and the attachment from such Exhibit 1
captioned “[TO BE ATTACHED TO GLOBAL SECURITIES]—SCHEDULE OF INCREASES OR
DECREASES IN GLOBAL SECURITY”. If the Security is issued in exchange for an
Initial Security that was issued with original issue discount, insert the
Original Issue Discount Legend from Exhibit 1 to Appendix A and the attachment
from such Exhibit 1.

**/ If the Security is a Private Exchange Security issued in a Private Exchange
to an Initial Purchaser holding an unsold portion of its initial allotment, add
the Restricted Securities Legend from Exhibit 1 to Appendix A and replace the
Assignment Form included in this Exhibit A with the Assignment Form included in
such Exhibit 1.



--------------------------------------------------------------------------------

No.        $    

9.25% Senior Notes Due 2022

William Lyon Homes, Inc., a California corporation, promises to pay to Cede &
Co., or registered assigns, the principal sum of          Dollars on August
[12], 2022.

Interest Payment Dates: February 15 and August 15.

Record Dates: February 1 and August 1.

Additional provisions of this Security are set forth on the other side of this
Security.

Dated:

 

WILLIAM LYON HOMES, INC.   by  

 

    Name:     Title:

 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

[U.S. BANK NATIONAL ASSOCIATION]
as Trustee, certifies that this is one of the Securities referred to in the
Indenture.

    by    

 

      Authorized Signatory

 

2



--------------------------------------------------------------------------------

[FORM OF REVERSE SIDE OF EXCHANGE SECURITY

OR PRIVATE EXCHANGE SECURITY]

9.25% Senior Note Due 2022

 

  1. Interest

William Lyon Homes, Inc., a California corporation (such corporation, and its
successors and assigns under the Indenture hereinafter referred to, being herein
called the “Company”), promises to pay interest on the principal amount of this
Security at the rate per annum shown above; provided, however, that if a
Registration Default (as defined in the Registration Rights Agreement) occurs,
additional interest will accrue on this Security at a rate of 0.25% per annum
(increasing by an additional 0.25% per annum after each subsequent 90-day period
that occurs until all Registration defaults have been cured, up to a maximum
additional interest rate of 1.00%) from and including the date on which any such
Registration Default shall occur to but excluding the date on which all
Registration Defaults have been cured. The Company will pay interest
semiannually on February 15 and August 15 of each year, commencing —, 201—.
Interest on the Securities will accrue from the most recent date to which
interest has been paid or, if no interest has been paid, from the Issue Date.
Interest will be computed on the basis of a 360-day year of twelve 30-day
months. The Company will pay interest on overdue principal at the rate borne by
this Security plus 1.0% per annum, and it will pay interest on overdue
installments of interest at the same rate to the extent lawful.

 

  2. Method of Payment

The Company will pay interest on the Securities (except defaulted interest) to
the Persons who are registered holders of Securities at the close of business on
the February 1 or August 1 next preceding the interest payment date even if
Securities are canceled after the record date and on or before the interest
payment date. Holders must surrender Securities to a Paying Agent to collect
principal payments. The Company will pay principal and interest in money of the
United States that at the time of payment is legal tender for payment of public
and private debts. If a Holder has given wire transfer instructions to the
Company at least ten Business days prior to the applicable payment date, the
Company will make all payments on the Holder’s Securities in accordance with
those instructions. Otherwise, payments on the Securities will be made at the
office or agency of the Paying Agent and Registrar unless the Company elects to
make interest payments by check mailed to the Holder entitled thereto at the
address indicated on the register maintained by the Registrar for the
Securities.

 

  3. Paying Agent and Registrar

Initially, — (the “Trustee”), will act as Paying Agent and Registrar. The
Company may appoint and change any Paying Agent, Registrar or co-registrar
without notice. The Company or any of its domestically incorporated Wholly Owned
Subsidiaries may act as Paying Agent, Registrar or co-registrar.

 

3



--------------------------------------------------------------------------------

  4. Indenture

The Company issued the Securities under an Indenture dated as of —, 201—
(“Indenture”), among William Lyon Homes, a Delaware Corporation (the “Parent”),
the Company, the Subsidiary Guarantors and the Trustee. The terms of the
Securities include those stated in the Indenture and those made part of the
Indenture by reference to the Trust Indenture Act of 1939 (15 U.S.C.
§§ 77aaa-77bbbb) (the “Act”). Terms defined in the Indenture and not defined
herein have the meanings ascribed thereto in the Indenture. The Securities are
subject to all such terms, and Securityholders are referred to the Indenture and
the Act for a statement of those terms.

The Securities are general unsecured obligations of the Company. The Company
shall be entitled, subject to its compliance with Section 4.03 of the Indenture,
to issue Additional Securities pursuant to Section 2.13 of the Indenture. The
Initial Securities issued on the Issue Date, any Additional Securities and all
Exchange Securities or Private Exchange Securities issued in exchange therefor
will be treated as a single class for all purposes under the Indenture. The
Indenture contains covenants that limit the ability of the Company and its
subsidiaries to incur additional indebtedness or issue certain equity interests;
pay dividends or distributions on, or redeem or repurchase capital stock; make
certain investments; engage in transactions with affiliates; incur liens;
transfer or sell assets; guarantee indebtedness; restrict dividends or other
payments of subsidiaries; consolidate, merge or transfer all or substantially
all of its assets and the assets of its subsidiaries; and create unrestricted
subsidiaries. These covenants are subject to important exceptions and
qualifications.

 

  5. Optional Redemption

Except as set forth below, the Company shall not be entitled to redeem the
Securities.

On and after August 15, 2017, the Company shall be entitled at its option to
redeem all or a portion of the Securities, at the redemption prices (expressed
in percentages of principal amount on the redemption date), plus accrued
interest to the redemption date (subject to the right of Holders of record on
the relevant record date to receive interest due on the relevant interest
payment date), if redeemed on or after the following dates:

 

Period

   Redemption
Price  

August 15, 2017

     106.9375 % 

August 15, 2018

     104.6250 % 

August 15, 2019

     102.3125 % 

August 15, 2020 and thereafter

     100.000 % 

 

4



--------------------------------------------------------------------------------

In addition, at any time prior to August 15, 2017, the Company shall be entitled
at its option on one or more occasions to redeem Securities (which includes
Additional Securities, if any) in an aggregate principal amount not to exceed
35% of the aggregate principal amount of the Securities (which includes
Additional Securities, if any) issued prior to such date at a redemption price
(expressed as a percentage of principal amount of 109.25% plus accrued and
unpaid interest to the redemption date (subject to the right of Holders of
record on the relevant record date to receive interest due on the relevant
interest payment date), with an amount equal to the net cash proceeds from one
or more Equity Offerings; provided, however, that (1) at least 65% of such
aggregate principal amount of Securities (which includes Additional Securities,
if any) remains outstanding immediately after the occurrence of each such
redemption (with Securities held, directly or indirectly, by the Company or its
Affiliates being deemed to be not outstanding for purposes of such calculation);
and (2) notice of such redemption has been given within 90 days after the date
of the related Equity Offering.

Prior to August 15, 2017, the Company shall be entitled at its option to redeem
all or a portion of the Securities at a redemption price equal to 100% of the
principal amount of the Securities plus the Applicable Premium as of, and
accrued and unpaid interest to, the redemption date (subject to the right of
Holders on the relevant record date to receive interest due on the relevant
interest payment date).

 

  6. Notice of Redemption

Notice of redemption shall be sent at least 30 days but not more than 60 days
before the redemption date to each Holder of Securities to be redeemed at its
registered address, except that redemption notices may be sent more than 60 days
prior to the redemption date if the notice is issued in connection with a
defeasance of the Securities or a satisfaction and discharge of the Indenture.
Any inadvertent defect in the notice of redemption, including an inadvertent
failure to give notice, to any Holder selected for redemption shall not impair
or affect the validity of the redemption of any other Security redeemed in
accordance with the provisions of the Indenture. Securities in denominations
larger than $2,000 principal amount may be redeemed in part but only in whole
multiples of $1,000. If money sufficient to pay the redemption price of and
accrued interest on all Securities (or portions thereof) to be redeemed on the
redemption date is deposited with the Paying Agent on or before the redemption
date and certain other conditions are satisfied, on and after such date interest
ceases to accrue on such Securities (or such portions thereof) called for
redemption.

 

  7. Put Provisions

Upon a Change of Control, each Holder of Securities shall have the right to
require the Company to repurchase all or any part of the Securities of such
Holder at a repurchase price equal to 101% of the principal amount of the
Securities to be repurchased plus accrued interest to the date of repurchase
(subject to the right of holders of record on the relevant record date to
receive interest due on the related interest payment date) as provided in, and
subject to the terms of, the Indenture.

The Indenture provides that, under certain circumstances, the Parent shall, or
shall cause the Company to, use the Excess Proceeds from Asset Sales to make an
offer to all Holders to purchase Securities at an offer price in cash in an
amount not less than 100% of the principal amount thereof, plus accrued and
unpaid interest

 

5



--------------------------------------------------------------------------------

  8. Guarantee

The payment by the Company of the principal of, and premium and interest on, the
Securities is fully and unconditionally guaranteed on a joint and several senior
basis by each of the Guarantors to the extent set forth in the Indenture.

 

  9. Denominations; Transfer; Exchange

The Securities are in registered form without coupons in minimum denominations
of $2,000 principal amount and integral multiples of $1,000 in excess thereof. A
Holder may transfer or exchange Securities in accordance with the Indenture. The
Registrar may require a Holder, among other things, to furnish appropriate
endorsements or transfer documents and to pay any taxes and fees required by law
or permitted by the Indenture. Without the prior consent of the Company, the
Registrar is not required (1) to register the transfer of or exchange any
Security selected for redemption, (2) to register the transfer of or exchange
any Security for a period of 15 days before a selection of Security to be
redeemed or (3) to register the transfer or exchange of a Security between a
record date and the next succeeding interest payment date.

 

  10. Persons Deemed Owners

The registered Holder of this Security may be treated as the owner of it for all
purposes.

 

  11. Unclaimed Money

If money for the payment of principal or interest remains unclaimed for two
years, the Trustee or Paying Agent shall pay the money back to the Company at
its request unless an abandoned property law designates another Person. After
any such payment, Holders entitled to the money must look only to the Company
and not to the Trustee for payment.

 

  12. Discharge and Defeasance

Subject to certain conditions, the Company at any time shall be entitled to
terminate some or all of its obligations under the Securities and the Indenture
if the Company deposits with the Trustee money or U.S. Government Obligations
for the payment of principal and interest on the Securities to redemption or
maturity, as the case may be.

 

  13. Amendment; Waiver

Subject to certain exceptions set forth in the Indenture, (a) the Indenture and
the Securities may be amended with the written consent of Lenders and Holders of
at least a majority in principal amount outstanding of the Securities and Bridge
Loans, voting as a single class and (b) any default or noncompliance with any
provision may be waived with the written consent of Lenders and Holders of a
majority in principal amount outstanding of the Securities and Bridge Loans,
voting as a single class. Subject to certain exceptions set forth in the
Indenture, without the consent of any Securityholder, the Company, the
Guarantors and the Trustee shall be entitled

 

6



--------------------------------------------------------------------------------

to amend the Indenture, the Security Guarantees or the Securities to cure any
ambiguity, defect or inconsistency, or to provide for uncertificated Securities
in addition to or in place of certificated Securities, or to provide for the
assumption of the Company’s or any Guarantor’s obligations to the Holders in the
case of a merger or acquisition, or to release any Guarantor from any of its
obligations under its Security Guarantee or the Indenture (to the extent
permitted by the Indenture), or to make any change that would provide any
additional rights or benefits (including the addition of collateral) to the
holders of Securities or that does not adversely affect in any material respect
the legal rights under the indenture of any such holder, or to comply with SEC
rules and regulations or changes to applicable law, or to provide for the
issuance of Additional Securities in accordance with the limitations set forth
in the Indenture as of the Issue Date, or to allow any Guarantor to execute a
supplemental indenture or a Security Guarantee with respect to the Securities,
or to comply with the rules of any applicable securities depository.

 

  14. Defaults and Remedies

Under the Indenture, Events of Default include (a) default for 30 days in
payment of interest on the Securities; (b) default in payment of principal on
the Securities at maturity, upon redemption, upon purchase, upon acceleration or
otherwise, or failure by the Company to redeem or purchase Securities when
required; (c) failure by the Parent or Company to comply with other agreements
in the Indenture or the Securities, in certain cases subject to notice and lapse
of time; (d) certain accelerations (including failure to pay within any grace
period after final maturity) of other Indebtedness of the Parent or any
Restricted Subsidiary if the amount accelerated (or so unpaid) exceeds $20
million; (e) certain events of bankruptcy or insolvency with respect to the
Parent, Company or any Significant Subsidiary; (f) certain judgments or decrees
for the payment of money in excess of $20 million; and (g) certain defaults with
respect to Security Guarantees of the Parent or any Significant Subsidiary. If
an Event of Default occurs and is continuing, the Trustee or the Holders of at
least 25% in principal amount of the Securities may declare all the Securities
to be due and payable immediately. Certain events of bankruptcy or insolvency
are Events of Default that will result in the Securities being due and payable
immediately upon the occurrence of such Events of Default.

Securityholders may not enforce the Indenture or the Securities except as
provided in the Indenture. The Trustee may refuse to enforce the Indenture or
the Securities unless it receives indemnity or security satisfactory to it.
Subject to certain limitations, Holders of a majority in principal amount of the
Securities may direct the Trustee in its exercise of any trust or power. The
Trustee may withhold from Securityholders notice of any continuing Default
(except a Default in payment of principal or interest or a Default in complying
with Section 5.01 of the Indenture) if it determines that withholding notice is
in the interest of the Holders.

 

  15. Trustee Dealings with the Company

Subject to certain limitations imposed by the Act, the Trustee under the
Indenture, in its individual or any other capacity, may become the owner or
pledgee of Securities and may otherwise deal with and collect obligations owed
to it by the Company or its Affiliates and may otherwise deal with the Company
or its Affiliates with the same rights it would have if it were not Trustee.

 

7



--------------------------------------------------------------------------------

  16. No Recourse Against Others

No director, officer, employee, incorporator or stockholder of the Parent or any
Restricted Subsidiary shall have any liability for any obligations of the
Company under the Securities or the Indenture or any Guarantor under its
Security Guarantee or for any claim based on, in respect of or by reason of such
obligations or their creation. By accepting a Security, each Securityholder
waives and releases all such liability. The waiver and release are part of the
consideration for the issuance of the Securities and the Security Guarantees.

 

  17. Authentication

This Security shall not be valid until an authorized signatory of the Trustee
(or an authenticating agent) manually signs the certificate of authentication on
the other side of this Security.

 

  18. Abbreviations

Customary abbreviations may be used in the name of a Securityholder or an
assignee, such as TEN COM (=tenants in common), TEN ENT (=tenants by the
entireties), JT TEN (=joint tenants with rights of survivorship and not as
tenants in common), CUST (=custodian), and U/G/M/A (=Uniform Gift to Minors
Act).

 

  19. CUSIP Numbers

Pursuant to a recommendation promulgated by the Committee on Uniform Security
Identification Procedures the Company has caused CUSIP numbers to be printed on
the Securities and has directed the Trustee to use CUSIP numbers in notices of
redemption as a convenience to Securityholders. No representation is made as to
the accuracy of such numbers either as printed on the Securities or as contained
in any notice of redemption and reliance may be placed only on the other
identification numbers placed thereon.

 

  20. Holders’ Compliance with Registration Rights Agreement

Each Holder of a Security, by acceptance hereof, acknowledges and agrees to the
provisions of the Registration Rights Agreement, including the obligations of
the Holders with respect to a registration and the indemnification of the
Company to the extent provided therein.

 

  21. Governing Law

THIS SECURITY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

 

8



--------------------------------------------------------------------------------

The Company will furnish to any Securityholder upon written request and without
charge to the Security holder a copy of the Indenture which has in it the text
of this Security in larger type. Requests may be made to:

WILLIAM LYON HOMES, INC.

4695 MacArthur Court, 8th Floor

Newport Beach, CA 92660

Attention: Chief Financial Officer

 

 

9



--------------------------------------------------------------------------------

ASSIGNMENT FORM

To assign this Security, fill in the form below:

I or we assign and transfer this Security to

(Print or type assignee’s name, address and zip code)

(Insert assignee’s soc. sec. or tax I.D. No.)

and irrevocably appoint                      agent to transfer this Security on
the books of the Company. The agent may substitute another to act for him.

 

 

Date:  

 

     Your Signature:  

 

 

Sign exactly as your name appears on the other side of this Security.

 

10



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have this Security purchased by the Company pursuant to
Section 4.06 or 4.10 of the Indenture, check the box:  ¨

¨ If you want to elect to have only part of this Security purchased by the
Company pursuant to Section 4.06 or 4.10 of the Indenture, state the amount in
principal amount: $            

 

  Dated:  

 

     Your Signature:  

 

           (Sign exactly as your name appears on the other side of this
Security.)

 

  Signature Guarantee:   

 

     (Signature must be guaranteed)

Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

EXHIBIT 2 to Rule 144A/REGULATION S APPENDIX

Form of

Transferee Letter of Representation

William Lyon Homes, Inc.

In care of

[U.S. Bank National Association]

[            ]

[            ]

Ladies and Gentlemen:

This certificate is delivered to request a transfer of $[            ] principal
amount of the 9.25% Senior Notes due 2022 (the “Securities”) of William Lyon
Homes, Inc. (the “Company”).

Upon transfer, the Securities would be registered in the name of the new
beneficial owner as follows:

 

Name:  

 

Address:  

 

Taxpayer ID Number:  

 

The undersigned represents and warrants to you that:

1. We are an institutional “accredited investor” (as defined in Rule 501(a)(1),
(2), (3) or (7) under the Securities Act of 1933, as amended (the “Securities
Act”)), purchasing for our own account or for the account of such an
institutional “accredited investor” at least $250,000 principal amount of the
Securities, and we are acquiring the Securities not with a view to, or for offer
or sale in connection with, any distribution in violation of the Securities Act.
We have such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of our investment in the Securities,
and we invest in or purchase securities similar to the Securities in the normal
course of our business. We, and any accounts for which we are acting, are each
able to bear the economic risk of our or its investment.

2. We understand that the Securities have not been registered under the
Securities Act and, unless so registered, may not be sold except as permitted in
the following sentence. We agree on our own behalf and on behalf of any investor
account for which we are purchasing Securities to offer, sell or otherwise
transfer such Securities prior to the date that is two years after the later of
the date of original issue and the last date on which the Company or any
affiliate of the Company was the owner of such Securities (or any predecessor
thereto) (the “Resale



--------------------------------------------------------------------------------

Restriction Termination Date”) only (i) to the Company, (ii) in the United
States to a person whom the seller reasonably believes is a qualified
institutional buyer in a transaction meeting the requirements of Rule 144A,
(iii) to an institutional “accredited investor” within the meaning of Rule
501(a)(1), (2), (3) or (7) under the Securities Act that is an institutional
accredited investor purchasing for its own account or for the account of an
institutional accredited investor, in each case in a minimum principal amount of
the Securities of $250,000, (iv) outside the United States in a transaction
complying with the provisions of Rule 904 under the Securities Act, (v) pursuant
to an exemption from registration under the Securities Act provided by Rule 144
(if available) or (vi) pursuant to an effective registration statement under the
Securities Act, in each of cases (i) through (vi) subject to any requirement of
law that the disposition of our property or the property of such investor
account or accounts be at all times within our or their control and in
compliance with any applicable state securities laws. The foregoing restrictions
on resale will not apply subsequent to the Resale Restriction Termination Date.
If any resale or other transfer of the Securities is proposed to be made
pursuant to clause (iii) above prior to the Resale Restriction Termination Date,
the transferor shall deliver a letter from the transferee substantially in the
form of this letter to the Company and the Trustee, which shall provide, among
other things, that the transferee is an institutional “accredited investor”
within the meaning of Rule 501(a)(1), (2), (3) or (7) under the Securities Act
and that it is acquiring such Securities for investment purposes and not for
distribution in violation of the Securities Act. Each purchaser acknowledges
that the Company and the Trustee reserve the right prior to the offer, sale or
other transfer prior to the Resale Restriction Termination Date of the
Securities pursuant to clause (iii), (iv) or (v) above to require the delivery
of an opinion of counsel, certifications or other information satisfactory to
the Company and the Trustee.

 

TRANSFEREE:                                                             ,   by:
 

 



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTATION OF GUARANTEE

For value received, each Guarantor (which term includes any successor Person
under the Indenture) has, jointly and severally, unconditionally guaranteed, to
the extent set forth in the Indenture and subject to the provisions in the
Indenture dated as of —, 201— (the “Indenture”), among William Lyon Homes, Inc.,
a California corporation (the “Company”), the Guarantors party thereto and [U.S.
Bank National Association], as Trustee, (a) the due and punctual payment of the
principal of, premium on, if any, and interest, if any, on, the Securities,
whether at maturity, by acceleration, redemption or otherwise, the due and
punctual payment of interest on overdue principal of, premium on, if any, and
interest, if any, on, the Securities, if any, if lawful, and the due and
punctual performance of all other obligations of the Company to the Holders or
the Trustee all in accordance with the terms of the Indenture and (b) in case of
any extension of time of payment or renewal of any Securities or any of such
other obligations, that the same will be promptly paid in full when due or
performed in accordance with the terms of the extension or renewal, whether at
stated maturity, by acceleration or otherwise. The obligations of the Guarantors
to the Holders of Securities and to the Trustee pursuant to the Security
Guarantee and the Indenture are expressly set forth in Article 10 of the
Indenture and reference is hereby made to the Indenture for the precise terms of
the Security Guarantee.

Capitalized terms used but not defined herein have the meanings given to them in
the Indenture.



--------------------------------------------------------------------------------

WILLIAM LYON HOMES By:  

 

Name:   Matthew R. Zaist Title:   President and Chief Operating Officer PH-LP
VENTURES DUXFORD FINANCIAL, INC. SYCAMORE CC, INC. PRESLEY CMR, INC. WILLIAM
LYON SOUTHWEST, INC. PH-RIELLY VENTURES PH VENTURES-SAN JOSE PRESLEY HOMES By:  

 

Name:   Matthew R. Zaist Title:   President and Chief Operating Officer WLH
ENTERPRISES By:   William Lyon Homes, Inc. Its:   General Partner By:  

 

Name:   Matthew R. Zaist Title:   President and Chief Operating Officer By:  
Presley CMR, Inc. Its:   General Partner By:  

 

Name:   Matthew R. Zaist Title:   President and Chief Operating Officer LYON
EAST GARRISON COMPANY I, LLC By:   William Lyon Homes, Inc. Its:   Sole Member
By:  

 

Name:   Matthew R. Zaist Title:   President and Chief Operating Officer



--------------------------------------------------------------------------------

LYON WATERFRONT, LLC By:   William Lyon Homes, Inc. Its:   Sole Member By:  

 

Name:   Matthew R. Zaist Title:   President and Chief Operating Officer CIRCLE G
AT THE CHURCH FARM NORTH JOINT VENTURE, LLC By:   William Lyon Homes, Inc. Its:
  Manager By:  

 

Name:   Matthew R. Zaist Title:   President and Chief Operating Officer MOUNTAIN
FALLS, LLC By:   William Lyon Homes, Inc. Its:   Sole Member By:  

 

Name:   Matthew R. Zaist Title:   President and Chief Operating Officer MOUNTAIN
FALLS GOLF COURSE, LLC By:   WLH Enterprises Its:   Managing Member   By:  
William Lyon Homes, Inc.   Its:   General Partner   By:  

 

  Name:   Matthew R. Zaist   Title:   President and Chief Operating Officer



--------------------------------------------------------------------------------

  By:   Presley CMR, Inc.   Its:   General Partner   By:  

 

  Name:   Matthew R. Zaist   Title:   President and Chief Operating Officer
CALIFORNIA EQUITY FUNDING, INC. HSP, INC. By:  

 

Name:   Matthew R. Zaist Title:   Executive Vice President



--------------------------------------------------------------------------------

EXHIBIT D

Form of Assignment and Assumption

THIS ASSIGNMENT AND ASSUMPTION (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[                    ] (the “Assignor”) and [                    ] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Bridge Loan Agreement identified below (as
amended, amended and restated, supplemented, restated or otherwise modified from
time to time, the “Loan Agreement”), receipt of a copy of which is hereby
acknowledged by each Assignee. The Standard Terms and Conditions set forth in
Annex 1 are hereby agreed to and incorporated herein by reference and made a
part of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Bridge Loan Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below, (i) the interest in and to all
of the Assignor’s rights and obligations under the Loan Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interests identified below, of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below, and
(ii) to the extent permitted to be assigned under the Loan Agreement or
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Loan Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned by the Assignor pursuant to clause (i) above
(the rights and obligations sold and assigned by the Assignor to the Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
an “Assigned Interest” and collectively the “Assigned Interests”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.      Assignor:

  

 

2.      Assignee:

  

 

   [and is an Affiliate/Approved Fund of [Lender]]3

3.      Borrower:

   William Lyon Homes, Inc.

4.      Administrative Agent:

   J.P. Morgan Chase Bank, N.A., as the administrative agent under the Loan
Agreement

 

3  Select as applicable.

 

3



--------------------------------------------------------------------------------

5.      Loan Agreement:

   The Bridge Loan Agreement dated August 12, 2014, by and among the Borrower,
Parent, the Lenders party thereto and the Administrative Agent, as the same may
be amended, amended and restated, supplemented, restated or otherwise modified
from time to time

6.      ASSIGNED INTERESTS:

  

 

Facility Assigned

   Aggregate Amount
of Loans for all
Lenders      Amount of
Loans Assigned      Percentage
Assigned
of Loans4     CUSIP
Number

Loans

   $          $          $    %   

 

7. [TRADE DATE:                    ]5

 

8. EFFECTIVE DATE:             , 20     [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]6

[Signature page follows.]

 

4  Set forth, to at least nine decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

5  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

6  Assignor shall pay a fee of $3,500 to the Administrative Agent in connection
with the Assignment (unless reduced or waived by the Administrative Agent in its
discretion).

 

4



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR],   by      

 

    Name:     Title: ASSIGNEE [NAME OF ASSIGNEE],   by      

 

    Name:     Title: Consented to and Accepted: J.P. MORGAN CHASE BANK, N.A., as
Administrative Agent,   by      

 

    Name:     Title:



--------------------------------------------------------------------------------

[Consented to: WILLIAM LYON HOMES, INC., as Borrower,   by      

 

    Name:     Title:                     ]7

 

7  To be added only if the consent of the Borrower is required by the terms of
the Loan Agreement.



--------------------------------------------------------------------------------

ANNEX 1

Standard Terms And Conditions for

Assignment and Assumption

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interests, (ii) the Assigned Interests are
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) that it is not a Defaulting Lender; and (b) assumes
no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with any Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment and Assumption (herein collectively the
“Loan Documents”), (iii) the financial condition of the Borrower, Parent or any
of their Subsidiaries or Affiliates or any other Person obligated in respect of
any Loan Document or (iv) the performance or observance by the Borrower, Parent,
any of their Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Loan Agreement, (ii) it meets all
requirements, if any, of an Eligible Assignee under the Loan Agreement,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Loan Agreement and, to the extent of its Assigned Interests, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Loan
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.1 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase its Assigned Interests on the basis of which it has made such analysis
and decision and (v) if such Assignee is not incorporated or organized under the
laws of the United States of America or any State thereof, attached to this
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of Section 2.19 of the Loan Agreement, duly completed and
executed by such Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of each Assignee’s Assigned Interests (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
respective Assignee for amounts which have accrued from and after the Effective
Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT E-1

Form of U.S. Tax Compliance Certificate

Reference is made to the Bridge Loan Agreement, dated as of August 12, 2014 (as
amended, amended and restated, supplemented, restated or otherwise modified from
time to time, the “Loan Agreement”; unless otherwise defined herein, terms
defined therein being used herein as therein defined), among WILLIAM LYON HOMES,
INC., a California corporation (the “Borrower”), WILLIAM LYON HOMES, a Delaware
corporation, the lenders from time to time party thereto, and J.P. MORGAN CHASE
BANK, N.A., as administrative agent (the “Administrative Agent”).
[                    ] (the “Non-U.S. Lender”) is providing this certificate
pursuant to Section 2.19(f) of the Loan Agreement. The Non-U.S. Lender hereby
represents and warrants that:

1. The Non-U.S. Lender is the sole record and beneficial owner of the Loans as
well as any obligations evidenced by Note(s) in respect of which it is providing
this certificate;

2. The Non-U.S. Lender is not a “bank” for purposes of Section 881(c)(3)(A) of
the Code. In this regard, the Non-U.S. Lender further represents and warrants
that:

(a) the Non-U.S. Lender is not subject to regulatory or other legal requirements
as a bank in any jurisdiction; and

(b) the Non-U.S. Lender has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements;

3. The Non-U.S. Lender is not a 10-percent shareholder of Parent or the Borrower
within the meaning of Section 881(c)(3)(B) of the Code; and

4. The Non-U.S. Lender is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on the applicable IRS Form W-8BEN or
IRS Form W-8BEN-E. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent in writing,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date indicated below.

 

[NAME OF NON-U.S. LENDER],   by      

 

    Name:     Title:

Date:



--------------------------------------------------------------------------------

EXHIBIT E-2

Form of U.S. Tax Compliance Certificate

Reference is made to the Bridge Loan Agreement, dated as of August 12, 2014 (as
amended, amended and restated, supplemented, restated or otherwise modified from
time to time, the “Loan Agreement”; unless otherwise defined herein, terms
defined therein being used herein as therein defined), among WILLIAM LYON HOMES,
INC., a California corporation (the “Borrower”), WILLIAM LYON HOMES, a Delaware
corporation, the lenders from time to time party thereto, J.P. MORGAN CHASE
BANK, N.A., as administrative agent (the “Administrative Agent”).
[                    ] (the “Foreign Participant”) is providing this certificate
to [                    ] (the “Lender”), the Lender who issued the
participation acquired by the Foreign Participant, pursuant to Section 2.19(f)
of the Loan Agreement. The Foreign Participant hereby represents and warrants
that:

1. The Foreign Participant is the sole record owner of the participation in
respect of which it is providing this certificate;

2. The Foreign Participant’s direct or indirect partners/members are the sole
beneficial owners of the participation in respect of which it is providing this
certificate;

3. With respect to the participation in respect of which it is providing this
certificate, neither the Foreign Participant nor its direct or indirect
partners/members is a “bank” for purposes of Section 881(c)(3)(A) of the Code.
In this regard, the Foreign Participant further represents and warrants that:

(a) neither the Foreign Participant nor its direct or indirect partners/members
is subject to regulatory or other legal requirements as a bank in any
jurisdiction; and

(b) neither the Foreign Participant nor its direct or indirect partners/members
has been treated as a bank for purposes of any tax, securities law or other
filing or submission made to any Governmental Authority, any application made to
a rating agency or qualification for any exemption from tax, securities law or
other legal requirements;

4. Neither the Foreign Participant nor its direct or indirect partners/members
is a 10-percent shareholder of Parent or the Borrower within the meaning of
Section 881(c)(3)(B) of the Code; and

5. Neither the Foreign Participant nor its direct or indirect partners/members
is a controlled foreign corporation receiving interest from a related person
within the meaning of Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Lender with IRS Form W-8IMY accompanied by one
of the following forms from each of its partners/members that is



--------------------------------------------------------------------------------

claiming the portfolio interest exemption: (i) an applicable IRS Form W-8BEN or
IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an applicable IRS
Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Lender in
writing, and (2) the undersigned shall have at all times furnished the Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date indicated below.

 

[NAME OF FOREIGN PARTICIPANT],   by      

 

    Name:     Title:

Date:                     



--------------------------------------------------------------------------------

EXHIBIT E-3

Form of U.S. Tax Compliance Certificate

Reference is made to the Bridge Loan Agreement, dated as of August 12, 2014 (as
amended, amended and restated, supplemented, restated or otherwise modified from
time to time, the “Loan Agreement”; unless otherwise defined herein, terms
defined therein being used herein as therein defined), among WILLIAM LYON HOMES,
INC., a California corporation (the “Borrower”), WILLIAM LYON HOMES, a Delaware
corporation, the lenders from time to time party thereto, and J.P. MORGAN CHASE
BANK, N.A., as administrative agent (the “Administrative Agent”).
[                    ] (the “Foreign Participant”) is providing this certificate
to [                    ] (the “Lender”), the Lender who issued the
participation acquired by the Foreign Participant, pursuant to Section 2.19(f)
of the Loan Agreement. The Foreign Participant hereby represents and warrants
that:

1. The Foreign Participant is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate;

2. The Foreign Participant is not a “bank” for purposes of Section 881(c)(3)(A)
of the Code. In this regard, the Foreign Participant further represents and
warrants that:

(a) the Foreign Participant is not subject to regulatory or other legal
requirements as a bank in any jurisdiction; and

(b) the Foreign Participant has not been treated as a bank for purposes of any
tax, securities law or other filing or submission made to any Governmental
Authority, any application made to a rating agency or qualification for any
exemption from tax, securities law or other legal requirements;

3. The Foreign Participant is not a 10-percent shareholder of Parent or the
Borrower within the meaning of Section 881(c)(3)(B) of the Code; and

4. The Foreign Participant is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.

The undersigned has furnished the Lender with a certificate of its non-U.S.
Person status on the applicable IRS Form W-8BEN or IRS Form W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Lender in writing, and (2) the undersigned shall have at all times furnished
the Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date indicated below.

 

[NAME OF FOREIGN PARTICIPANT],   by      

 

    Name:     Title:

Date:                     



--------------------------------------------------------------------------------

EXHIBIT E-4

Form of U.S. Tax Compliance Certificate

Reference is made to the Bridge Loan Agreement, dated as of August 12, 2014 (as
amended, amended and restated, supplemented, restated or otherwise modified from
time to time, the “Loan Agreement”; unless otherwise defined herein, terms
defined therein being used herein as therein defined), among WILLIAM LYON HOMES,
INC., a California corporation (the “Borrower”), WILLIAM LYON HOMES, a Delaware
corporation, the lenders from time to time party thereto, and J.P. MORGAN CHASE
BANK, N.A., as administrative agent (the “Administrative Agent”).
[                    ] (the “Non-U.S. Lender”) is providing this certificate
pursuant to Section 2.19(f) of the Loan Agreement. The Non-U.S. Lender hereby
represents and warrants that:

1. The Non-U.S. Lender is the sole record owner of the Loans as well as any
obligations evidenced by Note(s) in respect of which it is providing this
certificate;

2. The Non-U.S. Lender’s direct or indirect partners/members are the sole
beneficial owners of the Loans as well as any obligations evidenced by Note(s)
in respect of which it is providing this certificate;

3. With respect to the extension of credit pursuant to the Loan Agreement or any
other Loan Document, neither the Non-U.S. Lender nor its direct or indirect
partners/members is a “bank” for purposes of Section 881(c)(3)(A) of the Code.
In this regard, the Non-U.S. Lender further represents and warrants that:

(a) neither the Non-U.S. Lender nor its direct or indirect partners/members is
subject to regulatory or other legal requirements as a bank in any jurisdiction;
and

(b) neither the Non-U.S. Lender nor its direct or indirect partners/members has
been treated as a bank for purposes of any tax, securities law or other filing
or submission made to any Governmental Authority, any application made to a
rating agency or qualification for any exemption from tax, securities law or
other legal requirements;

4. Neither the Non-U.S. Lender nor its direct or indirect partners/members is a
10-percent shareholder of Parent or the Borrower within the meaning of
Section 881(c)(3)(B) of the Code; and

5. Neither the Non-U.S. Lender nor its direct or indirect partners/members is a
controlled foreign corporation receiving interest from a related person within
the meaning of Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an
applicable IRS



--------------------------------------------------------------------------------

Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
applicable IRS Form W-8BEN or IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent in writing, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date indicated below.

 

[NAME OF NON-U.S. LENDER],   by      

 

    Name:     Title:

Date:                     



--------------------------------------------------------------------------------

EXHIBIT F

Form of Exchange Notice

[See attached.]



--------------------------------------------------------------------------------

FORM OF

EXCHANGE NOTICE

Date: [            ] [    ], 20[    ]

William Lyon Homes, Inc.

4695 MacArthur Court, 8th Floor

Newport Beach, CA 92660

Fax No. (949) 476-2178

Attention: Colin Severn and Rick Robinson

J.P. Morgan Chase Bank, N.A.

as Administrative Agent for

the Lenders referred to below,

383 Madison Avenue

New York, NY 10179

Attention: [                    ]

Telecopy: [                    ]

Telephone: [                    ]

 

  Re: Exchange Notice—William Lyon Homes, Inc.

Ladies and Gentlemen:

Reference is hereby made to (a) the Bridge Loan Agreement, dated as of
August 12, 2014 (as it may be amended, supplemented or otherwise modified, the
“Loan Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among William Lyon Homes, Inc., a
California corporation (the “Company”), William Lyon Homes, a Delaware
corporation (“Parent”), J.P. Morgan Chase Bank, N.A., as administrative agent,
and each lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”) and (b) the Senior Exchange Notes Indenture, dated as
of [            ] [    ], 20[    ]] [to be executed in accordance with
Section 2.13(b) of the Loan Agreement] (as it may be amended, supplemented or
otherwise modified, the “Indenture”), by and among the Company and the Senior
Exchange Notes Trustee, as trustee (the “Trustee”).

1. [Surrender of Promissory Note(s). Enclosed herewith [is an/are] original
promissory note[s] issued to the order of the Lender specified in Section 2
below in the aggregate principal amount of $[        ] (the “Surrendered
Note(s)”), evidencing Loans under the Loan Agreement.]1

 

1  Applicable only if one or more promissory notes under the Loan Agreement are
issued and outstanding to the order of such Lender.



--------------------------------------------------------------------------------

2. Request for Exchange.

(a) If the Senior Exchange Notes [are][will be] represented by one or more
global notes deposited with the Senior Exchange Notes Trustee as custodian for
DTC, [Name of Lender] hereby elects to exchange $[—] aggregate principal amount
of its Loans (the “Surrendered Loans”), for the same principal amount of Senior
Exchange Notes, each dated [            ] [    ], 20[    ]2 (the “Exchange
Date”), in book-entry form credited to the account of the following DTC
participant(s) for the benefit of the following beneficial owner(s):

 

Amount(s)      Name of DTC
Participant    DTC Account
Number    Beneficial Interest
holder(s) $               $               $              

(b) If, despite the Borrower’s efforts pursuant to Section 2.13(b) of the Loan
Agreement, the Senior Exchange Notes are not represented by one or more global
notes deposited with the Senior Exchange Notes Trustee as custodian for DTC,
[Name of Lender] hereby elects to exchange the Surrendered Loans for the same
principal amount of Senior Exchange Notes, each dated as of the Exchange Date,
made payable to the following payees:

 

Amount(s)      Name(s) of
Payee(s)    Address(es) of
Payee(s)    EIN or TIN of
Payee(s) $               $               $              

All Senior Exchange Notes to be issued in connection with this Exchange Notice
pursuant to Section 2(a) above shall be issued in book-entry form as a
beneficial interest in one or more Restricted Global Note(s) (as defined in the
Indenture). All such Senior Exchange Notes to be issued pursuant to Section 2(b)
above shall be issued in the form of Restricted Definitive Note(s) (as defined
in the Indenture).

 

2  Must be a Business Day and must be at least 10 Business Days after the date
of this Notice.

 

2



--------------------------------------------------------------------------------

3. Issuance of Senior Exchange Notes; Cancellation of Surrendered Loans. Subject
to Section 2.13 of the Loan Agreement, following delivery of any Exchange
Notice, the Company shall (a) issue the applicable Senior Exchange Notes, dated
the Exchange Date, bearing interest from the most recent Interest Payment Date
prior to the Exchange Date on the Surrendered Loans, in the amount(s) and to the
payee(s) set forth in Section 2 above and (b) deliver such Senior Exchange Notes
to the Trustee for authentication and instruct the Trustee to (i) hold the same
as custodian for DTC (in the case of notes issued pursuant to Section 2(a)
above) or (ii) deliver such duly authenticated Senior Exchange Notes to the
[respective] payee(s) identified in Section 2(b) above at the address(es)
specified therein (in the case of notes issued pursuant to Section 2(b) above).

4. [Issuance of Replacement Promissory Note if not all Surrendered Note(s) are
to be Exchanged. On the Exchange Date, the Company shall (a) issue [number]
replacement promissory note(s), dated the Exchange Date, in the aggregate amount
of $[        ], representing $[        ] of principal on the Surrendered Note(s)
not so exchanged, in the respective amount(s) and to the payee(s) set forth
below and (b) deliver such replacement promissory note(s) by hand or by
overnight courier to the [respective] payee(s) identified in this Section 4 at
the address(es) specified below:]

 

Amount(s)

     Name(s) of Payee(s)    Address(es) of
Payee(s) $            $            $           

5. Treatment of Accrued and Unpaid Interest. The undersigned hereby acknowledges
and agrees that (a) it shall not have any right to receive interest on any
Surrendered Loans that has accrued from and after the most recent Interest
Payment Date prior to the Exchange Date on such Surrendered Loans and (b) it
shall have the right to receive interest on the Senior Exchange Notes from and
after the most recent Interest Payment Date on such Surrendered Loan (even if
such date is prior to the Exchange Date).

 

3



--------------------------------------------------------------------------------

6. Other Information and Documentation. The undersigned hereby agrees to provide
such other information and documentation as is reasonably requested by the
Trustee or the Administrative Agent and necessary for the completion of the
exchange contemplated hereunder.

Thank you in advance for your prompt attention to this Exchange Notice.

 

  Very truly yours,   [Name of Lender] By:  

 

  Name:   Title:

 

4



--------------------------------------------------------------------------------

EXHIBIT G

Form of Solvency Certificate

[See attached.]



--------------------------------------------------------------------------------

Project Seahawk

Form of Solvency Certificate

This Certificate is being delivered pursuant to Section [    ] of the Credit
Agreement dated as of [            ], 2014 (the “Credit Agreement”), among
William Lyon Homes, Inc. (the “Borrower”), the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized terms used but
not otherwise defined herein shall have the meanings specified in the Credit
Agreement.

The undersigned, [                    ], hereby certifies that he is the
[                    ] of the Borrower and that he is knowledgeable of the
financial and accounting matters of the Borrower, its subsidiaries and the other
loan parties, the Credit Agreement and the covenants and representations
(financial and other) contained therein and that, as such, he is authorized to
execute and deliver this Certificate on behalf of the Borrower.

The undersigned, solely in his capacity as an officer of the Borrower, and not
in his individual capacity, hereby further certifies that on the date hereof,
immediately after the consummation of the Transactions to occur on the date
hereof:

(a) the aggregate fair market value of the assets of the Borrower and its
subsidiaries, taken as a whole, will exceed their liabilities (whether
contingent, subordinated, unmatured, unliquidated or otherwise);

(b) the Borrower and its subsidiaries, taken as a whole, will not have incurred
debts beyond the ability of the Borrower and its subsidiaries, taken as a whole,
to pay such debts as they mature (taking into account all reasonably anticipated
financing and refinancing proceeds); and

(c) the Borrower and its subsidiaries, taken as a whole, will not have
unreasonably small capital with which to conduct the business in which they are
engaged, as such business is now conducted and is proposed to be conducted
following the date hereof.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate on the date
first written above.

 

WILLIAM LYON HOMES, INC., by  

 

  Name:   Title: